 

Exhibit 10.1

 

EXECUTION VERSION

 

CREDIT AGREEMENT

 

dated as of January 19, 2017

 

among

 

SYNCHRONOSS TECHNOLOGIES, INC.,
as the Borrower,

 

The Several Lenders
from Time to Time Parties Hereto,

 

GOLDMAN SACHS BANK USA,
as the Administrative Agent, the Collateral Agent,
the Swingline Lender, a Letter of Credit Issuer and a Lender,

 

and

 

GOLDMAN SACHS BANK USA,
CREDIT SUISSE SECURITIES (USA) LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
KEYBANC CAPITAL MARKETS INC. and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 1.

Definitions

1

 

 

 

1.1

Defined Terms

1

1.2

Other Interpretive Provisions

61

1.3

Accounting Terms

62

1.4

Rounding

62

1.5

References to Agreements, Laws, Etc.

63

1.6

Exchange Rates

63

1.7

Rates

63

1.8

Times of Day

63

1.9

Timing of Payment or Performance

63

1.10

Certifications

63

1.11

Compliance with Certain Sections

63

1.12

Pro Forma and Other Calculations

64

 

 

 

Section 2.

Amount and Terms of Credit

66

 

 

 

2.1

Commitments

66

2.2

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

68

2.3

Notice of Borrowing

68

2.4

Disbursement of Funds

69

2.5

Repayment of Loans; Evidence of Debt

70

2.6

Conversions and Continuations

72

2.7

Pro Rata Borrowings

72

2.8

Interest

73

2.9

Interest Periods

73

2.10

Increased Costs, Illegality, Etc.

74

2.11

Compensation

76

2.12

Change of Lending Office

77

2.13

Notice of Certain Costs

77

2.14

Incremental Facilities

77

2.15

Permitted Debt Exchanges

84

2.16

Defaulting Lenders

85

 

 

 

Section 3.

Letters of Credit

87

 

 

 

3.1

Letters of Credit

87

3.2

Letter of Credit Requests

89

3.3

Letter of Credit Participations

90

3.4

Agreement to Repay Letter of Credit Drawings

92

3.5

Increased Costs

94

3.6

New or Successor Letter of Credit Issuer

94

3.7

Role of Letter of Credit Issuer

95

3.8

Cash Collateral

96

3.9

Applicability of ISP and UCP

97

3.10

Conflict with Issuer Documents

97

3.11

Letters of Credit Issued for Restricted Subsidiaries

97

3.12

Provisions Related to Extended Revolving Credit Commitments

97

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Section 4.

Fees

98

 

 

 

4.1

Fees

98

4.2

Voluntary Reduction of Revolving Credit Commitments

99

4.3

Mandatory Termination of Commitments

99

 

 

 

Section 5.

Payments

99

 

 

 

5.1

Voluntary Prepayments

99

5.2

Mandatory Prepayments

100

5.3

Method and Place of Payment

103

5.4

Net Payments

104

5.5

Computations of Interest and Fees

108

5.6

Limit on Rate of Interest

108

 

 

 

Section 6.

Conditions Precedent to Initial Borrowing

108

 

 

 

6.1

Credit Documents

108

6.2

Collateral

109

6.3

Legal Opinions

109

6.4

Closing Certificates

109

6.5

Authorization of Proceedings of the Borrower and the Guarantors; Corporate
Documents

109

6.6

Fees

110

6.7

Representations and Warranties

110

6.8

Solvency Certificate

110

6.9

Acquisition

110

6.10

Patriot Act

110

6.11

Pro Forma Balance Sheet

110

6.12

Financial Statements

111

6.13

No Company Material Adverse Effect

111

6.14

Refinancing

111

6.15

Notice of Term Loan Borrowing

111

 

 

 

Section 7.

Conditions Precedent to All Credit Events after the Closing Date

111

 

 

 

7.1

No Default; Representations and Warranties

111

7.2

Notice of Borrowing

111

 

 

 

Section 8.

Representations and Warranties

112

 

 

 

8.1

Corporate Status

112

8.2

Corporate Power and Authority

112

8.3

No Violation

112

8.4

Litigation

113

8.5

Margin Regulations

113

8.6

Governmental Approvals

113

8.7

Investment Company Act

113

8.8

True and Complete Disclosure

113

8.9

Financial Condition; Financial Statements

113

8.10

Compliance with Laws; No Default

114

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

8.11

Tax Matters

114

8.12

Compliance with ERISA

114

8.13

Subsidiaries

114

8.14

Intellectual Property

115

8.15

Environmental Laws

115

8.16

Properties

115

8.17

Solvency

115

8.18

Patriot Act

115

8.19

Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions

116

8.20

EEA Financial Institutions

116

 

 

 

Section 9.

Affirmative Covenants

116

 

 

 

9.1

Information Covenants

116

9.2

Books, Records, Inspections and Discussions; Lender Calls

119

9.3

Maintenance of Insurance

120

9.4

Payment of Taxes

120

9.5

Preservation of Existence; Consolidated Corporate Franchises

120

9.6

Compliance with Statutes, Regulations, Etc.

121

9.7

ERISA

121

9.8

Maintenance of Properties

121

9.9

Transactions with Affiliates

121

9.10

End of Fiscal Years

122

9.11

Additional Guarantors and Grantors

123

9.12

Pledge of Additional Stock and Evidence of Indebtedness

123

9.13

Use of Proceeds

123

9.14

Further Assurances

124

9.15

Maintenance of Ratings

125

9.16

Lines of Business

125

 

 

 

Section 10.

Negative Covenants

125

 

 

 

10.1

Limitation on Indebtedness

126

10.2

Limitation on Liens

131

10.3

Limitation on Fundamental Changes

131

10.4

Limitation on Sale of Assets

132

10.5

Limitation on Restricted Payments

134

10.6

Limitation on Investments

135

10.7

Limitation on Subsidiary Distributions

138

10.8

Limitation on Prepayments of Subordinated Indebtedness

139

10.9

Financial Covenants

140

 

 

 

Section 11.

Events of Default

140

 

 

 

11.1

Payments

140

11.2

Representations, Etc.

140

11.3

Covenants

141

11.4

Default Under Other Agreements

141

11.5

Bankruptcy, Etc.

142

11.6

ERISA

142

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

11.7

Guarantee

142

11.8

[Reserved]

142

11.9

Security Agreement

143

11.10

Judgments

143

11.11

Change of Control

143

11.12

Remedies Upon Event of Default

143

11.13

Application of Proceeds

144

 

 

 

Section 12.

The Agents

145

 

 

 

12.1

Appointment

145

12.2

Delegation of Duties

145

12.3

Exculpatory Provisions

145

12.4

Reliance by Agents

146

12.5

Notice of Default

147

12.6

Non-Reliance on Administrative Agent, Collateral Agent, and Other Lenders

147

12.7

Indemnification

147

12.8

Agents in Their Individual Capacities

148

12.9

Successor Agents

149

12.10

Withholding Tax

150

12.11

Agents Under Security Documents and Guarantee

150

12.12

Right to Realize on Collateral and Enforce Guarantee

151

12.13

Intercreditor Agreement Governs

152

 

 

 

Section 13.

Miscellaneous.

152

 

 

 

13.1

Amendments, Waivers, and Releases

152

13.2

Notices

156

13.3

No Waiver; Cumulative Remedies

157

13.4

Survival of Representations and Warranties

157

13.5

Payment of Expenses; Indemnification

157

13.6

Successors and Assigns; Participations and Assignments

158

13.7

Replacements of Lenders Under Certain Circumstances

163

13.8

Adjustments; Set-off

164

13.9

Counterparts

165

13.10

Severability

165

13.11

Integration

165

13.12

GOVERNING LAW

165

13.13

Submission to Jurisdiction; Waivers

165

13.14

Acknowledgments

166

13.15

WAIVERS OF JURY TRIAL

167

13.16

Confidentiality

167

13.17

Direct Website Communications

168

13.18

USA PATRIOT Act

170

13.19

Payments Set Aside

170

13.20

No Fiduciary Duty

170

13.21

Nature of Borrower Obligations

171

13.22

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

172

13.23

Flood Matters

172

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

Schedule 1.1(a)

Commitments of Lenders

 

Schedule 1.1(b)

Letter of Credit Issuers

 

Schedule 1.1(c)

Letters of Credit Existing on the Closing Date

 

Schedule 1.1(d)

Secured Cash Management Agreements Existing on the Closing Date

 

Schedule 8.13

Subsidiaries

 

Schedule 9.14

Post-Closing Actions

 

Schedule 10.1

Closing Date Indebtedness

 

Schedule 10.2

Closing Date Liens

 

Schedule 10.6

Closing Date Investments

 

Schedule 13.2

Notice Addresses

 

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

Form of Joinder Agreement

 

Exhibit B

Form of Guarantee

 

Exhibit C

[Reserved]

 

Exhibit D

Form of Security Agreement

 

Exhibit E

Form of Credit Party Closing Certificate

 

Exhibit F

Form of Assignment and Acceptance

 

Exhibit G-1

Form of Promissory Note (Initial Term Loans)

 

Exhibit G-2

Form of Promissory Note (Revolving Credit Loans)

 

Exhibit H-1

Form of First Lien Intercreditor Agreement

 

Exhibit H-2

Form of Second Lien Intercreditor Agreement

 

Exhibit I-1

Form of Non-Bank Tax Certificate

 

 

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Exhibit I-2

Form of Non-Bank Tax Certificate

 

 

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Exhibit I-3

Form of Non-Bank Tax Certificate

 

 

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Exhibit I-4

Form of Non-Bank Tax Certificate

 

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Exhibit J

Form of Notice of Borrowing or Continuation or Conversion

 

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

CREDIT AGREEMENT, dated as of January 19, 2017, among SYNCHRONOSS
TECHNOLOGIES, INC., a Delaware corporation (the “Borrower”), the lending
institutions from time to time parties hereto (each a “Lender” and,
collectively, the “Lenders”), and GOLDMAN SACHS BANK USA, as the Administrative
Agent, the Collateral Agent, the Swingline Lender and a Letter of Credit Issuer
(such terms and each other capitalized term used but not defined in this
preamble having the meaning provided in Section 1).

 

WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated as of
December 5, 2016 (the “Acquisition Agreement”), by and among the Borrower, GL
Merger Sub, Inc. (“Merger Sub”) and Intralinks Holdings, Inc. (“Target”), the
Borrower will acquire Target (together with the other transactions contemplated
in the Acquisition Agreement, the “Acquisition”);

 

WHEREAS, in connection with the foregoing, the Borrower has requested that
(i) the Term Loan Lenders extend credit in the form of Initial Term Loans to the
Borrower on the Closing Date, in an aggregate principal amount of $900,000,000,
(ii) the Revolving Credit Lenders extend credit in the form of Revolving Credit
Loans made available to the Borrower at any time and from time to time prior to
the Revolving Credit Maturity Date, in an aggregate principal amount at any time
outstanding not in excess of, initially, $200,000,000 less the sum of
(1) aggregate Letters of Credit Outstanding at such time and (2) the aggregate
principal amount of all Swingline Loans outstanding at such time, (iii) the
Letter of Credit Issuers issue Letters of Credit at any time and from time to
time prior to the L/C Facility Maturity Date, in an aggregate Stated Amount at
any time outstanding not in excess of $25,000,000 and (iv) the Swingline Lender
extend credit in the form of Swingline Loans at any time and from time to time
prior to the Swingline Maturity Date, in an aggregate principal amount at any
time outstanding not in excess of $15,000,000;

 

WHEREAS, the proceeds of the Initial Term Loans will be used, together with
(i) any net proceeds of borrowings by the Borrower hereunder and (ii) cash on
hand, to effect the Acquisition, to consummate the Closing Date Refinancing and
to pay Transaction Expenses;

 

WHEREAS, the Lenders and Letter of Credit Issuers are willing to make available
to the Borrower such term loan and revolving credit and letter of credit
facilities upon the terms and subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

Section 1.                                           Definitions

 

1.1                               Defined Terms.  As used herein, the following
terms shall have the meanings specified in this Section 1.1 unless the context
otherwise requires (it being understood that defined terms in this Agreement
shall include in the singular number the plural and in the plural the singular):

 

“ABR” shall mean for any day a fluctuating rate per annum equal to the highest
of (i) the Federal Funds Effective Rate plus 1/2 of 1%, (ii) the rate of
interest in effect for such day as determined from time to time by the
Administrative Agent as its “prime rate” at its principal office in New York
City, and (iii) the Adjusted LIBOR Rate then in effect that would be payable in
respect of a LIBOR Loan borrowed on such date (which rate shall be calculated
based on an Interest Period of one month as of such date) plus 1.00%.  Any
change in the ABR due to a change in such rate determined by the Administrative
Agent or

 

--------------------------------------------------------------------------------


 

in the Federal Funds Effective Rate or Adjusted LIBOR Rate shall take effect at
the opening of business on the day of such change.

 

“ABR Loan” shall mean each Loan bearing interest based on the ABR.

 

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined using such definitions as if references to the Borrower
and the Restricted Subsidiaries therein were to such Pro Forma Entity and its
Restricted Subsidiaries), all as determined on a consolidated basis for such Pro
Forma Entity in accordance with GAAP.

 

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term Consolidated EBITDA.

 

“Acquired Indebtedness” shall mean, with respect to any specified Person,
(i) Indebtedness of any other Person existing at the time such other Person is
merged, consolidated, or amalgamated with or into or became a Restricted
Subsidiary of such specified Person, including Indebtedness incurred in
connection with, or in contemplation of, such other Person merging,
consolidating, or amalgamating with or into or becoming a Restricted Subsidiary
of such specified Person, and (ii) Indebtedness secured by a Lien encumbering
any asset acquired by such specified Person.

 

“Acquisition” shall have the meaning provided in the recitals to this Agreement.

 

“Acquisition Agreement” shall have the meaning provided in the recitals to this
Agreement.

 

“Acquisition Model” shall mean the Borrower’s financial model, dated
November 30, 2016, used in connection with the syndication of the Credit
Facilities.

 

“Additional Revolving Credit Commitment” shall have the meaning provided in
Section 2.14(a).

 

“Additional Revolving Credit Loan” shall have the meaning provided in
Section 2.14(b).

 

“Additional Revolving Loan Lender” shall have the meaning provided in
Section 2.14(b).

 

“Adjusted LIBOR Rate” shall mean, with respect to any LIBOR Rate Borrowing for
any Interest Period, an interest rate per annum equal to the product of (i) the
LIBOR Rate in effect for such Interest Period and (ii) Statutory Reserves;
provided that, if the Adjusted LIBOR Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.

 

“Adjusted Total Initial Term Loan Commitment” shall mean at any time the Total
Initial Term Loan Commitment less the Initial Term Loan Commitments of all
Defaulting Lenders.

 

“Adjusted Total Revolving Credit Commitment” shall mean at any time the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.

 

“Adjusted Total Term Loan Commitment” shall mean at any time the Total Term Loan
Commitment less the Term Loan Commitments of all Defaulting Lenders.

 

2

--------------------------------------------------------------------------------


 

“Administrative Agent” shall mean Goldman Sachs Bank USA, as the administrative
agent for the Lenders under this Agreement and the other Credit Documents, or
any successor administrative agent pursuant to Section 12.9.

 

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2 or such other address
or account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” shall have the meaning provided in
Section 13.6(b)(ii)(D).

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person.  A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise.

 

“Agent Parties” shall have the meaning provided in Section 13.17(b).

 

“Agents” shall mean the Administrative Agent, the Collateral Agent and each of
the Joint Lead Arrangers and Joint Bookrunners.

 

“Agreement” shall mean this Credit Agreement.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its affiliated companies concerning
or relating to bribery or corruption, including, without limitation, under the
United States Foreign Corrupt Practices Act of 1977, as amended, (the “FCPA”)
and the rules and regulations thereunder and the UK Bribery Act.

 

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to the
Borrower and its affiliated companies related to terrorism financing or money
laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

“Applicable Margin” shall mean a percentage per annum equal to:

 

(i)                                     (1) for LIBOR Loans that are Initial
Term Loans, 2.75% and (2) for ABR Loans that are Initial Term Loans, 1.75%; and

 

(ii)                                  (a) until delivery of financial statements
and a related Compliance Certificate for the first full fiscal quarter
commencing on or after the Closing Date pursuant to Section 9.1, (1) for LIBOR
Loans that are Revolving Credit Loans, 2.50%, (2) for ABR Loans that are
Revolving Credit Loans, 1.50%, and (3) for Letter of Credit Fees, 0.125% per
annum; and

 

(b) thereafter, in connection with Revolving Credit Loans and Letter of Credit
Fees, the percentages per annum set forth in the table below, based upon the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio as set forth
in the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 9.1:

 

3

--------------------------------------------------------------------------------


 

Pricing
Level

 

Consolidated First
Lien Secured Debt to
Consolidated
EBITDA Ratio

 

Letter of
Credit Fees

 

ABR Rate Revolving
Credit Loans

 

Adjusted LIBOR Rate
Revolving Credit Loans

 

I

 

> 2.75:1.00

 

0.125

%

1.50

%

2.50

%

II

 

< 2.75:1.00 but > 2.25:1.00

 

0.125

%

1.25

%

2.25

%

III

 

< 2.25:1.00

 

0.125

%

1.00

%

2.00

%

 

Any increase or decrease in the Applicable Margin for Revolving Credit Loans
resulting from a change in the Consolidated First Lien Secured Debt to
Consolidated EBITDA Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 9.1(d).

 

Notwithstanding the foregoing, (a) the Applicable Margin in respect of any
Class of Extended Revolving Credit Commitments or any Extended Term Loans or
Revolving Credit Loans made pursuant to any Extended Revolving Credit
Commitments shall be the applicable percentages per annum set forth in the
relevant Extension Amendment, (b) the Applicable Margin in respect of any
Class of Additional Revolving Credit Commitments, any Class of Incremental
Loans, or any Class of Loans in respect of Additional Revolving Credit
Commitments shall be the applicable percentages per annum set forth in the
relevant Joinder Agreement, (c) the Applicable Margin in respect of any Class of
Replacement Term Loans shall be the applicable percentages per annum set forth
in the relevant agreement, (d) the Applicable Margin in respect of any Class of
Refinancing Indebtedness that would constitute Revolving Credit Commitments
shall be the applicable percentages per annum set forth in the relevant
agreement and (e) in the case of the Term Loans and any Class of Incremental
Loans, the Applicable Margin shall be increased as, and to the extent, necessary
to comply with the provisions of Section 2.14.

 

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio set forth in
any Compliance Certificate delivered to the Administrative Agent is inaccurate
for any reason and the result thereof is that the Lenders received interest or
fees for any period based on an Applicable Margin that is less than that which
would have been applicable had the Consolidated First Lien Secured Debt to
Consolidated EBITDA Ratio been accurately determined, then, for all purposes of
this Agreement, the Applicable Margin for any day occurring within the period
covered by such Compliance Certificate shall retroactively be deemed to be the
relevant percentage as based upon the accurately determined Consolidated First
Lien Secured Debt to Consolidated EBITDA Ratio for such period, and any
shortfall in the interest or fees theretofore paid by the Borrower for the
relevant period as a result of the miscalculation of the Consolidated First Lien
Secured Debt to Consolidated EBITDA Ratio shall be deemed to be (and shall be)
due and payable, at the time the interest or fees for such period were required
to be paid; provided that notwithstanding the foregoing, so long as an Event of
Default described in Section 11.5 has not occurred with respect to the Borrower,
such shortfall shall be due and payable within five Business Days following the
written demand thereof by the Administrative Agent and no Default shall be
deemed to have occurred as a result of such non-payment until the expiration of
such five Business Day period.  In addition, at the option of the Required
Revolving Credit Lenders, at any time during which the Borrower shall have
failed to deliver any of the Section 9.1 Financials by the applicable date
required under Section 9.1, then the Consolidated First Lien Secured Debt to
Consolidated EBITDA Ratio shall be deemed to be, with respect to (ii) above, in
Pricing Level I for the purposes of determining the Applicable Margin (but only
for so long as such failure

 

4

--------------------------------------------------------------------------------


 

continues, after which such ratio and Pricing Level and shall be determined
based on the then existing Consolidated First Lien Secured Debt to Consolidated
EBITDA Ratio).

 

“Approved Fund” shall mean any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender, or (iii) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Asset Sale” shall mean:

 

(i)             the sale, conveyance, transfer, or other disposition, whether in
a single transaction or a series of related transactions, of property or assets
(including by way of a Sale Leaseback) (each a “disposition”) of the Borrower or
any Restricted Subsidiary, or

 

(ii)          the issuance or sale of Equity Interests of any Restricted
Subsidiary, whether in a single transaction or a series of related transactions,

 

in each case, other than:

 

(a)                                 any disposition of Cash Equivalents or
Investment Grade Securities or obsolete, worn out or surplus property or
property (including leasehold property interests) that is no longer economically
practical in its business or commercially desirable to maintain or no longer
used or useful equipment in the ordinary course of business or any disposition
of inventory, immaterial assets, or goods (or other assets) in the ordinary
course of business;

 

(b)                                 the disposition of all or substantially all
of the assets of the Borrower in a manner permitted pursuant to Section 10.3(a);

 

(c)                                  the incurrence of Liens that are permitted
to be incurred pursuant to Section 10.2 or the making of any Restricted Payment
or Investments permitted to be made pursuant to Sections 10.5 or 10.6,
respectively;

 

(d)                                 any disposition of assets or issuance or
sale of Equity Interests of any Restricted Subsidiary in any transaction or
series of transactions with an aggregate Fair Market Value of less than the
greater of (a) $10.0 million and (b) 0.5% Consolidated Total Assets for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time of such
disposition;

 

(e)                                  any disposition of property or assets or
issuance of securities by (1) a Restricted Subsidiary to the Borrower or (2) by
the Borrower or a Restricted Subsidiary to another Restricted Subsidiary;

 

(f)                                   to the extent allowable under Section 1031
of the Code, or any comparable or successor provision, any exchange of like
property (excluding any boot thereon) for use in a Similar Business;

 

(g)                                  any issuance, sale or pledge of Equity
Interests in, or Indebtedness, or other securities of, an Unrestricted
Subsidiary;

 

(h)                                 foreclosures, condemnation, casualty or any
similar action on assets (including dispositions in connection therewith);

 

5

--------------------------------------------------------------------------------


 

(i)                                     sales of accounts receivable, or
participations therein, and related assets in connection with any Receivables
Facility;

 

(j)                                    any financing transaction with respect to
property built or acquired by the Borrower or any Restricted Subsidiary after
the Closing Date, including Sale Leasebacks and asset securitizations permitted
by this Agreement;

 

(k)                                 (1) any surrender or waiver of contractual
rights or the settlement, release, or surrender of contractual rights or other
litigation claims, (2) the termination or collapse of cost sharing agreements
with the Borrower or any Subsidiary and the settlement of any crossing payments
in connection therewith, or (3) the settlement, discount, write off,
forgiveness, or cancellation of any Indebtedness owing by any present or former
consultants, directors, officers, or employees of the Borrower or any Subsidiary
or any of their successors or assigns;

 

(l)                                     the disposition or discount of
inventory, accounts receivable, or notes receivable in the ordinary course of
business or the conversion of accounts receivable to notes receivable;

 

(m)                             the non-exclusive licensing, cross-licensing or
sub-licensing of Intellectual Property or other general intangibles (whether
pursuant to franchise agreements or otherwise) in the ordinary course of
business;

 

(n)                                 the unwinding of any Hedging Obligations or
obligations in respect of Cash Management Services;

 

(o)                                 sales, transfers, and other dispositions of
Investments in joint ventures to the extent required by, or made pursuant to,
customary buy/sell arrangements between the joint venture parties set forth in
joint venture arrangements and similar binding arrangements;

 

(p)                                 the lapse or abandonment of Intellectual
Property rights in the ordinary course of business, which in the reasonable
business judgment of the Borrower are not material to the conduct of the
business of the Borrower and the Restricted Subsidiaries, taken as a whole;

 

(q)                                 the issuance of directors’ qualifying shares
and shares issued to foreign nationals as required by applicable law;

 

(r)                                    dispositions of property to the extent
that (1) such property is exchanged for credit against the purchase price of
similar replacement property that is promptly purchased or (2) the proceeds of
such Asset Sale are promptly applied to the purchase price of such replacement
property (which replacement property is actually promptly purchased);

 

(s)                                   leases, assignments, subleases, licenses,
or sublicenses, in each case in the ordinary course of business and which do not
materially interfere with the business of the Borrower and the Restricted
Subsidiaries, taken as a whole;

 

(t)                                    dispositions of non-core assets acquired
in connection with any Permitted Acquisition or Investment permitted hereunder;
and

 

(v)                                 other Asset Sales with a Fair Market Value
less than or equal to the greater of (x) $20.0 million and (y) 1.0% Consolidated
Total Assets for the most recently ended Test Period (calculated on a Pro Forma
Basis) in the aggregate.

 

6

--------------------------------------------------------------------------------


 

“Asset Sale Prepayment Event” shall mean any Asset Sale subject to the
Reinvestment Period allowed in Section 10.4; provided, further, that with
respect to any Asset Sale Prepayment Event, the Borrower shall not be obligated
to make any prepayment otherwise required by Section 5.2 unless and until the
aggregate amount of Net Cash Proceeds from all such Asset Sale Prepayment
Events, after giving effect to the reinvestment rights set forth herein, exceeds
$5.0 million (the “Prepayment Trigger”) in any fiscal year of the Borrower, but
then from all such Net Cash Proceeds (excluding amounts below the Prepayment
Trigger).

 

“Assignment and Acceptance” shall mean (i) an assignment and acceptance
substantially in the form of Exhibit F, or such other form as may be approved by
the Administrative Agent and (ii) in the case of any assignment of Term Loans in
connection with a Permitted Debt Exchange conducted in accordance with
Section 2.15, such form of assignment (if any) as may be agreed by the
Administrative Agent and the Borrower in accordance with Section 2.15(a).

 

“Auction Agent” shall mean (i) the Administrative Agent or (ii) any other
financial institution or advisor employed by the Borrower or any Subsidiary
(whether or not an Affiliate of the Administrative Agent) to act as an arranger
in connection with any Permitted Debt Exchange pursuant to Section 2.15 or Dutch
auction pursuant to Section 13.6(h); provided that Borrower shall not designate
the Administrative Agent as the Auction Agent without the written consent of the
Administrative Agent (it being understood that the Administrative Agent shall be
under no obligation to agree to act as the Auction Agent); provided, further,
that neither the Borrower nor any of its Subsidiaries may act as the Auction
Agent.

 

“Authorized Officer” shall mean, with respect to any Person, any individual
holding the position of chairman of the board (if an officer), the Chief
Executive Officer, President, the Chief Financial Officer, the Treasurer, the
Controller, the Vice President-Finance, a Senior Vice President, a Director, a
Manager, the Secretary, the Assistant Secretary or any other senior officer or
agent with express authority to act on behalf of such Person designated as such
by the board of directors or other managing authority of such Person.

 

“Auto-Extension Letter of Credit” shall have the meaning provided in
Section 3.2(d).

 

“Available Amount” shall mean, at any time, an amount (which shall not be less
than zero) equal to:

 

(a)                                 $100 million, plus

 

(b)                                 the result of (x) 100% of Consolidated
EBITDA for the most recently ended Test Period (calculated on a Pro Forma Basis)
minus (y) the amount equal to the product of (i) 1.40 times (ii) the amount of
Consolidated Interest Expense for the most recently ended Test Period
(calculated on a Pro Forma Basis), plus

 

(c)                                  100% of the aggregate net cash proceeds and
the Fair Market Value of marketable securities or other property received by the
Borrower since immediately after the Closing Date from the issue or sale of
Equity Interests of the Borrower (other than Disqualified Stock), plus

 

(d)                                 100% of the aggregate amount of cash and the
Fair Market Value of marketable securities or other property contributed to the
capital of the Borrower following the Closing Date (other than Disqualified
Stock), plus

 

7

--------------------------------------------------------------------------------


 

(e)                                  100% of the aggregate amount received in
cash and the Fair Market Value of marketable securities or other property
received by means of (A) the sale or other disposition (other than to the
Borrower or a Restricted Subsidiary) of Investments made by the Borrower and the
Restricted Subsidiaries pursuant to Section 10.6(x) and repurchases and
redemptions of such Investments from the Borrower and the Restricted
Subsidiaries and repayments of loans or advances, and releases of guarantees,
which constitute Investments made by the borrower or the Restricted
Subsidiaries, in each case, after the Closing Date; or (B) the sale (other than
to the Borrower or a Restricted Subsidiary) of the stock of an Unrestricted
Subsidiary or a distribution from an Unrestricted Subsidiary or a dividend from
an Unrestricted Subsidiary after the Closing Date, plus

 

(f)                                   in the case of the redesignation of an
Unrestricted Subsidiary as a Restricted Subsidiary after the Closing Date, the
Fair Market Value of the Investment in such Unrestricted Subsidiary at the time
of the redesignation of such Unrestricted Subsidiary as a Restricted Subsidiary,
plus

 

(g)                                  the aggregate amount of any Retained
Declined Proceeds since the Closing Date.

 

“Available Commitment” shall mean an amount equal to the excess, if any, of
(i) the amount of the Total Revolving Credit Commitment over (ii) the sum of the
aggregate principal amount of, without duplication, (a) all Revolving Credit
Loans (but not Swingline Loans) then outstanding and (b) the aggregate Letters
of Credit Outstanding at such time.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” shall have the meaning provided in Section 11.5.

 

“Benefited Lender” shall have the meaning provided in Section 13.8(a).

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

 

“Borrower” shall mean Synchronoss Technologies, Inc.

 

“Borrower Historical Financial Statements” shall mean (i) the audited
consolidated balance sheets of the Borrower and its consolidated Subsidiaries as
at December 31, 2013, December 31, 2014 and December 31, 2015 and the related
audited consolidated statements of income and cash flows of the Borrower and its
consolidated Subsidiaries for the years ended December 31, 2013, December 31,
2014 and December 31, 2015 and (ii) the unaudited interim consolidated balance
sheets of the Borrower and its consolidated Subsidiaries for the fiscal quarters
ending March 31, 2016, June 30, 2016 and September 30, 2016 and the related
unaudited consolidated statements of income and cash flow of the Borrower and
its Subsidiaries for the fiscal quarters ending March 31, 2016, June 30, 2016
and September 30, 2016.

 

“Borrowing” shall mean (i) Loans of the same Class and Type, made, converted, or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect, or (ii) a Swingline Loan.

 

8

--------------------------------------------------------------------------------


 

“Business Day” shall mean any day excluding Saturday, Sunday, and any other day
on which banking institutions in New York City are authorized by law or other
governmental actions to close, and, if such day relates to any interest rate
settings as to a LIBOR Loan, any fundings, disbursements, settlements, and
payments in respect of any such LIBOR Loan, or any other dealings in Dollars to
be carried out pursuant to this Agreement in respect of any such LIBOR Loan,
such day shall be a day on which dealings in deposits in Dollars are conducted
by and between banks in the applicable London interbank market.

 

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases) by the
Borrower and the Restricted Subsidiaries during such period that, in conformity
with GAAP, are or are required to be included as additions during such period to
property, plant, or equipment reflected in the consolidated balance sheet of the
Borrower and the Restricted Subsidiaries (including Capitalized Software
Expenditures, website development costs, website content development costs,
customer acquisition costs and incentive payments, conversion costs, and
contract acquisition costs).

 

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal, or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person, subject to Section 1.12.

 

“Capital Stock” shall mean (i) in the case of a corporation, corporate stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights, or other equivalents (however designated) of
corporate stock, (iii) in the case of a partnership or limited liability
company, partnership or membership interests (whether general or limited), and
(iv) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person (it being understood and agreed, for the avoidance of doubt, that
“cash-settled phantom appreciation programs” in connection with employee
benefits that do not require a dividend or distribution shall not constitute
Capital Stock).

 

“Capitalized Lease Obligation” shall mean, at the time any determination thereof
is to be made, the amount of the liability in respect of a Capital Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP, subject to Section 1.12.

 

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by the
Borrower and the Restricted Subsidiaries during such period in respect of
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries.

 

“Cash Collateral” shall have a meaning correlative to the immediately succeeding
paragraph and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Letter of Credit
Issuers or the Lenders (including the Swingline Lender), as collateral for L/C
Obligations or obligations of the Lenders (including those of the Swingline
Lender) to fund participations in respect of L/C Obligations, cash or deposit
account balances or, if the Administrative Agent and the applicable Letter of
Credit Issuer shall agree in their sole discretion, other credit support.

 

9

--------------------------------------------------------------------------------


 

“Cash Equivalents” shall mean:

 

(i)                                     Dollars,

 

(ii)                                  (a) Euro, Pounds Sterling, Yen, Swiss
Francs, Canadian Dollars, or any national currency of any Participating Member
State in the European Union or (b) local currencies held from time to time in
the ordinary course of business,

 

(iii)                               securities issued or directly and fully and
unconditionally guaranteed or insured by the United States government or any
country that is a member state of the European Union or any agency or
instrumentality thereof the securities of which are unconditionally guaranteed
as a full faith and credit obligation of such government with maturities of 24
months or less from the date of acquisition,

 

(iv)                              certificates of deposit, time deposits, and
eurodollar time deposits with maturities of one year or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding one year, and
overnight bank deposits, in each case with any commercial bank having capital
and surplus of not less than $100,000,000,

 

(v)                                 repurchase obligations for underlying
securities of the types described in clauses (iii), (iv), and (ix) entered into
with any financial institution meeting the qualifications specified in
clause (iv) above,

 

(vi)                              commercial paper rated at least P-2 by Moody’s
or at least A-2 by S&P and in each case maturing within 24 months after the date
of creation thereof,

 

(vii)                           marketable short-term money market and similar
securities having a rating of at least P-2 or A-2 from either Moody’s or S&P,
respectively (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized ratings
agency) and in each case maturing within 24 months after the date of creation or
acquisition thereof,

 

(viii)                        readily marketable direct obligations issued by
any state, commonwealth, or territory of the United States or any political
subdivision or taxing authority thereof having one of the two highest rating
categories obtainable from either Moody’s or S&P with maturities of 24 months or
less from the date of acquisition,

 

(ix)                              Indebtedness or preferred stock issued by
Persons with a rating of “A” or higher from S&P or “A2” or higher from Moody’s
with maturities of 24 months or less from the date of acquisition,

 

(x)                                 solely with respect to any Foreign
Subsidiary:  (a) obligations of the national government of the country in which
such Foreign Subsidiary maintains its chief executive office and principal place
of business provided such country is a member of the Organization for Economic
Cooperation and Development, in each case maturing within one year after the
date of investment therein, (b) certificates of deposit of, bankers acceptances
of, or time deposits with, any commercial bank which is organized and existing
under the laws of the country in which such Foreign Subsidiary maintains its
chief executive office and principal place of business provided such country is
a member of the Organization for Economic Cooperation and Development, and whose
short-term commercial paper rating from S&P is at least “A-2” or the equivalent
thereof or

 

10

--------------------------------------------------------------------------------


 

from Moody’s is at least “P-2” or the equivalent thereof (any such bank being an
“Approved Foreign Bank”), and in each case with maturities of not more than 24
months from the date of acquisition, and (c) the equivalent of demand deposit
accounts which are maintained with an Approved Foreign Bank, in each case,
customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by such Foreign Subsidiary organized in
such jurisdiction,

 

(xi)                              in the case of investments by any Foreign
Subsidiary or investments made in a country outside the United States, Cash
Equivalents shall also include investments of the type and maturity described in
clauses (i) through (ix) above of foreign obligors, which investments have
ratings, described in such clauses or equivalent ratings from comparable foreign
rating agencies, and

 

(xii)                           investment funds investing 90% of their assets
in securities of the types described in clauses (i) through (ix) above.

 

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (i) and
(ii) above; provided that such amounts are converted into any currency listed in
clauses (i) and (ii) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

 

For the avoidance of doubt, any items identified as Cash Equivalents under this
definition will be deemed to be Cash Equivalents for all purposes under the
Credit Documents regardless of the treatment of such items under GAAP.

 

“Cash Management Agreement” shall mean any agreement or arrangement to provide
Cash Management Services.

 

“Cash Management Bank” shall mean any Person that, at the time it enters into a
Cash Management Agreement with the Borrower or any Restricted Subsidiary, is an
Agent or a Lender or an Affiliate of an Agent or a Lender.

 

“Cash Management Services” shall mean any one or more of the following types of
services or facilities:  (i) commercial credit cards, merchant card services,
purchase or debit cards, including non-card e-payables services, or electronic
funds transfer services, (ii) treasury management services (including controlled
disbursement, overdraft automatic clearing house fund transfer services, return
items, and interstate depository network services), (iii) any other demand
deposit or operating account relationships or other cash management services,
including pursuant to any Cash Management Agreements and (iv) and other services
related, ancillary or complementary to the foregoing.

 

“Casualty Event” shall mean, with respect to any property of any Person, any
loss of or damage to, or any condemnation or other taking by a Governmental
Authority of, such property for which such Person or any of its Restricted
Subsidiaries receives insurance proceeds or proceeds of a condemnation award in
respect of any equipment, fixed assets, or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets, or real
property; provided, further, that with respect to any Casualty Event, the
Borrower shall not be obligated to make any prepayment otherwise required by
Section 5.2 unless and until the aggregate amount of Net Cash Proceeds from all
such Casualty Events, after giving effect to the reinvestment rights set forth
herein, exceeds $5.0 million (the “Casualty

 

11

--------------------------------------------------------------------------------


 

Prepayment Trigger”) in any fiscal year of the Borrower, but then from all such
Net Cash Proceeds (excluding amounts below the Casualty Prepayment Trigger).

 

“CFC” shall mean a direct or indirect Subsidiary of the Borrower that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code.

 

“CFC Holding Company” shall mean a Domestic Subsidiary of the Borrower that has
no material assets other than the Capital Stock of one or more Foreign
Subsidiaries that are CFCs.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

 

“Change of Control” shall mean (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; or (b) the occurrence of a
change in control, or other similar provision, as defined in any agreement or
instrument evidencing any Indebtedness with an aggregate principal amount in
excess of $50.0 million which occurrence triggers a default or mandatory
prepayment not waived in writing prior to such occurrence.

 

“Class” (i) when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Credit
Loans, Additional Revolving Credit Loans, New Revolving Credit Loans, Initial
Term Loans, New Term Loans (of each Series), Extended Term Loans (of the same
Extension Series), Replacement Term Loans (of the same Series), Extended
Revolving Credit Loans (of the same Extension Series), or Swingline Loans and
(ii) when used in reference to any Commitment, refers to whether such Commitment
is a Revolving Credit Commitment, an Additional Revolving Credit Commitment, a
New Revolving Credit Commitment, an Extended Revolving Credit Commitment (of the
same Extension Series), an Initial Term Loan Commitment or a New Term Loan
Commitment.

 

“Closing Date” shall mean January 19, 2017.

 

“Closing Date Refinancing” means the repayment, repurchase, redemption,
defeasance or other discharge of the Existing Debt Facilities and termination
and/or release of any security interests and guarantees in connection therewith.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

12

--------------------------------------------------------------------------------


 

“Collateral” shall mean all property pledged or mortgaged or purported to be
pledged or mortgaged pursuant to the Security Documents, excluding in all events
Excluded Property.

 

“Collateral Agent” shall mean Goldman Sachs Bank USA, as collateral agent under
the Security Documents, or any successor collateral agent pursuant to
Section 12.9, and any Affiliate or designee of Goldman Sachs Bank USA, may act
as the Collateral Agent under any Credit Document.

 

“Commitment Fee” shall have the meaning provided in Section 4.1(a).

 

“Commitment Fee Rate” shall mean a rate per annum set forth below opposite the
Status in effect on such day:

 

Status

 

Commitment Fee Rate

 

Level I Status

 

0.375

%

Level II Status

 

0.25

%

 

Notwithstanding the foregoing, the term Commitment Fee Rate shall mean 0.375%
during the period from and including the Closing Date to but excluding the
Trigger Date.

 

“Commitments” shall mean, with respect to each Lender (to the extent
applicable), such Lender’s Initial Term Loan Commitment, New Term Loan
Commitment, Revolving Credit Commitment, New Revolving Credit Commitment,
Extended Revolving Credit Commitment, Additional Revolving Credit Commitment, or
Incremental Revolving Credit Commitment.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” shall have the meaning provided in Section 13.17.

 

“Company Material Adverse Effect” shall have the meaning provided to the term
“Company Material Adverse Effect” in the Acquisition Agreement.

 

“Company Representations” shall mean the representations and warranties made by
the Target with respect to itself, its subsidiaries and their respective
businesses in the Acquisition Agreement as are material to the interests of the
Lenders, but only to the extent that Borrower (or one of its Affiliates) has the
right (taking into account any applicable cure provisions) to terminate its
obligations under the Acquisition Agreement or decline to consummate the
Acquisition as a result of a breach of such representations and warranties in
the Acquisition Agreement.

 

“Compliance Certificate” shall mean a certificate of a responsible financial or
accounting officer of the Borrower delivered pursuant to Section 9.1(d) for the
applicable Test Period.

 

“Confidential Information” shall have the meaning provided in Section 13.16.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated January 5, 2017.

 

13

--------------------------------------------------------------------------------


 

“Consolidated EBITDA” shall mean, with respect to any Person and its Restricted
Subsidiaries on a consolidated basis for any period,

 

(a) the Consolidated Net Income of such Person for such period, plus

 

(b) to the extent deducted from revenues and without duplication of the
additions in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for income taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) extraordinary, unusual or non-recurring items,
(vi) non-cash expenses or losses, (vii) restructuring charges and related
charges, (viii) pro forma adjustments, pro forma cost savings, operating expense
reductions and cost synergies, in each case, related to mergers and other
business combinations, acquisitions, divestitures and other transactions
(including in respect of the pro forma adjustments and addbacks set forth in
clause (vii) above) consummated by the Borrower and projected by the Borrower in
good faith to result from actions taken or expected to be taken (in the good
faith determination of the Borrower) within eight fiscal quarters after the date
any such transaction is consummated, so long as such cash savings and synergies
are reasonably identifiable and factually supportable, (ix) “run rate” cost
savings, operating expense reductions and synergies projected by the Borrower in
good faith to result from actions either taken or expected to be taken within 24
months after the date of determination to take such action, so long as such cash
savings and synergies are reasonably identifiable and factually supportable and
(x) adjustments and add backs reflected in the Acquisition Model, minus

 

(c) to the extent included in Consolidated Net Income, (1) interest income,
(2) income tax credits and refunds (to the extent not netted from tax expense),
(3) any cash payments made during such period in respect of items described in
clause (vi) above (or described in the definition of Consolidated Net Income)
subsequent to the fiscal quarter in which the relevant non-cash expenses or
losses were incurred and (4) extraordinary, unusual or non-recurring income or
gains realized, all calculated for the Borrower and its Restricted Subsidiaries
on a consolidated basis.

 

For the avoidance of doubt:

 

(i)                                to the extent included in Consolidated Net
Income, there shall be excluded in determining Consolidated EBITDA for any
period any adjustments resulting from the application of ASC 815 and its related
pronouncements and interpretations, or the equivalent accounting standard under
GAAP or an alternative basis of accounting applied in lieu of GAAP,

 

(ii)                                there shall be included in determining
Consolidated EBITDA for any period, without duplication, (1) the Acquired EBITDA
of any Person or business, or attributable to any property or asset acquired by
the Borrower or any  Restricted Subsidiary during such period (but not the
Acquired EBITDA of any related Person or business or any Acquired EBITDA
attributable to any assets or property, in each case to the extent not so
acquired) to the extent not subsequently sold, transferred, abandoned, or
otherwise disposed by the Borrower or such Restricted Subsidiary during such
period (each such Person, business, property, or asset acquired and not
subsequently so disposed of, an “Acquired Entity or Business”) and the Acquired
EBITDA of any Unrestricted Subsidiary that is converted into a Restricted
Subsidiary during such period (each, a “Converted Restricted Subsidiary”), based
on the actual Acquired EBITDA of such Acquired Entity or Business or Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition or conversion) and (2) an adjustment in respect of
each Acquired Entity or Business equal to the amount of the Pro Forma Adjustment
with respect to such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition); and

 

14

--------------------------------------------------------------------------------


 

(iii)                             to the extent included in Consolidated Net
Income, there shall be excluded in determining Consolidated EBITDA for any
period the Disposed EBITDA of any Person, property, business, or asset sold,
transferred, abandoned, or otherwise disposed of, closed or classified as
discontinued operations by the Borrower or any Restricted Subsidiary during such
period (each such Person, property, business, or asset so sold or disposed of, a
“Sold Entity or Business”), and the Disposed EBITDA of any Restricted Subsidiary
that is converted into an Unrestricted Subsidiary during such period (each, a
“Converted Unrestricted Subsidiary”) based on the actual Disposed EBITDA of such
Sold Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer, or
disposition or conversion); provided that for the avoidance of doubt,
notwithstanding any classification under GAAP of any Person or business in
respect of which a definitive agreement for the disposition thereof has been
entered into as discontinued operations, the Disposed EBITDA of such Person or
business shall not be excluded pursuant to this paragraph until such disposition
shall have been consummated.

 

“Consolidated First Lien Secured Debt” shall mean Consolidated Total Debt as of
such date secured by a first-priority security interest on any assets of the
Borrower or any Guarantor.

 

“Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio” shall mean,
as of any date of determination, the ratio of (i) Consolidated First Lien
Secured Debt as of such date of determination, minus unrestricted cash and Cash
Equivalents of the Borrower and the Restricted Subsidiaries to (ii) Consolidated
EBITDA of the Borrower for the Test Period most recently ended on or prior to
such date of determination, in each case with such pro forma adjustments to
Consolidated First Lien Secured Debt and Consolidated EBITDA as are appropriate
and consistent with the pro forma adjustment provisions set forth herein.

 

“Consolidated Interest Coverage Ratio” shall mean  for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Consolidated Interest Expense” shall mean the sum of (1) cash interest expense
(including that attributable to Capitalized Lease Obligations), net of cash
interest income of such Person and its Restricted Subsidiaries with respect to
all outstanding Indebtedness of such Person and its Restricted Subsidiaries,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under hedging agreements, plus (2) non-cash interest expense resulting solely
from the net amortization of original issue discount and original issuance
premium from the issuance of Indebtedness of such Person and its Restricted
Subsidiaries (excluding any Indebtedness borrowed under this Agreement in
connection with the Transactions and any Permitted Refinancing thereof) but
excluding, for the avoidance of doubt, (a) amortization of deferred financing
costs, debt issuance costs, commissions, fees and expenses and any other amounts
of non-cash interest other than referred to in clause (2) above (including as a
result of the effects of acquisition method accounting or pushdown accounting),
(b) non-cash interest expense attributable to the movement of the mark-to-market
valuation of Indebtedness or obligations under Hedging Obligations or other
derivative instruments pursuant to FASB Accounting Standards Codification Topic
815—Derivatives and Hedging, (c) any one-time cash costs associated with
breakage in respect of hedging agreements for interest rates, (d) commissions,
discounts, yield, make-whole premium and other fees and charges (including any
interest expense) incurred in connection with any Receivables Facility, (e) any
“additional interest” owing pursuant to a registration rights agreement with
respect to any securities, (f) any payments with respect to make-whole premiums
or other breakage costs of any Indebtedness, including, without limitation, any
Indebtedness issued in connection with the Transactions, (g) penalties and
interest relating to taxes, (h) accretion or accrual of discounted liabilities
not constituting Indebtedness, (i) any expense resulting

 

15

--------------------------------------------------------------------------------


 

from the discounting of Indebtedness in connection with the application of
recapitalization or purchase accounting, and (j) any interest expense
attributable to the exercise of appraisal rights and the settlement of any
claims or actions (whether actual, contingent or potential), with respect
thereto and with respect to the Transactions, any acquisition or Investment
permitted hereunder, all as calculated on a consolidated basis.

 

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

 

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the net income (or loss) of such Person calculated in accordance with GAAP on a
consolidated basis for such period, plus (or minus if applicable), to the extent
deducted from revenues in determining such net income (or loss) and without
duplication, (i) non-cash charges, losses or expenses resulting from the
after-tax write-down of deferred revenue, (ii) non-cash after-tax stock-based
compensation expense, (iii) charges, losses or expenses, net of associated
taxes, resulting from acquisitions or restructurings, (iv) non-cash charges,
losses or expenses resulting from the net after-tax change in contingent
consideration obligations, calculated after adjusting for related foreign
exchange gains or losses, (v) deferred compensation expense with respect to
earn-out obligations, net of taxes and (vi) after-tax amortization expense.

 

Consolidated Net Income shall (a) exclude any income (or loss) of any Person
other than the Borrower or a Subsidiary, but any such income so excluded may be
included in such period or any later period to the extent of any cash dividends
or distributions actually paid in the relevant period to the Borrower or any
wholly-owned Subsidiary of the Borrower and (b) include any income of the Joint
Venture Subsidiaries to the extent of any cash dividends or distributions
actually paid in the relevant period to the Consolidated Parties, to the extent
not already included in determining Consolidated Net Income.

 

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on the most recent consolidated balance
sheet of the Borrower and the Restricted Subsidiaries at such date.

 

“Consolidated Total Debt” shall mean, as at any date of determination, an amount
equal to the sum of the aggregate amount of all outstanding Indebtedness of the
Borrower and the Restricted Subsidiaries on a consolidated basis consisting of
Indebtedness for borrowed money, Capitalized Lease Obligations and debt
obligations evidenced by promissory notes and similar instruments (and
excluding, for the avoidance of doubt, Hedging Obligations); provided that
Consolidated Total Debt shall not include Letters of Credit, except to the
extent of Unpaid Drawings thereunder.

 

“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (i) Consolidated Total Debt as of such date
of determination, minus unrestricted cash and Cash Equivalents of the Borrower
and the Restricted Subsidiaries to (ii) Consolidated EBITDA of the Borrower for
the Test Period most recently ended on or prior to such date of determination,
in each case with such pro forma adjustments to Consolidated Total Debt and
Consolidated EBITDA as are appropriate and consistent with the pro forma
adjustment provisions set forth herein.

 

“Consolidated Working Capital” shall mean, at any date, the excess of (i) the
sum of all amounts (other than cash and Cash Equivalents) that would, in
conformity with GAAP, be set forth

 

16

--------------------------------------------------------------------------------


 

opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and the Restricted Subsidiaries at
such date excluding the current portion of current and deferred income taxes
over (ii) the sum of all amounts that would, in conformity with GAAP, be set
forth opposite the caption “total current liabilities” (or any like caption) on
a consolidated balance sheet of the Borrower and the Restricted Subsidiaries on
such date, but excluding (for purposes of both clauses (i) and (ii) above),
without duplication, (a) the current portion of any Funded Debt, (b) all
Indebtedness consisting of Loans and Letter of Credit Exposure to the extent
otherwise included therein, (c) the current portion of interest, (d) the current
portion of current and deferred income taxes; provided that, for purposes of
calculating Excess Cash Flow, increases or decreases in working capital
(A) arising from acquisitions or dispositions by the Borrower and the Restricted
Subsidiaries shall be measured from the date on which such acquisition or
disposition occurred and (B) shall exclude (I) the impact of non-cash
adjustments contemplated in the Excess Cash Flow calculation, (II) the impact of
adjusting items in the definition of “Consolidated Net Income” and (III) any
changes in current assets or current liabilities as a result of (x) the effect
of fluctuations in the amount of accrued or contingent obligations, assets or
liabilities under hedging agreements or other derivative obligations, (y) any
reclassification, other than as a result of the passage of time, in accordance
with GAAP of assets or liabilities, as applicable, between current and
noncurrent or (z) the effects of acquisition method accounting.

 

“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing any leases, dividends, or other payment obligations
that do not constitute Indebtedness (“primary obligations”) of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (a) for the purchase or payment of any such primary obligation or (b) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, or (iii) to
purchase property, securities, or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation against loss in respect thereof.

 

“Contract Consideration” shall have the meaning provided in the definition of
Excess Cash Flow.

 

“Contractual Requirement” shall have the meaning provided in Section 8.3.

 

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term Consolidated EBITDA.

 

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term Consolidated EBITDA.

 

“Convertible Notes” means the Borrower’s 0.75% Convertible Senior Notes maturing
on August 15, 2019.

 

“Credit Documents” shall mean this Agreement, each Joinder Agreement, each
Extension Amendment, each Permitted Repricing Amendment, the Guarantees, the
Security Documents, each Fee Letter, and any promissory notes issued by the
Borrower pursuant hereto.

 

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance, amendment, renewal, increase or
extension of a Letter of Credit.

 

17

--------------------------------------------------------------------------------


 

“Credit Facilities” shall mean, collectively, each category of Commitments and
each extension of credit hereunder.

 

“Credit Facility” shall mean a category of Commitments and extensions of credit
thereunder.

 

“Credit Party” shall mean the Borrower and the Guarantors.

 

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness (excluding
any Indebtedness permitted to be issued or incurred under Section 10.1 other
than Section 10.1(u)(i)).

 

“Declined Proceeds” shall have the meaning provided in Section 5.2(f).

 

“Default” shall mean any event, act, or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Default Rate” shall have the meaning provided in Section 2.8(c).

 

“Defaulting Lender” shall mean any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of Lender
Default.

 

“Deferred Net Cash Proceeds” shall have the meaning provided such term in the
definition of Net Cash Proceeds.

 

“Deferred Net Cash Proceeds Payment Date” shall have the meaning provided such
term in the definition of Net Cash Proceeds.

 

“Derivative Counterparty” shall have the meaning provided in Section 13.16.

 

“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of an Authorized Officer of the Borrower, setting
forth the basis of such valuation, executed by either a senior vice president or
the principal financial officer of the Borrower, less the amount of cash or Cash
Equivalents received in connection with a subsequent sale of or collection on or
other disposition of such Designated Non-Cash Consideration.  A particular item
of Designated Non-Cash Consideration will no longer be considered to be
outstanding when and to the extent it has been paid, redeemed or otherwise
retired or sold or otherwise disposed of in compliance with Section 10.4.

 

“Designated Person” means any Person listed on a Sanctions List.

 

“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Sold Entity or Business or Converted Unrestricted Subsidiary and its respective
Subsidiaries), all as determined on a consolidated basis for such Sold Entity or
Business or Converted Unrestricted Subsidiary, as the case may be.

 

18

--------------------------------------------------------------------------------


 

“disposition” shall have the meaning assigned such term in clause (i) of the
definition of Asset Sale.

 

“Disqualified Lenders” shall mean such Persons (i) that have been specified in
writing to the Administrative Agent and the Joint Lead Arrangers and Joint
Bookrunners prior to December 5, 2016 as being Disqualified Lenders, (ii) who
are competitors of the Borrower and its Subsidiaries that are separately
identified in writing by the Borrower to the Administrative Agent from time to
time, and (iii) in the case of each of clauses (i) and (ii), any of their
Affiliates (other than any such Affiliate that is affiliated with a financial
investor in such Person and that is not itself an operating company or otherwise
an Affiliate of an operating company so long as such Affiliate is a bona fide
Fund) that are either (a) identified in writing by the Borrower to the
Administrative Agent from time to time or (b) clearly identifiable solely on the
basis of such Affiliate’s name; provided that no updates to the list of
Disqualified Lenders shall be deemed to retroactively disqualify any parties
that have previously validly acquired an assignment or participation in respect
of the Loans from continuing to hold or vote such previously acquired
assignments and participations on the terms set forth herein for Lenders that
are not Disqualified Lenders.  Notwithstanding the foregoing, each Credit Party
and the Lenders acknowledge and agree that the Administrative Agent shall not
have any responsibility or obligation to determine whether any Lender or
potential Lender is a Disqualified Lender and the Administrative Agent shall
have no liability with respect to any assignment made to a Disqualified Lender.

 

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for which it is puttable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Qualified Stock), other than as a result of a change of control, asset sale,
condemnation event or similar event, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof (other than
solely for Qualified Stock), other than as a result of a change of control,
asset sale, condemnation event or similar event, in whole or in part, in each
case, prior to the date that is 91 days after the Latest Term Loan Maturity Date
hereunder; provided that if such Capital Stock is issued to any plan for the
benefit of employees of the Borrower or its Subsidiaries or by any such plan to
such employees, such Capital Stock shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death, or disability.

 

“Dollar Equivalent” means, with respect to an amount of Australian Dollars, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
or the applicable Letter of Credit Issuer at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date or other
relevant date of determination) for the purchase of Dollars with Australian
Dollars.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States.

 

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States, any state thereof, or the
District of Columbia.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a

 

19

--------------------------------------------------------------------------------


 

subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Yield” shall mean, as of any date of determination, the sum of
(x) the higher of (A) the LIBOR Rate on such date for a deposit in dollars with
a maturity of one month and (B) the “LIBOR floor”, if any, with respect thereto
as of such date, (y) the interest rate margins as of such date (with such
interest rate margin and interest spreads to be determined by reference to the
LIBOR Rate) and (z) the amount of original issue discount and upfront fees
thereon paid generally to lenders (converted to yield assuming a four-year
average life and without any present value discount).

 

“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demand letters, claims, notices of noncompliance or potential responsibility or
violation, or proceedings pursuant to any Environmental Law or any permit
issued, or any approval given, under any such Environmental Law (hereinafter,
“Claims”), including, without limitation, (i) any and all Claims by governmental
or regulatory authorities for enforcement, investigation, cleanup, removal,
response, remedial, or other actions or damages pursuant to any Environmental
Law and (ii) any and all Claims by any third party seeking damages,
contribution, indemnification, cost recovery, compensation, or injunctive relief
relating to the presence, Release or threatened Release of Hazardous Materials
or arising from alleged injury or threat of injury to health or safety (to the
extent relating to human exposure to Hazardous Materials), or the environment
including, without limitation, ambient air, indoor air, surface water,
groundwater, soil, land surface and subsurface strata, and natural resources
such as wetlands, flora and fauna.

 

“Environmental Law” shall mean any applicable federal, state, foreign, or local
statute, law, rule, regulation, ordinance, code, and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree, or judgment, relating to pollution or
protection of the environment, including, without limitation, ambient air,
indoor air, surface water, groundwater, soil, land surface and subsurface strata
and natural resources such as flora, fauna, or wetlands, or protection of human
health or safety (to the extent relating to human exposure to Hazardous
Materials) and including those relating to the generation, storage, treatment,
transport, Release, or threat of Release of Hazardous Materials.

 

“Equity Interest” shall mean Capital Stock and all warrants, options, or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414 (b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

 

20

--------------------------------------------------------------------------------


 

“ERISA Event” shall mean (i) the failure of any Plan to comply with any
provisions of ERISA and/or the Code (and applicable regulations under either) or
with the terms of such Plan; (ii) the existence with respect to any Plan of a
non-exempt Prohibited Transaction; (iii) any Reportable Event; (iv) the failure
of any Credit Party or ERISA Affiliate to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
any failure by any Pension Plan to satisfy the minimum funding standards (within
the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to
such Pension Plan, whether or not waived; (v) a determination that any Pension
Plan is in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA); (vi) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan; (vii) the termination of, or the
appointment of a trustee to administer, any Pension Plan under Section 4042 of
ERISA or the incurrence by any Credit Party or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Pension Plan (other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA), including but not limited to the imposition of any Lien
in favor of the PBGC or any Pension Plan; (viii) the receipt by any Credit Party
or any of its ERISA Affiliates from the PBGC or a plan administrator of any
notice to terminate any Pension Plan under Section 4041 of ERISA or to appoint a
trustee to administer any Pension Plan under Section 4042 of ERISA; (ix) the
failure by any Credit Party or any of its ERISA Affiliates to make any required
contribution to a Multiemployer Plan; (x) the incurrence by any Credit Party or
any of its ERISA Affiliates of any liability with respect to the withdrawal from
any Pension Plan subject to Section 4063 of ERISA during a plan year in which it
was a “substantial employer” (within the meaning of Section 4001(a)(2) of
ERISA), or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA, or the complete or partial withdrawal (within the
meaning of Section 4203 or 4205 of ERISA) from any Multiemployer Plan; (xi) the
receipt by any Credit Party or any of its ERISA Affiliates of any notice
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, Insolvent, in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA), or terminated (within the meaning of Section 4041A of ERISA); or
(xii) the failure by any Credit Party or any of its ERISA Affiliates to pay when
due (after expiration of any applicable grace period) any installment payment
with respect to Withdrawal Liability under Section 4201 of ERISA.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” shall have the meaning provided in Section 11.

 

“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of:

 

(i)                                   the sum, without duplication (in each
case, for the Borrower and the Restricted Subsidiaries on a consolidated basis),
of:

 

(a)                                 Consolidated Net Income for such period,

 

(b)                                 an amount equal to the amount of all
non-cash charges to the extent deducted in arriving at such Consolidated Net
Income and cash receipts to the extent excluded in arriving at such Consolidated
Net Income,

 

(c)                                  decreases in Consolidated Working Capital
for such period (other than (1) reclassification of items from short-term to
long-term or vice versa and (2) any such decreases arising from acquisitions or
Asset Sales by the Borrower and the Restricted Subsidiaries completed during
such period or the application of purchase accounting),

 

21

--------------------------------------------------------------------------------


 

(d)                                 an amount equal to the aggregate net
non-cash loss on Asset Sales by the Borrower and the Restricted Subsidiaries
during such period (other than Asset Sales in the ordinary course of business)
to the extent deducted in arriving at such Consolidated Net Income,

 

(e)                                  cash receipts in respect of Hedge
Agreements during such period to the extent not otherwise included in
Consolidated Net Income, and

 

(f)                                   increases in current and non-current
deferred revenue to the extent deducted or not included in arriving at such
Consolidated Net Income;

 

over (ii) the sum, without duplication, of:

 

(a)                                 an amount equal to the amount of all
non-cash credits included in arriving at such Consolidated Net Income, cash
charges to the extent excluded in arriving at such Consolidated Net Income, and
Transaction Expenses to the extent not deducted in arriving at such Consolidated
Net Income and paid in cash during such period,

 

(b)                                 without duplication of amounts deducted
pursuant to clause (k) below in prior periods, the amount of Capital
Expenditures or acquisitions of Intellectual Property accrued or made in cash
during such period, except to the extent that such Capital Expenditures or
acquisitions were financed with the proceeds of long-term Indebtedness of the
Borrower or the Restricted Subsidiaries (unless such Indebtedness has been
repaid other than with the proceeds of long-term indebtedness) other than
intercompany loans,

 

(c)                                  the aggregate amount of all principal
payments of Indebtedness of the Borrower and the Restricted Subsidiaries
(including (1) the principal component of payments in respect of Capitalized
Lease Obligations, (2) the amount of any scheduled repayment of Term Loans
pursuant to Section 2.5, and (3) the amount of a mandatory prepayment of Term
Loans pursuant to Section 5.2(a) to the extent required due to an Asset Sale
that resulted in an increase to Consolidated Net Income and not in excess of the
amount of such increase but excluding (A) all other prepayments of Term Loans
and (B) all prepayments of Revolving Loans (and any other revolving loans
(unless there is an equivalent permanent reduction in commitments thereunder))
made during such period, except to the extent financed with the proceeds of
other long-term Indebtedness of the Borrower or the Restricted Subsidiaries,

 

(d)                                 an amount equal to the aggregate net
non-cash gain on Asset Sales by the Borrower and the Restricted Subsidiaries
during such period (other than Asset Sales in the ordinary course of business)
to the extent included in arriving at such Consolidated Net Income,

 

(e)                                  increases in Consolidated Working Capital
for such period (other than (1) reclassification of items from short-term to
long-term or vice versa and (2) any such increases arising from acquisitions or
Asset Sales by the Borrower and the Restricted Subsidiaries completed during
such period or the application of purchase accounting),

 

(f)                                   payments in cash by the Borrower and the
Restricted Subsidiaries during such period in respect of any purchase price
holdbacks, earn-out obligations, and long-term liabilities of the Borrower and
the Restricted Subsidiaries other than Indebtedness, to the extent not already
deducted from Consolidated Net Income,

 

22

--------------------------------------------------------------------------------


 

(g)                                  without duplication of amounts deducted
pursuant to clause (k) below in prior fiscal periods, the aggregate amount of
cash consideration paid by the Borrower and the Restricted Subsidiaries (on a
consolidated basis) in connection with Investments (including acquisitions (but
excluding Investments of the type described in clauses (a) and (b) of
Section 10.6) made during such period to the extent that such Investments were
not financed with the proceeds received from (1) the issuance or incurrence of
long-term Indebtedness or (2) the issuance of Capital Stock,

 

(h)                                 the amount of dividends paid in cash during
such period (on a consolidated basis) by the Borrower and the Restricted
Subsidiaries, to the extent such dividends were not financed with the proceeds
received from (1) the issuance or incurrence of long-term Indebtedness or
(2) the issuance of Capital Stock,

 

(i)                                     the aggregate amount of expenditures
actually made by the Borrower and the Restricted Subsidiaries in cash during
such period (including expenditures for the payment of financing fees) to the
extent that such expenditures are not expensed during such period and are not
deducted in calculating Consolidated Net Income,

 

(j)                                    the aggregate amount of any premium,
make-whole, or penalty payments actually paid in cash by the Borrower and the
Restricted Subsidiaries during such period that are made in connection with any
prepayment of Indebtedness to the extent that such payments are not deducted in
calculating Consolidated Net Income,

 

(k)                                 without duplication of amounts deducted from
Excess Cash Flow in other periods, (1) the aggregate consideration required to
be paid in cash by the Borrower or any of its Restricted Subsidiaries pursuant
to binding contracts (the “Contract Consideration”) entered into prior to or
during such period and (2) any planned cash expenditures by the Borrower or any
of the Restricted Subsidiaries (the “Planned Expenditures”), in the case of each
of clauses (1) and (2), relating to Permitted Acquisitions (or Investments
similar to those made for Permitted Acquisitions), Capital Expenditures, or
acquisitions of Intellectual Property to be consummated or made during the
period of four consecutive fiscal quarters of the Borrower following the end of
such period (except to the extent financed with any of the proceeds received
from (A) the issuance or incurrence of long-term Indebtedness or (B) the
issuance of Equity Interests); provided that to the extent that the aggregate
amount of cash actually utilized to finance such Permitted Acquisitions (or
Investments similar to those made for Permitted Acquisitions), Capital
Expenditures, or acquisitions of Intellectual Property during such following
period of four consecutive fiscal quarters is less than the Contract
Consideration and Planned Expenditures, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow, at the end of such period of four
consecutive fiscal quarters,

 

(l)                                     the amount of taxes (including penalties
and interest) paid in cash or tax reserves set aside or payable (without
duplication) in such period to the extent they exceed the amount of tax expense
deducted in determining Consolidated Net Income for such period,

 

(m)                             cash expenditures in respect of Hedge Agreements
during such period to the extent not deducted in arriving at such Consolidated
Net Income, and

 

(n)                                 decreases in current and non-current
deferred revenue to the extent included or not deducted in arriving at such
Consolidated Net Income.

 

23

--------------------------------------------------------------------------------


 

“Excluded Property” shall have the meaning set forth in the Security Agreement.

 

“Excluded Stock and Stock Equivalents” shall mean (i) any Capital Stock or Stock
Equivalents with respect to which, in the reasonable judgment of the
Administrative Agent and the Borrower (as agreed to in writing), the cost or
other consequences of pledging such Capital Stock or Stock Equivalents in favor
of the Secured Parties under the Security Documents shall be excessive in view
of the benefits to be obtained by the Lenders therefrom, (ii) solely in the case
of any pledge of Voting Stock of any CFC or CFC Holding Company, any Capital
Stock in excess of 66% of the outstanding Voting Stock and 100% of the
Non-Voting Stock of such CFC or CFC Holding Company, (iii) any Capital Stock of
any direct or indirect Subsidiary of a CFC or CFC Holding Company; (iv) any
Capital Stock or Stock Equivalents to the extent the pledge thereof would
violate any applicable Requirements of Law after giving effect to the applicable
provisions of the Uniform Commercial Code or other applicable law (including any
legally effective requirement to obtain the consent of any Governmental
Authority unless such consent has been obtained), (v) in the case of (A) any
Capital Stock or Stock Equivalents of any Subsidiary to the extent such Capital
Stock or Stock Equivalents are subject to a Lien permitted by clause (ix) of the
definition of Permitted Lien or (B) any Capital Stock or Stock Equivalents of
any Subsidiary that is not Wholly-Owned by the Borrower and its Subsidiaries at
the time such Subsidiary becomes a Subsidiary, any Capital Stock or Stock
Equivalents of each such Subsidiary described in clause (A) or (B) to the extent
(I) that a pledge thereof to secure the Obligations is prohibited by any
applicable Contractual Requirement (other than customary non-assignment
provisions which are ineffective under the Uniform Commercial Code or other
applicable law and other than proceeds thereof the assignment of which is
expressly deemed effective under the Uniform Commercial Code or other applicable
law notwithstanding such prohibition or restriction), (II) any Contractual
Requirement prohibits such a pledge without the consent of any other party;
provided that this clause (II) shall not apply if (x) such other party is a
Credit Party or Wholly-Owned Subsidiary or (y) consent has been obtained to
consummate such pledge (it being understood that the foregoing shall not be
deemed to obligate the Borrower or any Subsidiary to obtain any such consent)
and for so long as such Contractual Requirement or replacement or renewal
thereof is in effect, or (III) a pledge thereof to secure the Obligations would
give any other party (other than a Credit Party or Wholly-Owned Subsidiary) to
any contract, agreement, instrument, or indenture governing such Capital Stock
or Stock Equivalents the right to terminate its obligations thereunder (other
than customary non-assignment provisions which are ineffective under the Uniform
Commercial Code or other applicable law and other than proceeds thereof the
assignment of which is expressly deemed effective under the Uniform Commercial
Code or other applicable law notwithstanding such prohibition or restriction),
(vi) any Capital Stock or Stock Equivalents of any Subsidiary to the extent that
the pledge of such Capital Stock or Stock Equivalents would result in materially
adverse tax consequences to the Borrower or any Subsidiary as reasonably
determined by the Borrower in consultation with the Administrative Agent,
(vii) any Capital Stock or Stock Equivalents that are margin stock, and
(viii) any Capital Stock and Stock Equivalents of any Subsidiary that is not a
Material Subsidiary or is an Unrestricted Subsidiary, a captive insurance
Subsidiary, an SPV or any special purpose entity.

 

“Excluded Subsidiary” shall mean (i) each Subsidiary, in each case, for so long
as any such Subsidiary does not (on (x) a consolidated basis with its Restricted
Subsidiaries, if determined on the Closing Date by reference to the Pro Forma
Financial Statements or (y) a consolidated basis with its Restricted
Subsidiaries, if determined after the Closing Date by reference to the financial
statements delivered to the Administrative Agent pursuant to Section 9.1(a) and
(b)) constitute a Material Subsidiary, (ii) each Subsidiary that is not a
Wholly-Owned Subsidiary on any date such Subsidiary would otherwise be required
to become a Guarantor pursuant to the requirements of Section 9.11 (for so long
as such Subsidiary remains a non-Wholly-Owned Restricted Subsidiary), (iii) any
CFC Holding Company, (iv) any direct or indirect Subsidiary of a Foreign
Subsidiary that is a CFC, (v) any Foreign Subsidiary, (vi) each Subsidiary that
is prohibited by any applicable permitted Contractual Requirement (with respect

 

24

--------------------------------------------------------------------------------


 

to any such Contractual Obligation, only to the extent existing on the Closing
Date or on the date such Subsidiary becomes a direct or indirect Subsidiary of
the Borrower and not incurred in contemplation thereof) or Requirements of Law
from guaranteeing or granting Liens to secure the Obligations at the time such
Subsidiary becomes a Restricted Subsidiary (and for so long as such restriction
or any replacement or renewal thereof is in effect), (vii) each Subsidiary with
respect to which, as reasonably determined by the Borrower, the consequence of
providing a Guarantee of the Obligations would adversely affect the ability of
the Borrower and its Subsidiaries to satisfy applicable Requirements of Law,
(viii) each Subsidiary with respect to which, as reasonably determined by the
Borrower in consultation with the Administrative Agent, providing such a
Guarantee would result in material adverse tax consequences to the Borrower or
one of its Subsidiaries, (ix) any other Subsidiary with respect to which, in the
reasonable judgment of the Administrative Agent and the Borrower, as agreed in
writing, the cost or other consequences of providing a Guarantee of the
Obligations shall be excessive in view of the benefits to be obtained by the
Lenders therefrom. (x) each Unrestricted Subsidiary, (xi) any Receivables
Subsidiary, (xii) each other Subsidiary acquired pursuant to a Permitted
Acquisition or other Investment permitted hereunder and financed with assumed
secured Indebtedness permitted to be incurred hereunder as assumed Indebtedness
(and not incurred in contemplation of such Permitted Acquisition), and each
Restricted Subsidiary acquired in such Permitted Acquisition or other Investment
permitted hereunder that guarantees such Indebtedness, in each case to the
extent that, and for so long as, the documentation relating to such Indebtedness
to which such Subsidiary is a party prohibits such Subsidiary from guaranteeing
the Obligations and such prohibition was not created in contemplation of such
Permitted Acquisition or other Investment permitted hereunder and (xiii) each
SPV or not-for-profit Subsidiary.

 

“Excluded Swap Obligation” shall mean, with respect to any Credit Party, (a) any
Swap Obligation if, and to the extent that, all or a portion of the Obligations
of such Credit Party of, or the grant by such Credit Party of a security
interest to secure, such Swap Obligation (or any Obligations thereof) is or
becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation, or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) or (b) any other Swap
Obligation designated as an “Excluded Swap Obligation” of such Guarantor as
specified in any agreement between the relevant Credit Parties and Hedge Bank
applicable to such Swap Obligation.  If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Obligation or security interest is or becomes illegal or unlawful.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document,
(i) Taxes imposed on or measured by its overall net income, net profits, or
branch profits (however denominated, and including (for the avoidance of doubt)
any backup withholding in respect thereof under Section 3406 of the Code or any
similar provision of state, local, or foreign law), and franchise (and similar)
Taxes imposed on it (in lieu of net income Taxes), in each case by a
jurisdiction (including any political subdivision thereof) as a result of such
recipient being organized in, having its principal office in, or in the case of
any Lender, having its applicable lending office in, such jurisdiction, or as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from such recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Credit Document, or sold or assigned an
interest in any Loan or Credit Document), (ii) any U.S. federal withholding Tax
imposed on any payment by or on account of any obligation of any Credit Party
hereunder or under any Credit Document that is required to be imposed on amounts
payable to or for the account of a Lender pursuant to laws in force on the date
on which (A) such Lender acquires such interest in the Loan or

 

25

--------------------------------------------------------------------------------


 

Commitment (other than pursuant to an assignment request by the Borrower under
Section 13.7) or (B) such Lender changes its lending office, except in each case
to the extent that, pursuant to Section 5.4, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
acquired the applicable interest in a Loan or Commitment or to such Lender
immediately before it changed its lending office, (iii) any Taxes attributable
to a recipient’s failure to comply with Section 5.4(e), or (iv) any withholding
Tax imposed under FATCA.

 

“Existing Class” shall mean any Existing Term Loan Class and any Existing
Revolving Credit Class.

 

“Existing Debt Facilities” shall mean: (i) that certain Amended and Restated
Credit Agreement, dated as of July 7, 2016, by and among the Borrower, the
lenders from time to time party thereto and Wells Fargo Bank, National
Association, as agent; (ii) that certain Credit Agreement, dated as of
February 24, 2014, by and among Intralinks, Inc., as borrower, the guarantors
from time to time party thereto, the lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as agent; and (iii) that certain Credit Agreement,
dated as of February 24, 2014, as amended, by and among Intralinks, Inc., as
borrower, the guarantors from time to time party thereto and JPMorgan Chase
Bank, N.A., as lender.

 

“Existing Revolving Credit Class” shall have the meaning provided in
Section 2.14(g)(ii).

 

“Existing Revolving Credit Commitment” shall have the meaning provided in
Section 2.14(g)(ii).

 

“Existing Revolving Credit Loans” shall have the meaning provided in
Section 2.14(g)(ii).

 

“Existing Term Loan Class” shall have the meaning provided in
Section 2.14(g)(i).

 

“Expiring Credit Commitment” shall have the meaning provided in Section 2.1(f).

 

“Extended Repayment Date” shall have the meaning provided in Section 2.5(c).

 

“Extended Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(g)(ii).

 

“Extended Revolving Credit Loans” shall have the meaning provided in
Section 2.14(g)(ii).

 

“Extended Revolving Loan Maturity Date” shall mean the date on which any tranche
of Extended Revolving Credit Loans matures.

 

“Extended Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).

 

“Extended Term Loans” shall have the meaning provided in Section 2.14(g)(i).

 

“Extending Lender” shall have the meaning provided in Section 2.14(g)(iii).

 

“Extension Amendment” shall have the meaning provided in Section 2.14(g)(iv).

 

“Extension Date” shall have the meaning provided in Section 2.14(g)(v).

 

“Extension Election” shall have the meaning provided in Section 2.14(g)(iii).

 

26

--------------------------------------------------------------------------------


 

“Extension Request” shall mean a Term Loan Extension Request.

 

“Extension Series” shall mean all Extended Term Loans and Extended Revolving
Credit Commitments that are established pursuant to the same Extension Amendment
(or any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, provided for therein are intended to be a part of
any previously established Extension Series) and that provide for the same
interest margins, extension fees, and amortization schedule.

 

“Facility” means any Term Loan Facility or Revolving Credit Facility, as the
context may require.

 

“Fair Market Value” shall mean with respect to any asset or group of assets on
any date of determination, the value of the consideration obtainable in a sale
of such asset at such date of determination assuming a sale by a willing seller
to a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset, as determined in good faith by the Borrower.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code as of the date of this Agreement
(or any amended or successor version described above), any intergovernmental
agreements (or related legislation or official administrative rules or
practices) implementing the foregoing, and any laws, fiscal or regulatory
legislation, rules, guidance notes and practices adopted by a non-U.S.
jurisdiction to effect any such intergovernmental agreement.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York; provided that (i) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(ii) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate charged to
the Administrative Agent on such day on such transactions as determined by the
Administrative Agent.  If the Federal Funds Effective Rate would otherwise be
negative, it shall be deemed to be 0.00%.

 

“Fee Letters” shall mean (i) that certain Amended and Restated Fee Letter dated
as of January 4, 2017 by and among Goldman Sachs Bank USA, Credit Suisse AG,
Credit Suisse Securities (USA) LLC, Bank of America, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Keybank National Association, Keybanc
Capital Markets Inc., Wells Fargo Bank, N.A., Wells Fargo Securities, LLC and
the Borrower and (ii) that certain Administrative Agent Fee Letter dated as of
January 19, 2017 by and among the Administrative Agent and the Borrower, in each
case as amended, amended and restated, supplemented and/or replaced from time to
time.

 

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

 

“First Lien Intercreditor Agreement” shall mean an Intercreditor Agreement
substantially in the form of Exhibit H-1 (with such changes to such form as may
be reasonably acceptable to the Administrative Agent and the Borrower) among the
Administrative Agent, the Collateral Agent, and the

 

27

--------------------------------------------------------------------------------


 

representatives for purposes thereof for holders of one or more classes of First
Lien Obligations (other than the Obligations).

 

“First Lien Obligations” shall mean the Obligations and the Permitted Other
Indebtedness Obligations that are secured by Liens on the Collateral that rank
on an equal priority basis (but without regard to the control of remedies) with
Liens on the Collateral securing the Obligations.

 

“First Lien Secured Leverage Test” shall mean, as of any date of determination,
with respect to the last day of the most recently ended Test Period, the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio shall be no
greater than 3.00 to 1.00.

 

“Fixed Charge Coverage Ratio” shall mean, as of any date of determination, the
ratio of (i) Consolidated EBITDA for the Test Period most recently ended on or
prior to such date of determination to (ii) the Fixed Charges for such Test
Period.

 

“Fixed Charges” shall mean, with respect to any Person for any period, the sum
of:

 

(i)                                   Consolidated Interest Expense of such
Person and its Restricted Subsidiaries on a consolidated basis for such period,

 

(ii)                                all cash dividend payments (excluding items
eliminated in consolidation) on any series of preferred stock of such Person
made during such period, and

 

(iii)                             all cash dividend payments (excluding items
eliminated in consolidation) on any series of Disqualified Stock made during
such period.

 

“Foreign Benefit Arrangement” shall mean any employee benefit arrangement
mandated by non-U.S. law that is maintained or contributed to by any Credit
Party or any of its Subsidiaries.

 

“Foreign Plan” shall mean each “employee benefit plan” (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
U.S. law and is maintained or contributed to by any Credit Party or any of its
Subsidiaries.

 

“Foreign Plan Event” shall mean, with respect to any Foreign Plan or Foreign
Benefit Arrangement, (i) the failure to make or, if applicable, accrue in
accordance with normal accounting practices, any employer or employee
contributions required by applicable law or by the terms of such Foreign Plan or
Foreign Benefit Arrangement; (ii) the failure to register or loss of good
standing (if applicable) with applicable regulatory authorities of any such
Foreign Plan or Foreign Benefit Arrangement required to be registered; or
(iii) the failure of any Foreign Plan or Foreign Benefit Arrangement to comply
with any provisions of applicable law and regulations or with the terms of such
Foreign Plan or Foreign Benefit Arrangement.

 

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

 

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to a Letter of Credit Issuer, such Defaulting Lender’s
Revolving Credit Commitment Percentage of the outstanding L/C Obligations other
than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Revolving Credit

 

28

--------------------------------------------------------------------------------


 

Commitment Percentage of Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fronting Fee” shall have the meaning provided in Section 4.1(d).

 

“Fund” shall mean any Person (other than a natural Person) that is engaged or
advises funds or other investment vehicles that are engaged in making,
purchasing, holding, or investing in commercial loans and similar extensions of
credit in the ordinary course.

 

“Funded Debt” shall mean all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the Borrower or any Restricted Subsidiary, to a
date more than one year from the date of its creation or arises under a
revolving credit or similar agreement that obligates the lender or lenders to
extend credit during a period of more than one year from such date (including
all amounts of such Funded Debt required to be paid or prepaid within one year
from the date of its creation), and, in the case of the Credit
Parties, Indebtedness in respect of the Loans.

 

“GAAP” shall mean generally accepted accounting principles in the United States,
as in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision, regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Notwithstanding any
other provision contained herein, the amount of any Indebtedness under GAAP with
respect to Capitalized Lease Obligations shall be determined in accordance with
the definition of Capitalized Lease Obligations.

 

“Governmental Authority” shall mean any nation, sovereign, or government, any
state, province, territory, or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, taxing,
regulatory, or administrative functions of or pertaining to government,
including a central bank or stock exchange (including any supranational body
exercising such powers or functions, such as the European Union or the European
Central Bank).

 

“Granting Lender” shall have the meaning provided in Section 13.6(g).

 

“Guarantee” shall mean (i) the Guarantee made by each Guarantor in favor of the
Collateral Agent for the benefit of the Secured Parties, substantially in the
form of Exhibit B, and (ii) any other guarantee of the Obligations made by a
Restricted Subsidiary in form and substance reasonably acceptable to the
Administrative Agent.

 

“guarantee obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any primary
obligor in any manner, whether directly or indirectly, including any obligation
of such Person, whether or not contingent, (i) to purchase any such Indebtedness
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (a) for the purchase or payment of any such Indebtedness
or (b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities, or services primarily for the purpose of assuring
the owner

 

29

--------------------------------------------------------------------------------


 

of any such Indebtedness of the ability of the primary obligor to make payment
of such Indebtedness, or (iv) otherwise to assure or hold harmless the owner of
such Indebtedness against loss in respect thereof; provided, however, that the
term guarantee obligations shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations or product warranties in effect on the Closing
Date or entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness).  The amount of any guarantee obligation shall be deemed to be an
amount equal to the stated or determinable amount of the Indebtedness in respect
of which such guarantee obligation is made or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.

 

“Guarantors” shall mean (i) each Subsidiary of the Borrower that is party to the
Guarantee on the Closing Date and (ii) each Subsidiary of the Borrower that
becomes a party to the Guarantee after the Closing Date pursuant to Section 9.11
or otherwise; provided that in no event shall any Excluded Subsidiary be
required to be a Guarantor (unless such Subsidiary is no longer an Excluded
Subsidiary).

 

“Hazardous Materials” shall mean (i) any petroleum or petroleum products,
radioactive materials, friable asbestos, polychlorinated biphenyls, and radon
gas; (ii) any chemicals, materials, or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous waste,” “restricted hazardous waste,” “toxic substances,”
“toxic pollutants,” “contaminants,” or “pollutants,” or words of similar import,
under any Environmental Law; and (iii) any other chemical, material, or
substance, which is prohibited, limited, or regulated due to its dangerous or
deleterious properties or characteristics, by any Environmental Law.

 

“Hedge Agreements” shall mean (i) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

 

“Hedge Bank” shall mean (a) any Person that, at the time it enters into a Hedge
Agreement with the Borrower or any Restricted Subsidiary, is a Lender, an Agent
or an Affiliate of a Lender or an Agent and (b) with respect to any Hedge
Agreement entered into prior to the Closing Date, any Person that is a Lender or
an Agent or an Affiliate of a Lender or an Agent on the Closing Date.

 

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any Hedge Agreements.

 

“Impacted Loans” shall have the meaning provided in Section 2.10(a).

 

“Increased Amount Date” shall mean, with respect to any New Loan Commitments,
the date on which such New Loan Commitments shall be effective.

 

30

--------------------------------------------------------------------------------


 

“Incremental Loans” shall have the meaning provided in Section 2.14(c).

 

“Incremental Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(a).

 

“Incremental Revolving Credit Loans” shall have the meaning provided in
Section 2.14(b).

 

“Incremental Revolving Credit Maturity Date” shall mean the date on which any
tranche of Revolving Credit Loans made pursuant to the Lenders’ Incremental
Revolving Credit Commitments matures.

 

“Incremental Revolving Loan Lender” shall have the meaning provided in
Section 2.14(b).

 

“incur” shall have the meaning provided in Section 10.1.

 

“Indebtedness” shall mean, with respect to any Person, (i) any indebtedness
(including principal and premium) of such Person, whether or not contingent
(a) in respect of borrowed money, (b) evidenced by bonds, notes, debentures, or
similar instruments or letters of credit or bankers’ acceptances (or, without
double counting, reimbursement agreements in respect thereof), (c) representing
the balance deferred and unpaid of the purchase price of any property (including
Capitalized Lease Obligations), or (d) representing any Hedging Obligations, if
and to the extent that any of the foregoing Indebtedness (other than letters of
credit and Hedging Obligations) would appear as a net liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP, (ii) to the extent not otherwise included, any obligation by such
Person to be liable for, or to pay, as obligor, guarantor or otherwise, on the
obligations of the type referred to in clause (i) of another Person (whether or
not such items would appear upon the balance sheet of such obligor or
guarantor), other than by endorsement of negotiable instruments for collection
in the ordinary course of business, (iii) to the extent not otherwise included,
all obligations of such Person in respect of Disqualified Stock and (iv) to the
extent not otherwise included, the obligations of the type referred to in
clause (i) of another Person secured by a Lien on any asset owned by such
Person, whether or not such Indebtedness is assumed by such Person; provided
that notwithstanding the foregoing, Indebtedness shall be deemed not to include
(1) Contingent Obligations incurred in the ordinary course of business,
(2) obligations under or in respect of Receivables Facilities, (3) prepaid or
deferred revenue arising in the ordinary course of business, (4) purchase price
holdbacks arising in the ordinary course of business in respect of a portion of
the purchase price of an asset to satisfy warrants or other unperformed
obligations of the seller of such asset, (5) any balance that constitutes a
trade payable or similar obligation to a trade creditor, accrued in the ordinary
course of business, or (6) any earn-out obligation until such obligation is
reflected as a liability on the balance sheet of such Person in accordance with
GAAP.  The amount of Indebtedness of any Person for purposes of
clause (iv) above shall (unless such Indebtedness has been assumed by such
Person) be deemed to be equal to the lesser of (x) the aggregate unpaid amount
of such Indebtedness and (y) the Fair Market Value of the property encumbered
thereby as determined by such Person in good faith.

 

For all purposes hereof, the Indebtedness of the Borrower and the Restricted
Subsidiaries, shall exclude all intercompany Indebtedness having a term not
exceeding 365 days (inclusive of any roll-over or extensions of terms) and made
in the ordinary course of business consistent with past practice.

 

“Indemnified Liabilities” shall have the meaning provided in Section 13.5.

 

“Indemnified Person” shall have the meaning provided in Section 13.5.

 

31

--------------------------------------------------------------------------------


 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a) above, Other Taxes.

 

“Initial Term Loan” shall have the meaning provided in Section 2.1(a).

 

“Initial Term Loan Commitment” shall mean, in the case of each Lender that is a
Lender on the Closing Date, the amount set forth opposite such Lender’s name on
Schedule 1.1(a) as such Lender’s Initial Term Loan Commitment.  The aggregate
amount of the Initial Term Loan Commitments as of the Closing Date is
$900,000,000.

 

“Initial Term Loan Lender” shall mean a Lender with an Initial Term Loan
Commitment or an outstanding Initial Term Loan.

 

“Initial Term Loan Maturity Date” shall mean January 19, 2024 or, if such date
is not a Business Day, the immediately preceding Business Day.

 

“Initial Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(b).

 

“Initial Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(b).

 

“Insolvent” shall mean, with respect to any Multiemployer Plan, the condition
that such Multiemployer Plan is “insolvent” within the meaning of Section 4245
of ERISA.

 

“Intellectual Property” shall mean all intellectual property, including all
(i) (a) patents, inventions, designs, processes and know-how; (b) copyrights and
works of authorship; (c) trademarks, service marks, trade names, brand names,
corporate names, Internet domain names, logos, trade dress, and other source
indicators, and the goodwill of any business symbolized thereby; (d) trade
secrets; and (e) rights in software, data and databases, and (ii) all
registrations and applications for registration of the foregoing.

 

“Interest Period” shall mean, with respect to any Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.

 

“Investment” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans (including
guarantees), advances, or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commission, travel, and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests, or other securities issued by any other Person and investments that
are required by GAAP to be classified on the consolidated balance sheet
(excluding the footnotes) of the Borrower in the same manner as the other
investments included in this definition to the extent such transactions involve
the transfer of cash or other property; provided that Investments shall not
include, in the case of the Borrower and the Restricted Subsidiaries,
intercompany loans (including guarantees), advances, or Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business.

 

For purposes of the definition of Unrestricted Subsidiary and Section 10.5 and
10.6,

 

32

--------------------------------------------------------------------------------


 

(i)                                   Investments shall include the portion
(proportionate to the Borrower’s equity interest in such Subsidiary) of the Fair
Market Value of the net assets of a Subsidiary of the Borrower at the time that
such Subsidiary is designated an Unrestricted Subsidiary; provided that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Borrower shall
be deemed to continue to have a permanent Investment in an Unrestricted
Subsidiary in an amount (if positive) equal to (a) the Borrower’s Investment in
such Subsidiary at the time of such redesignation less (b) the portion
(proportionate to the Borrower’s equity interest in such Subsidiary) of the Fair
Market Value of the net assets of such Subsidiary at the time of such
redesignation; and

 

(ii)                                any property transferred to or from an
Unrestricted Subsidiary shall be valued at its Fair Market Value at the time of
such transfer.

 

The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment, or other amount received by the Borrower or a
Restricted Subsidiary in respect of such Investment (provided that, with respect
to amounts received other than in the form of Cash Equivalents, such amount
shall be equal to the Fair Market Value of such consideration).

 

“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other rating agency.

 

“Investment Grade Securities” shall mean:

 

(i)                                   securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents),

 

(ii)                                debt securities or debt instruments with an
Investment Grade Rating, but excluding any debt securities or instruments
constituting loans or advances among the Borrower and its Subsidiaries,

 

(iii)                             investments in any fund that invest at least
90% in investments of the type described in clauses (i) and (ii) which fund may
also hold immaterial amounts of cash pending investment or distribution, and

 

(iv)                            corresponding instruments in countries other
than the United States customarily utilized for high-quality investments.

 

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” as published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” shall mean, with respect to any Letter of Credit, the Letter
of Credit Request and any other document, agreement, and instrument entered into
by the applicable Letter of Credit Issuer and the Borrower (or any other
Restricted Subsidiary) or in favor of the applicable Letter of Credit Issuer and
relating to such Letter of Credit.

 

“Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit A.

 

33

--------------------------------------------------------------------------------


 

“Joint Lead Arrangers and Joint Bookrunners” shall mean Goldman Sachs Bank USA,
Credit Suisse Securities (USA) LLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, KeyBanc Capital Markets Inc. and Wells Fargo Securities, LLC.

 

“Joint Venture Subsidiaries” means each of SNCR, LLC and Zentry, LLC.

 

“Junior Debt” shall mean any Indebtedness (other than any permitted intercompany
Indebtedness owing the Borrower or any Restricted Subsidiary) constituting
Subordinated Indebtedness or that is secured by a Lien ranking junior to Liens
securing the Obligations.

 

“Latest Term Loan Maturity Date” shall mean, at any date of determination, the
latest maturity or expiration date applicable to any Term Loan hereunder at such
time, including the latest maturity or expiration date of any New Term Loan or
any Extended Term Loan, in each case as extended in accordance with this
Agreement from time to time.

 

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

 

“L/C Facility Maturity Date” shall mean the date that is five Business Days
prior to the Revolving Credit Maturity Date; provided that the L/C Facility
Maturity Date may be extended beyond such date with the consent of the
applicable Letter of Credit Issuer.

 

“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unpaid Drawings, including all L/C Borrowings.  For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the International Standby Practices (ISP98),
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.  Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time.

 

“L/C Participant” shall have the meaning provided in Section 3.3(a).

 

“L/C Participation” shall have the meaning provided in Section 3.3(a).

 

“L/C Sublimit” shall mean up to $25.0 million in aggregate amount of Letters of
Credit that may be issued under the Revolving Credit Facility.

 

“LCT Election” shall have the meaning provided in Section 1.12(b).

 

“LCT Test Date” shall have the meaning provided in Section 1.12(b).

 

“Lender” shall have the meaning provided in the preamble to this Agreement.

 

“Lender Default” shall mean (i) the refusal or failure of any Lender to make
available its portion of any incurrence of Loans, which refusal or failure is
not cured within one business day after the date of such refusal or failure,
unless such Lender notifies the Administrative Agent in writing that such
refusal or failure is the result of such Lender’s good faith determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in
writing) has not been satisfied, (ii) the failure of any Lender to pay over to
the

 

34

--------------------------------------------------------------------------------


 

Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one business day of the date when due, unless the subject of
a good faith dispute, (iii) a Lender has notified, in writing, the Borrower or
the Administrative Agent that it does not intend to comply with its funding
obligations under this Agreement or has made a public statement to that effect
with respect to its funding obligations under this Agreement, or a Lender has
publicly announced that it does not intend to comply with its funding
obligations under other loan agreements, credit agreements or similar facilities
generally, (iv) a Lender has failed to confirm in a manner reasonably
satisfactory to the Administrative Agent that it will comply with its funding
obligations under this Agreement (v) a Distressed Person has admitted in writing
that it is insolvent or such Distressed Person becomes subject to a
Lender-Related Distress Event or (vi) a Lender has become the subject of a
Bail-In Action; provided that no Lender Default shall occur solely by virtue of
the ownership or acquisition of any Equity Interest in that Lender or any direct
or indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

“Lender-Related Distress Event” shall mean, with respect to any Lender or any
other Person that directly or indirectly controls such Lender (each, a
“Distressed Person”), other than via an Undisclosed Administration, a voluntary
or involuntary case with respect to such Distressed Person under any debt relief
law, or a custodian, conservator, receiver, or similar official is appointed for
such Distressed Person or any substantial part of such Distressed Person’s
assets, or such Distressed Person, or any Person that directly or indirectly
controls such Distressed Person or is subject to a forced liquidation or such
Distressed Person makes a general assignment for the benefit of creditors or is
otherwise adjudicated as, or determined by any governmental authority having
regulatory authority over such Distressed Person to be, insolvent or bankrupt;
provided that a Lender-Related Distress Event shall not be deemed to have
occurred solely by virtue of the ownership or acquisition of any equity
interests in any Lender or any Person that directly or indirectly controls such
Lender by a governmental authority or an instrumentality thereof.

 

“Letter of Credit” shall mean each letter of credit issued pursuant to
Section 3.1, including for the avoidance of doubt all Letters of Credit existing
on the Closing Date and set forth on Schedule 1.1(c); provided that each of
Goldman Sachs Bank USA and Credit Suisse AG shall only be required to issue
standby Letters of Credit hereunder.

 

“Letter of Credit Commitment” shall mean with respect to each Letter of Credit
Issuer, the amount set forth on Schedule 1.1(b), as may be reduced from time to
time pursuant to Section 3.1.

 

“Letter of Credit Expiration Date” shall mean the day that is three Business
Days prior to the scheduled Maturity Date then in effect for the Revolving
Credit Facility.

 

“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (i) the amount of the principal amount of any Unpaid Drawings in
respect of which such Lender has made (or is required to have made) payments to
the Letter of Credit Issuers pursuant to Section 3.4(a) at such time and
(ii) such Lender’s Revolving Credit Commitment Percentage of the Letters of
Credit Outstanding at such time (excluding the portion thereof consisting of
Unpaid Drawings in respect of which the Lenders have made (or are required to
have made) payments to the Letter of Credit Issuers pursuant to Section 3.4(a)).

 

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

 

35

--------------------------------------------------------------------------------


 

“Letter of Credit Issuer” shall mean Goldman Sachs Bank USA, Credit Suisse AG,
JPMorgan Chase Bank, N.A., Bank of America, N.A., Keybank National Association
and Wells Fargo Bank, N.A. and/or one of their respective designated Affiliates
or branches and other Lenders reasonably acceptable to the Borrower and the
Administrative Agent which agree to issue Letters of Credit hereunder; provided
that in respect of a Letter of Credit issued pursuant to the terms of this
Agreement, the “Letter of Credit Issuer” shall be the Letter of Credit Issuer
which has issued the Letter of Credit and the relevant provisions herein and the
other Loan Documents shall be construed accordingly to refer to the applicable
Letter of Credit Issuer, as appropriate.  Any Letter of Credit Issuer may, in
its discretion, arrange for one or more Letters of Credit to be issued by one or
more Affiliates or branches of such Letter of Credit Issuer (and such Affiliate
shall be deemed to be a “Letter of Credit Issuer” for all purposes of the Loan
Documents).  As of the Closing Date, the respective commitments of each Letter
of Credit Issuer are set forth on Schedule 1.1(b), which commitments may be
amended pursuant to Section 3.1(a).

 

“Letter of Credit Request” shall mean a notice executed and delivered by the
Borrower pursuant to Section 3.2, in form acceptable to the applicable Letter of
Credit Issuer in its reasonable discretion.

 

“Letters of Credit Outstanding” shall mean, at any time the sum of, without
duplication, (i) the aggregate Stated Amount of all outstanding Letters of
Credit and (ii) the aggregate amount of the principal amount of all Unpaid
Drawings.

 

“Level I Status” shall mean, on any date, the circumstance that Level II Status
does not exist.

 

“Level II Status” shall mean, on any date, the circumstance that the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio is less than
or equal to 2.50 to 1.00 as of such date.

 

“LIBOR” shall have the meaning provided in the definition of LIBOR Rate.

 

“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate.

 

“LIBOR Rate” shall mean,

 

(i)                                   for any Interest Period with respect to a
LIBOR Loan, the rate per annum equal to the offered rate administered by ICE
Benchmark Administration (“LIBOR”) or successor rate, which rate is approved by
the Administrative Agent, on the applicable Reuters screen page (or such other
commercially available source providing such quotations of LIBOR as designated
by the Administrative Agent from time to time) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period, and

 

(ii)                                for any interest calculation with respect to
an ABR Loan on any date, the rate per annum equal to LIBOR, at or about 11:00
a.m., London time, determined two Business Days prior to such date for Dollar
deposits with a term of one month commencing that day; provided that to the
extent a comparable or successor rate is approved by the Administrative Agent in
connection herewith, the approved rate shall be applied in a manner consistent
with market practice; provided, further, that to the extent such market practice
is not administratively feasible for the Administrative Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent in consultation with the Borrower.

 

36

--------------------------------------------------------------------------------


 

“Lien” shall mean with respect to any asset, any mortgage, lien, pledge,
hypothecation, charge, security interest, preference, priority, or encumbrance
of any kind in respect of such asset, whether or not filed, recorded or
otherwise perfected under applicable law, including any conditional sale or
other title retention agreement, any lease in the nature thereof, any option or
other agreement to sell or give a security interest in, and any filing of, or
agreement to, give any financing statement under the Uniform Commercial Code (or
equivalent statutes) of any jurisdiction; provided that in no event shall an
operating lease or a non-exclusive license, sub-license or cross-license to
Intellectual Property be deemed to constitute a Lien.

 

“Limited Condition Transaction” shall mean any acquisition or investment by one
or more of the Borrower and its Restricted Subsidiaries otherwise permitted by
the Credit Documents whose consummation is not conditioned on the availability
of, or on obtaining, third party financing.

 

“Loan” shall mean any Revolving Loan, Swingline Loan, Term Loan or any other
loan made by any Lender pursuant to this Agreement.

 

“Mandatory Borrowing” shall have the meaning provided in Section 2.1(d).

 

“Master Agreement” shall have the meaning provided in the definition of the term
“Hedge Agreement.”

 

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties, or financial condition of the Borrower
and its Subsidiaries, taken as a whole, that would, individually or in the
aggregate, materially adversely affect (i) the ability of the Borrower and the
other Credit Parties, taken as a whole, to perform their payment obligations
under this Agreement or any of the other Credit Documents or (ii) the rights and
remedies of the Administrative Agent and the Lenders under the Credit Documents.

 

“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary (i) whose total assets at the last day of the Test Period ending on
the last day of the most recent fiscal period for which Section 9.1 Financials
have been delivered were equal to or greater than 5.0% of the Consolidated Total
Assets of the Borrower and the Restricted Subsidiaries at such date or
(ii) whose revenues during such Test Period were equal to or greater than 5.0%
of the consolidated revenues of the Borrower and the Restricted Subsidiaries for
such period, in each case determined in accordance with GAAP; provided that if,
at any time and from time to time after the Closing Date, Restricted
Subsidiaries that are not Material Subsidiaries (other than Subsidiaries that
are Excluded Subsidiaries by virtue of any of clauses (ii) through (xiii) of the
definition of “Excluded Subsidiary”) have, in the aggregate, (a) total assets at
the last day of such Test Period equal to or greater than 7.5% of the
Consolidated Total Assets of the Borrower and the Restricted Subsidiaries at
such date or (b) revenues during such Test Period equal to or greater than 7.5%
of the consolidated revenues of the Borrower and the Restricted Subsidiaries for
such period, in each case determined in accordance with GAAP, then the Borrower
shall, on the date on which financial statements for such quarter are delivered
pursuant to this Agreement, designate in writing to the Administrative Agent one
or more of such Restricted Subsidiaries as Material Subsidiaries for each fiscal
period until this proviso is no longer applicable.

 

“Maturity Date” shall mean the Revolving Credit Maturity Date, the Extended
Revolving Credit Maturity Date, any Incremental Revolving Loan Maturity Date,
the Initial Term Loan Maturity Date, the New Term Loan Maturity Date or the
maturity date of an Extended Term Loan, as applicable.

 

37

--------------------------------------------------------------------------------


 

“Maximum Incremental Facilities Amount” shall mean, at any date of
determination, (i) the sum of (a) $300,000,000 (the “Fixed Incremental Amount”)
and (b) the aggregate amount of voluntary prepayments of Term Loans and, to the
extent accompanied by permanent optional reductions of Revolving Credit
Commitments, Revolving Loans (excluding purchases of the Loans by the Borrower
and its Subsidiaries below par) in each case, other than from proceeds of the
incurrence of long-term Indebtedness, plus (ii) an amount such that, after
giving effect to the incurrence of such amount the Borrower would be in
compliance on a Pro Forma Basis (including any adjustments required by such
definition as a result of a contemplated Permitted Acquisition) with the First
Lien Secured Leverage Test ((I) assuming that all Indebtedness incurred pursuant
to Section 2.14(a) or Section 10.1(v)(i) on such date of determination would be
included in the definition of Consolidated First Lien Secured Debt, whether or
not such Indebtedness would otherwise be so included, (II) without netting any
cash proceeds of such incurrence and (III) assuming the Incremental Revolving
Credit Commitments established at such time are fully drawn), minus (iii) the
sum of (a) the aggregate principal amount of New Loan Commitments incurred
pursuant to Section 2.14(a) prior to such date and (b) the aggregate principal
amount of Permitted Other Indebtedness issued or incurred (including any unused
commitments obtained) Amount pursuant to Section 10.1(v)(i) prior to such date,
in each case, using the Fixed Incremental Amount.

 

“Merger” shall mean the short-form merger of Merger Sub with and into the Target
following the Tender Offer, pursuant to the Acquisition Agreement.

 

“MFN Protection” shall have the meaning provided in Section 2.14(d)(iii).

 

“Minimum Borrowing Amount” shall mean with respect to a Borrowing, $500,000.

 

“Minimum Collateral Amount” shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or Cash Equivalents or deposit account balances
provided to reduce or eliminate Fronting Exposure during the existence of a
Defaulting Lender, an amount equal to 103% of the Fronting Exposure of the
Letter of Credit Issuer with respect to Letters of Credit issued and outstanding
at such time and (ii) with respect to Cash Collateral consisting of cash or Cash
Equivalents or deposit account balances provided in accordance with the
provisions of Section 3.8(a)(i), (a)(ii), or (a)(iii), an amount equal to 101%
of the outstanding amount of all L/C Obligations.

 

“Minimum Tender Condition” shall have the meaning provided in Section 2.15(b).

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

 

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt, trust
deed, or other security document entered into by the owner of a Mortgaged
Property and the Collateral Agent for the benefit of the Secured Parties in
respect of that Mortgaged Property to secure the Obligations, in form and
substance reasonably acceptable to the Collateral Agent and the Borrower,
together with such terms and provisions as may be required by local laws.

 

“Mortgaged Property” shall mean each parcel of real property and improvements
thereto with respect to which a Mortgage is granted pursuant to Section 9.14.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or ERISA Affiliate makes
or is obligated to make contributions, or during the five preceding calendar
years, has made or been obligated to make contributions.

 

38

--------------------------------------------------------------------------------


 

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event and any
incurrence of Permitted Other Indebtedness, (i) the gross cash proceeds
(including payments from time to time in respect of installment obligations, if
applicable, but only as and when received) received by or on behalf of the
Borrower or any of its Restricted Subsidiaries in respect of such Prepayment
Event or incurrence of Permitted Other Indebtedness, as the case may be, less
(ii) the sum of:

 

(a)                               the amount, if any, of all taxes (including in
connection with any repatriation of funds) paid or estimated to be payable by
the Borrower or any of its Restricted Subsidiaries in connection with such
Prepayment Event or incurrence of Permitted Other Indebtedness,

 

(b)                               the amount of any reasonable reserve
established in accordance with GAAP against any liabilities (other than any
taxes deducted pursuant to clause (a) above) (1) associated with the assets that
are the subject of such Prepayment Event and (2) retained by the Borrower or any
of the Restricted Subsidiaries; provided that the amount of any subsequent
reduction of such reserve (other than in connection with a payment in respect of
any such liability) shall be deemed to be Net Cash Proceeds of such a Prepayment
Event occurring on the date of such reduction,

 

(c)                                the amount of any Indebtedness (other than
the Loans and Permitted Other Indebtedness) secured by a Lien on the assets that
are the subject of such Prepayment Event to the extent that the instrument
creating or evidencing such Indebtedness requires that such Indebtedness be
repaid upon consummation of such Prepayment Event,

 

(d)                               in the case of any Asset Sale Prepayment Event
or Casualty Event or Permitted Sale Leaseback, the amount of any proceeds of
such Prepayment Event that the Borrower or any Restricted Subsidiary has
reinvested (or intends to reinvest within the Reinvestment Period or has entered
into a binding commitment prior to the last day of the Reinvestment Period to
reinvest) in the business of the Borrower or any of the Restricted Subsidiaries;
provided that any portion of such proceeds that has not been so reinvested
within such Reinvestment Period (with respect to such Prepayment Event, the
“Deferred Net Cash Proceeds”) shall, unless the Borrower or a Restricted
Subsidiary has entered into a binding commitment prior to the last day of such
Reinvestment Period to reinvest such proceeds no later than 180 days following
the last day of such Reinvestment Period, (1) be deemed to be Net Cash Proceeds
of an Asset Sale Prepayment Event, Casualty Event, or Permitted Sale Leaseback
occurring on the last day of such Reinvestment Period or, if later, 180 days
after the date the Borrower or such Restricted Subsidiary has entered into such
binding commitment, as applicable (such last day or 180th day, as applicable,
the “Deferred Net Cash Proceeds Payment Date”), and (2) be applied to the
repayment of Term Loans in accordance with Section 5.2(a)(i);

 

(e)                                in the case of any Asset Sale Prepayment
Event, Casualty Event, or Permitted Sale Leaseback by a non-Wholly-Owned
Restricted Subsidiary, the pro rata portion of the Net Cash Proceeds thereof
(calculated without regard to this clause (e)) attributable to non-controlling
interests and not available for distribution to or for the account of the
Borrower or a Wholly-Owned Restricted Subsidiary as a result thereof;

 

(f)                                   in the case of any Asset Sale Prepayment
Event or Permitted Sale Leaseback, any funded escrow established pursuant to the
documents evidencing any such sale or disposition to secure any indemnification
obligations or adjustments to the purchase price associated with any such sale
or disposition; provided that the amount of any subsequent reduction of such
escrow (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds of such a Prepayment Event
occurring on the date of such reduction solely to

 

39

--------------------------------------------------------------------------------


 

the extent that the Borrower and/or any Restricted Subsidiaries receives cash in
an amount equal to the amount of such reduction; and

 

(g)                                all fees and out-of-pocket expenses paid by
the Borrower or a Restricted Subsidiary in connection with any of the foregoing
(for the avoidance of doubt, including, (1) in the case of the issuance of
Permitted Other Indebtedness, any fees, underwriting discounts, premiums, and
other costs and expenses incurred in connection with such issuance and
(2) attorney’s fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, underwriting discounts and commissions, other
customary expenses, and brokerage, consultant, accountant, and other customary
fees),

 

in each case, only to the extent not already deducted in arriving at the amount
referred to in clause (i) above.

 

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 

“New Loan Commitments” shall have the meaning provided in Section 2.14(a).

 

“New Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(a).

 

“New Revolving Credit Loan” shall have the meaning provided in Section 2.14(b).

 

“New Revolving Loan Lender” shall have the meaning provided in Section 2.14(b).

 

“New Revolving Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).

 

“New Revolving Loan Repayment Date” shall have the meaning provided in
Section 2.5(c).

 

“New Term Loan” shall have the meaning provided in Section 2.14(c).

 

“New Term Loan Commitments” shall have the meaning provided in Section 2.14(a).

 

“New Term Loan Lender” shall have the meaning provided in Section 2.14(c).

 

“New Term Loan Maturity Date” shall mean the date on which a New Term Loan
matures.

 

“New Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).

 

“New Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(c).

 

“Non-Bank Tax Certificate” shall have the meaning provided in
Section 5.4(e)(ii)(B)(3).

 

“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).

 

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

“Non-Expiring Credit Commitment” shall have the meaning provided in
Section 2.1(f).

 

“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(d).

 

40

--------------------------------------------------------------------------------


 

“Non-U.S. Lender” shall mean any Lender that is not a “United States person” as
defined by Section 7701(a)(30) of the Code.

 

“Non-Voting Stock” shall mean, with respect to any Person as of any date, the
Capital Stock of such Person that is at the time not entitled to vote in the
election of the board of directors of such Person.

 

“Notice of Borrowing” shall have the meaning provided in Section 2.3(a).

 

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).

 

“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants, and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Revolving Credit Commitment, Loan, or Letter of
Credit or under any Secured Cash Management Agreement or Secured Hedge Agreement
(other than with respect to any Credit Party’s obligations that constitute
Excluded Swap Obligations solely with respect to such Credit Party), in each
case, entered into with the Borrower or any of the Restricted Subsidiaries,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Credit Party or any Affiliate thereof of any proceeding under any bankruptcy or
insolvency law naming such Person as the debtor in such proceeding, regardless
of whether such interest and fees are allowed claims in such proceeding. 
Without limiting the generality of the foregoing, the Obligations of the Credit
Parties under the Credit Documents (and any of their Subsidiaries to the extent
they have obligations under the Credit Documents) include the obligation
(including guarantee obligations) to pay principal, interest, charges, expenses,
fees, attorney costs, indemnities, and other amounts payable by any Credit Party
under any Credit Document.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

 

“Original Revolving Credit Commitments” shall mean all Revolving Credit
Commitments, Existing Revolving Credit Commitments, and Extended Revolving
Credit Commitments, other than any New Revolving Credit Commitments (and any
Extended Revolving Credit Commitments related thereto).

 

“Other Taxes” shall mean all present or future stamp, registration, court or
documentary Taxes or any other excise, property, intangible, mortgage recording,
filing or similar Taxes arising from any payment made hereunder or under any
other Credit Document or from the execution, delivery, performance, enforcement
or registration of, from the receipt or perfection of a security interest under,
or otherwise with respect to, this Agreement or any other Credit Document;
provided that such term shall not include (i) any Taxes that result from an
assignment, (“Assignment Taxes”) to the extent such Assignment Taxes are imposed
as a result of a connection between the Lender and the taxing jurisdiction
(other than a connection arising solely from any Credit Documents or any
transactions contemplated thereunder), except to the extent that any such action
described in this proviso is requested or required by the Borrower or
(ii) Excluded Taxes.

 

“Overnight Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent,
the Letter of Credit Issuer or the Swingline Lender, as the case may be, in
accordance with banking industry rules on interbank compensation.

 

“Participant” shall have the meaning provided in Section 13.6(c)(i).

 

“Participant Register” shall have the meaning provided in Section 13.6(c)(ii).

 

41

--------------------------------------------------------------------------------


 

“Participating Member State” shall mean any member state of the European Union
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

“Patriot Act” shall have the meaning provided in Section 13.18.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

 

“Pension Plan” shall mean any “employee pension benefit plan” (as defined in
Section 3(2) of ERISA, but excluding any Multiemployer Plan) that is subject to
Title IV of ERISA, Section 302 of ERISA or Section 412 of the Code, in respect
of which any Credit Party or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4062 or Section 4069 of ERISA, be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.

 

“Permitted Acquisition” shall have the meaning provided in Section 10.6(c).

 

“Permitted Asset Swap” shall mean the concurrent purchase and sale or exchange
of Related Business Assets or a combination of Related Business Assets and cash
or Cash Equivalents between the Borrower or a Restricted Subsidiary and another
Person; provided that any cash or Cash Equivalents received must be applied in
accordance with Section 10.4.

 

“Permitted Debt Exchange” shall have the meaning provided in Section 2.15(a).

 

“Permitted Debt Exchange Notes” shall have the meaning provided in
Section 2.15(a).

 

“Permitted Debt Exchange Offer” shall have the meaning provided in
Section 2.15(a).

 

“Permitted Investments” shall have the meaning provided in Section 10.6.

 

“Permitted Liens” shall mean, with respect to any Person:

 

(i)                                   pledges or deposits by such Person under
workmen’s compensation laws, unemployment insurance laws, or similar
legislation, or good faith deposits in connection with bids, tenders, contracts
(other than for the payment of Indebtedness), or leases to which such Person is
a party, or deposits to secure public or statutory obligations of such Person or
deposits of cash or U.S. government bonds to secure surety or appeal bonds to
which such Person is a party, or deposits as security for the payment of rent or
deposits made to secure obligations arising from contractual or warranty
refunds, in each case, incurred in the ordinary course of business;

 

(ii)                                Liens imposed by law, such as carriers’,
warehousemen’s, materialmen’s, repairmen’s, and mechanics’ Liens, in each case,
for sums not yet overdue for a period of more than 60 days or being contested in
good faith by appropriate proceedings or other Liens arising out of judgments or
awards against such Person with respect to which such Person shall then be
proceeding with an appeal or other proceedings for review if adequate reserves
with respect thereto are maintained on the books of such Person in accordance
with GAAP;

 

(iii)                             Liens for taxes, assessments, or other
governmental charges not yet overdue for a period of more than 60 days or which
are being contested in good faith by appropriate

 

42

--------------------------------------------------------------------------------


 

proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP or are not
required to be paid pursuant to Section 8.11, or for property taxes on property
of such Person, which Person has determined to abandon if the sole recourse for
such tax, assessment, charge, levy, or claim is to such property;

 

(iv)                            Liens in favor of issuers of performance,
surety, bid, indemnity, warranty, release, appeal, or similar bonds or with
respect to other regulatory requirements or letters of credit or bankers’
acceptances issued, and completion guarantees provided for, in each case
pursuant to the request of and for the account of such Person in the ordinary
course of its business;

 

(v)                               minor survey exceptions, minor encumbrances,
ground leases, easements, or reservations of, or rights of others for, licenses,
rights-of-way, servitudes, sewers, electric lines, drains, telegraph and
telephone and cable television lines, gas and oil pipelines, and other similar
purposes, or zoning, building codes, or other restrictions (including, without
limitation, minor defects or irregularities in title and similar encumbrances)
as to the use of real properties or Liens incidental to the conduct of the
business of such Person or to the ownership of its properties which were not
incurred in connection with Indebtedness and which do not, in the aggregate,
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;

 

(vi)                            Liens securing Indebtedness permitted to be
outstanding pursuant to clause (a), (c), (k), (q), (u), (v) or (w) of
Section 10.1; provided that, (a) in the case of clause (c) of Section 10.1, such
Lien may not extend to any property or equipment (or assets affixed or
appurtenant thereto) other than the property or equipment being financed or
refinanced under such clause (c) of Section 10.1, replacements of such property,
equipment or assets, and additions and accessions and in the case of multiple
financings of equipment provided by any lender, other equipment financed by such
lender; (b) in the case of clause (q) of Section 10.1, such Lien may not extend
to any assets other than the assets owned by the Restricted Subsidiaries
incurring such Indebtedness; (c) in the case of Liens securing Permitted Other
Indebtedness Obligations that constitute First Lien Obligations pursuant to this
clause (vi), the applicable Permitted Other Indebtedness Secured Parties (or a
representative thereof on behalf of such holders) shall enter into security
documents with terms and conditions not materially more restrictive to the
Credit Parties, taken as a whole, than the terms and conditions of the Security
Documents and (1) in the case of the first such issuance of Permitted Other
Indebtedness constituting First Lien Obligations, the Collateral Agent, the
Administrative Agent and the representative for the holders of such Permitted
Other Indebtedness Obligations shall have entered into the First Lien
Intercreditor Agreement and (2) in the case of subsequent issuances of Permitted
Other Indebtedness constituting First Lien Obligations, the representative for
the holders of such Permitted Other Indebtedness Obligations shall have become a
party to the First Lien Intercreditor Agreement in accordance with the terms
thereof; and (d) in the case of Liens securing Permitted Other Indebtedness
Obligations that do not constitute First Lien Obligations pursuant to this
clause (vi), the applicable Permitted Other Indebtedness Secured Parties (or a
representative thereof on behalf of such holders) shall enter into security
documents with terms and conditions not materially more restrictive to the
Credit Parties, taken as a whole, than the terms and conditions of the Security
Documents and shall (x) in the case of the first such issuance of Permitted
Other Indebtedness that do not constitute First Lien Obligations, the Collateral
Agent, the Administrative Agent and the representative of the holders of such
Permitted Other Indebtedness Obligations shall have entered into the Second Lien
Intercreditor Agreement and (y) in the case of subsequent issuances of Permitted
Other Indebtedness that do not constitute

 

43

--------------------------------------------------------------------------------


 

First Lien Obligations, the representative for the holders of such Permitted
Other Indebtedness shall have become a party to the Second Lien Intercreditor
Agreement in accordance with the terms thereof; without any further consent of
the Lenders, the Administrative Agent and the Collateral Agent shall be
authorized to execute and deliver on behalf of the Secured Parties the First
Lien Intercreditor Agreement and the Second Lien Intercreditor Agreement
contemplated by this clause (vi);

 

(vii)                         subject to Section 9.14, other than with respect
to Mortgaged Property, Liens existing on the Closing Date; provided that any
Lien securing Indebtedness or other obligations in excess of $5.0 million in the
aggregate (when taken together with all other Liens securing obligations
outstanding in reliance on this clause (vii) that are not listed on
Schedule 10.2) shall only be permitted if set forth on Schedule 10.2, and, in
each case, any modifications, replacements, renewals, or extensions thereof;

 

(viii)                      Liens on property or shares of stock of a Person at
the time such Person becomes a Subsidiary; provided such Liens are not created
or incurred in connection with, or in contemplation of, such other Person
becoming a Subsidiary; provided, further, however, that such Liens may not
extend to any other property owned by the Borrower or any Restricted Subsidiary
(other than, with respect to such Person, any replacements of such property or
assets and additions and accessions thereto, after-acquired property subject to
a Lien securing Indebtedness and other obligations incurred prior to such time
and which Indebtedness and other obligations are permitted hereunder that
require, pursuant to their terms at such time, a pledge of after-acquired
property of such Person, and the proceeds and the products thereof and customary
security deposits in respect thereof and in the case of multiple financings of
equipment provided by any lender, other equipment financed by such lender, it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition);

 

(ix)                            Liens on property at the time the Borrower or a
Restricted Subsidiary acquired the property, including any acquisition by means
of a merger or consolidation with or into the Borrower or any Restricted
Subsidiary or the designation of an Unrestricted Subsidiary as a Restricted
Subsidiary; provided that such Liens are not created or incurred in connection
with, or in contemplation of, such acquisition, merger, consolidation, or
designation; provided, further, however, that such Liens may not extend to any
other property owned by the Borrower or any Restricted Subsidiary (other than,
with respect to such property, any replacements of such property or assets and
additions and accessions thereto, after-acquired property subject to a Lien
securing Indebtedness and other obligations incurred prior to such time and
which Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, and
the proceeds and the products thereof and customary security deposits in respect
thereof and in the case of multiple financings of equipment provided by any
lender, other equipment financed by such lender, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition);

 

(x)                               Liens on property of any Restricted Subsidiary
that is not a Credit Party, which Liens secure Indebtedness of such Restricted
Subsidiary or another Restricted Subsidiary that is not a Credit Party, in each
case, to the extent permitted under Section 10.1;

 

44

--------------------------------------------------------------------------------


 

(xi)                                   Liens securing Hedging Obligations and
Cash Management Services so long as the related Indebtedness is, and is
permitted hereunder to be, secured by a Lien on the same property securing such
Hedging Obligations and Cash Management Services;

 

(xii)                                Liens on specific items of inventory or
other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances issued or created for the account of such Person
to facilitate the purchase, shipment, or storage of such inventory or other
goods;

 

(xiv)                               Liens arising from Uniform Commercial Code
financing statement filings regarding operating leases or consignments entered
into by the Borrower or any Restricted Subsidiary in the ordinary course of
business;

 

(xv)                              Liens in favor of the Borrower or any
Guarantor;

 

(xvi)                               Liens on equipment of the Borrower or any
Restricted Subsidiary granted in the ordinary course of business to the
Borrower’s or such Restricted Subsidiary’s client at which such equipment is
located;

 

(xvii)                                Liens on accounts receivable and related
assets incurred in connection with a Receivables Facility;

 

(xviii)                                Liens to secure any refinancing,
refunding, extension, renewal, or replacement (or successive refinancing,
refunding, extensions, renewals, or replacements) as a whole, or in part, of any
Indebtedness secured by any Lien referred to in clauses (vi), (vii), (viii),
(ix), (x), and (xv) of this definition of Permitted Liens; provided that
(a) such new Lien shall be limited to all or part of the same property that
secured the original Lien (plus improvements on such property), and (b) the
Indebtedness secured by such Lien at such time is not increased to any amount
greater than the sum of (1) the outstanding principal amount or, if greater, the
committed amount of the Indebtedness described under clauses (vi), (vii),
(viii), (ix), (x), and (xv) at the time the original Lien became a Permitted
Lien under this Agreement, and (2) an amount necessary to pay any fees and
expenses, including premiums and accrued and unpaid interest, related to such
refinancing, refunding, extension, renewal, or replacement;

 

(xix)                               deposits made or other security provided to
secure liabilities to insurance carriers under insurance or self-insurance
arrangements in the ordinary course of business;

 

(xx)                              other Liens securing obligations (including
Capitalized Lease Obligations) which do not exceed the greater of (a) $85.0
million and (b) 4.0% of Consolidated Total Assets for the most recently ended
Test Period (calculated on a Pro Forma Basis) at the time of the incurrence of
such Lien; provided that at the Borrower’s election, (i) no such Liens pursuant
to this clause (xx) shall secured Indebtedness constituting First Lien
Obligations; and (ii) the applicable Permitted Other Indebtedness Secured
Parties (or a representative thereof on behalf of such holders) shall enter into
security documents with terms and conditions not materially more restrictive to
the Credit Parties, taken as a whole, than the terms and conditions of the
Security Documents and shall (x) in the case of the first such issuance of
Permitted Other Indebtedness that do not constitute First Lien Obligations, the
Collateral Agent, the Administrative Agent and the representative of the holders
of such Permitted Other Indebtedness Obligations shall have entered into the
Second Lien Intercreditor Agreement and (y) in the case of subsequent issuances
of Indebtedness secured by Liens pursuant to this clause (xx), the
representative for the holders of

 

45

--------------------------------------------------------------------------------


 

such Permitted Other Indebtedness shall have become a party to the Second Lien
Intercreditor Agreement in accordance with the terms thereof; and without any
further consent of the Lenders, the Administrative Agent and the Collateral
Agent shall be authorized to execute and deliver on behalf of the Secured
Parties the Second Lien Intercreditor Agreement contemplated by this
clause (xx);

 

(xxi)                               Liens securing judgments for the payment of
money not constituting an Event of Default under Section 11.5 or Section 11.10;

 

(xxii)                                Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business;

 

(xxiii)                                Liens (a) of a collection bank arising
under Section 4-210 of the Uniform Commercial Code or any comparable or
successor provision on items in the course of collection, (b) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business, and (c) in favor of banking or other financial
institutions or other electronic payment service providers arising as a matter
of law encumbering deposits (including the right of set-off) and which are
within the general parameters customary in the banking or finance industry;

 

(xxiv)                               Liens deemed to exist in connection with
Investments in repurchase agreements permitted under Section 10.1; provided that
such Liens do not extend to any assets other than those that are the subject of
such repurchase agreement;

 

(xxv)                              Liens encumbering reasonable customary
initial deposits and margin deposits and similar Liens attaching to commodity
trading accounts or other brokerage accounts incurred in the ordinary course of
business and not for speculative purposes;

 

(xxvi)                               Liens that are contractual rights of
set-off (a) relating to the establishment of depository relations with banks not
given in connection with the issuance of Indebtedness, (b) relating to pooled
deposits or sweep accounts of the Borrower or any of the Restricted Subsidiaries
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of the Borrower and the Restricted Subsidiaries, or
(c) relating to purchase orders and other agreements entered into by the
Borrower or any of the Restricted Subsidiaries in the ordinary course of
business;

 

(xxvii)                               Liens (a) solely on any cash earnest money
deposits made by the Borrower or any of the Restricted Subsidiaries in
connection with any letter of intent or purchase agreement permitted under this
Agreement or (b) consisting of an agreement to dispose of any property pursuant
to a disposition permitted hereunder;

 

(xxviii)                                rights reserved or vested in any Person
by the terms of any lease, license, franchise, grant, or permit held by the
Borrower or any of the Restricted Subsidiaries or by a statutory provision, to
terminate any such lease, license, franchise, grant, or permit, or to require
annual or periodic payments as a condition to the continuance thereof;

 

(xxix)                               restrictive covenants affecting the use to
which real property may be put; provided that the covenants are complied with;

 

46

--------------------------------------------------------------------------------


 

(xxx)                              security given to a public utility or any
municipality or governmental authority when required by such utility or
authority in connection with the operations of that Person in the ordinary
course of business;

 

(xxxi)                               zoning by-laws and other land use
restrictions, including, without limitation, site plan agreements, development
agreements, and contract zoning agreements;

 

(xxxii)                               Liens arising out of conditional sale,
title retention, consignment, or similar arrangements for sale of goods entered
into by the Borrower or any Restricted Subsidiary in the ordinary course of
business;

 

(xxxiii)                                Liens arising under the Security
Documents;

 

(xxxiv)                              Liens on goods purchased in the ordinary
course of business, the purchase price of which is financed by a documentary
letter of credit issued for the account of the Borrower or any of its
Subsidiaries;

 

(xxxv)                              (a) Liens on Equity Interests in joint
ventures; provided that any such Lien is in favor of a creditor of such joint
venture and such creditor is not an Affiliate of any partner to such joint
venture and (b) purchase options, call, and similar rights of, and restrictions
for the benefit of, a third party with respect to Equity Interests held by the
Borrower or any Restricted Subsidiary in joint ventures;

 

(xxxvi)                              Liens on cash and Cash Equivalents that are
earmarked to be used to satisfy or discharge Indebtedness; provided (a) such
cash and/or Cash Equivalents are deposited into an account from which payment is
to be made, directly or indirectly, to the Person or Persons holding the
Indebtedness that is to be satisfied or discharged, (b) such Liens extend solely
to the account in which such cash and/or Cash Equivalents are deposited and are
solely in favor of the Person or Persons holding the Indebtedness (or any agent
or trustee for such Person or Persons) that is to be satisfied or discharged,
and (c) the satisfaction or discharge of such Indebtedness is expressly
permitted hereunder,

 

(xxxvii)                               with respect to any Foreign Subsidiary,
other Liens and privileges arising mandatorily by any Requirements of Law, and

 

(xxxviii)                                to the extent pursuant to a
Requirements of Law, Liens on cash or Permitted Investments securing Swap
Obligations in the ordinary course of business and constituting Hedging
Obligations permitted by Section 10.1.

 

For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on, and fees, expenses and other obligations payable with
respect to, such Indebtedness.

 

“Permitted Other Indebtedness” shall mean subordinated or senior Indebtedness
(which Indebtedness may (i) be unsecured, (ii) have the same lien priority as
the First Lien Obligations (without regard to control of remedies); provided
such Permitted Other Indebtedness is in the form of secured first lien notes, or
(iii) be secured by a Lien ranking junior to the Lien securing the First Lien
Obligations), in each case issued or incurred by the Borrower or a Guarantor,
(a) the terms of which do not provide for any scheduled repayment, mandatory
repayment, or redemption or sinking fund obligations prior to, at the time of
incurrence, the Latest Term Loan Maturity Date (other than, in each case,
customary offers or obligations to repurchase upon a change of control, asset
sale, or casualty or condemnation event,

 

47

--------------------------------------------------------------------------------


 

AHYDO payments and customary acceleration rights after an event of default),
(b) the covenants, taken as a whole, are not materially more restrictive to the
Borrower and the Restricted Subsidiaries than those herein (taken as a whole)
(except for covenants applicable only to the periods after the Latest Term Loan
Maturity Date) (it being understood that, (1) to the extent that any financial
maintenance covenant is added for the benefit of any such Indebtedness (other
than an amortizing Incremental Term Facility in the from of a “term loan A” or
similar form where such financial maintenance covenant is also added for the
benefit of the Revolving Credit Facility), no consent shall be required by the
Administrative Agent or any of the Lenders if such financial maintenance
covenant is also added for the benefit of any corresponding Loans remaining
outstanding after the issuance or incurrence of such Indebtedness or (2) no
consent shall be required by the Administrative Agent or any of the Lenders if
any covenants are only applicable after the Latest Term Loan Maturity Date at
the time of such refinancing); provided that a certificate of an Authorized
Officer of the Borrower delivered to the Administrative Agent at least
five Business Days (or such shorter period as the Administrative Agent may
reasonably agree) prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within two Business Days after receipt of such certificate
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees), (c) of which no Subsidiary of the Borrower
(other than a Guarantor) is an obligor and (d) that, if secured, is not secured
by a lien any assets of the Borrower or its Subsidiaries other than the
Collateral.

 

“Permitted Other Indebtedness Documents” shall mean any document or instrument
(including any guarantee, security agreement, or mortgage and which may include
any or all of the Credit Documents) issued or executed and delivered with
respect to any Permitted Other Indebtedness by any Credit Party.

 

“Permitted Other Indebtedness Obligations” shall mean, if any Permitted Other
Indebtedness is issued or incurred, all advances to, and debts, liabilities,
obligations, covenants, and duties of, any Credit Party arising under any
Permitted Other Indebtedness Document, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising, and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.  Without limiting the generality of the
foregoing, the Permitted Other Indebtedness Obligations of the applicable Credit
Parties under the Permitted Other Indebtedness Documents (and any of their
Restricted Subsidiaries to the extent they have obligations under the Permitted
Other Indebtedness Documents) include the obligation (including guarantee
obligations) to pay principal, interest, charges, expenses, fees, attorney
costs, indemnities, and other amounts payable by any such Credit Party under any
Permitted Other Indebtedness Document.

 

“Permitted Other Indebtedness Secured Parties” shall mean the holders from time
to time of secured Permitted Other Indebtedness Obligations (and any
representative on their behalf).

 

“Permitted Other Provision” shall have the meaning provided in
Section 2.14(g)(i).

 

“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by the
Borrower or any of the Restricted Subsidiaries after the Closing Date; provided
that any such Sale Leaseback not between the Borrower and a Restricted
Subsidiary is consummated for fair value as determined at the time of
consummation in good faith by (i) the Borrower or such Restricted Subsidiary or
(ii) in the case of

 

48

--------------------------------------------------------------------------------


 

any Sale Leaseback (or series of related Sales Leasebacks) the aggregate
proceeds of which exceed the greater of (a) $10.0 million and (b) 0.5% of
Consolidated Total Assets for the most recently ended Test Period (calculated on
a Pro Forma Basis) at the time of the incurrence of such Sale Leaseback, the
board of directors (or analogous governing body) of the Borrower or such
Restricted Subsidiary (which such determination may take into account any
retained interest or other Investment of the Borrower or such Restricted
Subsidiary in connection with, and any other material economic terms of, such
Sale Leaseback).

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust, or other enterprise
or any Governmental Authority.

 

“Plan” shall mean, other than any Multiemployer Plan, any employee benefit plan
(as defined in Section 3(3) of ERISA), including any employee welfare benefit
plan (as defined in Section 3(1) of ERISA), any employee pension benefit plan
(as defined in Section 3(2) of ERISA), and any plan which is both an employee
welfare benefit plan and an employee pension benefit plan, and in respect of
which any Credit Party or, with respect to any such plan that is that is subject
to Title IV of ERISA, Section 302 of ERISA or Section 412 of the Code, any ERISA
Affiliate is (or, if such Plan were terminated, would under Section 4062 or
Section 4069 of ERISA be reasonably likely to be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Platform” shall have the meaning provided in Section 13.17(a).

 

“Post-Acquisition Period” shall mean, with respect to any Permitted Acquisition,
the period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the eighth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.

 

“Prepayment Event” shall mean any Asset Sale Prepayment Event, Debt Incurrence
Prepayment Event, Casualty Event, or any Permitted Sale Leaseback.

 

“primary obligor” shall have the meaning provided such term in the definition of
Contingent Obligations.

 

“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Acquisition Period, with respect
to the Acquired EBITDA of the applicable Acquired Entity or Business or
Converted Restricted Subsidiary or the Consolidated EBITDA of the Borrower, the
pro forma increase or decrease in such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, projected by the Borrower in good faith as a result
of (i) actions taken during such Post-Acquisition Period for the purposes of
realizing reasonably identifiable and factually supportable cost savings or
(ii) any additional costs incurred during such Post-Acquisition Period, in each
case, in connection with the combination of the operations of such Acquired
Entity or Business or Converted Restricted Subsidiary with the operations of the
Borrower and the Restricted Subsidiaries; provided that (a) at the election of
the Borrower, such Pro Forma Adjustment shall not be required to be determined
for any Acquired Entity or Business or Converted Restricted Subsidiary to the
extent the aggregate consideration paid in connection with such acquisition was
less than $10.0 million; and (b) so long as such actions are taken during such
Post-Acquisition Period or such costs are incurred during such Post-Acquisition
Period, as applicable, it may be assumed, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, that the applicable amount of such cost savings will be
realizable during the entirety of such Test Period, or the applicable amount of
such additional costs, as applicable, will be incurred during the entirety of
such

 

49

--------------------------------------------------------------------------------


 

Test Period; provided, further, that any such pro forma increase or decrease to
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, shall be
without duplication for cost savings or additional costs already included in
such Acquired EBITDA or such Consolidated EBITDA or Section 1.12(b), as the case
may be, for such Test Period.

 

“Pro Forma Basis,” “Pro Forma Compliance,” and “Pro Forma Effect” shall mean,
with respect to compliance with any test, financial ratio, or covenant
hereunder, that (i) to the extent applicable, the Pro Forma Adjustment shall
have been made and (ii) all Specified Transactions and the following
transactions in connection therewith shall be deemed to have occurred as of the
first day of the applicable period of measurement in such test or covenant: 
(a) income statement items (whether positive or negative) attributable to the
property or Person subject to such Specified Transaction, (1) in the case of a
sale, transfer, or other disposition of all or substantially all Capital Stock
in any Subsidiary of the Borrower or any division, product line, or facility
used for operations of the Borrower or any of its Subsidiaries, shall be
excluded, and (2) in the case of a Permitted Acquisition or Investment described
in the definition of Specified Transaction, shall be included, (b) any
retirement of Indebtedness, and (c) any incurrence or assumption of Indebtedness
by the Borrower or any of the Restricted Subsidiaries in connection therewith
(it being agreed that if such Indebtedness has a floating or formula rate, such
Indebtedness shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate that is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination); provided that, without limiting the application of the Pro Forma
Adjustment pursuant to clause (a) above, the foregoing pro forma adjustments may
be applied to any such test or covenant solely to the extent that such
adjustments are consistent with the definition of Consolidated EBITDA and give
effect to operating expense reductions that are (x)(1) directly attributable to
such transaction, (2) expected to have a continuing impact on the Borrower or
any of the Restricted Subsidiaries, and (3) factually supportable or
(y) otherwise consistent with the definition of Pro Forma Adjustment.

 

“Pro Forma Entity” shall have the meaning provided in the definition of the term
Acquired EBITDA.

 

“Pro Forma Financial Statements” shall have the meaning provided in
Section 6.11.

 

“Prohibited Transaction” shall have the meaning assigned to such term in
Section 406 of ERISA and Section 4975(c) of the Code.

 

“Qualified Stock” of any Person shall mean Capital Stock of such Person other
than Disqualified Stock of such Person.

 

“Real Estate” shall have the meaning provided in Section 9.1(f).

 

“Receivables Facility” shall mean any of one or more receivables financing
facilities (and any guarantee of such financing facility), as amended,
supplemented, modified, extended, renewed, restated, or refunded from time to
time, the obligations of which are non-recourse (except for customary
representations, warranties, covenants, and indemnities made in connection with
such facilities) to the Borrower and the Restricted Subsidiaries (other than a
Receivables Subsidiary) pursuant to which the Borrower or any Restricted
Subsidiary sells, directly or indirectly, grants a security interest in or
otherwise transfers its accounts receivable to either (i) a Person that is not a
Restricted Subsidiary or (ii) a Receivables Subsidiary that in turn funds such
purchase by purporting to sell its accounts receivable to a Person that is not a
Restricted Subsidiary or by borrowing from such a Person or from another
Receivables Subsidiary that in turn funds itself by borrowing from such a
Person.

 

50

--------------------------------------------------------------------------------


 

“Receivables Subsidiary” shall mean any Subsidiary formed for the purpose of
facilitating or entering into one or more Receivables Facilities, and in each
case engages only in activities reasonably related or incidental thereto or
another Person formed for the purposes of engaging in a Receivables Facility in
which the Borrower or any Subsidiary makes an Investment and to which the
Borrower or any Subsidiary transfers accounts receivables and related assets.

 

“Refinance” shall have the meaning provided in Section 10.1.

 

“Refinanced Term Loans” shall have the meaning provided in Section 13.1.

 

“Refinancing Indebtedness” shall have the meaning provided in Section 10.1(l).

 

“Register” shall have the meaning provided in Section 13.6(b)(iv).

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Reimbursement Date” shall have the meaning provided in Section 3.4(a).

 

“Reimbursement Obligations” shall mean the Borrower’s obligations to reimburse
Unpaid Drawings pursuant to Section 3.4(a).

 

“Reinvestment Period” shall mean 12 months following the date of receipt of Net
Cash Proceeds of an Asset Sale Prepayment Event, Casualty Event, or Permitted
Sale Leaseback.

 

“Rejection Notice” shall have the meaning provided in Section 5.2(f).

 

“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by the Borrower or the Restricted Subsidiaries in exchange for assets
transferred by the Borrower or a Restricted Subsidiary shall not be deemed to be
Related Business Assets if they consist of securities of a Person, unless upon
receipt of the securities of such Person, such Person would become a Restricted
Subsidiary.

 

“Related Fund” shall mean, with respect to any Lender that is a Fund, any other
Fund that is advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of such entity that administers, advises
or manages such Lender.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees,
and advisors of such Person and any Person that possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of such Person, whether through the ability to exercise voting power,
by contract or otherwise.

 

“Release” shall mean any release, spill, emission, discharge, disposal,
escaping, leaking, pumping, pouring, dumping, emptying, injection, or leaching
into or migration through the environment.

 

51

--------------------------------------------------------------------------------


 

“Removal Effective Date” shall have the meaning provided in Section 12.9(b).

 

“Repayment Amount” shall mean the Initial Term Loan Repayment Amount, a New Term
Loan Repayment Amount with respect to any Series, or an Extended Term Loan
Repayment Amount with respect to any Extension Series, as applicable.

 

“Replacement Term Loan Commitment” shall mean the commitments of the Lenders to
make Replacement Term Loans.

 

“Replacement Term Loans” shall have the meaning provided in Section 13.1.

 

“Reportable Event” shall mean any “reportable event”, as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Pension Plan (other than a Pension Plan maintained by an ERISA Affiliate that is
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Section 414 of the Code), other than those events as to which notice is waived
pursuant to DOL Reg. § 4043.

 

“Repricing Transaction” shall mean (i) the incurrence by the Borrower of any
Indebtedness in the form of a similar term loan that is marketed to banks and
other institutional investors (a) having an Effective Yield for the respective
Type of such Indebtedness that is less than the Effective Yield for the Initial
Term Loans of the respective equivalent Type, but excluding Indebtedness
incurred in connection with a Change of Control or Transformative Acquisition
and (b) the proceeds of which are used to prepay (or, in the case of a
conversion, deemed to prepay or replace), in whole or in part, outstanding
principal of Initial Term Loans or (ii) any effective reduction in the Effective
Yield for the Initial Term Loans (e.g., by way of amendment, waiver or
otherwise), except for a reduction in connection with a Change of Control or
Transformative Acquisition.  Any determination by the Administrative Agent with
respect to whether a Repricing Transaction shall have occurred shall be
conclusive and binding on all Lenders holding the Initial Term Loans.

 

“Required Facility Lenders” shall mean, at any date, the Required Initial Term
Loan Lenders or the Required Revolving Credit Lenders, as applicable.

 

“Required Initial Term Loan Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding (a) a majority of the sum of (i) the Adjusted Total
Initial Term Loan Commitment at such date and (ii) the aggregate outstanding
principal amount of the Initial Term Loans (excluding Term Loans held by
Defaulting Lenders) at such date.

 

“Required Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding a majority of the sum of (i) the Adjusted Total Revolving Credit
Commitment at such date, (ii) the Adjusted Total Term Loan Commitment at such
date and (iii) the aggregate outstanding principal amount of the Term Loans
(excluding Term Loans held by Defaulting Lenders) at such date or (ii) if the
Total Revolving Credit Commitment and the Total Term Loan Commitment have been
terminated or for the purposes of acceleration pursuant to Section 11,
Non-Defaulting Lenders having or holding a majority of the outstanding principal
amount of the Loans and Letter of Credit Exposure (excluding the Loans and
Letter of Credit Exposure of Defaulting Lenders) in the aggregate at such date.

 

“Required Revolving Credit Lenders” shall mean, at any date, Non-Defaulting
Lenders holding a majority of the Adjusted Total Revolving Credit Commitment at
such date (or, if the Total Revolving Credit Commitment has been terminated at
such time, a majority of the Revolving Credit Exposure (excluding Revolving
Credit Exposure of Defaulting Lenders) at such time).

 

52

--------------------------------------------------------------------------------


 

“Required Term Loan Lenders” shall mean, at any date, Non-Defaulting Lenders
having or holding a majority of the sum of (i) the Adjusted Total Term Loan
Commitment at such date and (ii) the aggregate outstanding principal amount of
the Term Loans (excluding Term Loans held by Defaulting Lenders) at such date.

 

“Requirements of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule, or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

 

“Resignation Effective Date” shall have the meaning provided in Section 12.9(a).

 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Borrower or any Restricted Subsidiary.

 

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Retained Declined Proceeds” shall have the meaning provided in Section 5.2(f).

 

“Revaluation Date” means (a) with respect to any Letter of Credit denominated in
Australian Dollars, each of the following: (i) each date of issuance of such
Letter of Credit, (ii) each date of any amendment of such Letter of Credit that
would have the effect of increasing the face amount thereof and (iii) the last
day of each fiscal quarter; and (b) such additional dates as the Administrative
Agent or the respective Letter of Credit Issuer shall determine, or the Required
Revolving Credit Lenders shall require, at any time when (i) an Event of Default
has occurred and is continuing or (ii) to the extent that, and for so long as,
the aggregate Revolving Credit Exposure of all Revolving Credit Lenders (for
such purpose, using the Dollar Equivalent in effect for the most recent
Revaluation Date) exceeds 90% of the aggregate principal amount of the Revolving
Credit Commitments in respect of Revolving Credit Loans.

 

“Revolving Credit Commitment” shall mean, as to each Revolving Credit Lender,
its obligation to make Revolving Credit Loans to the Borrower pursuant to
Section 2.1(b), in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth, and opposite such Lender’s name on Schedule
1.1(a) under the caption Revolving Credit Commitment or in the Assignment and
Acceptance pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement (including Section 2.14).  The aggregate Revolving Credit Commitments
of all Revolving Credit Lenders shall be $200,000,000 on the Closing Date (the
“Initial Revolving Credit Commitments”), as such amount may be adjusted from
time to time in accordance with the terms of this Agreement.

 

“Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (i) such Lender’s Revolving Credit
Commitment at such time by (ii) the amount of the Total Revolving Credit
Commitment at such time; provided that at any time when the Total

 

53

--------------------------------------------------------------------------------


 

Revolving Credit Commitment shall have been terminated, each Lender’s Revolving
Credit Commitment Percentage shall be the percentage obtained by dividing
(a) such Lender’s Revolving Credit Exposure at such time by (b) the Revolving
Credit Exposure of all Lenders at such time.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (i) the aggregate principal amount of Revolving Credit Loans of such
Lender then outstanding, (ii) such Lender’s Letter of Credit Exposure at such
time and (iii) such Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of all outstanding Swingline Loans at such time.

 

“Revolving Credit Facility” shall mean, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” shall mean, at any time, any Lender that has a
Revolving Credit Commitment, Incremental Revolving Credit Commitment or Extended
Revolving Credit Commitment at such time.

 

“Revolving Credit Loan” shall have the meaning provided in Section 2.1(b).

 

“Revolving Credit Maturity Date” shall mean January 19, 2022, or, if such date
is not a Business Day, the immediately preceding Business Day.

 

“Revolving Credit Termination Date” shall mean the date on which the Revolving
Credit Commitments shall have terminated, no Revolving Credit Loans or Swingline
Loans shall be outstanding and the Letters of Credit Outstanding shall have been
reduced to zero or Cash Collateralized.

 

“Revolving Loan” shall mean, collectively or individually as the context may
require, any (i) Revolving Credit Loan, (ii) Extended Revolving Credit Loan,
(iii) New Revolving Credit Loan, and (iv) Additional Revolving Credit Loan, in
each case made pursuant to and in accordance with the terms and conditions of
this Agreement.

 

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

 

“Sale Leaseback” shall mean any arrangement with any Person providing for the
leasing by the Borrower or any Restricted Subsidiary of any real or tangible
personal property, which property has been or is to be sold or transferred by
the Borrower or such Restricted Subsidiary to such Person in contemplation of
such leasing.

 

“Sanctioned Country” shall mean a country, region or territory which is at any
time the subject or target of any Sanctions (including, as of the Effective
Date, Cuba, Iran, North Korea, Sudan, Syria and Crimea).

 

“Sanctions” shall mean:

 

(a) economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by (i) the U.S. government and administered by OFAC
or the U.S. State Department, (ii) the United Nations Security Council,
(iii) the European Union or (iv) Her Majesty’s Treasury of the United Kingdom;
and

 

54

--------------------------------------------------------------------------------


 

(b) economic or financial sanctions imposed, administered or enforced from time
to time by the U.S. State Department, the U.S. Department of Commerce or the
U.S. Department of the Treasury.

 

“Sanctions List” means any of the lists of specifically designated nationals or
designated persons or entities (or equivalent) held by the U.S. government and
administered by OFAC, the U.S. State Department, the U.S. Department of Commerce
or the U.S. Department of the Treasury or the United Nations Security Council or
any similar list maintained by the European Union, any other EU Member State or
any other U.S. government entity, in each case as the same may be amended,
supplemented or substituted from time to time.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Second Lien Intercreditor Agreement” shall mean a First Lien/Second Lien
Intercreditor Agreement substantially in the form of Exhibit H-2 (with such
changes to such form as may be reasonably acceptable to the Administrative Agent
and the Borrower) among the Administrative Agent, the Collateral Agent and the
representatives for purposes thereof of any other Permitted Other Indebtedness
Secured Parties that are holders of Permitted Other Indebtedness Obligations
having a Lien on the Collateral ranking junior to the Lien securing the
Obligations.

 

“Section 2.14 Additional Amendment” shall have the meaning provided in
Section 2.14(g)(iv).

 

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).

 

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between the Borrower or any of the Restricted
Subsidiaries and any Cash Management Bank.

 

“Secured Cash Management Obligations” shall mean Obligations under Secured Cash
Management Agreements.

 

“Secured Hedge Agreement” shall mean any Hedge Agreement that is entered into by
and between the Borrower or any Restricted Subsidiary and any Hedge Bank.

 

“Secured Hedge Obligations” shall mean Obligations under Secured Hedge
Agreements.

 

“Secured Parties” shall mean the Administrative Agent, the Collateral Agent,
each Letter of Credit Issuer and each Lender, in each case with respect to the
Credit Facilities, each Hedge Bank that is party to any Secured Hedge Agreement,
each Cash Management Bank that is party to a Secured Cash Management Agreement
and each sub-agent pursuant to Section 12 appointed by the Administrative Agent
with respect to matters relating to the Credit Facilities or the Collateral
Agent with respect to matters relating to any Security Document.

 

“Securities Exchange Act” shall mean Securities Exchange Act of 1934, as
amended.

 

“Security Agreement” shall mean the Security Agreement entered into by the
Borrower, the other grantors party thereto, and the Collateral Agent for the
benefit of the Secured Parties, substantially in the form of Exhibit D.

 

55

--------------------------------------------------------------------------------


 

“Security Documents” shall mean, collectively, the Security Agreement, the
Mortgages, if executed, the Intercreditor Agreement and each other security
agreement or other instrument or document executed and delivered pursuant to
Sections 9.11, 9.12, or 9.14 or pursuant to any other such Security Documents to
secure the Obligations or to govern the lien priorities of the holders of Liens
on the Collateral.

 

“Series” shall have the meaning provided in Section 2.14(a).

 

“Significant Subsidiary” shall mean, at any date of determination, (a) any
Restricted Subsidiary whose gross revenues (when combined with the gross
revenues of such Restricted Subsidiary’s Subsidiaries after eliminating
intercompany obligations) for the Test Period most recently ended on or prior to
such date were equal to or greater than 10% of the consolidated gross revenues
of the Borrower and the Restricted Subsidiaries for such period, determined in
accordance with GAAP or (b) each other Restricted Subsidiary that, when such
Restricted Subsidiary’s total gross revenues (when combined with the total gross
revenues of such Restricted Subsidiary’s Subsidiaries after eliminating
intercompany obligations) are aggregated with each other Restricted Subsidiary
(when combined with the total gross revenues of such Restricted Subsidiary’s
Subsidiaries after eliminating intercompany obligations) that is the subject of
an Event of Default described in Section 11.5 would constitute a “Significant
Subsidiary” under clause (a) above.

 

“Similar Business” shall mean any business conducted or proposed to be conducted
by the Borrower and the Restricted Subsidiaries on the Closing Date or any
business that is similar, reasonably related, synergistic, incidental, or
ancillary thereto.

 

“Sold Entity or Business” shall have the meaning provided in the definition of
the term Consolidated EBITDA.

 

“Solvent” shall mean, after giving effect to the consummation of the
Transactions, (i) the sum of the liabilities (including contingent liabilities)
of the Borrower and its Subsidiaries, on a consolidated basis, does not exceed
the present fair saleable value of the present assets of the Borrower and its
Subsidiaries, on a consolidated basis; (ii) the fair value of the property of
the Borrower and its Subsidiaries, on a consolidated basis, is greater than the
total amount of liabilities (including contingent liabilities) of the Borrower
and its Subsidiaries, on a consolidated basis; (iii) the capital of the Borrower
and its Subsidiaries, on a consolidated basis, is not unreasonably small in
relation to their business as contemplated on the date hereof; and (iv) the
Borrower and its Subsidiaries, on a consolidated basis, have not incurred and do
not intend to incur, or believe that they will incur, debts including current
obligations beyond their ability to pay such debts as they become due (whether
at maturity or otherwise).

 

“Specified Existing Revolving Credit Commitment” shall have the meaning provided
in Section 2.14(g)(ii).

 

“Specified Representations” shall mean the representations and warranties with
respect to the Borrower set forth in Sections 8.1(a), 8.2 (as related to the
borrowing under, guaranteeing under, granting of security interests in the
Collateral to, and performance of, the Credit Documents), 8.3(a), 8.3(c) (as
related to the borrowing under, guaranteeing under, granting of security
interests in the Collateral to, and performance of, the Credit Documents), 8.5,
8.7, 8.17, 8.18, 8.19(c), and in Section 3.2(a) and (b) of the Security
Agreement, except with respect to items referred to on Schedule 9.14, of this
Agreement.

 

“Specified Transaction” shall mean, with respect to any period, any Investment
(including a Permitted Acquisition), any asset sale, incurrence or repayment of
Indebtedness, Restricted Payment,

 

56

--------------------------------------------------------------------------------


 

Subsidiary designation, New Term Loan, Incremental Revolving Credit Commitment
or other event or action that in each case by the terms of this Agreement
requires Pro Forma Compliance with a test or covenant hereunder or requires such
test or covenant to be calculated on a Pro Forma Basis.

 

“Spot Rate” for any currency shall mean the rate determined by the
Administrative Agent to be the rate quoted by the Administrative Agent as the
spot rate for the purchase by the Administrative Agent of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if it does not have as of the date of determination a
spot buying rate for any such currency.

 

“SPV” shall have the meaning provided in Section 13.6(g).

 

“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder (in Dollars or the Dollar Equivalent),
determined without regard to whether any conditions to drawing could then be
met; provided, however, that with respect to any Letter of Credit that by its
terms or the terms of any Issuer Document provides for one or more automatic
increases in the stated amount thereof, the Stated Amount shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

“Status” shall mean the existence of Level I Status or Level II Status, as the
case may be, on such date. Changes in Status resulting from changes in the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio shall become
effective as of the first day following each date that (i) Section 9.1
Financials for the first full fiscal quarter ended after the Closing Date are
delivered to the Administrative Agent under Section 9.1 and (ii) an officer’s
certificate is delivered by the Borrower to the Administrative Agent setting
forth, with respect to such Section 9.1 Financials, the then-applicable Status,
and shall remain in effect until the next change to be effected pursuant to this
definition; provided that each determination of the Consolidated First Lien
Secured Debt to Consolidated EBITDA Ratio pursuant to this definition shall be
made as of the end of the Test Period ending at the end of the fiscal period
covered by the relevant Section 9.1 Financials.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) established by the Board
and any other banking authority, domestic or foreign, to which the
Administrative Agent or any Lender (including any branch, Affiliate or other
fronting office making or holding a Loan) is subject to Eurocurrency Liabilities
(as defined in Regulation D of the Board). LIBOR Rate Loans shall be deemed to
constitute Eurocurrency Liabilities and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

 

“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Capital Stock and all warrants, options, or other rights to purchase or
subscribe for any Capital Stock, whether or not presently convertible,
exchangeable, or exercisable.

 

57

--------------------------------------------------------------------------------


 

“Subordinated Indebtedness” shall mean Indebtedness of the Borrower or any
Guarantor that is by its terms subordinated in right of payment to the
obligations of the Borrower or such Guarantor, as applicable, under this
Agreement or the Guarantee, as applicable.

 

“Subsidiary” of any Person shall mean and include (i) any corporation more than
50% of whose Capital Stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Capital Stock of any class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time owned by such Person directly
or indirectly through Subsidiaries, or (ii) any limited liability company,
partnership, association, joint venture, or other entity of which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time.  Unless otherwise expressly provided, all references herein to a
Subsidiary shall mean a Subsidiary of the Borrower.

 

“Swap Obligation” shall mean, with respect to any Credit Party, any obligation
to pay or perform under any agreement, contract, or transaction that constitutes
a “swap” within the meaning of Section 1(a)(47) of the Commodity Exchange Act.

 

“Swingline Commitment” shall mean the lesser of (i) $15,000,000 and (ii) the
remaining portion of the Revolving Credit Commitment.  The Swingline Commitment
is part of and not in addition to the Revolving Credit Commitment.

 

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans.  The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Revolving Credit Commitment
Percentage of the aggregate Swingline Exposure at such time.

 

“Swingline Lender” shall mean Goldman Sachs Bank USA, in its capacity as lender
of Swingline Loans hereunder or any replacement or successor thereto.

 

“Swingline Loans” shall have the meaning provided in Section 2.1(c).

 

“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
Revolving Credit Maturity Date.

 

“Target” shall have the meaning provided in the recitals to this Agreement.

 

“Target Historical Financial Statements” shall mean (i) the audited consolidated
balance sheets of the Target and its consolidated Subsidiaries as at
December 31, 2013, December 31, 2014 and December 31, 2015 and the related
audited consolidated statements of operations and cash flows of the Target and
its consolidated Subsidiaries for the years ended December 31, 2013,
December 31, 2014 and December 31, 2015 and (ii) the unaudited interim
consolidated balance sheets of the Target and its consolidated Subsidiaries for
the fiscal quarters ending March 31, 2016, June 30, 2016 and September 30, 2016
and the related unaudited consolidated statements of income and cash flow of the
Target and its Subsidiaries for the fiscal quarters ending March 31, 2016,
June 30, 2016 and September 30, 2016.

 

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings (including backup withholding), fees, or
other similar charges imposed by any Governmental Authority and any interest,
fines, penalties, or additions to tax with respect to the foregoing.

 

58

--------------------------------------------------------------------------------


 

“Tender Offer” shall mean the tender offer initiated by the Borrower or Merger
Sub to acquire all of the issued and outstanding common stock of the Target, as
contemplated in the Acquisition Agreement.

 

“Term Loan Commitment” shall mean, with respect to each Lender, such Lender’s
Initial Term Loan Commitment and, if applicable, New Term Loan Commitment with
respect to any Series and Replacement Term Loan Commitment with respect to any
Series.

 

“Term Loan Extension Request” shall have the meaning provided in Section 2.14
(g)(i).

 

“Term Loan Facility” means any Facility consisting of Term Loans or Term Loan
Commitments, as the context may require.

 

“Term Loan Lender” shall mean, at any time, any Lender that has a Term Loan
Commitment or an outstanding Term Loan.

 

“Term Loans” shall mean the Initial Term Loans, any New Term Loans, any
Replacement Term Loans, and any Extended Term Loans, collectively.

 

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower most recently ended on or prior to
such date of determination and for which Section 9.1 Financials shall have been
delivered (or were required to be delivered) to the Administrative Agent (or,
before the first delivery of Section 9.1 Financials, the most recent period of
four fiscal quarters at the end of which financial statements are available).

 

“Title Policy” shall have the meaning provided in Section 9.14(c).

 

“Total Credit Exposure” shall mean, at any date, the sum, without duplication,
of (i) the Total Revolving Credit Commitment at such date (or, if the Total
Revolving Credit Commitment shall have terminated on such date, the aggregate
Revolving Credit Exposure of all Lenders at such date), (ii) the Total Term Loan
Commitment at such date, and (iii) without duplication of clause (ii), the
aggregate outstanding principal amount of all Term Loans at such date.

 

“Total Gross Leverage Ratio” shall mean, as of any date of determination, the
ratio of (i) Consolidated Total Debt as of such date of determination to
(ii) Consolidated EBITDA of the Borrower for the Test Period most recently ended
on or prior to such date of determination, in each case with such pro forma
adjustments to Consolidated Total Debt and Consolidated EBITDA as are
appropriate and consistent with the pro forma adjustment provisions set forth
herein.

 

“Total Initial Term Loan Commitment” shall mean the sum of the Initial Term Loan
Commitments of all Lenders.

 

“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders.

 

“Total Term Loan Commitment” shall mean the sum of (i) the Initial Term Loan
Commitments and (ii) the New Term Loan Commitments, if applicable, of all the
Lenders.

 

59

--------------------------------------------------------------------------------


 

“Transaction Expenses” shall mean any fees, costs, or expenses incurred or paid
by the Borrower or any of its Affiliates in connection with the Transactions,
this Agreement, and the other Credit Documents, and the transactions
contemplated hereby and thereby.

 

“Transactions” shall mean, collectively, the transactions contemplated by this
Agreement, the Acquisition, the Closing Date Refinancing and the consummation of
any other transactions in connection with the foregoing (including in connection
with the Acquisition Agreement and the payment of the fees and expenses incurred
in connection with any of the foregoing (including the Transaction Expenses)).

 

“Transferee” shall have the meaning provided in Section 13.6(e).

 

“Transformative Acquisition” shall mean any acquisition by the Borrower or any
Restricted Subsidiary that is not permitted by the terms of the Credit Documents
immediately prior to the consummation of such acquisition.

 

“Trigger Date” shall mean the day following the date on which Section 9.1
Financials are delivered to the Administrative Agent for the fiscal quarter
ending on December 31, 2016.

 

“Type” shall mean as to any Loan, its nature as an ABR Loan or a LIBOR Loan.

 

“UCP” shall mean, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“Undisclosed Administration” shall mean in relation to a Lender or its parent
company the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.

 

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

 

“Unrestricted Subsidiary” shall mean (i) any Subsidiary of the Borrower which at
the time of determination is an Unrestricted Subsidiary (as designated by the
board of directors of the Borrower, as provided below) and (ii) any Subsidiary
of an Unrestricted Subsidiary.

 

The board of directors of the Borrower may designate any Subsidiary of the
Borrower (including any existing Subsidiary and any newly acquired or newly
formed Subsidiary) to be an Unrestricted Subsidiary, unless such Subsidiary or
any of its Subsidiaries owns any Equity Interests or Indebtedness of, or owns or
holds any Lien on, any property of, the Borrower or any Subsidiary of the
Borrower (other than any Subsidiary of the Subsidiary to be so designated or an
Unrestricted Subsidiary); provided that:

 

(a)                                 such designation complies with Section 10.6;

 

(b)                                 each of (1) the Subsidiary to be so
designated and (2) its Subsidiaries has not at the time of designation, and does
not thereafter, create, incur, issue, assume, guarantee, or otherwise become
directly or indirectly liable with respect to any Indebtedness pursuant to which
the lender has recourse to any of the assets of the Borrower or any Restricted
Subsidiary;

 

60

--------------------------------------------------------------------------------


 

(c)                                  immediately after giving effect to such
designation, no Event of Default under Section 11.1 or 11.5 shall have occurred
and be continuing; and

 

(d)                                 the board of directors of the Borrower shall
not designate any one Subsidiary an Unrestricted Subsidiary more than three
(3) times.

 

The board of directors of the Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that, immediately after giving effect to
such designation, (I) no Event of Default under Section 11.1 or 11.5 shall have
occurred and be continuing and (II) the Borrower is in compliance with
Section 10.9 on a Pro Forma Basis.

 

Any such designation by the board of directors of the Borrower shall be notified
by the Borrower to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the Board Resolution giving effect to such
designation and a certificate of an Authorized Officer of the Borrower
certifying that such designation complied with the foregoing provisions.

 

“U.S.” and “United States” shall mean the United States of America.

 

“U.S. Lender” shall have the meaning provided in Section 5.4(e)(ii)(A).

 

“Voting Stock” shall mean, with respect to any Person as of any date, the
Capital Stock of such Person that is at the time entitled to vote in the
election of the board of directors of such Person.

 

“Wholly-Owned Restricted Subsidiary” of any Person shall mean a Restricted
Subsidiary of such Person, 100% of the outstanding Capital Stock or other
ownership interests of which (other than directors’ qualifying shares) shall at
the time be owned by such Person or by one or more Wholly-Owned Subsidiaries of
such Person.

 

“Wholly-Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
100% of the outstanding Capital Stock or other ownership interests of which
(other than directors’ qualifying shares) shall at the time be owned by such
Person or by one or more Wholly-Owned Subsidiaries of such Person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.

 

“Withholding Agent” shall mean any Credit Party, the Administrative Agent and,
in the case of any U.S. federal withholding Tax, any other applicable
withholding agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2                               Other Interpretive Provisions.  With reference
to this Agreement and each other Credit Document, unless otherwise specified
herein or in such other Credit Document:

 

(a)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

61

--------------------------------------------------------------------------------


 

(b)                                 The words “herein”, “hereto”, “hereof”, and
“hereunder” and words of similar import when used in any Credit Document shall
refer to such Credit Document as a whole and not to any particular provision
thereof.

 

(c)                                  Section, Exhibit, and Schedule references
are to the Credit Document in which such reference appears.

 

(d)                                 The term “including” is by way of example
and not limitation.

 

(e)                                  The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(f)                                   In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including”.

 

(g)                                  Section headings herein and in the other
Credit Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Credit Document.

 

(h)                                 The words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(i)                                     All references to “knowledge” or
“awareness” of any Credit Party or any Restricted Subsidiary thereof means the
actual knowledge of an Authorized Officer of such Credit Party or such
Restricted Subsidiary.

 

1.3                               Accounting Terms.

 

(a)                                 Except as expressly provided herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a consistent
manner.

 

(b)                                 Notwithstanding anything to the contrary
herein, for purposes of determining compliance with any test or covenant
contained in this Agreement with respect to any period during which any
Specified Transaction occurs, the Consolidated Total Debt to Consolidated EBITDA
Ratio, the Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio,
and the First Lien Secured Leverage Test shall each be calculated with respect
to such period and such Specified Transaction on a Pro Forma Basis.

 

(c)                                  Where reference is made to “the Borrower
and the Restricted Subsidiaries on a consolidated basis” or similar language,
such combination shall not include any Subsidiaries of the Borrower other than
Restricted Subsidiaries.

 

1.4                               Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement (or required to be
satisfied in order for a specific action to be permitted under this Agreement)
shall be calculated by dividing the appropriate component by the other
component, carrying

 

62

--------------------------------------------------------------------------------


 

the result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number.

 

1.5                               References to Agreements, Laws, Etc.  Unless
otherwise expressly provided herein, (a) references to organizational documents,
agreements (including the Credit Documents), and other Contractual Requirements
shall be deemed to include all subsequent amendments, restatements, amendment
and restatements, extensions, supplements, modifications, replacements,
refinancings, renewals, or increases, but only to the extent that such
amendments, restatements, amendment and restatements, extensions, supplements,
modifications, replacements, refinancings, renewals, or increases are permitted
by any Credit Document; and (b) references to any Requirements of Law shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing, or interpreting such Requirements of Law.

 

1.6                               Exchange Rates.  Notwithstanding the
foregoing, for purposes of any determination under Section 9, Section 10 or
Section 11 or any determination under any other provision of this Agreement
expressly requiring the use of a current exchange rate, all amounts incurred,
outstanding, or proposed to be incurred or outstanding in currencies other than
Dollars shall be translated into Dollars at the Spot Rate; provided, however,
that for purposes of determining compliance with Section 10 with respect to the
amount of any Indebtedness, Restricted Investment, Lien, Asset Sale, or
Restricted Payment in a currency other than Dollars, no Default or Event of
Default shall be deemed to have occurred solely as a result of changes in rates
of exchange occurring after the time such Indebtedness, Lien or Restricted
Investment is incurred or after such Asset Sale or Restricted Payment is made;
provided that, for the avoidance of doubt, the foregoing provisions of this
Section 1.6 shall otherwise apply to such Sections, including with respect to
determining whether any Indebtedness, Lien, or Investment may be incurred or
Asset Sale or Restricted Payment made at any time under such Sections.  For
purposes of any determination of Consolidated Total Debt or Consolidated First
Lien Secured Debt, amounts in currencies other than Dollars shall be translated
into Dollars at the currency exchange rates used in preparing the most recently
delivered Section 9.1 Financials.

 

1.7                               Rates.  The Administrative Agent does not
warrant, nor accept responsibility, nor shall the Administrative Agent have any
liability with respect to the administration, submission, or any other matter
related to the rates in the definition of LIBOR Rate or with respect to any
comparable or successor rate thereto.

 

1.8                               Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.9                               Timing of Payment or Performance.  Except as
otherwise provided herein, when the payment of any obligation or the performance
of any covenant, duty, or obligation is stated to be due or performance required
on (or before) a day which is not a Business Day, the date of such payment
(other than as described in the definition of Interest Period) or performance
shall extend to the immediately succeeding Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

 

1.10                        Certifications.  All certifications to be made
hereunder by an officer or representative of a Credit Party shall be made by
such a Person in his or her capacity solely as an officer or a representative of
such Credit Party, on such Credit Party’s behalf and not in such Person’s
individual capacity.

 

1.11                        Compliance with Certain Sections.  In the event that
any Lien, Investment, Indebtedness (whether at the time of incurrence or upon
application of all or a portion of the proceeds thereof),

 

63

--------------------------------------------------------------------------------


 

disposition, Restricted Payment, Affiliate transaction, Contractual Requirement,
or prepayment of Indebtedness meets the criteria of one or more than one of the
categories of transactions then permitted pursuant to any clause or subsection
of Section 9.9 or any clause or subsection of Sections 10.1, 10.2, 10.3, 10.4,
10.5 or 10.6, then such transaction (or portion thereof) at any time shall be
allocated to one or more of such clauses or subsections within the relevant
sections as determined by the Borrower in its sole discretion at such time.

 

1.12                        Pro Forma and Other Calculations.

 

(a)                                 For purposes of calculating the Fixed Charge
Coverage Ratio, Consolidated First Lien Secured Debt to Consolidated EBITDA
Ratio, Consolidated Total Debt to Consolidated EBITDA Ratio, Investments,
acquisitions, dispositions, mergers, consolidations, and disposed operations (as
determined in accordance with GAAP) that have been made by the Borrower or any
Restricted Subsidiary during the Test Period or subsequent to such Test Period
and on or prior to or simultaneously with the date of determination shall be
calculated on a Pro Forma Basis assuming that all such Investments,
acquisitions, dispositions, mergers, consolidations, and disposed operations
(and the change in any associated fixed charge obligations and the change in
Consolidated EBITDA resulting therefrom) had occurred on the first day of the
Test Period.  If, since the beginning of such period, any Person (that
subsequently became a Restricted Subsidiary or was merged with or into the
Borrower or any Restricted Subsidiary since the beginning of such period) shall
have made any Investment, acquisition, disposition, merger, consolidation, or
disposed operation that would have required adjustment pursuant to this
definition, then the Fixed Charge Coverage Ratio, Consolidated First Lien
Secured Debt to Consolidated EBITDA Ratio and Consolidated Total Debt to
Consolidated EBITDA Ratio shall be calculated giving Pro Forma Effect thereto
for such Test Period as if such Investment, acquisition, disposition, merger,
consolidation, or disposed operation had occurred at the beginning of the Test
Period.

 

(b)                                 Whenever Pro Forma Effect is to be given to
a transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower (and may include,
for the avoidance of doubt and without duplication, cost savings, and operating
expense reductions resulting from such Investment, acquisition, merger, or
consolidation which is being given Pro Forma Effect that have been or are
expected to be realized; provided that such costs savings and operating expense
reductions are made in compliance with the definition of Pro Forma Adjustment). 
If any Indebtedness bears a floating rate of interest and is being given Pro
Forma Effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of determination had been the applicable rate for the
entire period (taking into account for such entire period, any Hedging
Obligation applicable to such Indebtedness with a remaining term of 12 months or
longer, and in the case of any Hedging Obligation applicable to such
Indebtedness with a remaining term of less than 12 months, taking into account
such Hedging Obligation to the extent of its remaining term).  Interest on a
Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.  For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a Pro Forma Basis shall be computed based upon the average
daily balance of such Indebtedness during the applicable period (or, if lower,
the greater of (i) maximum commitments under such revolving credit facilities as
of the date of determination and (ii) the aggregate principal amount of loans
outstanding under such a revolving credit facilities on such date).  Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the Borrower may
designate.

 

64

--------------------------------------------------------------------------------


 

In connection with any action being taken solely in connection with a Limited
Condition Transaction, for purposes of:

 

(i)                                     determining compliance with any
provision of this Agreement which requires the calculation of the Consolidated
First Lien Secured Debt to Consolidated EBITDA Ratio, Consolidated Total Debt to
Consolidated EBITDA Ratio or the Fixed Charge Coverage Ratio;

 

(ii)                                  determining the accuracy of
representations and warranties in Section 8 and/or whether a Default or Event of
Default shall have occurred and be continuing under Section 11; or

 

(iii)                               testing availability under baskets set forth
in this Agreement (including baskets measured as a percentage of Consolidated
EBITDA or Consolidated Total Assets);

 

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreements for such
Limited Condition Transaction are entered into (the “LCT Test Date”), and if,
after giving Pro Forma Effect to the Limited Condition Transaction and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent Test Period ending prior to the LCT
Test Date, the Borrower could have taken such action on the relevant LCT Test
Date in compliance with such ratio or basket, such ratio or basket shall be
deemed to have been complied with.  For the avoidance of doubt, if the Borrower
has made an LCT Election and any of the ratios or baskets for which compliance
was determined or tested as of the LCT Test Date are exceeded as a result of
fluctuations in any such ratio or basket, including due to fluctuations in
Consolidated EBITDA of the Borrower or the Person subject to such Limited
Condition Transaction, at or prior to the consummation of the relevant
transaction or action, such baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations.  If the Borrower has made an LCT
Election for any Limited Condition Transaction, then in connection with any
subsequent calculation of any ratio or basket availability with respect to the
incurrence of Indebtedness or Liens, or the making of Restricted Payments,
mergers, the conveyance, lease or other transfer of all or substantially all of
the assets of the Borrower, the prepayment, redemption, purchase, defeasance or
other satisfaction of Indebtedness, or the designation of an Unrestricted
Subsidiary on or following the relevant LCT Test Date and prior to the earlier
of (i) the date on which such Limited Condition Transaction is consummated or
(ii) the date that the definitive agreement for such Limited Condition
Transaction is terminated or expires without consummation of such Limited
Condition Transaction, any such ratio or basket shall be calculated on a Pro
Forma Basis assuming such Limited Condition Transaction and other transactions
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated.

 

(c)                                  Notwithstanding anything to the contrary in
this Section 1.12 or in any classification under GAAP of any Person, business,
assets or operations in respect of which a definitive agreement for the
disposition thereof has been entered into as discontinued operations, no Pro
Forma Effect shall be given to any discontinued operations (and the EBITDA
attributable to any such Person, business, assets or operations shall not be
excluded for any purposes hereunder) until such disposition shall have been
consummated.

 

(d)                                 Any determination of Consolidated Total
Assets shall be made by reference to the last day of the Test Period most
recently ended on or prior to the relevant date of determination.

 

65

--------------------------------------------------------------------------------


 

(e)                                  Except as otherwise specifically provided
herein, all computations of Excess Cash Flow, Consolidated Total Assets,
Available Amount, Consolidated First Lien Secured Debt to Consolidated EBITDA
Ratio, Consolidated Total Debt to Consolidated EBITDA Ratio, the Fixed Charge
Coverage Ratio and other financial ratios and financial calculations (and all
definitions (including accounting terms) used in determining any of the
foregoing) and all computations and all definitions (including accounting terms)
used in determining compliance with Section 10.9 shall be calculated, in each
case, with respect to the Borrower and the Restricted Subsidiaries on a
consolidated basis.

 

(f)                                   All leases of any Person that are or would
be characterized as operating leases in accordance with GAAP immediately prior
to December 31, 2015 (whether or not such operating leases were in effect on
such date) shall continue to be accounted for as operating leases (and not as
Capital Leases) for purposes of this Agreement regardless of any change in GAAP
following the date that would otherwise require such leases to be
recharacterized as Capital Leases.

 

Section 2.                                           Amount and Terms of Credit.

 

2.1                               Commitments.

 

(a)                                 Subject to and upon the terms and conditions
herein set forth, each Lender having an Initial Term Loan Commitment severally
agrees to make a loan or loans in Dollars (each, an “Initial Term Loan”) to the
Borrower on the Closing Date, which Initial Term Loans shall not exceed for any
such Lender the Initial Term Loan Commitment of such Lender and in the aggregate
shall not exceed $900,000,000.  Such Term Loans (i) may at the option of the
Borrower be incurred and maintained as, and/or converted into, ABR Loans or
LIBOR Loans; provided that all Term Loans made by each of the Lenders pursuant
to the same Borrowing shall, unless otherwise specifically provided herein,
consist entirely of Term Loans of the same Type, (ii) may be repaid or prepaid
(without premium or penalty other than as set forth in Section 5.1(b)) in
accordance with the provisions hereof, but once repaid or prepaid, may not be
reborrowed, (iii) shall not exceed for any such Lender the Initial Term Loan
Commitment of such Lender, and (iv) shall not exceed in the aggregate the Total
Initial Term Loan Commitments.  On the Initial Term Loan Maturity Date, all then
unpaid Initial Term Loans shall be repaid in full in Dollars.

 

(b)                                 Subject to and upon the terms and conditions
herein set forth each Revolving Credit Lender severally agrees to make Revolving
Credit Loans denominated in Dollars to the Borrower from its applicable lending
office (each, a “Revolving Credit Loan”) in an aggregate principal amount not to
exceed at any time outstanding the amount of such Revolving Credit Lender’s
Revolving Credit Commitment, provided that any of the foregoing such Revolving
Credit Loans (A) shall be made at any time and from time to time on and after
the Closing Date and prior to the Revolving Credit Maturity Date, (B) may, at
the option of the Borrower be incurred and maintained as, and/or converted into,
ABR Loans or LIBOR Loans that are Revolving Credit Loans; provided that all
Revolving Credit Loans made by each of the Lenders pursuant to the same
Borrowing shall, unless otherwise specifically provided herein, consist entirely
of Revolving Credit Loans of the same Type, (C) may be repaid (without premium
or penalty) and reborrowed in accordance with the provisions hereof, (D) shall
not, for any Lender at any time, after giving effect thereto and to the
application of the proceeds thereof, result in such Revolving Credit Lender’s
Revolving Credit Exposure in respect of any Class of Revolving Loans at such
time exceeding such Revolving Credit Lender’s Revolving Credit Commitment in
respect of such Class of Revolving Loan at such time and (E) shall not, after
giving effect thereto and to the application of the proceeds thereof, result at
any time in the aggregate amount of the Revolving Credit Lenders’ Revolving
Credit Exposures at such time exceeding the Total Revolving Credit Commitment
then in effect or the aggregate amount of the Revolving Credit Lenders’
Revolving Credit Exposures of any Class of Revolving Loans at such time
exceeding the aggregate Revolving Credit Commitment with respect to

 

66

--------------------------------------------------------------------------------


 

such Class.

 

(c)                                  Subject to and upon the terms and
conditions herein set forth, the Swingline Lender in its individual capacity
agrees, at any time and from time to time on and after the Closing Date and
prior to the Swingline Maturity Date, to make a loan or loans (each, a
“Swingline Loan” and, collectively the “Swingline Loans”) to the Borrower, which
Swingline Loans (i) shall be ABR Loans, (ii) shall have the benefit of the
provisions of this Section 2.1(c), (iii) shall not exceed at any time
outstanding the Swingline Commitment, (iv) shall not, after giving effect
thereto and to the application of the proceeds thereof, result at any time in
the aggregate amount of the Revolving Credit Lenders’ Revolving Credit Exposures
at such time exceeding the Total Revolving Credit Commitments at such time and
(v) may be repaid and reborrowed in accordance with the provisions hereof.  So
long as any Lender is a Defaulting Lender, the Swingline Lender may require, in
its sole discretion, as a condition precedent to the issuance, amendment or
increase of any Swingline Loan, that the Borrower Cash Collateralize such
Swingline Loan in an amount equal to the Swingline Lender’s Fronting Exposure
immediately prior to, or simultaneously with, the issuance, amendment or
increase of such Swingline Loan.  On the Swingline Maturity Date, all Swingline
Loans shall be repaid in full.  The Swingline Lender shall not make any
Swingline Loan after receiving a written notice from the Borrower, the
Administrative Agent or the Required Lenders stating that a Default or Event of
Default exists and is continuing until such time as the Swingline Lender shall
have received written notice of (i) rescission of all such notices from the
party or parties originally delivering such notice or (ii) the waiver of such
Default or Event of Default in accordance with the provisions of Section 13.1.

 

(d)                                 On any Business Day, the Swingline Lender
may, in its sole discretion, give notice to each Revolving Credit Lender that
all then-outstanding Swingline Loans shall be funded with a Borrowing of
Revolving Credit Loans (provided that, if no such notice is given by the
Swingline Lender within seven days of making any Swingline Loan, notice to each
Revolving Credit Lender shall be deemed to be provided by the Swingline Lender
in accordance with this Section 2.1(d), in which case (i) Revolving Credit Loans
constituting ABR Loans shall be made on the immediately succeeding Business Day
(each such Borrowing, a “Mandatory Borrowing”) by each Revolving Credit Lender
pro rata based on each Revolving Credit Lender’s Revolving Credit Commitment
Percentage, and the proceeds thereof shall be applied directly to the Swingline
Lender to repay the Swingline Lender for such outstanding Swingline Loans.  Each
Revolving Credit Lender hereby irrevocably agrees to make such Revolving Credit
Loans upon one Business Day’s notice pursuant to each Mandatory Borrowing in the
amount and in the manner specified in the preceding sentence and on the date
specified to it in writing by the Swingline Lender notwithstanding (i) that the
amount of the Mandatory Borrowing may not comply with the minimum amount for
each Borrowing specified in Section 2.2, (ii) whether any conditions specified
in Section 7 are then satisfied, (iii) whether a Default or an Event of Default
has occurred and is continuing, (iv) the date of such Mandatory Borrowing, or
(v) any reduction in the Total Revolving Credit Commitment after any such
Swingline Loans were made.  In the event that, in the sole judgment of the
Swingline Lender, any Mandatory Borrowing cannot for any reason be made on the
date otherwise required above (including as a result of the commencement of a
proceeding under the Bankruptcy Code in respect of the Borrower), each Revolving
Credit Lender hereby agrees that it shall forthwith purchase from the Swingline
Lender (without recourse or warranty) such participation of the outstanding
Swingline Loans as shall be necessary to cause the Lenders to share in such
Swingline Loans ratably based upon their respective Revolving Credit Commitment
Percentages; provided that all principal and interest payable on such Swingline
Loans shall be for the account of the Swingline Lender until the date the
respective participation is purchased and, to the extent attributable to the
purchased participation, shall be payable to such Lender purchasing same from
and after such date of purchase.

 

67

--------------------------------------------------------------------------------


 

(e)                                  If any Revolving Credit Lender fails to
make available to the Administrative Agent for the account of the Swingline
Lender any amount required to be paid by such Lender pursuant to the
Section 2.1(d) by the date specified for such payment, the Swingline Lender
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Swingline Lender at a rate per annum equal to the greater of
the Federal Funds Effective Rate and a rate determined by the Swingline Lender
in accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the Swingline
Lender in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s committed Loan included in the relevant committed Borrowing or funded
participation in the relevant Swingline Loan, as the case may be.  A certificate
of the Swingline Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (e) shall be
conclusive absent manifest error.

 

(f)                                   If the maturity date shall have occurred
in respect of any tranche of Revolving Credit Commitments (the “Expiring Credit
Commitment”) at a time when another tranche or tranches of Revolving Credit
Commitments is or are in effect with a longer maturity date (each a
“Non-Expiring Credit Commitment” and collectively, the “Non-Expiring Credit
Commitments”), then with respect to each outstanding Swingline Loan, if
consented to by the Swingline Lender (such consent not to be unreasonably
withheld, conditioned or delayed), on the earliest occurring maturity date such
Swingline Loan shall be deemed reallocated to the tranche or tranches of the
Non-Expiring Credit Commitments on a pro rata basis; provided that (x) to the
extent that the amount of such reallocation would cause the aggregate credit
exposure to exceed the aggregate amount of such Non-Expiring Credit Commitments,
immediately prior to such reallocation the amount of Swingline Loans to be
reallocated equal to such excess shall be repaid or Cash Collateralized and
(y) notwithstanding the foregoing, if a Default or Event of Default has occurred
and is continuing, the Borrower shall still be obligated to pay Swingline Loans
allocated to the Revolving Credit Lenders holding the Expiring Credit
Commitments at the maturity date of the Expiring Credit Commitment or if the
Loans have been accelerated prior to the maturity date of the Expiring Credit
Commitment.  Upon the maturity date of any tranche of Revolving Credit
Commitments, the sublimit for Swingline Loans may be reduced as agreed between
the Swingline Lender and the Borrower, without the consent of any other Person.

 

2.2                               Minimum Amount of Each Borrowing; Maximum
Number of Borrowings.  The aggregate principal amount of each Borrowing of
(i) Term Loans shall be in a minimum amount of at least the Minimum Borrowing
Amount for such Type of Loans and in a multiple of $100,000 in excess thereof,
(ii) Revolving Credit Loans shall be in a minimum amount of at least the Minimum
Borrowing Amount for such Type of Loans and in a multiple of $50,000 in excess
thereof and (iii) Swingline Loans shall be in a minimum amount of $500,000 and
in a multiple of $100,000 in excess thereof (except that Mandatory Borrowings
shall be made in the amounts required by Section 2.1(c) and Revolving Credit
Loans to reimburse the Letter of Credit Issuer with respect to any Unpaid
Drawing shall be made in the amounts required by Section 3.3 or Section 3.4, as
applicable).  More than one Borrowing may be incurred on any date; provided that
at no time shall there be outstanding more than eight Borrowings of LIBOR Loans
that are Term Loans and six Borrowings of LIBOR Loans that are Revolving Credit
Loans and three Borrowings of LIBOR Loans for each additional Class of Loans.

 

2.3                               Notice of Borrowing.

 

(a)                                 The Borrower shall give the Administrative
Agent at the Administrative Agent’s Office prior to 12:00 p.m. (New York City
time) at least one Business Day’s prior written notice in the case of a

 

68

--------------------------------------------------------------------------------


 

Borrowing of Initial Term Loans to be made on the Closing Date if such Initial
Term Loans are to be LIBOR Loans or ABR Loans.  Such notice (a “Notice of
Borrowing”) shall specify (A) the aggregate principal amount of the Term Loans
to be made, (B) the date of the Borrowing (which shall be the Closing Date) and
(C) whether the Term Loans shall consist of ABR Loans and/or LIBOR Loans and, if
the Term Loans are to include LIBOR Loans, the Interest Period to be initially
applicable thereto.  If no election as to the Type of Borrowing is specified in
any such notice, then the requested Borrowing shall be an ABR Borrowing.  If no
Interest Period with respect to any Borrowing of LIBOR Loans is specified in any
such notice, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration.  The Administrative Agent shall promptly advise
the applicable Lenders of any notice given pursuant to this Section 2.3(a) (and
the contents thereof), and of each Lender’s pro rata share of the requested
Borrowing.

 

(b)                                 Whenever the Borrower desires to incur
Revolving Credit Loans (other than borrowings to repay Unpaid Drawings), than
the Borrower shall give the Administrative Agent at the Administrative Agent’s
Office, (i) prior to 12:00 noon (New York City Time) at least three Business
Days’ prior written notice of each Borrowing of LIBOR Loans that are Revolving
Credit Loans and (ii) prior to 10:00 a.m. (New York City time) on the Business
Day prior to such Borrowing prior written notice of each Borrowing of Revolving
Credit Loans that are ABR Loans.  Each such Notice of Borrowing, except as
otherwise expressly provided in Section 2.10, shall specify (A) the aggregate
principal amount of the Revolving Credit Loans to be made pursuant to such
Borrowing, (B) the date of Borrowing (which shall be a Business Day) and
(C) whether the respective Borrowing shall consist of ABR Loans or LIBOR Loans
that are Revolving Credit Loans and, if LIBOR Loans that are Revolving Credit
Loans, the Interest Period to be initially applicable thereto.  The
Administrative Agent shall promptly give each Revolving Credit Lender written
notice of each proposed Borrowing of Revolving Credit Loans, of such Lender’s
Revolving Credit Commitment Percentage thereof, of the identity of the Borrower,
and of the other matters covered by the related Notice of Borrowing.

 

(c)                                  Whenever the Borrower desires to incur
Swingline Loans hereunder, the Borrower shall give the Swingline Lender written
notice in the form of Exhibit J with a copy to the Administrative Agent of each
Borrowing of Swingline Loans prior to 11:00 a.m. (New York City time) on the
date of such Borrowing.  Each such notice shall specify (x) the aggregate
principal amount of the Swingline Loans to be made pursuant to such Borrowing
and (y) the date of Borrowing (which shall be a Business Day).

 

(d)                                 Mandatory Borrowings shall be made upon the
notice specified in Section 2.1(c), with the Borrower irrevocably agreeing, by
its incurrence of any Swingline Loan, to the making of Mandatory Borrowings as
set forth in such Section.

 

(e)                                  Borrowings to reimburse Unpaid Drawings
shall be made upon the notice specified in Section 3.4(a).

 

(f)                                   Without in any way limiting the obligation
of the Borrower to confirm in writing any notice it shall give hereunder by
telephone (which obligation is absolute), the Administrative Agent may act prior
to receipt of written confirmation without liability upon the basis of such
telephonic notice believed by the Administrative Agent in good faith to be from
an Authorized Officer of the Borrower.

 

2.4                               Disbursement of Funds.

 

(a)                                 No later than 2:00 p.m. (New York City time)
on the date specified in each Notice of Borrowing (including Mandatory
Borrowings but not any Borrowing of Swingline Loans), each Lender shall make
available its pro rata portion, if any, of each Borrowing requested to be made
on such date in

 

69

--------------------------------------------------------------------------------


 

the manner provided below; provided that on the Closing Date, such funds may be
made available at such earlier time as may be agreed among the Lenders, the
Borrower, and the Administrative Agent for the purpose of consummating the
Transactions; provided, further, that all Swingline Loans shall be made
available to the Borrower in the full amount thereof by the Swingline Lender no
later than 4:00 p.m. (New York City time).

 

(b)                                 Each Lender shall make available all amounts
it is to fund to the Borrower under any Borrowing for its applicable
Commitments, and in immediately available funds, to the Administrative Agent at
the Administrative Agent’s Office and the Administrative Agent will (except in
the case of Mandatory Borrowings  and Borrowings to repay Unpaid Drawings) make
available to the Borrower, by depositing to an account designated by the
Borrower to the Administrative Agent the aggregate of the amounts so made
available in Dollars.  Unless the Administrative Agent shall have been notified
by any Lender prior to the date of any such Borrowing that such Lender does not
intend to make available to the Administrative Agent its portion of the
Borrowing or Borrowings to be made on such date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing, and the Administrative Agent, in reliance upon
such assumption, may (in its sole discretion and without any obligation to do
so) make available to the Borrower a corresponding amount.  If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender and the Administrative Agent has made available such amount to
the Borrower, the Administrative Agent shall be entitled to recover such
corresponding amount from such Lender.  If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor
the Administrative Agent shall promptly notify the Borrower and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent in
Dollars.  The Administrative Agent shall also be entitled to recover from such
Lender or the Borrower interest on such corresponding amount in respect of each
day from the date such corresponding amount was made available by the
Administrative Agent to the Borrower to the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to (i) if paid
by such Lender, the Overnight Rate or (ii) if paid by the Borrower, the
then-applicable rate of interest or fees, calculated in accordance with
Section 2.8, for the respective Loans.

 

(c)                                  Nothing in this Section 2.4 shall be deemed
to relieve any Lender from its obligation to fulfill its commitments hereunder
or to prejudice any rights that the Borrower may have against any Lender as a
result of any default by such Lender hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender to
fulfill its commitments hereunder).

 

2.5                               Repayment of Loans; Evidence of Debt.

 

(a)                                 The Borrower shall repay to the
Administrative Agent, for the benefit of the Initial Term Loan Lenders, on the
Initial Term Loan Maturity Date, the then outstanding Initial Term Loans.  The
Borrower shall repay to the Administrative Agent for the benefit of the
Revolving Credit Lenders, on the Revolving Credit Maturity Date, the then
outstanding Revolving Credit Loans.  The Borrower shall repay to the
Administrative Agent for the benefit of the Revolving Credit Lenders, on each
Extended Revolving Loan Maturity Date, the then outstanding amount of Extended
Revolving Credit Loans.  The Borrower shall repay to the Administrative Agent
for the benefit of the Incremental Revolving Loan Lenders, on each Incremental
Revolving Credit Maturity Date, the then outstanding amount of Incremental
Revolving Credit Loans.  The Borrower shall repay to the Swingline Lender, on
the Swingline Maturity Date, the then outstanding Swingline Loans.

 

(b)                                 The Borrower shall repay to the
Administrative Agent, for the benefit of the Initial Term Loan Lenders, (i) on
the last Business Day of each of March, June, September and December,

 

70

--------------------------------------------------------------------------------


 

commencing with the fiscal quarter ending on June 30, 2017 (each such date, an
“Initial Term Loan Repayment Date”), a principal amount of Term Loans equal to
the aggregate outstanding principal amount of Initial Term Loans made on the
Closing Date multiplied by 0.25% and (ii) on the Initial Term Loan Maturity
Date, any remaining outstanding amount of Initial Term Loans (the repayment
amounts in clauses (i) and (ii) above, each, an “Initial Term Loan Repayment
Amount”) .

 

(c)                                  In the event that any New Term Loans are
made, such New Term Loans shall, subject to Section 2.14(d), be repaid by the
Borrower in the amounts (each, a “New Term Loan Repayment Amount”) and on the
dates (each a “New Term Loan Repayment Date”) set forth in the applicable
Joinder Agreement.  In the event that any Incremental Revolving Credit Loans are
made, such Incremental Revolving Credit Loans shall, subject to Section 2.14(e),
be repaid by the Borrower in the amounts (each, a “New Revolving Loan Repayment
Amount”) and on the dates (each a “New Revolving Loan Repayment Date”) set forth
in the applicable Joinder Agreement.  In the event that any Extended Term Loans
are established, such Extended Term Loans shall, subject to Section 2.14(g), be
repaid by the Borrower in the amounts (each such amount with respect to any
Extended Repayment Date, an “Extended Term Loan Repayment Amount”) and on the
dates (each, an “Extended Repayment Date”) set forth in the applicable Extension
Amendment.

 

(d)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the Indebtedness of
the Borrower to the appropriate lending office of such Lender resulting from
each Loan made by such lending office of such Lender from time to time,
including the amounts of principal and interest payable and paid to such lending
office of such Lender from time to time under this Agreement.

 

(e)                                  The Administrative Agent shall maintain the
Register pursuant to Section 13.6(b), and a subaccount for each Lender, in which
Register and subaccounts (taken together) shall be recorded (i) the amount of
each Loan made hereunder, whether such Loan is an Initial Term Loan, New Term
Loan, Revolving Credit Loan, New Revolving Credit Loan, Additional Revolving
Credit Loan, Incremental Revolving Credit Loan or Swingline Loan, the Type of
each Loan made, the name of the Borrower and the Interest Period, if any,
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder from
the Borrower and each Lender’s share thereof.

 

(f)                                   The entries made in the Register and
accounts and subaccounts maintained pursuant to clauses (d) and (e) of this
Section 2.5 shall, to the extent permitted by applicable law, be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded; provided, however, that, in the event of any inconsistency between the
Register and any such account or subaccount, the Register shall govern;
provided, further, that the failure of any Lender, the Administrative Agent or
the Swingline Lender to maintain such account, such Register or subaccount, as
applicable, or any error therein, shall not in any manner affect the obligation
of the Borrower to repay (with applicable interest) the Loans made to the
Borrower by such Lender in accordance with the terms of this Agreement.

 

(g)                                  The Borrower hereby agrees that, upon
request of any Lender at any time and from time to time after the Borrower has
made an initial borrowing hereunder, the Borrower shall provide to such Lender,
at the Borrower’s own expense, a promissory note, substantially in the form of
Exhibit G-1 or Exhibit G-2, as applicable, evidencing the Initial Term Loans,
New Term Loans, Revolving Loans and Swingline Loans owing to such Lender. 
Thereafter, unless otherwise agreed to by the applicable Lender, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 13.6) be represented by one or
more promissory notes in such form

 

71

--------------------------------------------------------------------------------


 

payable to the order of the payee named therein (or, if requested by such payee,
to such payee and its registered assigns).

 

2.6                               Conversions and Continuations.

 

(a)                                 Subject to the penultimate sentence of this
clause (a), (x) the Borrower shall have the option on any Business Day to
convert all or a portion equal to at least $5,000,000 of the outstanding
principal amount of Term Loans of one Type or Revolving Credit Loans of one Type
into a Borrowing or Borrowings of another Type and (y) the Borrower shall have
the option on any Business Day to continue the outstanding principal amount of
any LIBOR Loans as LIBOR Loans for an additional Interest Period; provided that
(i) no partial conversion of LIBOR Loans shall reduce the outstanding principal
amount of LIBOR Loans made pursuant to a single Borrowing to less than the
Minimum Borrowing Amount, (ii) ABR Loans may not be converted into LIBOR Loans
if an Event of Default is in existence on the date of the conversion and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such conversion, (iii) LIBOR Loans may not be
continued as LIBOR Loans for an additional Interest Period if an Event of
Default is in existence on the date of the proposed continuation and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such continuation, and (iv) Borrowings resulting
from conversions pursuant to this Section 2.6 shall be limited in number as
provided in Section 2.2.  Each such conversion or continuation shall be effected
by the Borrower by giving the Administrative Agent prior written notice at the
Administrative Agent’s Office prior to 12:00 noon (New York City time) at least
(i) three Business Days prior, in the case of a continuation of or conversion to
LIBOR Loans (other than in the case of a notice delivered on the Closing Date,
which shall be deemed to be effective on the Closing Date), or (ii) 10:00
a.m. (New York City time) on the Business Day prior, in the case of a conversion
into ABR Loans (each, a “Notice of Conversion or Continuation” substantially in
the form of Exhibit J) specifying the Loans to be so converted or continued, the
Type of Loans to be converted or continued into and, if such Loans are to be
converted into or continued as LIBOR Loans, the Interest Period to be initially
applicable thereto.  If no Interest Period is specified in any such notice with
respect to any conversion to or continuation as a LIBOR Loan, the Borrower shall
be deemed to have selected an Interest Period of one month’s duration.  The
Administrative Agent shall give each applicable Lender notice as promptly as
practicable of any such proposed conversion or continuation affecting any of its
Loans.

 

(b)                                 If any Event of Default is in existence at
the time of any proposed continuation of any LIBOR Loans denominated in Dollars
and the Administrative Agent has or the Required Lenders have determined in its
or their sole discretion not to permit such continuation, such LIBOR Loans shall
be automatically converted on the last day of the current Interest Period into
ABR Loans.  If upon the expiration of any Interest Period in respect of LIBOR
Loans, the Borrower has failed to elect a new Interest Period to be applicable
thereto as provided in clause (a), the Borrower shall be deemed to have elected
to convert such Borrowing of LIBOR Loans into a Borrowing of ABR Loans,
effective as of the expiration date of such current Interest Period.

 

2.7                               Pro Rata Borrowings.  Each Borrowing of
Initial Term Loans under this Agreement shall be made by the Lenders pro rata on
the basis of their then-applicable Initial Term Loan Commitments.  Each
Borrowing of Revolving Credit Loans under this Agreement shall be made by the
Lenders pro rata on the basis of their then-applicable Revolving Credit
Commitment Percentages.  Each Borrowing of New Term Loans under this Agreement
shall be made by the Lenders pro rata on the basis of their then-applicable New
Term Loan Commitments.  Each Borrowing of Incremental Revolving Credit Loans
under this Agreement shall be made by the Lenders pro rata on the basis of their
then-applicable Incremental Revolving Credit Commitments.  It is understood that
(a) no Lender shall be responsible for

 

72

--------------------------------------------------------------------------------


 

any default by any other Lender in its obligation to make Loans hereunder and
that each Lender severally but not jointly shall be obligated to make the Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to fulfill its commitments hereunder and (b) other than as expressly
provided herein with respect to a Defaulting Lender, failure by a Lender to
perform any of its obligations under any of the Credit Documents shall not
release any Person from performance of its obligation, under any Credit
Document.

 

2.8                               Interest.

 

(a)                                 The unpaid principal amount of each ABR Loan
shall bear interest from the date of the Borrowing thereof until maturity
(whether by acceleration or otherwise) at a rate per annum that shall at all
times be the Applicable Margin for ABR Loans plus the ABR, in each case, in
effect from time to time.

 

(b)                                 The unpaid principal amount of each LIBOR
Loan shall bear interest from the date of the Borrowing thereof until maturity
thereof (whether by acceleration or otherwise) at a rate per annum that shall at
all times be the Applicable Margin for LIBOR Loans plus the relevant Adjusted
LIBOR Rate.

 

(c)                                  If an Event of Default under Section 11.1
or Section 11.5 has occurred and is continuing, if all or a portion of (i) the
principal amount of any Loan or (ii) any interest payable thereon or any other
amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum (the “Default Rate”) that is (x) in the case of overdue
principal, the rate that would otherwise be applicable thereto plus 2.00% or
(y) in the case of any other overdue amount, including overdue interest, to the
extent permitted by applicable law, the rate described in Section 2.8(a) for the
applicable Class plus 2.00% from the date of such non-payment to the date on
which such amount is paid in full (after as well as before judgment).

 

(d)                                 Interest on each Loan shall accrue from and
including the date of any Borrowing to but excluding the date of any repayment
thereof and shall be payable in Dollars; provided that any Loan that is repaid
on the same date on which it is made shall bear interest for one day.  Except as
provided below, interest shall be payable (i) in respect of each ABR Loan,
quarterly in arrears on the last Business Day of each fiscal quarter of the
Borrower, (ii) in respect of each LIBOR Loan, on the last day of each Interest
Period applicable thereto and, in the case of an Interest Period in excess of
three months, on each date occurring at three-month intervals after the first
day of such Interest Period, and (iii) in respect of each Loan, (A) on any
prepayment in respect thereof, (B) at maturity (whether by acceleration or
otherwise), and (C) after such maturity, on demand.

 

(e)                                  All computations of interest hereunder
shall be made in accordance with Section 5.5.

 

(f)                                   The Administrative Agent, upon determining
the interest rate for any Borrowing of LIBOR Loans, shall promptly notify the
Borrower and the relevant Lenders thereof.  Each such determination shall,
absent clearly demonstrable error, be final and conclusive and binding on all
parties hereto.

 

2.9                               Interest Periods.  At the time the Borrower
gives a Notice of Borrowing or Notice of Conversion or Continuation in respect
of the making of, or conversion into or continuation as, a Borrowing of LIBOR
Loans in accordance with Section 2.6(a), the Borrower shall give the
Administrative Agent written notice of the Interest Period applicable to such
Borrowing, which Interest Period shall, at the option of the Borrower, be a one,
two, three or six month period (or if approved by all

 

73

--------------------------------------------------------------------------------


 

the Lenders making such LIBOR Loans as determined by such Lenders in good faith
based on prevailing market conditions, a twelve month or shorter period).

 

Notwithstanding anything to the contrary contained above:

 

(a)                                 the initial Interest Period for any
Borrowing of LIBOR Loans shall commence on the date of such Borrowing (including
the date of any conversion from a Borrowing of ABR Loans) and each Interest
Period occurring thereafter in respect of such Borrowing shall commence on the
day on which the next preceding Interest Period expires;

 

(b)                                 if any Interest Period relating to a
Borrowing of LIBOR Loans begins on the last Business Day of a calendar month or
begins on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period, such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period;

 

(c)                                  if any Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day; provided that if any Interest Period in
respect of a LIBOR Loan would otherwise expire on a day that is not a Business
Day but is a day of the month after which no further Business Day occurs in such
month, such Interest Period shall expire on the immediately preceding Business
Day; and

 

(d)                                 the Borrower shall not be entitled to elect
any Interest Period in respect of any LIBOR Loan if such Interest Period would
extend beyond the Maturity Date of such Loan.

 

2.10                        Increased Costs, Illegality, Etc.

 

(a)                                 In the event that (x) in the case of
clause (i) below, the Administrative Agent and (y) in the case of
clauses (ii) and (iii) below, the Required Term Loan Lenders (with respect to
Term Loans) or the Required Revolving Credit Lenders (with respect to Revolving
Credit Commitments) shall have reasonably determined (which determination shall,
absent clearly demonstrable error, be final and conclusive and binding upon all
parties hereto):

 

(i)                                     on any date for determining the Adjusted
LIBOR Rate for any Interest Period that (x) deposits in the principal amounts
and currencies of the Loans comprising such LIBOR Borrowing are not generally
available in the relevant market or (y) by reason of any changes arising on or
after the Closing Date affecting the interbank LIBOR market, adequate and fair
means do not exist for ascertaining the applicable interest rate on the basis
provided for in the definition of Adjusted LIBOR Rate; or

 

(ii)                                  shall subject any Credit Party to any
Taxes (other than (A) Indemnified Taxes and (B) Excluded Taxes) on its loans,
loan principal, letters of credit, commitments or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               at any time, that such Lenders shall incur
increased costs or reductions in the amounts received or receivable hereunder
with respect to any LIBOR Loans (other than Taxes) because of any Change in Law;
or

 

(iv)                              at any time, that the making or continuance of
any LIBOR Loan has become unlawful by compliance by such Lenders in good faith
with any law, governmental rule, regulation, guideline or order (or would
conflict with any such governmental rule, regulation,

 

74

--------------------------------------------------------------------------------


 

guideline or order not having the force of law even though the failure to comply
therewith would not be unlawful), or has become impracticable as a result of a
contingency occurring after the Closing Date that materially and adversely
affects the interbank LIBOR market;

 

(such Loans, “Impacted Loans”), then, and in any such event, such Required Term
Loan Lenders or Required Revolving Credit Lenders, as applicable (or the
Administrative Agent, in the case of clause (i) above) shall within a reasonable
time thereafter give notice (if by telephone, confirmed in writing) to the
Borrower and to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders). 
Thereafter (x) in the case of clause (i) above, LIBOR Loans shall no longer be
available until such time as the Administrative Agent notifies the Borrower and
the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist (which notice the Administrative Agent
agrees to give at such time when such circumstances no longer exist), and any
Notice of Borrowing or Notice of Conversion or Continuation given by the
Borrower with respect to LIBOR Loans that have not yet been incurred shall be
deemed rescinded by the Borrower, (y) in the case of clause (ii) above, the
Borrower shall pay to such Lenders, promptly after receipt of written demand
therefor such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Required Term
Loan Lenders or Required Revolving Credit Lenders, as applicable, in their
reasonable discretion shall determine) as shall be required to compensate such
Lenders for such actual increased costs or reductions in amounts receivable
hereunder (it being agreed that a written notice as to the additional amounts
owed to such Lenders, showing in reasonable detail the basis for the calculation
thereof, submitted to the Borrower by such Lenders shall, absent clearly
demonstrable error, be final and conclusive and binding upon all parties
hereto), and (z) in the case of clauses (iii) and (iv) above, the Borrower shall
take one of the actions specified in subclause (x) or (y), as applicable, of
Section 2.10(b) promptly and, in any event, within the time period required by
law.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in Section 2.10(a)(i)(x), the Administrative Agent, in
consultation with the Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (x) of the first sentence of the immediately
preceding paragraph, (2) the Administrative Agent or the affected Lenders notify
the Administrative Agent and the Borrower that such alternative interest rate
does not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable lending office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.

 

(b)                                 At any time that any LIBOR Loan is affected
by the circumstances described in Section 2.10(a)(ii), (iii) or (iv), the
Borrower may (and in the case of a LIBOR Loan affected pursuant to
Section 2.10(a)(iii) and (iv) shall) either (x) if a Notice of Borrowing or
Notice of Conversion or Continuation with respect to the affected LIBOR Loan has
been submitted pursuant to Section 2.3 but the affected LIBOR Loan has not been
funded or continued, cancel such requested Borrowing by giving the
Administrative Agent written notice thereof on the same date that the Borrower
was notified by Lenders pursuant to Section 2.10(a)(ii), (iii) or (iv) or (y) if
the affected LIBOR Loan is then outstanding, upon at least three Business Days’
notice to the Administrative Agent, require the affected Lender to convert each
such LIBOR Loan into an ABR Loan; provided that if more than one Lender is
affected at any time, then all affected Lenders must be treated in the same
manner pursuant to this Section 2.10(b).

 

75

--------------------------------------------------------------------------------


 

(c)                                  If, after the Closing Date, any Change in
Law relating to capital adequacy or liquidity of any Lender or compliance by any
Lender or its parent with any Change in Law relating to capital adequacy or
liquidity occurring after the Closing Date, has or would have the effect of
reducing the actual rate of return on such Lender’s or its parent’s or its
Affiliate’s capital or assets as a consequence of such Lender’s commitments or
obligations hereunder to a level below that which such Lender or its parent or
its Affiliate could have achieved but for such Change in Law (taking into
consideration such Lender’s or its parent’s policies with respect to capital
adequacy or liquidity), then from time to time, promptly after demand by such
Lender (with a copy to the Administrative Agent), the Borrower shall pay to such
Lender such actual additional amount or amounts as will compensate such Lender
or its parent for such actual reduction, it being understood and agreed,
however, that a Lender shall not be entitled to such compensation as a result of
such Lender’s compliance with, or pursuant to any request or directive to comply
with, any law, rule or regulation as in effect on the Closing Date or to the
extent such Lender is not imposing such charges on, or requesting such
compensation from, borrowers (similarly situated to the Borrower hereunder)
under comparable syndicated credit facilities similar to the Credit Facilities. 
Each Lender, upon determining in good faith that any additional amounts will be
payable pursuant to this Section 2.10(c), will give prompt written notice
thereof to the Borrower, which notice shall set forth in reasonable detail the
basis of the calculation of such additional amounts, although the failure to
give any such notice shall not, subject to Section 2.13, release or diminish the
Borrower’s obligations to pay additional amounts pursuant to this
Section 2.10(c) promptly following receipt of such notice.

 

(d)                                 If the Administrative Agent shall have
received notice from the Required Lenders that the Adjusted LIBOR Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as certified by such Lenders) of making
or maintaining its affected LIBOR Loans during such Interest Period, the
Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the Lenders as soon as practicable thereafter (which notice shall
include supporting calculations in reasonable detail). If such notice is given,
(i) any LIBOR Loan requested to be made on the first day of such Interest Period
shall be made an ABR Loan, (ii) any Loans that were to have been converted on
the first day of such Interest Period to LIBOR Loans shall be continued as an
ABR Loan and (iii) any outstanding LIBOR Loans shall be converted, on the first
day of such Interest Period, to ABR Loans.  Until such notice has been withdrawn
by the Administrative Agent, no further LIBOR Loans shall be made or continued
as such, nor shall the Borrower have the right to convert ABR Loans to LIBOR
Loans.

 

2.11                        Compensation.  If (a) any payment of principal of
any LIBOR Loan is made by the Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such LIBOR Loan as a result of a
payment or conversion pursuant to Sections 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as
a result of acceleration of the maturity of the Loans pursuant to Section 11 or
for any other reason, (b) any Borrowing of LIBOR Loans is not made as a result
of a withdrawn Notice of Borrowing or a failure to satisfy borrowing conditions,
(c) any ABR Loan is not converted into a LIBOR Loan as a result of a withdrawn
Notice of Conversion or Continuation, (d) any LIBOR Loan is not continued as a
LIBOR Loan, as the case may be, as a result of a withdrawn Notice of Conversion
or Continuation or (e) any prepayment of principal of any LIBOR Loan is not made
as a result of a withdrawn notice of prepayment pursuant to Sections 5.1 or 5.2,
the Borrower shall, after receipt of a written request by such Lender (which
request shall set forth in reasonable detail the basis for requesting such
amount), promptly pay to the Administrative Agent for the account of such Lender
any amounts required to compensate such Lender for any additional losses, costs
or expenses that such Lender may reasonably incur as a result of such payment,
failure to convert, failure to continue or failure to prepay, including any
loss, cost or expense (excluding loss of anticipated profits) actually incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by any Lender to fund or maintain such LIBOR Loan.  A certificate of a Lender
setting forth the amount or amounts necessary to compensate such Lender as

 

76

--------------------------------------------------------------------------------


 

specified in this Section 2.11 and setting forth in reasonable detail the manner
in which such amount or amounts were determined shall be delivered to the
Borrower and shall be conclusive, absent manifest error.  The obligations of the
Borrower under this Section 2.11 shall survive the payment in full of the Loans
and the termination of this Agreement.

 

2.12                        Change of Lending Office.  Each Lender agrees that,
upon the occurrence of any event giving rise to the operation of
Sections 2.10(a)(ii), 2.10(a)(iii), 2.10(b), 3.5 or 5.4 with respect to such
Lender, it will, if requested by the Borrower, use reasonable efforts (subject
to overall policy considerations of such Lender) to designate another lending
office for any Loans affected by such event; provided that such designation is
made on such terms that such Lender and its lending office suffer no
unreimbursed cost or other material economic, legal or regulatory disadvantage,
with the object of avoiding the consequence of the event giving rise to the
operation of any such Section.  Nothing in this Section 2.12 shall affect or
postpone any of the obligations of the Borrower or the right of any Lender
provided in Sections 2.10, 3.5 or 5.4.

 

2.13                        Notice of Certain Costs.  Notwithstanding anything
in this Agreement to the contrary, to the extent any notice required by
Sections 2.10, 2.11 or 3.5 is given by any Lender more than 180 days after such
Lender has knowledge (or should have had knowledge) of the occurrence of the
event giving rise to the additional cost, reduction in amounts, loss, or other
additional amounts described in such Sections, such Lender shall not be entitled
to compensation under Sections 2.10, 2.11 or 3.5, as the case may be, for any
such amounts incurred or accruing prior to the 181st day prior to the giving of
such notice to the Borrower.

 

2.14                        Incremental Facilities.

 

(a)                                 The Borrower may, by written notice to
Administrative Agent, elect to request the establishment of one or more
(x) additional tranches of term loans or increases in Term Loans of any
Class (the commitments thereto, the “New Term Loan Commitments”), (y) increases
in Revolving Credit Commitments of any Class (the “New Revolving Credit
Commitments”), and/or (z) additional tranches of Revolving Credit Commitments
(the “Additional Revolving Credit Commitments” and, together with the New
Revolving Credit Commitments, the “Incremental Revolving Credit Commitments”;
together with the New Term Loan Commitments and the New Revolving Credit
Commitments, the “New Loan Commitments”), by an aggregate amount not in excess
of the Maximum Incremental Facilities Amount in the aggregate and not less than
$10,000,000 individually (or such lesser amount as (x) may be approved by the
Administrative Agent or (y) shall constitute the difference between the Maximum
Incremental Facilities Amount and all such New Loan Commitments obtained on or
prior to such date).  In connection with the incurrence of any Indebtedness
under this Section 2.14, at the request of the Administrative Agent, the
Borrower shall provide to the Administrative Agent a certificate certifying that
the New Loan Commitments do not exceed the Maximum Incremental Facilities
Amount, which certificate shall be in reasonable detail and shall provide the
calculations and basis therefor.  The Borrower may approach any Lender or any
Person (other than a natural Person) to provide all or a portion of the New Loan
Commitments, subject, if applicable, to the proviso to Section 2.14(b); provided
that any Lender offered or approached to provide all or a portion of the New
Loan Commitments may elect or decline, in its sole discretion, to provide a New
Loan Commitment.  In each case, such New Loan Commitments shall become effective
as of the applicable Increased Amount Date; provided that (i) no Event of
Default (or, where waived by the Lenders providing the New Loan Commitments in
connection with an acquisition or investment subject to customary “funds
certain” conditions, no Event of Default under Section 11.1 or Section 11.5)
shall exist on such Increased Amount Date before or after giving effect to such
New Loan Commitments, as applicable, and subject to Section 1.12, (ii) the New
Loan Commitments shall be effected pursuant to one or more Joinder Agreements
executed and delivered by

 

77

--------------------------------------------------------------------------------


 

the Borrower and Administrative Agent, and each of which shall be recorded in
the Register and shall be subject to the requirements set forth in
Section 5.4(e), and (iii) the Borrower shall make any payments required pursuant
to Section 2.11 in connection with the New Loan Commitments, as applicable.  No
Lender shall have any obligation to provide any Commitments pursuant to this
Section 2.14(a).  Any New Term Loans made on an Increased Amount Date shall, at
the election of the Borrower and agreed to by Lenders providing such New Term
Loan Commitments, be designated as (a) a separate series (a “Series”) of New
Term Loans for all purposes of this Agreement or (b) as part of a Series of
existing Term Loans for all purposes of this Agreement.  On and after the
Increased Amount Date, Additional Revolving Credit Loans shall be designated a
separate Series of Additional Revolving Credit Loans for all purposes of this
Agreement.

 

(b)                                 On any Increased Amount Date on which
Incremental Revolving Credit Commitments are effected, subject to the
satisfaction of the foregoing terms and conditions, (a) with respect to New
Revolving Credit Commitments, each of the Lenders with Revolving Credit
Commitments of such Class shall assign to each Lender with a New Revolving
Credit Commitment (each, a “New Revolving Loan Lender”) and each of the New
Revolving Loan Lenders shall purchase from each of the Lenders with Revolving
Credit Commitments of such Class, at the principal amount thereof, such
interests in the Revolving Credit Loans outstanding on such Increased Amount
Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, the Revolving Credit Loans of such Class will be held
by existing Revolving Credit Lenders and New Revolving Loan Lenders ratably in
accordance with their Revolving Credit Commitments of such Class after giving
effect to the addition of such New Revolving Credit Commitments to the Revolving
Credit Commitments, and (b) with respect to Incremental Revolving Credit
Commitments, (i) each Incremental Revolving Credit Commitment shall be deemed
for all purposes a Revolving Credit Commitment and, each Loan made under a New
Revolving Credit Commitment (a “New Revolving Credit Loan”) and each Loan made
under an Additional Revolving Credit Commitment (an “Additional Revolving Credit
Loan” and, together with New Revolving Credit Loans, the “Incremental Revolving
Credit Loan”) shall be deemed, for all purposes, Revolving Credit Loans and
(ii) each New Revolving Loan Lender and each Lender with an Additional Revolving
Credit Commitment (each an “Additional Revolving Loan Lender” and, together with
the New Revolving Loan Lenders, the “Incremental Revolving Loan Lenders”) shall
become a Lender with respect to the New Revolving Credit Commitment and all
matters relating thereto; provided that the Administrative Agent, the Swingline
Lender and the Letter of Credit Issuers shall have consented (not to be
unreasonably withheld or delayed) to such Lender’s or Incremental Revolving Loan
Lender’s providing such Incremental Revolving Credit Commitment to the extent
such consent, if any, would be required under Section 13.6(b) for an assignment
of Revolving Loans or Revolving Credit Commitments, as applicable, to such
Lender or Incremental Revolving Loan Lender.

 

(c)                                  On any Increased Amount Date on which any
New Term Loan Commitments of any Series are effective, subject to the
satisfaction of the foregoing terms and conditions, (i) each Lender with a New
Term Loan Commitment (each, a “New Term Loan Lender”) of any Series shall make a
Loan to the Borrower (a “New Term Loan” and, together with the Incremental
Revolving Credit Loans, the “Incremental Loans”) in an amount equal to its New
Term Loan Commitment of such Series, and (ii) each New Term Loan Lender of any
Series shall become a Lender hereunder with respect to the New Term Loan
Commitment of such Series and the New Term Loans of such Series made pursuant
thereto.

 

(d)                                 The terms and provisions of the New Term
Loans and New Term Loan Commitments of any Series shall be on terms and
documentation set forth in the Joinder Agreement as determined by the Borrower;
provided that (i) in the case of all New Term Loans in the form of a term loan B
or similar form of institutional term loan (excluding, for the avoidance of
doubt, an amortizing Series of New Term Loans in the form of a “term loan A” or
similar form), the applicable New Term Loan Maturity Date of

 

78

--------------------------------------------------------------------------------


 

each Series shall be no earlier than the Initial Term Loan Maturity Date;
(ii) in the case of all New Term Loans in the form of a term loan B or similar
form of institutional term loan, the weighted average life to maturity shall be
no shorter than the weighted average life to maturity of the then existing
Initial Term Loans; (iii) the pricing, interest rate margins, discounts,
premiums, rate floors, fees, and amortization schedule applicable to any New
Term Loans shall be determined by the Borrower and the Lenders thereunder;
provided that with respect to any New Term Loan in the form of a term loan B or
similar form of institutional term loan that matures earlier than two years
after the Initial Term Loan Maturity Date, only during the period commencing on
the Closing Date and ending on the date that is 18 months after the Closing
Date, if the Effective Yield for LIBOR Loans or ABR Loans in respect of such New
Term Loans exceeds the Effective Yield for LIBOR Loans or ABR Loans in respect
of the then existing Initial Term Loans by more than 0.50%, the Applicable
Margin for LIBOR Loans or ABR Loans in respect of the then existing Initial Term
Loans shall be adjusted so that the Effective Yield in respect of the then
existing Initial Term Loans is equal to the Effective Yield for LIBOR Loans or
ABR Loans in respect of the New Term Loans minus 0.50% (this clause (iii), the
“MFN Protection”); and (iv) to the extent such terms and documentation are not
consistent with the then existing Initial Term Loans (except to the extent
permitted by clause (i), (ii) or (iii) above), they shall be reasonably
satisfactory to the Administrative Agent (it being understood that, (1) to the
extent that any financial maintenance covenant is added for the benefit of any
such Indebtedness (other than an amortizing Incremental Loans in the from of a
“term loan A” or similar form where such financial maintenance covenant is also
added for the benefit of the Revolving Credit Facility), no consent shall be
required by the Administrative Agent or any of the Lenders if such financial
maintenance covenant is also added for the benefit of any corresponding Term
Loans remaining outstanding after the issuance or incurrence of such
Indebtedness or (2) no consent shall be required by the Administrative Agent or
any of the Lenders if any covenants or other provisions are only applicable
after the Latest Term Loan Maturity Date).

 

(e)                                  Incremental Revolving Credit Commitments
and Incremental Revolving Credit Loans shall be identical to the Initial
Revolving Credit Commitments and the related Revolving Credit Loans, other than
the Maturity Date and as set forth in this Section 2.14(e); provided that
notwithstanding anything to the contrary in this Section 2.14 or otherwise:

 

(i)                                     any such Incremental Revolving Credit
Commitments or Incremental Revolving Credit Loans shall rank equal in right of
payment and of security with the Revolving Credit Loans and the Term Loans,

 

(ii)                                  any such Incremental Revolving Credit
Commitments or Incremental Revolving Credit Loans shall not mature earlier than
the Initial Revolving Credit Commitments and related Revolving Credit Loans at
the time of incurrence of such Incremental Revolving Credit Commitments,

 

(iii)                               the borrowing and repayment (except for
(1) payments of interest and fees at different rates on Incremental Revolving
Credit Commitments (and related outstandings), (2) repayments required upon the
maturity date of the Incremental Revolving Credit Commitments, and (3) repayment
made in connection with a permanent repayment and termination of commitments
(subject to clause (v) below)) of Loans with respect to Incremental Revolving
Credit Commitments after the associated Increased Amount Date shall be made on a
pro rata basis with all other Revolving Credit Commitments on such Increased
Amount Date,

 

(iv)                              subject to the provisions of Sections
2.1(e) and Sections 3.12 to the extent dealing with Swingline Loans and Letters
of Credit which mature or expire after a maturity date when there exists
Incremental Revolving Credit Commitments with a longer maturity date, all

 

79

--------------------------------------------------------------------------------


 

Swingline Loans and Letters of Credit shall be participated on a pro rata basis
by all Lenders with Revolving Credit Commitments of the same Series in
accordance with their percentage of such Revolving Credit Commitments on the
applicable Increased Amount Date (and except as provided in Section 2.1(e) and
Section 3.12, without giving effect to changes thereto on an earlier maturity
date with respect to Swingline Loans and Letters of Credit theretofore incurred
or issued in respect of such Series),

 

(v)                                 the permanent repayment of Revolving Credit
Loans with respect to, and termination of, Incremental Revolving Credit
Commitments after the associated Increased Amount Date shall be made on a pro
rata basis with all other Revolving Credit Commitments on such Increased Amount
Date, except that the Borrower shall be permitted to permanently repay and
terminate commitments of any such Class on a better than a pro rata basis as
compared to any other Class with a later maturity date than such Class,

 

(vi)                              assignments and participations of Incremental
Revolving Credit Commitments and Incremental Revolving Credit Loans shall be
governed by the same assignment and participation provisions applicable to
Revolving Credit Commitments and Revolving Credit Loans on the applicable
Increased Amount Date,

 

(vii)                           any Incremental Revolving Credit Commitments may
constitute a separate Class or Classes, as the case may be, of Commitments from
the Classes constituting the applicable Revolving Credit Commitments prior to
such Increased Amount Date,

 

(viii)                        the pricing, fees, maturity and other immaterial
terms of the Additional Revolving Credit Loans may be different and shall be
determined by the Borrower and the Lenders thereunder so long as the final
maturity date and the weighted average maturity of any Additional Revolving
Credit Loans and Additional Revolving Credit Commitments, as applicable, shall
not be earlier than, or shorter than, as the case may be, the maturity date or
the weighted average life, as applicable, of the Initial Revolving Credit
Commitments and related Revolving Credit Loans, and

 

(ix)                              to the extent that any financial maintenance
covenant is added for the benefit of any such Indebtedness, no consent shall be
required by the Administrative Agent or any of the Lenders if such financial
maintenance covenant is also added for the benefit of any corresponding Loans
remaining outstanding after the issuance or incurrence of such Indebtedness.

 

(f)                                   Each Joinder Agreement may, without the
consent of any other Lenders, effect technical and corresponding amendments to
this Agreement and the other Credit Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the provision
of this Section 2.14.

 

(g)                                  (i)                                     The
Borrower may at any time, and from time to time, request that all or a portion
of the Term Loans of any Class (an “Existing Term Loan Class”) be converted to
extend the scheduled maturity date(s) of any payment of principal with respect
to all or a portion of any principal amount of such Term Loans (any such Term
Loans which have been so converted, “Extended Term Loans”) and to provide for
other terms consistent with this Section 2.14(g).  In order to establish any
Extended Term Loans, the Borrower shall provide a notice to the Administrative
Agent (who shall provide a copy of such notice to each of the Lenders of the
applicable Existing Term Loan Class which such request shall be offered equally
to all such Lenders) (a “Term Loan Extension Request”) setting forth the
proposed terms of the Extended Term Loans to be established, which shall not be
materially more restrictive to the Credit Parties (as determined in good faith
by the Borrower), when taken as a

 

80

--------------------------------------------------------------------------------


 

whole, than the terms of the Term Loans of the Existing Term Loan Class unless
(x) the Lenders of the Term Loans of such applicable Existing Term Loan
Class receive the benefit of such more restrictive terms or (y) any such
provisions apply after the Initial Term Loan Maturity Date (a “Permitted Other
Provision”); provided, however, that (x) the scheduled final maturity date shall
be extended and all or any of the scheduled amortization payments of principal
of the Extended Term Loans may be delayed to later dates than the scheduled
amortization of principal of the Term Loans of such Existing Term Loan
Class (with any such delay resulting in a corresponding adjustment to the
scheduled amortization payments reflected in Section 2.5 or in the Joinder
Agreement, as the case may be, with respect to the Existing Term Loan Class from
which such Extended Term Loans were converted, in each case as more particularly
set forth in paragraph (iv) of this Section 2.14(g) below), (y) (A) the interest
margins with respect to the Extended Term Loans may be higher or lower than the
interest margins for the Term Loans of such Existing Term Loan Class and/or
(B) additional fees, premiums or applicable high-yield discount obligation
(“AHYDO”) payments may be payable to the Lenders providing such Extended Term
Loans in addition to or in lieu of any increased margins contemplated by the
preceding clause (A), in each case, to the extent provided in the applicable
Extension Amendment and to the extent that any Permitted Other Provision
(including a financial maintenance covenant) is added for the benefit of any
such Indebtedness, no consent shall be required by the Administrative Agent or
any of the Lenders if such Permitted Other Provision is also added for the
benefit of any corresponding Loans remaining outstanding after the issuance or
incurrence of such Indebtedness or if such Permitted Other Provision applies
only after the Initial Term Loan Maturity Date.  Notwithstanding anything to the
contrary in this Section 2.14 or otherwise, no Extended Term Loans may be
optionally prepaid prior to the date on which the Existing Term Loan Class from
which they were converted is repaid in full, except in accordance with the last
sentence of Section 5.1(a).  No Lender shall have any obligation to agree to
have any of its Term Loans of any Existing Term Loan Class converted into
Extended Term Loans pursuant to any Extension Request.  Any Extended Term Loans
of any Extension Series shall constitute a separate Class of Term Loans from the
Existing Term Loan Class from which they were converted.

 

(ii)                                The Borrower may at any time and from time
to time request that all or a portion of the Revolving Credit Commitments of any
Class, any Extended Revolving Credit Commitments and/or any Incremental
Revolving Credit Commitments, each existing at the time of such request (each,
an “Existing Revolving Credit Commitment” and any related revolving credit loans
thereunder, “Existing Revolving Credit Loans”; each Existing Revolving Credit
Commitment and related Existing Revolving Credit Loans together being referred
to as an “Existing Revolving Credit Class”) be converted to extend the
termination date thereof and the scheduled maturity date(s) of any payment of
principal with respect to all or a portion of any principal amount of Loans
related to such Existing Revolving Credit Commitments (any such Existing
Revolving Credit Commitments which have been so extended, “Extended Revolving
Credit Commitments” and any related Loans, “Extended Revolving Credit Loans”)
and to provide for other terms consistent with this Section 2.14(g).  In order
to establish any Extended Revolving Credit Commitments, the Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Class of Existing Revolving
Credit Commitments which such request shall be offered equally to all such
Lenders) setting forth the proposed terms of the Extended Revolving Credit
Commitments to be established, which shall not be materially more restrictive to
the Credit Parties (as determined in good faith by the Borrower), when taken as
a whole, than the terms of the applicable Existing Revolving Credit Commitments
(the “Specified Existing Revolving Credit Commitment”) unless (x) the Lenders
providing existing Revolving Credit Loans receive the benefit of such more
restrictive terms or (y) any such provisions apply after the Revolving Credit
Termination Date, in each case, to the extent provided in the applicable
Extension Amendment; provided, however, that (w) all or any of the final
maturity dates of such Extended Revolving Credit Commitments may be delayed to
later dates than the final maturity dates of the Specified Existing Revolving
Credit Commitments, (x) (A) the interest margins with respect to the Extended
Revolving Credit Commitments may be higher or lower

 

81

--------------------------------------------------------------------------------


 

than the interest margins for the Specified Existing Revolving Credit
Commitments and/or (B) additional fees and premiums may be payable to the
Lenders providing such Extended Revolving Credit Commitments in addition to or
in lieu of any increased margins contemplated by the preceding clause (A) and
(y) the revolving credit commitment fee rate with respect to the Extended
Revolving Credit Commitments may be higher or lower than the Revolving Credit
Commitment Fee Rate for the Specified Existing Revolving Credit Commitment;
provided that, notwithstanding anything to the contrary in this
Section 2.14(g) or otherwise, (1) the borrowing and repayment (other than in
connection with a permanent repayment and termination of commitments) of Loans
with respect to any Original Revolving Credit Commitments shall be made on a pro
rata basis with all other Original Revolving Credit Commitments and
(2) assignments and participations of Extended Revolving Credit Commitments and
Extended Revolving Credit Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Credit Commitments and the
Revolving Credit Loans related to such Commitments set forth in Section 13.6. 
No Lender shall have any obligation to agree to have any of its Revolving Credit
Loans or Revolving Credit Commitments of any Existing Revolving Credit
Class converted into Extended Revolving Credit Loans or Extended Revolving
Credit Commitments pursuant to any Extension Request.  Any Extended Revolving
Credit Commitments of any Extension Series shall constitute a separate Class of
revolving credit commitments from the Specified Existing Revolving Credit
Commitments and from any other Existing Revolving Credit Commitments (together
with any other Extended Revolving Credit Commitments so established on such
date).

 

(iii)                                 Any Lender (an “Extending Lender”) wishing
to have all or a portion of its Term Loans, Revolving Credit
Commitments, Incremental Revolving Credit Commitment or Extended Revolving
Credit Commitment of the Existing Class or Existing Classes subject to such
Extension Request converted into Extended Term Loans or Extended Revolving
Credit Commitments, as applicable, shall notify the Administrative Agent (an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans, Revolving Credit
Commitments, Incremental Revolving Credit Commitment or Extended Revolving
Credit Commitment of the Existing Class or Existing Classes subject to such
Extension Request that it has elected to convert into Extended Term Loans or
Extended Revolving Credit Commitments, as applicable.  In the event that the
aggregate amount of Term Loans, Revolving Credit Commitments, Incremental
Revolving Credit Commitment or Extended Revolving Credit Commitment of the
Existing Class or Existing Classes subject to Extension Elections exceeds the
amount of Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, requested pursuant to the Extension Request, Term Loans or Revolving
Credit Commitments, Incremental Revolving Credit Commitments or Extended
Revolving Credit Commitments of the Existing Class or Existing Classes subject
to Extension Elections shall be converted to Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, on a pro rata basis based on the
amount of Term Loans, Revolving Credit Commitments, Incremental Revolving Credit
Commitment or Extended Revolving Credit Commitment included in each such
Extension Election.  Notwithstanding the conversion of any Existing Revolving
Credit Commitment into an Extended Revolving Credit Commitment, such Extended
Revolving Credit Commitment shall be treated identically to all other Original
Revolving Credit Commitments for purposes of the obligations of a Revolving
Credit Lender in respect of Swingline Loans under Section 2.1(c) and Letters of
Credit under Section 3, except that the Swingline Maturity Date and/or the
applicable Extension Amendment may provide that the L/C Facility Maturity Date
may be extended and the related obligations to make Swingline Loans and to issue
Letters of Credit may be continued so long as the Swingline Lender and/or the
Letter of Credit Issuer, as applicable, have consented to such extensions in
their sole discretion (it being understood that no consent of any other Lender
shall be required in connection with any such extension).

 

(iv)                               Extended Term Loans or Extended Revolving
Credit Commitments, as applicable, shall be established pursuant to an amendment
(an “Extension Amendment”) to this Agreement (which,

 

82

--------------------------------------------------------------------------------


 

except to the extent expressly contemplated by the penultimate sentence of this
Section 2.14(g)(iv) and notwithstanding anything to the contrary set forth in
Section 13.1, shall not require the consent of any Lender other than the
Extending Lenders with respect to the Extended Term Loans or Extended Revolving
Credit Commitments, as applicable, established thereby) executed by the Credit
Parties, the Administrative Agent and the Extending Lenders.  No Extension
Amendment shall provide for any tranche of Extended Term Loans or Extended
Revolving Credit Commitments in an aggregate principal amount that is less than
$10,000,000.  In addition to any terms and changes required or permitted by
Section 2.14(g)(i), each Extension Amendment (x) shall amend the scheduled
amortization payments pursuant to Section 2.5 or the applicable Joinder
Agreement with respect to the Existing Term Loan Class from which the Extended
Term Loans were converted to reduce each scheduled Repayment Amount for the
Existing Term Loan Class in the same proportion as the amount of Term Loans of
the Existing Term Loan Class is to be converted pursuant to such Extension
Amendment (it being understood that the amount of any Repayment Amount payable
with respect to any individual Term Loan of such Existing Term Loan Class that
is not an Extended Term Loan shall not be reduced as a result thereof) and
(y) may, but shall not be required to, impose additional requirements (not
inconsistent with the provisions of this Agreement in effect at such time) with
respect to the final maturity and weighted average life to maturity of New Term
Loans incurred following the date of such Extension Amendment.  Notwithstanding
anything to the contrary in this Section 2.14(g) and without limiting the
generality or applicability of Section 13.1 to any Section 2.14 Additional
Amendments, any Extension Amendment may provide for additional terms and/or
additional amendments other than those referred to or contemplated above (any
such additional amendment, a “Section 2.14 Additional Amendment”) to this
Agreement and the other Credit Documents; provided that such Section 2.14
Additional Amendments are within the requirements of Section 2.14(g)(i) and do
not become effective prior to the time that such Section 2.14 Additional
Amendments have been consented to (including, without limitation, pursuant to
(1) consents applicable to holders of New Term Loans or Extended Revolving
Credit Commitments provided for in any Joinder Agreement and (2) consents
applicable to holders of any Extended Term Loans or Extended Revolving Credit
Commitments provided for in any Extension Amendment) by such of the Lenders,
Credit Parties and other parties (if any) as may be required in order for such
Section 2.14 Additional Amendments to become effective in accordance with
Section 13.1.

 

(v)                               Notwithstanding anything to the contrary
contained in this Agreement, (A) on any date on which any Existing Class is
converted to extend the related scheduled maturity date(s) in accordance with
clauses (i) and/or (ii) above (an “Extension Date”), (I) in the case of the
existing Term Loans of each Extending Lender, the aggregate principal amount of
such existing Term Loans shall be deemed reduced by an amount equal to the
aggregate principal amount of Extended Term Loans so converted by such Lender on
such date, and the Extended Term Loans shall be established as a separate
Class of Term Loans (together with any other Extended Term Loans so established
on such date), and (II) in the case of the Specified Existing Revolving Credit
Commitments of each Extending Lender, the aggregate principal amount of such
Specified Existing Revolving Credit Commitments shall be deemed reduced by an
amount equal to the aggregate principal amount of Extended Revolving Credit
Commitments so converted by such Lender on such date, and such Extended
Revolving Credit Commitments shall be established as a separate Class of
revolving credit commitments from the Specified Existing Revolving Credit
Commitments and from any other Existing Revolving Credit Commitments (together
with any other Extended Revolving Credit Commitments so established on such
date) and (B) if, on any Extension Date, any Loans of any Extending Lender are
outstanding under the applicable Specified Existing Revolving Credit
Commitments, such Loans (and any related participations) shall be deemed to be
allocated as Extended Revolving Credit Loans (and related participations) and
Existing Revolving Credit Loans (and related participations) in the same
proportion as such Extending Lender’s Specified Existing Revolving Credit
Commitments to Extended Revolving Credit Commitments.

 

83

--------------------------------------------------------------------------------


 

(vi)                               The Administrative Agent and the Lenders
(other than the Swingline Lender to the extent such consent is expressly
required by this Section 2.14) hereby consent to the consummation of the
transactions contemplated by this Section 2.14 (including, for the avoidance of
doubt, payment of any interest, fees, or premium in respect of any Extended Term
Loans and/or Extended Revolving Credit Commitments on such terms as may be set
forth in the relevant Extension Amendment) and hereby waive the requirements of
any provision of this Agreement (including, without limitation, any pro rata
payment or amendment section) or any other Credit Document that may otherwise
prohibit or restrict any such extension or any other transaction contemplated by
this Section 2.14.

 

2.15                        Permitted Debt Exchanges.

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement, pursuant to one or more offers (each, a “Permitted
Debt Exchange Offer”) made from time to time by the Borrower, the Borrower may
from time to time following the Closing Date consummate one or more exchanges of
Term Loans for Permitted Other Indebtedness in the form of notes (such notes,
“Permitted Debt Exchange Notes,” and each such exchange a “Permitted Debt
Exchange”), so long as the following conditions are satisfied:  (i) no Event of
Default shall have occurred and be continuing at the time the final offering
document in respect of a Permitted Debt Exchange Offer is delivered to the
relevant Lenders, (ii) the aggregate principal amount (calculated on the face
amount thereof) of Term Loans exchanged shall equal no more than the aggregate
principal amount (calculated on the face amount thereof) of Permitted Debt
Exchange Notes issued in exchange for such Term Loans; provided that the
aggregate principal amount of the Permitted Debt Exchange Notes may include
accrued interest and premium (if any) under the Term Loans exchanged and
underwriting discounts, fees, commissions and expenses in connection with the
issuance of such Permitted Debt Exchange Notes, (iii) the aggregate principal
amount (calculated on the face amount thereof) of all Term Loans exchanged under
each applicable Class by the Borrower pursuant to any Permitted Debt Exchange
shall automatically be cancelled and retired by the Borrower on the date of the
settlement thereof (and, if requested by the Administrative Agent, any
applicable exchanging Lender shall execute and deliver to the Administrative
Agent an Assignment and Acceptance, or such other form as may be reasonably
requested by the Administrative Agent, in respect thereof pursuant to which the
respective Lender assigns its interest in the Term Loans being exchanged
pursuant to the Permitted Debt Exchange to the Borrower for immediate
cancellation), (iv) if the aggregate principal amount of all Term Loans of a
given Class (calculated on the face amount thereof) tendered by Lenders in
respect of the relevant Permitted Debt Exchange Offer (with no Lender being
permitted to tender a principal amount of Term Loans which exceeds the principal
amount thereof of the applicable Class actually held by it) shall exceed the
maximum aggregate principal amount of Term Loans of such Class offered to be
exchanged by the Borrower pursuant to such Permitted Debt Exchange Offer, then
the Borrower shall exchange Term Loans subject to such Permitted Debt Exchange
Offer tendered by such Lenders ratably up to such maximum amount based on the
respective principal amounts so tendered, (v) all documentation in respect of
such Permitted Debt Exchange shall be consistent with the foregoing, and all
written communications generally directed to the Lenders in connection therewith
shall be in form and substance consistent with the foregoing and made in
consultation with the Borrower and the Auction Agent, and (vi) any applicable
Minimum Tender Condition shall be satisfied.

 

(b)                                 With respect to all Permitted Debt Exchanges
effected by the Borrower pursuant to this Section 2.15, (i) such Permitted Debt
Exchanges (and the cancellation of the exchanged Term Loans in connection
therewith) shall not constitute voluntary or mandatory payments or prepayments
for purposes of Section 5.1 or 5.2, and (ii) such Permitted Debt Exchange Offer
shall be made for not less than $10,000,000 in aggregate principal amount of
Term Loans; provided that subject to the foregoing clause (ii), the Borrower may
at its election specify as a condition (a “Minimum Tender Condition”) to
consummating any such Permitted Debt Exchange that a minimum amount (to be
determined and

 

84

--------------------------------------------------------------------------------


 

specified in the relevant Permitted Debt Exchange Offer in the Borrower’s
discretion) of Term Loans of any or all applicable Classes be tendered.

 

(c)                                  In connection with each Permitted Debt
Exchange, the Borrower and the Auction Agent shall mutually agree to such
procedures as may be necessary or advisable to accomplish the purposes of this
Section 2.15 and without conflict with Section 2.15(d); provided that the terms
of any Permitted Debt Exchange Offer shall provide that the date by which the
relevant Lenders are required to indicate their election to participate in such
Permitted Debt Exchange shall be not less than a reasonable period (in the
discretion of the Borrower and the Auction Agent) of time following the date on
which the Permitted Debt Exchange Offer is made.

 

(d)                                 The Borrower shall be responsible for
compliance with, and hereby agrees to comply with, all applicable securities and
other laws in connection with each Permitted Debt Exchange, it being understood
and agreed that (x) none of the Auction Agent, the Administrative Agent nor any
Lender assumes any responsibility in connection with the Borrower’s compliance
with such laws in connection with any Permitted Debt Exchange and (y) each
Lender shall be solely responsible for its compliance with any applicable
“insider trading” laws and regulations to which such Lender may be subject under
the Securities Exchange Act.

 

2.16                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Requirements of Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Required Lenders and Section 13.1.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Section 11 or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 13.8 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows:  first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Letter of
Credit Issuers or Swingline Lender hereunder; third, to Cash Collateralize the
Letter of Credit Issuers’ Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 3.8; fourth, as the Borrower may request (so
long as no Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Letter of Credit Issuers’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 3.8; sixth, to the
payment of any amounts owing to the Borrower, the Lenders, the Letter of Credit
Issuers or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower, any Lender, the Letter of
Credit Issuers or the Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this

 

85

--------------------------------------------------------------------------------


 

Agreement; and seventh, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 7 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, and L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.16(a)(iv).  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any fee payable under Section 4 for any period during which that Lender
is a Defaulting Lender (and the Borrower shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its applicable percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 3.8.

 

(C)                               With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the
Letter of Credit Issuers the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Letter of Credit’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  All or any part of such Defaulting Lender’s
participation in L/C Obligations and Swingline Loans shall be reallocated among
the Non-Defaulting Lenders in accordance with their respective Revolving Credit
Commitment Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment.  Subject to Section 13.22, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swingline
Loans.  If the reallocation described in clause (a)(iv) above cannot, or can
only partially, be effected, the Borrower shall (x) first, prepay

 

86

--------------------------------------------------------------------------------


 

Swingline Loans in an amount equal to the Swingline Lender’s Fronting Exposure
and (y) second, Cash Collateralize the Letter of Credit Issuers’ Fronting
Exposure in accordance with the procedures set forth in Section 3.8.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, the Swingline Lender and the Letter of Credit Issuers
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Credit
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Revolving Credit Commitment Percentages (without giving effect to
Section 2.16(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

Section 3.                                           Letters of Credit

 

3.1                               Letters of Credit.

 

(a)                                 Subject to and upon the terms and conditions
herein set forth, at any time and from time to time after the Closing Date and
prior to the L/C Facility Maturity Date, the Letter of Credit Issuers agree, in
reliance upon the agreements of the Revolving Credit Lenders set forth in this
Section 3, to issue from time to time from the Closing Date through the L/C
Facility Maturity Date for the account of the Borrower (or, so long as the
Borrower is the primary obligor and a signatory to the Letter of Credit Request,
for the account of the Borrower or any Restricted Subsidiary (other than the
Borrower)) letters of credit (the “Letters of Credit” and each, a “Letter of
Credit”), which Letters of Credit in the aggregate shall not exceed the L/C
Sublimit, in such form as may be approved by the applicable Letter of Credit
Issuer in its reasonable discretion.  No Letter of Credit Issuer shall be
required to issue Letters of Credit (or have Existing Letters of Credit
outstanding) in excess of the amount set forth opposite its name on Schedule
1.1(b) (as may be amended from time to time).  Notwithstanding anything to the
contrary contained herein, Schedule 1.1(b) may be amended with the consent of
the Borrower and each Letter of Credit Issuer that would be directly affected by
such amendment, with notice to the Administrative Agent.

 

(b)                                 Notwithstanding the foregoing, (i) no Letter
of Credit shall be issued the Stated Amount of which, when added to the Letters
of Credit Outstanding at such time, would exceed the L/C Sublimit then in effect
(or with respect to any Letter of Credit Issuer, exceed such Letter of Credit
Issuer’s Letter of Credit Commitment); (ii) no Letter of Credit shall be issued
the Stated Amount of which would cause the aggregate amount of the Lenders’
Revolving Credit Exposures at the time of the issuance thereof to exceed the
Total Revolving Credit Commitment then in effect; (iii) each Letter of Credit
shall have an expiration date occurring no later than one year after the date of
issuance thereof (except as set forth in Section 3.2(d)), provided that in no
event shall such expiration date occur later than the L/C Facility Maturity
Date, in each case, unless otherwise agreed upon by the Administrative Agent,
the applicable Letter of Credit Issuer and, unless such Letter of Credit has
been Cash Collateralized or backstopped (in the case of a backstop only, on
terms reasonably satisfactory to such Letter of Credit Issuer), the Revolving
Credit Lenders; (iv) the Letter of Credit shall be denominated in Dollars (or,
with respect to

 

87

--------------------------------------------------------------------------------


 

Letters of Credit issued by JPMorgan Chase Bank, N.A., Australian Dollars);
(v) no Letter of Credit shall be issued if it would be illegal under any
applicable law for the beneficiary of the Letter of Credit to have a Letter of
Credit issued in its favor; (vi) no Letter of Credit shall be issued by a Letter
of Credit Issuer after it has received a written notice from any Credit Party or
the Administrative Agent or the Required Revolving Credit Lenders stating that a
Default or Event of Default has occurred and is continuing until such time as
such Letter of Credit Issuer shall have received a written notice of
(x) rescission of such notice from the party or parties originally delivering
such notice or (y) the waiver of such Default or Event of Default in accordance
with the provisions of Section 13.1; and (vii) no Letter of Credit shall be
issued by a Letter of Credit Issuer if any other Letter of Credit Issuer is a
Defaulting Lender and such Defaulting Lender’s Fronting Exposure (x) has not
been reallocated among the Letter of Credit Issuers that are Non-Defaulting
Lenders or (y) has not been Cash Collateralized by the Borrower.

 

(c)                                  Upon at least two Business Days’ prior
written notice to the Administrative Agent and the applicable Letter of Credit
Issuer (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), the Borrower shall have the right, on any day, permanently to
terminate or reduce such Letter of Credit Issuer’s Letter of Credit Commitment
in whole or in part; provided that, after giving effect to such termination or
reduction, the Letters of Credit Outstanding shall not exceed the L/C Sublimit
(or with respect to a Letter of Credit Issuer, the Letters of Credit Outstanding
with respect to Letters of Credit issued by such Letter of Credit Issuer shall
not exceed such Letter of Credit Issuer’s Letter of Credit Commitment).

 

(d)                                 A Letter of Credit Issuer shall not be under
any obligation to issue any Letter of Credit if:

 

(i)                                     any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms enjoin or restrain such
Letter of Credit Issuer from issuing such Letter of Credit, or any law
applicable to such Letter of Credit Issuer or any request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over such Letter of Credit Issuer shall prohibit, or request that
such Letter of Credit Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Letter of Credit Issuer with respect to such Letter of Credit any restriction,
reserve or capital requirement (in each case, for which such Letter of Credit
Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such Letter of Credit Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such
Letter of Credit Issuer in good faith deems material to it;

 

(ii)                                  the issuance of such Letter of Credit
would violate one or more policies of such Letter of Credit Issuer applicable to
letters of credit generally;

 

(iii)                               except as otherwise agreed by such Letter of
Credit Issuer, such Letter of Credit is in an initial Stated Amount less than
$250,000;

 

(iv)                              such Letter of Credit is denominated in a
currency other than Dollars;

 

(v)                                 such Letter of Credit contains any
provisions for automatic reinstatement of the Stated Amount after any drawing
thereunder; or

 

(vi)                              a default of any Revolving Credit Lender’s
obligations to fund under Section 3.3 exists or any Revolving Credit Lender is
at such time a Defaulting Lender hereunder, unless, in each case, the Borrower
has entered into arrangements reasonably satisfactory to such Letter of Credit
Issuer to eliminate such Letter of Credit Issuer’s risk with respect to such
Revolving Credit

 

88

--------------------------------------------------------------------------------


 

Lender or such risk has been reallocated in accordance with Section 2.16.

 

(e)                                  A Letter of Credit Issuer shall not
increase the Stated Amount of any Letter of Credit if such Letter of Credit
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

 

(f)                                   A Letter of Credit Issuer shall be under
no obligation to amend any Letter of Credit if (A) such Letter of Credit Issuer
would have no obligation at such time to issue such Letter of Credit in its
amended form under the terms hereof, or (B) the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.

 

(g)                                  Each Letter of Credit Issuer shall act on
behalf of the Revolving Credit Lenders with respect to any Letters of Credit
issued by it and the documents associated therewith, and each Letter of Credit
Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Section 13 with respect to any acts taken or omissions
suffered by any Letter of Credit Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Section 13 included such Letter of Credit Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the Letter of
Credit Issuers.

 

3.2                               Letter of Credit Requests.

 

(a)                                 Whenever the Borrower desires that a Letter
of Credit be issued or amended, the Borrower shall give the Administrative Agent
and the applicable Letter of Credit Issuer a Letter of Credit Request by no
later than 1:00 p.m. (New York City time) at least five Business Days (or such
other period as may be agreed upon by the Borrower, the Administrative Agent and
the applicable Letter of Credit Issuer) prior to the proposed date of issuance
or amendment.  Each Letter of Credit Request shall be executed by the Borrower. 
Such Letter of Credit Request may be sent by facsimile, by United States mail,
by overnight courier, by electronic transmission using the system provided by
such Letter of Credit Issuer, by personal delivery or by any other means
acceptable to such Letter of Credit Issuer.

 

(b)                                 In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Request shall specify in
form and detail reasonably satisfactory to the applicable Letter of Credit
Issuer:  (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the Stated Amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the identity of the applicant; and (H) such other
matters as such Letter of Credit Issuer may reasonably require.  In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Request shall specify in form and detail reasonably satisfactory to the
applicable Letter of Credit Issuer (I) the Letter of Credit to be amended;
(II) the proposed date of amendment thereof (which shall be a Business Day);
(III) the nature of the proposed amendment; and (IV) such other matters as such
Letter of Credit Issuer may reasonably require.  Additionally, the Borrower
shall furnish to such Letter of Credit Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as such Letter of Credit
Issuer or the Administrative Agent may reasonably require.

 

(c)                                  Unless the applicable Letter of Credit
Issuer has received written notice from any Revolving Credit Lender, the
Administrative Agent or any Credit Party, at least one Business Day prior to the
requested date of issuance or amendment of the Letter of Credit, that one or
more applicable

 

89

--------------------------------------------------------------------------------


 

conditions contained in Sections 6 (solely with respect to any Letter of Credit
issued on the Closing Date) and 7 shall not then be satisfied to the extent
required thereby, then, subject to the terms and conditions hereof, such Letter
of Credit Issuer shall, on the requested date, issue a Letter of Credit for the
account of the Borrower (or, so long as the Borrower is the primary obligor, for
the account of the Borrower or a Restricted Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with each
such Letter of Credit Issuer’s usual and customary business practices.

 

(d)                                 If the Borrower so requests in any Letter of
Credit Request, the applicable Letter of Credit Issuer shall agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such Letter of Credit Issuer to prevent any such extension
at least once in each twelve-month period (commencing with the date of issuance
of such Letter of Credit) by giving prior notice to the beneficiary thereof and
the Borrower not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the applicable Letter of Credit Issuer,
the Borrower shall not be required to make a specific request to such Letter of
Credit Issuer for any such extension.  Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the applicable Letter of Credit Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the L/C Facility
Maturity Date, unless otherwise agreed upon by the Administrative Agent and such
Letter of Credit Issuer; provided, however, that such Letter of Credit Issuer
shall not permit any such extension if (A) such Letter of Credit Issuer has
reasonably determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (b) of
Section 3.1 or otherwise), or (B) it has received written notice on or before
the day that is seven Business Days before the Non-Extension Notice Date from
the Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Sections 6 and 7 are not then satisfied, and
in each such case directing such Letter of Credit Issuer not to permit such
extension.

 

(e)                                  Promptly after its delivery of any Letter
of Credit or any amendment to a Letter of Credit to an advising bank with
respect thereto or to the beneficiary thereof, the applicable Letter of Credit
Issuer will also deliver to the Borrower and the Administrative Agent a true and
complete copy of such Letter of Credit or amendment.  On the first Business Day
of each month, each Letter of Credit Issuer shall provide the Administrative
Agent a list of all Letters of Credit issued by it that are outstanding at such
time.

 

(f)                                   The making of each Letter of Credit
Request shall be deemed to be a representation and warranty by the Borrower that
the Letter of Credit may be issued in accordance with, and will not violate the
requirements of, Section 3.1(b).

 

3.3                               Letter of Credit Participations.

 

(a)                                 Immediately upon the issuance by a Letter of
Credit Issuer of any Letter of Credit, such Letter of Credit Issuer shall be
deemed to have sold and transferred to each Revolving Credit Lender (each such
Revolving Credit Lender, in its capacity under this Section 3.3, an “L/C
Participant”), and each such L/C Participant shall be deemed irrevocably and
unconditionally to have purchased and received from such Letter of Credit
Issuer, without recourse or warranty, an undivided interest and participation
(each an “L/C Participation”), to the extent of such L/C Participant’s Revolving
Credit Commitment Percentage in each Letter of Credit, each substitute therefor,
each drawing made thereunder and the obligations of the Borrower under this
Agreement with respect thereto, and any security therefor or guaranty pertaining
thereto; provided that the Letter of Credit Fees will be paid directly to the
Administrative Agent for the ratable account of the L/C Participants as provided
in Section 4.1(b) and the

 

90

--------------------------------------------------------------------------------


 

L/C Participants shall have no right to receive any portion of any Fronting
Fees.

 

(b)                                 In determining whether to pay under any
Letter of Credit, the applicable Letter of Credit Issuer shall have no
obligation relative to the L/C Participants other than to confirm that any
documents required to be delivered under such Letter of Credit have been
delivered and that they appear to comply on their face with the requirements of
such Letter of Credit.  Any action taken or omitted to be taken by the
applicable Letter of Credit Issuer under or in connection with any Letter of
Credit issued by it, if taken or omitted in the absence of gross negligence or
willful misconduct as determined in the final non-appealable judgment of a court
of competent jurisdiction, shall not create for such Letter of Credit Issuer any
resulting liability.

 

(c)                                  In the event that a Letter of Credit Issuer
makes any payment under any Letter of Credit issued by it and the Borrower shall
not have repaid such amount in full to the respective Letter of Credit Issuer
through the Administrative Agent pursuant to Section 3.4(a), the Administrative
Agent shall promptly notify each L/C Participant of such failure, and each L/C
Participant shall promptly and unconditionally pay to the Administrative Agent
for the account of such Letter of Credit Issuer, the amount of such L/C
Participant’s Revolving Credit Commitment Percentage of such unreimbursed
payment in Dollars and in immediately available funds.  If and to the extent
such L/C Participant shall not have so made its Revolving Credit Commitment
Percentage of the amount of such payment available to the Administrative Agent
for the account of the applicable Letter of Credit Issuer, such L/C Participant
agrees to pay to the Administrative Agent for the account of such Letter of
Credit Issuer, forthwith on demand, such amount, together with interest thereon
for each day from such date until the date such amount is paid to the
Administrative Agent for the account of such Letter of Credit Issuer at a rate
per annum equal to the Overnight Rate from time to time then in effect, plus any
administrative, processing or similar fees that are reasonably and customarily
charged by such Letter of Credit Issuer in connection with the foregoing.  The
failure of any L/C Participant to make available to the Administrative Agent for
the account of the applicable Letter of Credit Issuer its Revolving Credit
Commitment Percentage of any payment under any Letter of Credit shall not
relieve any other L/C Participant of its obligation hereunder to make available
to the Administrative Agent for the account of the applicable Letter of Credit
Issuer its Revolving Credit Commitment Percentage of any payment under such
Letter of Credit on the date required, as specified above, but no L/C
Participant shall be responsible for the failure of any other L/C Participant to
make available to the Administrative Agent such other L/C Participant’s
Revolving Credit Commitment Percentage of any such payment.

 

(d)                                 Whenever the Administrative Agent receives a
payment in respect of an unpaid reimbursement obligation as to which the
Administrative Agent has received for the account of a Letter of Credit Issuer
any payments from the L/C Participants pursuant to clause (c) above, the
Administrative Agent shall promptly pay to each L/C Participant that has paid
its Revolving Credit Commitment Percentage of such reimbursement obligation, in
Dollars and in immediately available funds, an amount equal to such L/C
Participant’s share (based upon the proportionate aggregate amount originally
funded by such L/C Participant to the aggregate amount funded by all L/C
Participants) of the amount so paid in respect of such reimbursement obligation
and interest thereon accruing after the purchase of the respective L/C
Participations at the Overnight Rate.

 

(e)                                  The obligations of the L/C Participants to
make payments to the Administrative Agent for the account of a Letter of Credit
Issuer with respect to Letters of Credit shall be irrevocable and not subject to
counterclaim, set-off or other defense or any other qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances.

 

(f)                                   If any payment received by the
Administrative Agent for the account of a Letter of Credit

 

91

--------------------------------------------------------------------------------


 

Issuer pursuant to Section 3.3(c) is required to be returned, each Lender shall
pay to the Administrative Agent for the account of the applicable Letter of
Credit Issuer its Revolving Credit Commitment Percentage thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the applicable Overnight Rate from time to time in effect.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

3.4                               Agreement to Repay Letter of Credit Drawings.

 

(a)                                 The Borrower hereby agrees to reimburse the
applicable Letter of Credit Issuer, by making payment with respect to any
drawing under any Letter of Credit in the same currency in which such drawing
was made unless such Letter of Credit Issuer (at its option) shall have
specified in the notice of drawing that it will require reimbursement in
Dollars.  In the case of any such reimbursement in Dollars of a drawing under a
Letter of Credit denominated in Australian Dollars, the Letter of Credit Issuer
shall notify the Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof.  Any such reimbursement shall be
made by the Borrower to the Administrative Agent in immediately available funds
for any payment or disbursement made by a Letter of Credit Issuer under any
Letter of Credit (each such amount so paid until reimbursed, an “Unpaid
Drawing”) no later than the date that is one Business Day after the date on
which the Borrower receive written notice of such payment or disbursement (the
“Reimbursement Date”), with interest on the amount so paid or disbursed by such
Letter of Credit Issuer, to the extent not reimbursed prior to 5:00 p.m. (New
York City time) on the Reimbursement Date, from the Reimbursement Date to the
date such Letter of Credit Issuer is reimbursed therefor at a rate per annum
that shall at all times be the Applicable Margin for ABR Loans that are
Revolving Credit Loans plus the ABR as in effect from time to time, provided
that, notwithstanding anything contained in this Agreement to the contrary,
(i) unless the Borrower shall have notified the Administrative Agent and the
applicable Letter of Credit Issuer prior to 12:00 noon (New York City time) on
the Reimbursement Date that the Borrower intend to reimburse the applicable
Letter of Credit Issuer for the amount of such drawing with funds other than the
proceeds of Loans, the Borrower shall be deemed to have given a Notice of
Borrowing requesting that, with respect to Letters of Credit, the Revolving
Credit Lenders make Revolving Credit Loans (which shall be denominated in
Dollars and which shall be ABR Loans) on the Reimbursement Date in the amount of
such drawing and (ii) the Administrative Agent shall promptly notify each L/C
Participant of such drawing and the amount of its Revolving Credit Loan to be
made in respect thereof, and each L/C Participant shall be irrevocably obligated
to make a Revolving Credit Loan to the Borrower in Dollars in the manner deemed
to have been requested in the amount of its Revolving Credit Commitment
Percentage of the applicable Unpaid Drawing by 2:00 p.m. (New York City time) on
such Reimbursement Date by making the amount of such Revolving Credit Loan
available to the Administrative Agent.  Such Revolving Credit Loans shall be
made without regard to the Minimum Borrowing Amount.  The Administrative Agent
shall use the proceeds of such Revolving Credit Loans solely for purpose of
reimbursing the applicable Letter of Credit Issuer for the related Unpaid
Drawing.  In the event that the Borrower fails to Cash Collateralize any Letter
of Credit that is outstanding on the L/C Facility Maturity Date, the full amount
of the Letters of Credit Outstanding in respect of such Letter of Credit shall
be deemed to be an Unpaid Drawing subject to the provisions of this Section 3.4
except that the applicable Letter of Credit Issuer shall hold the proceeds
received from the L/C Participants as contemplated above as cash collateral for
such Letter of Credit to reimburse any Unpaid Drawing under such Letter of
Credit and shall use such proceeds first, to reimburse itself for any Unpaid
Drawings made in respect of such Letter of Credit following the L/C Facility
Maturity Date, second, to the extent such Letter of Credit expires or is
returned undrawn while any such cash collateral remains, to the repayment of
obligations in respect of any Revolving Credit Loans that have not been paid at
such time and third, to the Borrower or as otherwise directed by a court of
competent jurisdiction.  Nothing in this Section 3.4(a)

 

92

--------------------------------------------------------------------------------


 

shall affect the Borrower’s obligation to repay all outstanding Revolving Credit
Loans when due in accordance with the terms of this Agreement.

 

(b)                                 The obligation of the Borrower to reimburse
the applicable Letter of Credit Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of this Agreement or any of the other Credit Documents;

 

(ii)                                  the existence of any claim, set-off,
defense or other right that the Borrower may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), the Administrative
Agent, the applicable Letter of Credit Issuer, any Lender or other Person,
whether in connection with this Agreement, any Letter of Credit, the
transactions contemplated herein or any unrelated transactions (including any
underlying transaction between the applicable Borrower and the beneficiary named
in any such Letter of Credit);

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              waiver by the applicable Letter of Credit
Issuer of any requirement that exists for such Letter of Credit Issuer’s
protection and not the protection of the Borrower (or a Restricted Subsidiary)
or any waiver by the applicable Letter of Credit Issuer which does not in fact
materially prejudice the Borrower (or a Restricted Subsidiary);

 

(v)                                 any payment made by the applicable Letter of
Credit Issuer in respect of an otherwise complying item presented after the date
specified as the expiration date of, or the date by which documents must be
received under, such Letter of Credit if presentation after such date is
authorized by the UCC, the ISP or the UCP, as applicable;

 

(vi)                              any payment by the applicable Letter of Credit
Issuer under such Letter of Credit against presentation of a draft or
certificate that does not strictly comply with the terms of such Letter of
Credit; or any payment made by the applicable Letter of Credit Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under the Bankruptcy Code;

 

(vii)                           honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft;

 

(viii)                        any adverse change in any relevant exchange rates
or in the relevant currency markets generally; or

 

(ix)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense

 

93

--------------------------------------------------------------------------------


 

available to, or a discharge of, the Borrower (or a Restricted Subsidiary)
(other than the defense of payment or performance).

 

3.5                               Increased Costs.  If after the Closing Date,
any Change in Law or actual compliance by the applicable Letter of Credit Issuer
or any L/C Participant with any request or directive made or adopted after the
Closing Date (whether or not having the force of law), by any Governmental
Authority shall (x) impose, modify or make applicable any reserve, deposit,
capital adequacy or similar requirement against letters of credit issued by such
Letter of Credit Issuer, or any L/C Participant’s L/C Participation therein,
(y) subject any Credit Party to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit, commitments
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto or (z) impose on such Letter of Credit Issuer or any L/C
Participant any other conditions or costs (other than Taxes) affecting its
obligations under this Agreement in respect of Letters of Credit or L/C
Participations therein or any Letter of Credit or such L/C Participant’s L/C
Participation therein, and the result of any of the foregoing is to increase the
actual cost to such Letter of Credit Issuer or such L/C Participant of issuing,
maintaining or participating in any Letter of Credit, or to reduce the actual
amount of any sum received or receivable by such Letter of Credit Issuer or such
L/C Participant hereunder in respect of Letters of Credit or L/C Participations
therein, then, promptly after receipt of written demand to the Borrower by such
Letter of Credit Issuer or such L/C Participant, as the case may be (a copy of
which notice shall be sent by such Letter of Credit Issuer or such L/C
Participant to the Administrative Agent (with respect to a Letter of Credit
issued on account of the Borrower (or a Restricted Subsidiary))), the Borrower
shall pay to such Letter of Credit Issuer or such L/C Participant such actual
additional amount or amounts as will compensate such Letter of Credit Issuer or
such L/C Participant for such increased cost or reduction, it being understood
and agreed, however, that a Letter of Credit Issuer or an L/C Participant shall
not be entitled to such compensation as a result of such Person’s compliance
with, or pursuant to any request or directive to comply with, any such law,
rule or regulation as in effect on the Closing Date.  A certificate submitted to
the Borrower by a Letter of Credit Issuer or an L/C Participant, as the case may
be (a copy of which certificate shall be sent by such Letter of Credit Issuer or
such L/C Participant to the Administrative Agent), setting forth in reasonable
detail the basis for the determination of such actual additional amount or
amounts necessary to compensate such Letter of Credit Issuer or such L/C
Participant as aforesaid shall be conclusive and binding on the Borrower absent
clearly demonstrable error.  The obligations of the Borrower under this
Section 3.5 shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

3.6                               New or Successor Letter of Credit Issuer.

 

(a)                                 A Letter of Credit Issuer may resign as a
Letter of Credit Issuer upon 60 days’ prior written notice to the Administrative
Agent, the Lenders and the Borrower.  The Borrower may replace any Letter of
Credit Issuer for any reason upon written notice to the Administrative Agent and
such Letter of Credit Issuer.  The Borrower may add Letter of Credit Issuers at
any time upon notice to the Administrative Agent.  If a Letter of Credit Issuer
shall resign or be replaced, or if the Borrower shall decide to add a new Letter
of Credit Issuer under this Agreement, then the Borrower may appoint from among
the Lenders a successor issuer of Letters of Credit or a new Letter of Credit
Issuer, as the case may be, or, with the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed), another successor or
new issuer of Letters of Credit, whereupon such successor issuer accepting such
appointment shall succeed to the rights, powers and duties of the replaced or
resigning Letter of Credit Issuer under this Agreement and the other Credit
Documents, or such new issuer of Letters of Credit accepting such appointment
shall be granted the rights, powers and duties of a Letter of Credit Issuer
hereunder, and the term Letter of Credit Issuer shall mean such successor or
such new issuer of Letters of Credit effective upon such appointment.  At the
time such resignation or replacement shall become effective, the Borrower shall
pay to the resigning or replaced Letter of Credit Issuer all accrued

 

94

--------------------------------------------------------------------------------


 

and unpaid fees applicable to the Letters of Credit pursuant to Sections
4.1(b) and 4.1(d).  The acceptance of any appointment as a Letter of Credit
Issuer hereunder whether as a successor issuer or new issuer of Letters of
Credit in accordance with this Agreement, shall be evidenced by an agreement
entered into by such new or successor issuer of Letters of Credit, in a form
reasonably satisfactory to the Borrower and the Administrative Agent and, from
and after the effective date of such agreement, such new or successor issuer of
Letters of Credit shall become a Letter of Credit Issuer hereunder.  After the
resignation or replacement of a Letter of Credit Issuer hereunder, the resigning
or replaced Letter of Credit Issuer shall remain a party hereto and shall
continue to have all the rights and obligations of a Letter of Credit Issuer
under this Agreement and the other Credit Documents with respect to Letters of
Credit issued by it prior to such resignation or replacement, but shall not be
required to issue additional Letters of Credit.  In connection with any
resignation or replacement pursuant to this clause (a) (but, in case of any such
resignation, only to the extent that a successor issuer of Letters of Credit
shall have been appointed), either (i) the Borrower, the resigning or replaced
Letter of Credit Issuer and the successor issuer of Letters of Credit shall
arrange to have any outstanding Letters of Credit issued by the resigning or
replaced Letter of Credit Issuer replaced with Letters of Credit issued by the
successor issuer of Letters of Credit or (ii) the Borrower shall cause the
successor issuer of Letters of Credit, if such successor issuer is reasonably
satisfactory to the replaced or resigning Letter of Credit Issuer, to issue
“back-stop” Letters of Credit naming the resigning or replaced Letter of Credit
Issuer as beneficiary for each outstanding Letter of Credit issued by the
resigning or replaced Letter of Credit Issuer, which new Letters of Credit shall
be denominated in the same currency as, and shall have a face amount equal to,
the Letters of Credit being back-stopped and the sole requirement for drawing on
such new Letters of Credit shall be a drawing on the corresponding back-stopped
Letters of Credit.  After any resigning or replaced Letter of Credit Issuer’s
resignation or replacement as a Letter of Credit Issuer, the provisions of this
Agreement relating to the Letter of Credit Issuer shall inure to its benefit as
to any actions taken or omitted to be taken by it (A) while it was a Letter of
Credit Issuer under this Agreement or (B) at any time with respect to Letters of
Credit issued by such Letter of Credit Issuer.

 

(b)                                 To the extent there are, at the time of any
resignation or replacement as set forth in clause (a) above, any outstanding
Letters of Credit, nothing herein shall be deemed to impact or impair any rights
and obligations of any of the parties hereto with respect to such outstanding
Letters of Credit (including, without limitation, any obligations related to the
payment of Fees or the reimbursement or funding of amounts drawn), except that
the Borrower, the resigning or replaced Letter of Credit Issuer and the
successor issuer of Letters of Credit shall have the obligations regarding
outstanding Letters of Credit described in clause (a) above.

 

3.7                               Role of Letter of Credit Issuer.  Each Lender
and the Borrower agree that, in paying any drawing under a Letter of Credit, a
Letter of Credit Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document.  None of the Administrative Agent, any Letter of Credit Issuer,
any of their respective Affiliates nor any correspondent, participant or
assignee of a Letter of Credit Issuer shall be liable to any Lender for (i) any
action taken or omitted in connection herewith at the request or with the
approval of the Required Revolving Credit Lenders; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct as determined
in the final non-appealable judgment of a court of competent jurisdiction; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document.  The
Borrower hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuit of
such rights and remedies as they may have against the beneficiary or transferee
at law or under any other agreement.  None of the Administrative Agent, any
Letter of Credit Issuer, any of

 

95

--------------------------------------------------------------------------------


 

their respective Affiliates nor any correspondent, participant or assignee of
any Letter of Credit Issuer shall be liable or responsible for any of the
matters described in Section 3.3(b); provided that anything in such Section to
the contrary notwithstanding, the Borrower may have a claim against a Letter of
Credit Issuer, and a Letter of Credit Issuer may be liable to the Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Borrower which the Borrower prove were
caused by such Letter of Credit Issuer’s willful misconduct or gross negligence
or such Letter of Credit Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit in each case as determined in the final non-appealable judgment of a
court of competent jurisdiction.  In furtherance and not in limitation of the
foregoing, a Letter of Credit Issuer may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such Letter of
Credit Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

3.8                               Cash Collateral.

 

(a)                                 Certain Credit Support Events.  Upon the
written request of the Administrative Agent or a Letter of Credit Issuer, if
(i) as of the L/C Facility Maturity Date, any L/C Obligation for any reason
remains outstanding, (ii) the Borrower shall be required to provide Cash
Collateral pursuant to Section 11.13, or (iii) the provisions of
Section 2.16(a)(v) are in effect, the Borrower shall immediately (in the case of
clause (ii) above) or within one Business Day (in all other cases) following any
written request by the Administrative Agent or a Letter of Credit Issuer,
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (iii) above, after giving effect to Section 2.16(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

 

(b)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grant to (and subject to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the Letter of Credit Issuers and the
Revolving Credit Lenders, and agree to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein as
described in Section 3.8(a), and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 3.8(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the applicable Letter of Credit Issuer as herein
provided, other than Permitted Liens, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount (including, without
limitation, as a result of exchange rate fluctuations), the Borrower will,
promptly upon written demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.  Cash Collateral shall be maintained in blocked,
interest bearing deposit accounts with the Administrative Agent.  The Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 3.8 or Sections 2.16, 5.2, or 11.13 in respect of Letters of Credit
shall be held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to

 

96

--------------------------------------------------------------------------------


 

any other application of such property as may otherwise be provided for herein.

 

(d)                                 Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure or to secure other obligations
shall be released promptly following (i) the elimination of the applicable
Fronting Exposure or other obligations giving rise thereto (including by the
termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 13.6(b)(ii)) or
there is no longer existing an Event of Default) or (ii) the determination by
the Administrative Agent and the applicable Letter of Credit Issuer that there
exists excess Cash Collateral.

 

3.9                               Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the applicable Letter of Credit Issuer and the
Borrower when a Letter of Credit is issued, (i) the rules of the ISP shall apply
to each standby Letter of Credit, and (ii) the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
commercial Letter of Credit.  Notwithstanding the foregoing, the applicable
Letter of Credit Issuer shall not be responsible to the Borrower for, and such
Letter of Credit Issuer’s rights and remedies against the Borrower shall not be
impaired by, any action or inaction of such Letter of Credit Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the applicable law
or any order of a jurisdiction where such Letter of Credit Issuer or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

3.10                        Conflict with Issuer Documents.  In the event of any
conflict between the terms hereof and the terms of any Issuer Document, the
terms hereof shall control and any grant of security interest in any Issuer
Documents shall be void.

 

3.11                        Letters of Credit Issued for Restricted
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, the
Borrower or a Restricted Subsidiary, the Borrower shall be obligated to
reimburse the applicable Letter of Credit Issuer hereunder for any and all
drawings under such Letter of Credit.  The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of any Restricted Subsidiaries
inures to the benefit of the Borrower and that the Borrower’s business derives
substantial benefits from the businesses of the Restricted Subsidiaries.

 

3.12                        Provisions Related to Extended Revolving Credit
Commitments.  If the Letter of Credit Expiration Date in respect of any tranche
of Revolving Credit Commitments occurs prior to the expiry date of any Letter of
Credit, then (i) if consented to by the applicable Letter of Credit Issuer which
issued such Letter of Credit, if one or more other tranches of Revolving Credit
Commitments in respect of which the Letter of Credit Expiration Date shall not
have so occurred are then in effect, such Letters of Credit for which consent
has been obtained shall automatically be deemed to have been issued (including
for purposes of the obligations of the Revolving Credit Lenders to purchase
participations therein and to make Revolving Credit Loans and payments in
respect thereof pursuant to Sections 3.3 and 3.4) under (and ratably
participated in by Lenders pursuant to) the Revolving Credit Commitments in
respect of such non-terminating tranches up to an aggregate amount not to exceed
the aggregate amount of the unutilized Revolving Credit Commitments thereunder
at such time (it being understood that no partial face amount of any Letter of
Credit may be so reallocated) and (ii) to the extent not reallocated pursuant to
immediately preceding clause (i), the Borrower shall Cash Collateralize any such
Letter of Credit in accordance with Section 3.8.  Upon the maturity date of any
tranche of Revolving Credit Commitments,

 

97

--------------------------------------------------------------------------------


 

the sublimit for Letters of Credit may be reduced as agreed between the
applicable Letter of Credit Issuer and the Borrower, without the consent of any
other Person.

 

Section 4.                                           Fees

 

4.1                               Fees.

 

(a)                                 Without duplication, the Borrower agrees to
pay to the Administrative Agent in Dollars, for the account of each Revolving
Credit Lender (in each case pro rata according to the respective Revolving
Credit Commitments of all such Lenders), a commitment fee (the “Commitment Fee”)
for each day from the Closing Date to the Revolving Credit Termination Date. 
Each Commitment Fee shall be payable (x) quarterly in arrears on the last
Business Day of each fiscal quarter of the Borrower (for the quarterly period
(or portion thereof) ended on such day for which no payment has been received)
and (y) on the Revolving Credit Termination Date (for the period ended on such
date for which no payment has been received pursuant to clause (x) above), and
shall be computed for each day during such period at a rate per annum equal to
the Commitment Fee Rate in effect on such day on the Available Commitment in
effect on such day.

 

(b)                                 Without duplication, the Borrower agrees to
pay to the Administrative Agent in Dollars for the account of the Revolving
Credit Lenders pro rata on the basis of their respective Letter of Credit
Exposure, a fee in respect of each Letter of Credit issued on the Borrower’s or
any of the other Restricted Subsidiaries’ behalf (the “Letter of Credit Fee”),
for the period from the date of issuance of such Letter of Credit to the
termination date of such Letter of Credit computed at the per annum rate for
each day equal to the Applicable Margin for Adjusted LIBOR Rate Revolving Credit
Loans less the Fronting Fee set forth in clause (d) below.  Except as provided
below, such Letter of Credit Fees shall be due and payable (x) quarterly in
arrears on the last Business Day of each fiscal quarter of the Borrower and
(y) on the date upon which the Total Revolving Credit Commitment terminates and
the Letters of Credit Outstanding shall have been reduced to zero.

 

(c)                                  Without duplication, the Borrower agrees to
pay to the Administrative Agent in Dollars, for its own account, administrative
agent fees as have been previously agreed in writing or as may be agreed in
writing from time to time.

 

(d)                                 Without duplication, the Borrower agrees to
pay to the applicable Letter of Credit Issuer a fee in Dollars in respect of
each Letter of Credit issued by it at the request of the Borrower (the “Fronting
Fee”) (i) with respect to each commercial Letter of Credit, at the rate of
0.125%, computed on the amount of such Letter of Credit (in Dollars or the
Dollar Equivalent thereof, as applicable), and (ii) with respect to each standby
Letter of Credit, for the period from the date of issuance of such Letter of
Credit to the termination date of such Letter of Credit, computed at the rate
for each day equal to 0.125% per annum on the average daily Stated Amount of
such Letter of Credit (or at such other rate per annum as agreed in writing
between the Borrower and the applicable Letter of Credit Issuer).  Such Fronting
Fees shall be due and payable (x) quarterly in arrears on the last Business Day
of each fiscal quarter of the Borrower and (y) on the date upon which the Total
Revolving Credit Commitment terminates and the Letters of Credit Outstanding
shall have been reduced to zero.

 

(e)                                  Without duplication, the Borrower agree to
pay directly to the Letter of Credit Issuers in Dollars upon each issuance or
renewal of, drawing under, and/or amendment of, a Letter of Credit issued by it
such amount as shall at the time of such issuance or renewal of, drawing under,
and/or amendment be the processing charge that such Letter of Credit Issuer is
customarily charging for issuances or renewals of, drawings under or amendments
of, letters of credit issued by it.

 

98

--------------------------------------------------------------------------------


 

(f)                                   Notwithstanding the foregoing, the
Borrower shall not be obligated to pay any amounts to any Defaulting Lender
pursuant to this Section 4.1.

 

4.2                               Voluntary Reduction of Revolving Credit
Commitments.  Upon at least two Business Days’ prior written notice to the
Administrative Agent at the Administrative Agent’s Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right, without premium or penalty, on any day,
permanently to terminate or reduce the Revolving Credit Commitments in whole or
in part; provided that (a) any such reduction shall apply proportionately and
permanently to reduce the Revolving Credit Commitment of each of the Lenders of
any applicable Class, except that (i) notwithstanding the foregoing, in
connection with the establishment on any date of any Extended Revolving Credit
Commitments pursuant to Section 2.14(g), the Revolving Credit Commitments of any
one or more Lenders providing any such Extended Revolving Credit Commitments on
such date shall be reduced in an amount equal to the amount of Revolving Credit
Commitments so extended on such date (provided that (x) after giving effect to
any such reduction and to the repayment of any Revolving Credit Loans made on
such date, the Revolving Credit Exposure of any such Lender does not exceed the
Revolving Credit Commitment thereof and (y) for the avoidance of doubt, any such
repayment of Revolving Credit Loans contemplated by the preceding clause shall
be made in compliance with the requirements of Section 5.3(a) with respect to
the ratable allocation of payments hereunder, with such allocation being
determined after giving effect to any conversion pursuant to Section 2.14(g) of
Revolving Credit Commitments and Revolving Credit Loans into Extended Revolving
Credit Commitments and Extended Revolving Credit Loans pursuant to
Section 2.14(g) prior to any reduction being made to the Revolving Credit
Commitment of any other Lender) and (ii) the Borrower may at its election
permanently reduce the Revolving Credit Commitment of a Defaulting Lender to $0
without affecting the Revolving Credit Commitments of any other Lender, (b) any
partial reduction pursuant to this Section 4.2 shall be in the amount of at
least $5,000,000, and (c) after giving effect to such termination or reduction
and to any prepayments of the Loans made on the date thereof in accordance with
this Agreement, the aggregate amount of the Lenders’ Revolving Credit Exposures
shall not exceed the Total Revolving Credit Commitment and the aggregate amount
of the Lenders’ Revolving Credit Exposures in respect of any Class shall not
exceed the aggregate Revolving Credit Commitment of such Class.

 

4.3                               Mandatory Termination of Commitments.

 

(a)                                 The Initial Term Loan Commitments shall
terminate at 5:00 p.m. (New York City time) on the Closing Date.

 

(b)                                 The Revolving Credit Commitment shall
terminate at 5:00 p.m. (New York City time) on the Revolving Credit Maturity
Date.

 

(c)                                  The Swingline Commitment shall terminate at
5:00 p.m. (New York City time) on the Swingline Maturity Date.

 

(d)                                 The New Term Loan Commitment for any
Series shall, unless otherwise provided in the applicable Joinder Agreement,
terminate at 5:00 p.m. (New York City time) on the Increased Amount Date for
such Series.

 

Section 5.                                           Payments

 

5.1                               Voluntary Prepayments.

 

99

--------------------------------------------------------------------------------


 

(a)                                 The Borrower shall have the right to prepay
Loans, including Term Loans, Revolving Credit Loans and Swingline Loans, as
applicable, in each case, other than as set forth in Section 5.1(b), without
premium or penalty, in whole or in part from time to time on the following terms
and conditions:  (1) the Borrower shall give the Administrative Agent at the
Administrative Agent’s Office written notice of its intent to make such
prepayment, the amount of such prepayment and (in the case of LIBOR Loans) the
specific Borrowing(s) pursuant to which made, which notice shall be given by the
Borrower no later than 12:00 noon (New York City time) (i) in the case of LIBOR
Loans, three Business Days prior to, (ii) in the case of ABR Loans (other than
Swingline Loans), one Business Day prior to the date of such prepayment and
shall promptly be transmitted by the Administrative Agent to each of the Lenders
and (iii) in the case of Swingline Loans, on, the date of such prepayment and
shall promptly be transmitted by the Administrative Agent to each of the Lenders
or the Swingline Lender, as the case may be; (2) each partial prepayment of
(i) any Borrowing of LIBOR Loans shall be in a minimum amount of $5,000,000 and
in multiples of $1,000,000 in excess thereof, (ii) any ABR Loans (other than
Swingline Loans) shall be in a minimum amount of $1,000,000 and in multiples of
$100,000 in excess thereof and (iii) Swingline Loans shall be in a minimum
amount of $500,000 and in multiples of $100,000 in excess thereof, provided that
no partial prepayment of LIBOR Loans made pursuant to a single Borrowing shall
reduce the outstanding LIBOR Loans made pursuant to such Borrowing to an amount
less than the applicable Minimum Borrowing Amount for such LIBOR Loans, and
(3) in the case of any prepayment of LIBOR Loans pursuant to this Section 5.1 on
any day other than the last day of an Interest Period applicable thereto, the
Borrower shall, promptly after receipt of a written request by any applicable
Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), pay to the Administrative Agent for the account of such
Lender any amounts required pursuant to Section 2.11.  Each prepayment in
respect of any Term Loans pursuant to this Section 5.1 shall be (a) applied to
the Class or Classes of Term Loans as the Borrower may specify and (b) applied
to reduce Initial Term Loan Repayment Amounts, any New Term Loan Repayment
Amounts, and, subject to Section 2.14(g), Extended Term Loan Repayment Amounts,
as the case may be, in each case, in such order as the Borrower may specify.  At
the Borrower’s election in connection with any prepayment pursuant to this
Section 5.1, such prepayment shall not be applied to any Term Loan or Revolving
Credit Loan of a Defaulting Lender.

 

(b)                                 In the event that, on or prior to the date
that is six months after the Closing Date, the Borrower (i) makes any prepayment
of Initial Term Loans in connection with any Repricing Transaction the primary
purpose of which is to decrease the Effective Yield on such Initial Term Loans
or (ii) effects any amendment of this Agreement resulting in a Repricing
Transaction the primary purpose of which is to decrease the Effective Yield on
the Initial Term Loans, the Borrower shall pay to the Administrative Agent, for
the ratable account of each of the applicable Lenders, (x) in the case of
clause (i), a prepayment premium of 1.00% of the principal amount of the Initial
Term Loans being prepaid in connection with such Repricing Transaction and
(y) in the case of clause (ii), an amount equal to 1.00% of the aggregate amount
of the applicable Initial Term Loans outstanding immediately prior to such
amendment that are subject to an effective pricing reduction pursuant to such
Repricing Transaction.

 

5.2                               Mandatory Prepayments.

 

(a)                                 Term Loan Prepayments.

 

(i)                                On each occasion that a Prepayment Event
occurs, the Borrower shall, within three Business Days after receipt of the Net
Cash Proceeds of a Debt Incurrence Prepayment Event (other than one covered by
clause (iii) below) and within ten Business Days after the occurrence of any
other Prepayment Event (or, in the case of Deferred Net Cash Proceeds, within
ten Business Days after the Deferred Net Cash Proceeds Payment Date), prepay, in
accordance with clause (c) below, Term Loans with an equivalent principal amount
equal to 100% of the Net Cash Proceeds from such Prepayment

 

100

--------------------------------------------------------------------------------


 

Event; provided that, with respect to the Net Cash Proceeds of an Asset Sale
Prepayment Event, Casualty Event or Permitted Sale Leaseback, in each case
solely to the extent with respect to any Collateral, the Borrower may use a
portion of such Net Cash Proceeds to prepay or repurchase Permitted Other
Indebtedness (and with such prepaid or repurchased Permitted Other Indebtedness
permanently extinguished) with a Lien on the Collateral ranking equal with the
Liens securing the Obligations to the extent any applicable Permitted Other
Indebtedness Document requires the issuer of such Permitted Other Indebtedness
to prepay or make an offer to purchase such Permitted Other Indebtedness with
the proceeds of such Prepayment Event, in each case in an amount not to exceed
the product of (x) the amount of such Net Cash Proceeds multiplied by (y) a
fraction, the numerator of which is the outstanding principal amount of the
Permitted Other Indebtedness with a Lien on the Collateral ranking equal with
the Liens securing the Obligations and with respect to which such a requirement
to prepay or make an offer to purchase exists and the denominator of which is
the sum of the outstanding principal amount of such Permitted Other Indebtedness
and the outstanding principal amount of Term Loans.

 

(ii)                                Not later than ten Business Days after the
date on which financial statements are required to be delivered pursuant to
Section 9.1(a) for any fiscal year (commencing with and including the fiscal
year ending December 31, 2017), the Borrower shall prepay (or cause to be
prepaid), in accordance with clause (c) below, Term Loans with a principal
amount equal to (x) 50% of Excess Cash Flow for such fiscal year; provided that
(A) the percentage in this Section 5.2(a)(ii) shall be reduced to 25% if the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio on the date of
prepayment (prior to giving effect thereto but giving effect to any prepayment
described in clause (y) below and as certified by an Authorized Officer of the
Borrower) for the most recent Test Period ended prior to such prepayment date is
less than or equal to 2.75 to 1.00 but greater than 2.25 to 1.00 and (B) no
payment of any Term Loans shall be required under this Section 5.2(a)(ii) if the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio on the date of
prepayment (prior to giving effect thereto but giving effect to any prepayment
described in clause (y) below and as certified by an Authorized Officer of the
Borrower) for the most recent Test Period ended prior to such prepayment date is
less than or equal to 2.25 to 1.00, minus (y) (i) the principal amount of Term
Loans voluntarily prepaid pursuant to Section 5.1 or purchases under
Section 13.6(h) (in each case, including purchases of the Loans by the Borrower
and its Subsidiaries at or below par, in which case the amount of voluntary
prepayments of Loans shall be deemed not to exceed the actual purchase price of
such Loans below par) during such fiscal year or after such fiscal year and
prior to the date of the required Excess Cash Flow payment, and (ii) to the
extent accompanied by permanent optional reductions of Revolving Credit
Commitments, Extended Revolving Credit Commitments or Incremental Revolving
Credit Commitments, as applicable, Revolving Credit Loans, Swingline Loans,
Extended Revolving Credit Loans, Incremental Revolving Credit Loans, in each
case, other than to the extent any such prepayment is funded with the proceeds
of Funded Debt; provided further, that no payment of any Term Loans shall be
required under this Section 5.2(a)(ii) if Excess Cash Flow for such fiscal year
is equal to or less than $5,000,000.

 

(iii)                                 On each occasion that Permitted Other
Indebtedness is issued or incurred pursuant to Section 10.1(u), the Borrower
shall within three Business Days of receipt of the Net Cash Proceeds of such
Permitted Other Indebtedness prepay, in accordance with clause (c) below, Term
Loans with a principal amount equal to 100% of the Net Cash Proceeds from such
issuance or incurrence of Permitted Other Indebtedness.

 

(iv)                               Notwithstanding any other provisions of this
Section 5.2, (A) to the extent that any or all of the Net Cash Proceeds of any
Prepayment Event by a Foreign Subsidiary giving rise to a prepayment pursuant to
clause (i) above (a “Foreign Prepayment Event”) or Excess Cash Flow are
prohibited or delayed by any Requirements of Law from being repatriated to the
Credit Parties, an amount equal to the portion of such Net Cash Proceeds or
Excess Cash Flow so affected will not be required to be applied to

 

101

--------------------------------------------------------------------------------


 

repay Loans at the times provided in clauses (i) and (ii) above, as the case may
be, but only so long, as the applicable Requirements of Law will not permit
repatriation to the Credit Parties (the Credit Parties hereby agreeing to cause
the applicable Subsidiary to promptly take all actions reasonably required by
the applicable Requirements of Law to permit repatriation), and once a
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable Requirements of Law, an amount equal to such Net
Cash Proceeds or Excess Cash Flow will be promptly (and in any event not later
than ten Business Days after such repatriation is permitted) applied (net of any
taxes that would be payable or reserved against if such amounts were actually
repatriated whether or not they are repatriated) to the repayment of the Loans
pursuant to clauses (i) and (ii) above, as applicable, and (B) to the extent
that the Borrower has determined in good faith that repatriation of any of or
all the Net Cash Proceeds of any Foreign Prepayment Event or Excess Cash Flow
would have a material adverse tax consequence with respect to such Net Cash
Proceeds or Excess Cash Flow, an amount equal to the Net Cash Proceeds or Excess
Cash Flow so affected may be retained by the applicable Foreign Subsidiary;
provided that in the case of this clause (B), on or before the date on which any
Net Cash Proceeds from any Foreign Prepayment Event so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to
clause (i) above or, in the case of Excess Cash Flow, a date on or before the
date that is eighteen months after the date an amount equal to such Excess Cash
Flow would have so required to be applied to prepayments pursuant to
clause (ii) above unless previously actually repatriated in which case such
repatriated Excess Cash Flow shall have been promptly applied to the repayment
of the Term Loans pursuant to clause (ii) above, (x) the Borrower shall apply an
amount equal to such Net Cash Proceeds or Excess Cash Flow to such reinvestments
or prepayments as if such Net Cash Proceeds or Excess Cash Flow had been
received by the Credit Parties rather than such Foreign Subsidiary, less the
amount of any taxes that would have been payable or reserved against if such Net
Cash Proceeds or Excess Cash Flow had been repatriated (or, if less, the Net
Cash Proceeds or Excess Cash Flow that would be calculated if received by such
Foreign Subsidiary) or (y) such Net Cash Proceeds or Excess Cash Flow shall be
applied to the repayment of Indebtedness of a Foreign Subsidiary.  For the
avoidance of doubt, nothing in this Agreement, including Section 5 shall be
construed to require any Foreign Subsidiary to repatriate cash.

 

(b)                                 Repayment of Revolving Credit Loans.  If on
any date the aggregate amount of the Lenders’ Revolving Credit Exposures in
respect of any Class of Revolving Loans for any reason exceeds 100% of the
Revolving Credit Commitment of such Class then in effect, the Borrower shall
forthwith repay on such date Revolving Loans of such Class in an amount equal to
such excess. If after giving effect to the prepayment of all outstanding
Revolving Loans of such Class, the Revolving Credit Exposures of such
Class exceed the Revolving Credit Commitment of such Class then in effect, the
Borrower shall Cash Collateralize the Letters of Credit Outstanding in relation
to such Class to the extent of such excess.

 

(c)                                  Application to Repayment Amounts.  Subject
to Section 5.2(f), each prepayment of Term Loans required by
Section 5.2(a)(i) or (ii) shall be allocated pro rata among the Initial Term
Loans, the New Term Loans and the Extended Term Loans based on the applicable
remaining Repayment Amounts due thereunder and shall be applied within each
Class of Term Loans in respect of such Term Loans in direct order of maturity
thereof or as otherwise directed by the Borrower; provided that if any Class of
Extended Term Loans have been established hereunder, the Borrower may allocate
such prepayment in its sole discretion to the Term Loans of the Existing Term
Loan Class, if any, from which such Extended Term Loans were converted (except,
as to Term Loans made pursuant to a Joinder Agreement, as otherwise set forth in
such Joinder Agreement, or as to a Replacement Term Loan).  Subject to
Section 5.2(f), with respect to each such prepayment, the Borrower will, not
later than the date specified in Section 5.2(a) for making such prepayment, give
the Administrative Agent written notice which shall include a calculation of the
amount of such prepayment to be applied to each Class of Term Loans

 

102

--------------------------------------------------------------------------------


 

requesting that the Administrative Agent provide notice of such prepayment to
each Initial Term Loan Lender,  New Term Loan Lender or Lender of Extended Term
Loans, as applicable.

 

(d)                                 Application to Term Loans.  With respect to
each prepayment of Term Loans required by Section 5.2(a), the Borrower may, if
applicable, designate the Types of Loans that are to be prepaid and the specific
Borrowing(s) pursuant to which made; provided, that if any Lender has provided a
Rejection Notice in compliance with Section 5.2(f), such prepayment shall be
applied with respect to the Term Loans to be prepaid on a pro rata basis across
all outstanding Types of such Term Loans in proportion to the percentage of such
outstanding Term Loans to be prepaid represented by each such Class.  In the
absence of a Rejection Notice or a designation by the Borrower as described in
the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its reasonable discretion with a view, but no
obligation, to minimize breakage costs owing under Section 2.11.

 

(e)                                  Application to Revolving Credit Loans. With
respect to each prepayment of Revolving Credit Loans, the Borrower may designate
(i) the Types of Loans that are to be prepaid and the specific
Borrowing(s) pursuant to which made and (ii) the Revolving Loans to be prepaid,
provided that (y) each prepayment of any Loans made pursuant to a Borrowing
shall be applied pro rata among such Loans; and (z) notwithstanding the
provisions of the preceding clause (y), no prepayment of Revolving Loans shall
be applied to the Revolving Credit Loans of any Defaulting Lender unless
otherwise agreed in writing by the Borrower. In the absence of a designation by
the Borrower as described in the preceding sentence, the Administrative Agent
shall, subject to the above, make such designation in its reasonable discretion
with a view, but no obligation, to minimize breakage costs owing under
Section 2.11.

 

(f)                                   Rejection Right.  The Borrower shall
notify the Administrative Agent in writing of any mandatory prepayment of Term
Loans required to be made pursuant to Section 5.2(a) at least three Business
Days prior to the date of such prepayment.  Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
amount of such prepayment.  The Administrative Agent will promptly notify each
Lender holding Term Loans of the contents of such prepayment notice and of such
Lender’s pro rata share of the prepayment.  Each Term Loan Lender may reject all
(but not less than all) of its pro rata share of any mandatory prepayment other
than any such mandatory prepayment with respect to a Debt Incurrence Prepayment
Event under Section 5.2(a)(i) or Permitted Other Indebtedness under
Section 5.2(a)(iii) (such declined amounts, the “Declined Proceeds”) of Term
Loans required to be made pursuant to Section 5.2(a) by providing written notice
(each, a “Rejection Notice”) to the Administrative Agent no later than 5:00
p.m. (New York City time) one Business Day after the date of such Lender’s
receipt of notice from the Administrative Agent regarding such prepayment.  If a
Lender fails to deliver a Rejection Notice to the Administrative Agent within
the time frame specified above, any such failure will be deemed an acceptance of
the total amount of such mandatory prepayment of Term Loans.  Any Declined
Proceeds remaining after offering such Declined Proceeds to the Lenders in
accordance with the terms hereof shall be retained by the Borrower (“Retained
Declined Proceeds”).

 

5.3                               Method and Place of Payment.

 

(a)                                 Except as otherwise specifically provided
herein, all payments under this Agreement shall be made by the Borrower, without
set-off, counterclaim or deduction of any kind, to the Administrative Agent for
the ratable account of the Lenders entitled thereto (or, in the case of the
Swingline Loans to the Swingline Lender) or the Letter of Credit Issuer entitled
thereto, as the case may be, not later than 12:00 noon (New York City time), in
each case, on the date when due and shall be made in immediately available funds
at the Administrative Agent’s Office or at such other office as the
Administrative Agent shall specify for such purpose by notice to the Borrower
(or, in the case of the

 

103

--------------------------------------------------------------------------------


 

Swingline Loans, at such office as the Swingline Lender shall specify for such
purpose by Notice to the Borrower), it being understood that written or
facsimile notice by the Borrower to the Administrative Agent to make a payment
from the funds in the Borrower’s account at the Administrative Agent’s Office
shall constitute the making of such payment to the extent of such funds held in
such account.  All repayments or prepayments of any Loans (whether of principal,
interest or otherwise) hereunder and all other payments under each Credit
Document shall, unless otherwise specified in such Credit Document, be made in
Dollars.  The Administrative Agent will thereafter cause to be distributed on
the same day (if payment was actually received by the Administrative Agent prior
to 12:00 noon (New York City time) or, otherwise, on the next Business Day in
the Administrative Agent’s sole discretion) like funds relating to the payment
of principal or interest or Fees ratably to the Lenders entitled thereto.

 

(b)                                 Any payments under this Agreement that are
made later than 12:00 noon (New York City time) may be deemed to have been made
on the next succeeding Business Day in the Administrative Agent’s sole
discretion for purposes of calculating interest thereon (or, in the case of the
Swingline Loans, at the Swingline Lender’s sole discretion).  Except as
otherwise provided herein, whenever any payment to be made hereunder shall be
stated to be due on a day that is not a Business Day, the due date thereof shall
be extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable during such extension at the applicable
rate in effect immediately prior to such extension.

 

5.4                               Net Payments.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                Any and all payments by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document
shall to the extent permitted by applicable laws be made free and clear of and
without reduction or withholding for any Taxes.

 

(ii)                                If any Withholding Agent shall be required
by applicable law to withhold or deduct any Taxes from any payment, then
(A) such Withholding Agent shall withhold or make such deductions as are
reasonably determined by such Withholding Agent to be required by applicable
law, (B) such Withholding Agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Credit Party shall be increased as necessary so that
after any required withholding or deductions have been made (including
withholding or deductions applicable to additional sums payable under this
Section 5.4) each Lender (or, in the case of a payment to the Administrative
Agent for its own account, the Administrative Agent) receives an amount equal to
the sum it would have received had no such withholding or deductions been made.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Credit Party shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law or timely reimburse the Administrative Agent or any Lender
for the payment of any Other Taxes.

 

(c)                                  Tax Indemnifications.  Without limiting the
provisions of subsection (a) or (b) above, the Credit Party shall indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within 15 days after demand therefor, for the full amount of Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 5.4) payable by the Administrative Agent or such
Lender, as the case may be, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of any such

 

104

--------------------------------------------------------------------------------


 

payment or liability (along with a written statement setting forth in reasonable
detail the basis and calculation of such amounts) delivered to the Borrower by a
Lender, or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.  If the Borrower reasonably
believes that any such Indemnified Taxes were not correctly or legally asserted,
the Administrative Agent and/or each affected Lender will use reasonable efforts
to cooperate with the Borrower in pursuing a refund of such Indemnified Taxes so
long as such efforts would not, in the sole determination of the Administrative
Agent or affected Lender, result in any additional costs, expenses or risks or
be otherwise disadvantageous to it.

 

(d)                                 Evidence of Payments.  After any payment of
Taxes by any Credit Party or the Administrative Agent to a Governmental
Authority as provided in this Section 5.4, the Credit Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of any return
required by laws to report such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(e)                                  Status of Lenders and Tax Documentation.

 

(i)                                Each Lender shall deliver to the Borrower and
to the Administrative Agent, at such time or times reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit the
Borrower or the Administrative Agent, as the case may be, to determine
(A) whether or not any payments made hereunder or under any other Credit
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of any payments to
be made to such Lender by any Credit Party pursuant to any Credit Document or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction.  Any documentation and information required to be
delivered by a Lender pursuant to this Section 5.4(e) (including any specific
documentation set forth in subsection (ii) below) shall be delivered by such
Lender (i) on or prior to the Closing Date (or on or prior to the date it
becomes a party to this Agreement), (ii) on or before any date on which such
documentation expires or becomes obsolete or invalid, (iii) after the occurrence
of any change in the Lender’s circumstances requiring a change in the most
recent documentation previously delivered by it to the Borrower and the
Administrative Agent, and (iv) from time to time thereafter if reasonably
requested by the Borrower or the Administrative Agent, and each such Lender
shall promptly notify in writing the Borrower and the Administrative Agent if
such Lender is no longer legally eligible to provide any documentation
previously provided.

 

(ii)                                Without limiting the generality of the
foregoing:

 

(A)                               any Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code (a “U.S. Lender”) shall
deliver to the Borrower and the Administrative Agent executed originals or
copies of Internal Revenue Service Form W-9 or such other documentation or
information prescribed by applicable laws or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements;

 

(B)                               each Non-U.S. Lender that is entitled under
the Code or any applicable treaty to an exemption from or reduction of U.S.
federal withholding tax with respect to any payments hereunder or under any
other Credit Document shall deliver to the Borrower and the

 

105

--------------------------------------------------------------------------------


 

Administrative Agent (in such number of copies as shall be requested by the
recipient) whichever of the following is applicable:

 

(1)                                 executed originals or copies of Internal
Revenue Service Form W-8BEN or Form W-8BEN-E (or any applicable successor form)
claiming eligibility for benefits of an income tax treaty to which the United
States is a party;

 

(2)                                 executed originals or copies of Internal
Revenue Service Form W-8ECI (or any successor form thereto);

 

(3)                                 in the case of a Non-U.S. Lender claiming
the benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate, substantially in the form of Exhibit I-1, I-2, I-3 or
I-4, as applicable, (a “Non-Bank Tax Certificate”), to the effect that such
Non-U.S. Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10-percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and that no
payments under any Credit Document are effectively connected with such Non-U.S.
Lender’s conduct of a United States trade or business and (y) executed originals
or copies of Internal Revenue Service Form W-8BEN or Form W-8BEN-E (or any
applicable successor form);

 

(4)                                 where such Lender is a partnership (for U.S.
federal income tax purposes) or otherwise not a beneficial owner (e.g., where
such Lender has sold a participation), Internal Revenue Service Form W-8IMY (or
any successor thereto), accompanied by Internal Revenue Service
Form W-8ECI, Internal Revenue Service Form W-8BEN, Internal Revenue Service
Form W-8BEN-E and all required supporting documentation (including, where one or
more of the underlying beneficial owner(s) is claiming the benefits of the
portfolio interest exemption, a Non-Bank Tax Certificate (substantially in the
form of Exhibit I-2 or Exhibit I-3, as applicable) of such beneficial owner(s))
(provided that, if the Non-U.S. Lender is a partnership and not a participating
Lender, the Non-Bank Tax Certificate(s) (substantially in the form of
Exhibit I-4) may be provided by the Non-U.S. Lender on behalf of the direct or
indirect partner(s)); or

 

(5)                                 executed originals of any other form
prescribed by applicable laws as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax together with such supplementary
documentation as may be prescribed by applicable laws to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made;

 

(C)                               if a payment made to a Lender under any Credit
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Sections 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA, to determine whether such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount, if any, to deduct
and withhold from such payment.

 

106

--------------------------------------------------------------------------------


 

Solely for purposes of this clause (C), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement; and

 

(D)                               If the Administrative Agent is a “United
States person” (as defined in Section 7701(a)(30) of the Code), it shall provide
the Borrower with two duly completed copies of Internal Revenue Service
Form W-9.  If the Administrative Agent is not a “United States person” (as
defined in Section 7701(a)(30) of the Code), it shall provide an applicable
Form W-8 (together with required accompanying documentation) with respect to
payments to be received by it on behalf of the Lenders.

 

(iii)                                 Notwithstanding anything to the contrary
in this Section 5.4, no Lender or the Administrative Agent shall be required to
deliver any documentation that it is not legally eligible to deliver.

 

(f)                                   Treatment of Certain Refunds.  If the
Administrative Agent or any Lender determines, in its sole discretion exercised
in good faith, that it has received a refund of any Indemnified Taxes as to
which it has been indemnified by any Credit Party or with respect to which any
Credit Party has paid additional amounts pursuant to this Section 5.4, the
Administrative Agent or such Lender (as applicable) shall promptly pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Credit Parties under this
Section 5.4 with respect to the Indemnified Taxes giving rise to such refund),
net of all out-of-pocket expenses (including any Taxes) incurred by the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  In such event, the Administrative Agent or such Lender,
as the case may be, shall, at the Borrower’s request, provide the Borrower with
a copy of any notice of assessment or other evidence of the requirement to repay
such refund received from the relevant taxing authority (provided that the
Administrative Agent or such Lender may delete any information therein that it
deems confidential).  Notwithstanding anything to the contrary in this paragraph
(f), in no event will the Administrative Agent or any Lender be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the Administrative Agent or any Lender in a less favorable
net after-Tax position than the Administrative Agent or any Lender would have
been in if the Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid. 
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to any Credit Party or any other
Person.

 

(g)                                  For the avoidance of doubt, for purposes of
this Section 5.4, the term “Lender” includes any Letter of Credit Issuer and the
term “applicable law” includes FATCA.

 

(h)                                 Each party’s obligations under this
Section 5.4 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under the Credit Documents.

 

107

--------------------------------------------------------------------------------


 

5.5                               Computations of Interest and Fees.

 

(a)                                 Except as provided in the next succeeding
sentence, interest on LIBOR Loans shall be calculated on the basis of a 360-day
year for the actual days elapsed.  Interest on ABR Loans shall be calculated on
the basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed.

 

(b)                                 Fees and the average daily Stated Amount of
Letters of Credit shall be calculated on the basis of a 360-day year for the
actual days elapsed.

 

5.6                               Limit on Rate of Interest.

 

(a)                                 No Payment Shall Exceed Lawful Rate. 
Notwithstanding any other term of this Agreement, the Borrower shall not be
obliged to pay any interest or other amounts under or in connection with this
Agreement or otherwise in respect of the Obligations in excess of the amount or
rate permitted under or consistent with any applicable law, rule or regulation.

 

(b)                                 Payment at Highest Lawful Rate.  If the
Borrower is not obliged to make a payment that it would otherwise be required to
make, as a result of Section 5.6(a), the Borrower shall make such payment to the
maximum extent permitted by or consistent with applicable laws, rules, and
regulations.

 

(c)                                  Adjustment if Any Payment Exceeds Lawful
Rate.  If any provision of this Agreement or any of the other Credit Documents
would obligate the Borrower to make any payment of interest or other amount
payable to any Lender in an amount or calculated at a rate that would be
prohibited by any applicable law, rule or regulation, then notwithstanding such
provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law, such adjustment to be effected, to the
extent necessary, by reducing the amount or rate of interest required to be paid
by the Borrower to the affected Lender under Section 2.8; provided that to the
extent lawful, the interest or other amounts that would have been payable but
were not payable as a result of the operation of this Section shall be cumulated
and the interest payable to such Lender in respect of other Loans or periods
shall be increased (but not above such maximum amount or rate of interest
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

 

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent, to obtain reimbursement from that Lender in an amount
equal to such excess, and pending such reimbursement, such amount shall be
deemed to be an amount payable by that Lender to the Borrower.

 

Section 6.                                           Conditions Precedent to
Initial Borrowing

 

The initial Borrowing under this Agreement is subject to the satisfaction of the
following conditions precedent, except as otherwise agreed between the Borrower
and the Administrative Agent.

 

6.1                               Credit Documents.

 

The Administrative Agent (or its counsel) shall have received:

 

108

--------------------------------------------------------------------------------


 

(a)                                 this Agreement, executed and delivered by a
duly Authorized Officer of the Borrower;

 

(b)                                 the Guarantee, executed and delivered by a
duly Authorized Officer of the Guarantors; and

 

(c)                                  the Security Agreement, including any
Intellectual Property security agreements contemplated thereunder, executed and
delivered by a duly Authorized Officer of the Borrower and each Guarantor.

 

6.2                               Collateral.

 

(a)                                 All outstanding equity interests in whatever
form of each Restricted Subsidiary that is directly owned by or on behalf of any
Credit Party and required to be pledged pursuant to the Security Documents shall
have been pledged pursuant thereto;

 

(b)                                 Except for any items referred to on Schedule
9.14, to the extent received by the Borrower from the Target, the Collateral
Agent shall have received the certificates representing securities of each
Credit Party’s Wholly-Owned Restricted Subsidiaries that are Domestic
Subsidiaries to the extent required to be delivered under the Security Documents
and pledged under the Security Documents to the extent certificated, accompanied
by instruments of transfer and undated stock powers or allonges endorsed in
blank; provided that the Borrower shall use commercially reasonable efforts to
receive all such certificates on the Closing Date;

 

(c)                                  All Uniform Commercial Code financing
statements and Intellectual Property security agreements required to be filed,
registered or recorded to create the Liens intended to be created by any
Security Document and perfect such Liens shall have been delivered to the
Collateral Agent, and shall be in proper form, for filing, registration or
recording; and

 

(d)                                 The Administrative Agent shall have received
an executed Perfection Certificate and results of UCC, tax, judgment and
Intellectual Property lien searches satisfactory to the Administrative Agent.

 

6.3                               Legal Opinions.  The Administrative Agent (or
its counsel) shall have received the executed legal opinion, in customary form,
of Simpson Thacher & Bartlett LLP, special New York counsel to the Credit
Parties.  The Borrower hereby instructs and agrees to instruct the other Credit
Parties to have such counsel deliver such legal opinions.

 

6.4                               Closing Certificates.  The Administrative
Agent (or its counsel) shall have received a certificate of (x) each of the
Borrower and the Guarantors, dated the Closing Date, substantially in the form
of Exhibit E, with appropriate insertions, executed by any Authorized Officer
and the Secretary or any Assistant Secretary of the Borrower and each Guarantor,
as applicable, and attaching the documents referred to in Section 6.5 and (y) an
Authorized Officer of the Borrower certifying compliance with Section 6.7, 6.9
and 6.13.

 

6.5                               Authorization of Proceedings of the Borrower
and the Guarantors; Corporate Documents.  The Administrative Agent shall have
received (i) a copy of the resolutions of the board of directors or other
managers of the Borrower and the Guarantors (or a duly authorized committee
thereof) authorizing (a) the execution, delivery, and performance of the Credit
Documents (and any agreements relating thereto) to which it is a party and
(b) in the case of the Borrower, the extensions of credit contemplated

 

109

--------------------------------------------------------------------------------


 

hereunder, (ii) the Certificate of Incorporation and By-Laws, Certificate of
Formation and Operating Agreement or other comparable organizational documents,
as applicable, the Borrower and the Guarantors, and (iii) signature and
incumbency certificates (or other comparable documents evidencing the same) of
the Authorized Officers of the Borrower and the Guarantors executing the Credit
Documents to which it is a party.

 

6.6                               Fees.  The Agents and Lenders shall have
received, substantially simultaneously with the funding of the Initial Term
Loans, fees and, to the extent invoiced at least three business days prior to
the Closing Date (except as otherwise reasonably agreed by the Borrower)
expenses in the amounts previously agreed in writing to be received on the
Closing Date (which amounts may, at the Borrower’s option, be offset against the
proceeds of the Initial Term Loans).

 

6.7                               Representations and Warranties.  On the
Closing Date, the Specified Representations shall be true and correct in all
material respects (provided that any such Specified Representations which are
qualified by materiality, material adverse effect or similar language shall be
true and correct in all respects) and the Company Representations shall be true
to the extent a breach thereof would give the Borrower (or one of its
Affiliates) the right (taking into account any applicable cure provisions) to
terminate its obligations under the Acquisition Agreement (or otherwise decline
to consummate the Acquisition without any liability).

 

6.8                               Solvency Certificate.  On the Closing Date,
the Administrative Agent shall have received a certificate from the Chief
Executive Officer, the President, the Chief Financial Officer, the Treasurer,
the Vice President-Finance, a Director, a Manager, or any other senior financial
officer of the Borrower to the effect that after giving effect to the
consummation of the Transactions, the Borrower on a consolidated basis with the
Subsidiaries is Solvent.

 

6.9                               Acquisition.  The Tender Offer and the Merger
shall have been, or substantially concurrently with the initial Credit Event
hereunder shall be, consummated in all material respects in accordance with the
terms of the Acquisition Agreement (or the Joint Lead Arrangers and Joint
Bookrunners shall be reasonably satisfied with the arrangements in place for the
consummation of the Acquisition reasonably promptly after the initial Credit
Event hereunder and shall have received confirmation from representatives of the
Borrower that such actions shall be taken promptly after the initial Credit
Event hereunder).

 

6.10                        Patriot Act.  The Administrative Agent and the Joint
Lead Arrangers shall have received at least three Business Days prior to the
Closing Date such documentation and information as is reasonably requested in
writing at least ten Business Days prior to the Closing Date by the
Administrative Agent or the Joint Lead Arrangers about the Credit Parties to the
extent required by regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the Patriot Act.

 

6.11                        Pro Forma Balance Sheet.  The Joint Lead Arrangers
and Joint Bookrunners shall have received a pro forma consolidated balance sheet
and related pro forma statement of income (collectively, the “Pro Forma
Financial Statements”) of the Borrower as of and for the 12-month period ending
on September 30, 2016, prepared after giving effect to the Transactions as if
the Transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such other statements
of income), which need not be prepared in compliance with Regulation S-X of the
Securities Act of 1933, as amended, or include adjustments for purchase
accounting (including adjustments of the type contemplated by ASC 805).

 

110

--------------------------------------------------------------------------------


 

6.12                        Financial Statements.  The Joint Lead Arrangers and
Joint Bookrunners shall have received the Borrower Historical Financial
Statements and the Target Historical Financial Statements.

 

6.13                        No Company Material Adverse Effect.  Since the date
of the Acquisition Agreement, there shall not have occurred any Company Material
Adverse Effect.

 

6.14                        Refinancing.  Substantially simultaneously with the
funding of the Initial Term Loans, the Closing Date Refinancing shall be
consummated.

 

6.15                        Notice of Term Loan Borrowing.  The Administrative
Agent (or its counsel) shall have received a Notice of Borrowing with respect to
the Initial Term Loan meeting the requirements of Section 2.3.

 

For purposes of determining compliance with the conditions specified in
Section 6 on the Closing Date, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

Section 7.                                           Conditions Precedent to All
Credit Events after the Closing Date

 

The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Mandatory Borrowings and Revolving Credit Loans required to be
made by the Revolving Credit Lenders in respect of Unpaid Drawings pursuant to
Sections 3.3 and 3.4) and the obligation of the Letter of Credit Issuers to
issue, amend, renew, increase or extend any Letters of Credit on any date is
subject to the satisfaction (or waiver) of the following conditions precedent:

 

7.1                               No Default; Representations and Warranties. 
At the time of each Credit Event and also after giving effect thereto (other
than any Credit Event on the Closing Date or pursuant to any Loan made pursuant
to Section 2.14 (which shall be subject to the terms of Section 2.14) (a) no
Default or Event of Default shall have occurred and be continuing and (b) all
representations and warranties made by any Credit Party contained herein or in
the other Credit Documents shall be true and correct in all material respects
(provided that any such representations and warranties which are qualified by
materiality, material adverse effect or similar language shall be true and
correct in all respects) with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event (except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects (provided that any such representations and
warranties which are qualified by materiality, material adverse effect or
similar language shall be true and correct in all respects) as of such earlier
date).

 

7.2                               Notice of Borrowing.

 

(a)                                 Prior to the making of each Term Loan after
the Closing Date, the Administrative Agent shall have received a Notice of
Borrowing meeting the requirements of Section 2.3.

 

(b)                                 Prior to the making of each Revolving Credit
Loan (other than any Revolving Credit Loan made pursuant to Section 3.4(a)) and
each Swingline Loan, the Administrative Agent shall have received a Notice of
Borrowing meeting the requirements of Section 2.3.

 

111

--------------------------------------------------------------------------------


 

(c)                                  Prior to the issuance of each Letter of
Credit, the Administrative Agent and the applicable Letter of Credit Issuer
shall have received a Letter of Credit Request meeting the requirements of
Section 3.2(a).

 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified in Section 7 above have been satisfied as of
that time.

 

Section 8.                                           Representations and
Warranties

 

In order to induce the Lenders to enter into this Agreement and to make the
Loans and issue or participate in Letters of Credit as provided for herein, the
Borrower makes the following representations and warranties to the Lenders, all
of which shall survive the execution and delivery of this Agreement, the making
of the Loans and the issuance of the Letters of Credit (it being understood that
the following representations and warranties shall be deemed made with respect
to any Foreign Subsidiary only to the extent relevant under applicable law):

 

8.1                               Corporate Status.  Each Credit Party (a) is a
duly organized and validly existing corporation, limited liability company or
other entity in good standing (if applicable) under the laws of the jurisdiction
of its organization and has the corporate, limited liability company or other
organizational power and authority to own its property and assets and to
transact the business in which it is engaged and (b) has duly qualified and is
authorized to do business and is in good standing (if applicable) in all
jurisdictions where it is required to be so qualified, except where the failure
to be so qualified would not reasonably be expected to result in a Material
Adverse Effect.

 

8.2                               Corporate Power and Authority.  Each Credit
Party has the corporate or other organizational power and authority to execute,
deliver and carry out the terms and provisions of the Credit Documents to which
it is a party and has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of the Credit
Documents to which it is a party.  Each Credit Party has duly executed and
delivered each Credit Document to which it is a party and each such Credit
Document constitutes the legal, valid, and binding obligation of such Credit
Party enforceable in accordance with its terms (provided that, with respect to
the creation and perfection of security interests with respect to Indebtedness,
Capital Stock and Stock Equivalents of Foreign Subsidiaries, only to the extent
enforceability of such obligation with respect to which Capital Stock and Stock
Equivalents of Foreign Subsidiaries is governed by the Uniform Commercial Code),
except as the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and subject to general
principles of equity.

 

8.3                               No Violation.  Neither the execution, delivery
or performance by any Credit Party of the Credit Documents to which it is a
party nor compliance with the terms and provisions thereof nor the consummation
of the Acquisition and the other transactions contemplated hereby or thereby
will (a) contravene any applicable provision of any material law, statute, rule,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (b) result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of such Credit Party or any of the Restricted
Subsidiaries (other than Liens created under the Credit Documents or Permitted
Liens) pursuant to, the terms of any material indenture, loan agreement, lease
agreement, mortgage, deed of trust, agreement or other material instrument to
which such Credit Party or any of the Restricted Subsidiaries is a party or by
which it or any of its property or assets is bound (any such term, covenant,
condition or provision, a “Contractual Requirement”) other than any such breach,
default or

 

112

--------------------------------------------------------------------------------


 

Lien that would not reasonably be expected to result in a Material Adverse
Effect or (c) violate any provision of the certificate of incorporation,
by-laws, articles or other organizational documents of such Credit Party or any
of the Restricted Subsidiaries (after giving effect to the Acquisition).

 

8.4                               Litigation.  There are no actions, suits or
proceedings pending or, to the knowledge of the Borrower, threatened in writing
against the Borrower or any of the Restricted Subsidiaries that would reasonably
be expected to result in a Material Adverse Effect.

 

8.5                               Margin Regulations.  Neither the making of any
Loan hereunder nor the use of the proceeds thereof will violate the provisions
of Regulation T, U or X of the Board.

 

8.6                               Governmental Approvals.  The execution,
delivery and performance of each Credit Document does not require any consent or
approval of, registration or filing with, or other action by, any Governmental
Authority, except for (i) such as have been obtained or made and are in full
force and effect, (ii) filings, consents, approvals, registrations and
recordings in respect of the Liens created pursuant to the Security Documents
(and to release existing Liens), and (iii) such licenses, approvals,
authorizations, registrations, filings or consents the failure of which to
obtain or make would not reasonably be expected to result in a Material Adverse
Effect.

 

8.7                               Investment Company Act.  None of the Borrower
or any Restricted Subsidiary is an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.

 

8.8                               True and Complete Disclosure.

 

(a)                                 None of the written factual information and
written data (taken as a whole) heretofore or contemporaneously furnished by or
on behalf of the Borrower, any of the Restricted Subsidiaries or any of their
respective authorized representatives to the Administrative Agent, any Joint
Lead Arranger, and/or any Lender on or before the Closing Date (including all
such written information and data contained in (i) the Confidential Information
Memorandum (as updated prior to the Closing Date and including all information
incorporated by reference therein) and (ii) the Credit Documents) for purposes
of or in connection with this Agreement or any transaction contemplated herein
contained any untrue statement of any material fact or omitted to state any
material fact necessary to make such information and data (taken as a whole) not
materially misleading at such time in light of the circumstances under which
such information or data was furnished (after giving effect to all supplements
and updates), it being understood and agreed that for the purposes of this
Section 8.8(a), such factual information and data shall not include pro forma
financial information, projections, estimates (including financial estimates,
forecasts, and other forward-looking information) or other forward looking
information and information of a general economic or general industry nature.

 

(b)                                 The projections (including financial
estimates, forecasts, and other forward-looking information) contained in the
information and data referred to in paragraph (a) above were based on good faith
estimates and assumptions believed by such Persons to be reasonable at the time
made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected results
and such differences may be material.

 

8.9                               Financial Condition; Financial Statements.

 

(a)                                 (i) The unaudited historical consolidated
financial information of the Borrower as set forth in the Confidential
Information Memorandum, and (ii) the Borrower Historical Financial

 

113

--------------------------------------------------------------------------------


 

Statements, in each case present fairly in all material respects the
consolidated financial position of the Borrower at the respective dates of said
information, statements and results of operations for the respective periods
covered thereby.  The Pro Forma Financial Statements, copies of which have
heretofore been furnished to the Administrative Agent, have been prepared based
on the Borrower Historical Financial Statements and have been prepared in good
faith, based on assumptions believed by the Borrower to be reasonable as of the
date of delivery thereof, and present fairly in all material respects on a Pro
Forma Basis the estimated financial position of the Borrower and its
Subsidiaries as at September 30, 2016 and their estimated results of operations
for the period covered thereby.  The financial statements referred to in
clause (a)(ii) of this Section 8.9 have been prepared in accordance with GAAP
consistently applied except to the extent provided in the notes to said
financial statements.

 

(b)                                 There has been no Material Adverse Effect
since the Closing Date.

 

Each Lender and the Administrative Agent hereby acknowledges and agrees that the
Borrower and its Subsidiaries may be required to restate historical financial
statements as the result of the implementation of changes in GAAP, or the
interpretation thereof, and that such restatements will not result in a Default
or an Event of Default under the Credit Documents.

 

8.10                        Compliance with Laws; No Default.

 

(a)                                 Each Credit Party is in compliance with all
Requirements of Law applicable to it or its property, except where the failure
to be so in compliance would not reasonably be expected to result in a Material
Adverse Effect.

 

(b)                                 No Default or Event of Default has occurred
and is continuing.

 

8.11                        Tax Matters.  Except as would not reasonably be
expected to have a Material Adverse Effect, (a) each of the Borrower and its
Subsidiaries has filed all Tax returns required to be filed by it and has timely
paid all Taxes payable by it (whether or not shown on a Tax return and including
in its capacity as withholding agent) that have become due, other than those
being contested in good faith and by proper proceedings if it has maintained
adequate reserves (in the good faith judgment of management of the Borrower or
such Subsidiary, as applicable) with respect thereto in accordance with GAAP and
(b) each of the Borrower and its Subsidiaries has paid, or has provided adequate
reserves (in the good faith judgment of management of the Borrower or such
Subsidiary, as applicable) in accordance with GAAP for the payment of all Taxes
not yet due and payable.  There is no current or proposed Tax assessment,
deficiency or other claim against the Borrower or any of its Subsidiaries that
would reasonably be expected to result in a Material Adverse Effect.

 

8.12                        Compliance with ERISA.

 

(a)                                 Except as would not reasonably be expected
to have a Material Adverse Effect, no ERISA Event has occurred or is reasonably
expected to occur.

 

(b)                                 Except as would not reasonably be expected
to have a Material Adverse Effect, no Foreign Plan Event has occurred or is
reasonably expected to occur.

 

8.13                        Subsidiaries.  Schedule 8.13 lists each Subsidiary
of the Borrower existing on the Closing Date after giving effect to the
Transactions.

 

114

--------------------------------------------------------------------------------


 

8.14                        Intellectual Property.  Each of the Borrower and the
Restricted Subsidiaries owns or has the right to use all Intellectual Property
that is used or held for use in or otherwise necessary for the operation of
their respective businesses as currently conducted, except where the failure to
own or have a right to use such Intellectual Property would not reasonably be
expected to have a Material Adverse Effect.  The operation of their respective
businesses by each of the Borrower and the Restricted Subsidiaries does not
infringe upon, misappropriate, violate or otherwise conflict with the
Intellectual Property of any third party, except as would not reasonably be
expected to have a Material Adverse Effect.

 

8.15                        Environmental Laws.

 

(a)                                 Except as would not reasonably be expected
to have a Material Adverse Effect:  (i) each of the Borrower and the Restricted
Subsidiaries and their respective operations and properties are in compliance
with all applicable Environmental Laws; (ii) none of the Borrower or any
Restricted Subsidiary has received written notice of any Environmental Claim;
(iii) none of the Borrower or any Restricted Subsidiary is conducting any
investigation, removal, remedial or other corrective action pursuant to any
Environmental Law at any location; and (iv) to the knowledge of the Borrower, no
underground or above ground storage tank or related piping, or any impoundment
or other disposal area containing Hazardous Materials is located at, on or under
any Real Estate currently owned or leased by the Borrower or any of the
Restricted Subsidiaries.

 

(b)                                 None of the Borrower or any of the
Restricted Subsidiaries has treated, stored, transported, Released or arranged
for disposal or transport for disposal or treatment of Hazardous Materials at,
on, under or from any currently or formerly owned or operated property nor, to
the knowledge of the Borrower, has there been any other Release of Hazardous
Materials at, on, under or from any such properties, in each case, in a manner
that would reasonably be expected to have a Material Adverse Effect.

 

8.16                        Properties.

 

(a)                                 (i) Each of the Borrower and the Restricted
Subsidiaries has good and valid record title to, valid leasehold interests in,
or rights to use, all properties that are necessary for the operation of their
respective businesses as currently conducted and as proposed to be conducted,
free and clear of all Liens (other than any Liens permitted by this Agreement)
and except where the failure to have such good title or interest would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect and (ii) no Mortgage encumbers improved Real Estate that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards within the meaning of
the National Flood Insurance Act of 1968, as amended, unless flood insurance
available under such Act has been obtained in accordance with Section 9.3(b).

 

(b)                                 As of the Closing Date, no Credit Party owns
any real property having a Fair Market Value in excess of $10.0 million.

 

8.17                        Solvency.  On the Closing Date (after giving effect
to the Transactions) immediately following the making of the Loans and after
giving effect to the application of the proceeds of such Loans, the Borrower and
its Subsidiaries on a consolidated basis will be Solvent.

 

8.18                        Patriot Act.  The use of proceeds of the Loans will
not violate the Patriot Act, OFAC, the UK Bribery Act of 2010 or the FCPA in any
material respect.

 

115

--------------------------------------------------------------------------------


 

8.19                        Anti-Corruption Laws; Anti-Money Laundering Laws and
Sanctions.

 

(a)                                 The Borrower and its Subsidiaries and to its
knowledge its directors, officers and employees, have conducted its business in
compliance in all material respects with Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions and have instituted and maintained
policies and procedures designed to promote and achieve compliance with such
laws.

 

(b)                                 None of the Borrower and its Subsidiaries or
to its knowledge its directors, officers, employees, agents or representatives
acting or benefiting in any capacity in connection with this Agreement (i) is a
Designated Person; (ii) is a Person that is owned or controlled by a Designated
Person; (iii) is located, organized, resident or has assets located in a
Sanctioned Country; or (iv) has directly or indirectly engaged in, or is now
directly or indirectly engaged in, any dealings or transactions (1) with any
Designated Person, (2) in any Sanctioned Country, or (3) otherwise in violation
of Sanctions.

 

(c)                                  No proceeds of any Credit Event have been
used directly, or, to the knowledge of the Borrower, indirectly, by the
Borrower, any of its Subsidiaries or any of its or their respective directors,
officers, employees and agents (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws or (ii) in any
manner that would result in a violation of any applicable Sanctions.

 

8.20                        EEA Financial Institutions.  No Credit Party is an
EEA Financial Institution.

 

Section 9.                                           Affirmative Covenants.

 

The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until the Commitments, the Swingline Commitment and each Letter of
Credit have terminated or been collateralized in accordance with the terms of
this Agreement and the Loans and Unpaid Drawings, together with interest, Fees
and all other Obligations incurred hereunder (other than contingent indemnity
obligations as to which no valid demand has been made, Secured Hedge
Obligations, Secured Cash Management Obligations and Letters of Credit
collateralized in accordance with the terms of this Agreement), are paid in
full:

 

9.1                               Information Covenants.  The Borrower will
furnish to the Administrative Agent (which shall promptly make such information
available to the Lenders in accordance with its customary practice):

 

(a)                                 Annual Financial Statements.  As soon as
available and in any event within five days after the date on which such
financial statements are required to be filed with the SEC (after giving effect
to any permitted extensions) (or, if such financial statements are not required
to be filed with the SEC, on or before the date that is 90 days after the end of
each such fiscal year), the consolidated balance sheets of the Borrower and the
Restricted Subsidiaries as at the end of each fiscal year, and the related
consolidated income statements and cash flows for such fiscal year, setting
forth comparative consolidated figures for the preceding fiscal years, all in
reasonable detail and prepared in accordance with GAAP, and, in each case,
certified by Ernst & Young LLP or another independent certified public
accountants of recognized national standing whose opinion shall not be qualified
as to the scope of audit or as to the status of the Borrower or any of the
Material Subsidiaries (or group of Subsidiaries that together would constitute a
Material Subsidiary) as a going concern (other than any qualification, that is
solely with respect to, or resulting solely from, (i) an upcoming maturity date
under any Indebtedness occurring within one year from the time such opinion is
delivered or (ii) any potential inability to satisfy a financial maintenance
covenant on a future date or in a future period), together with a customary

 

116

--------------------------------------------------------------------------------


 

management’s discussion and analysis of financial condition and results of
operations that describes the condition and results of operations of the
Borrower and its consolidated Subsidiaries.

 

(b)                                 Quarterly Financial Statements.  As soon as
available and in any event within five days after the date on which such
financial statements are required to be filed with the SEC (after giving effect
to any permitted extensions) with respect to each of the first three quarterly
accounting periods in each fiscal year of the Borrower (or, if such financial
statements are not required to be filed with the SEC, on or before the date that
is 45 days after the end of each such quarterly accounting period), the
consolidated balance sheets of the Borrower and the Restricted Subsidiaries as
at the end of such quarterly period and the related consolidated income
statements for such quarterly accounting period and for the elapsed portion of
the fiscal year ended with the last day of such quarterly period, and the
related consolidated statement of cash flows for the elapsed portion of the
fiscal year ended with the last day of the applicable quarterly period, and
commencing with the quarter ending June 30, 2017 setting forth comparative
consolidated figures for the related periods in the prior fiscal year or, in the
case of such consolidated balance sheet, for the last day of the related period
in the prior fiscal year, all of which shall be certified by an Authorized
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations and cash flows of the Borrower and
its Restricted Subsidiaries in accordance with GAAP (except as noted therein),
subject to changes resulting from normal year-end adjustments and the absence of
footnotes, and, with respect to fiscal 2015 reporting periods, subject to
finalization of the purchase price allocation to the fair value of assets
acquired and liabilities assumed in the Transactions, as required by GAAP,
together with a customary management’s discussion and analysis of financial
condition and results of operations that describes the condition and results of
operations of the Borrower and its consolidated Subsidiaries.

 

(c)                                  Budgets.  Within 60 days after the
commencement of each fiscal year of the Borrower and commencing with the fiscal
year beginning January 1, 2018, a consolidated budget of the Borrower in
reasonable detail on a quarterly basis for such fiscal year as customarily
prepared by management of the Borrower for its internal use consistent in scope
with the financial statements provided pursuant to Section 9.1(a), setting forth
the principal assumptions upon which such budget is based (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of an Authorized Officer of the Borrower stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood and agreed that such
Projections and assumptions as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
Projections may differ from the projected results and such differences may be
material.

 

(d)                                 Officer’s Certificates.  Not later than five
days after the delivery of the financial statements provided for in
Sections 9.1(a) and (b), a certificate of an Authorized Officer of the Borrower
to the effect that no Default or Event of Default exists or, if any Default or
Event of Default does exist, specifying the nature and extent thereof, as the
case may be, which certificate shall set forth (i) a specification of any change
in the identity of the Restricted Subsidiaries and Unrestricted Subsidiaries as
at the end of such fiscal year or period, as the case may be, from the
Restricted Subsidiaries and Unrestricted Subsidiaries, respectively, provided to
the Lenders on the Closing Date or the most recent fiscal year or period, as the
case may be and (ii) the then applicable Status and underlying calculations in
connection therewith.  At the time of the delivery of the financial statements
provided for in Section 9.1(a), a certificate of an Authorized Officer of

 

117

--------------------------------------------------------------------------------


 

the Borrower setting forth changes to the legal name, jurisdiction of formation,
type of entity and organizational number (or equivalent) to the Person organized
in a jurisdiction where an organizational identification number is required to
be included in a Uniform Commercial Code financing statement, in each case for
each Credit Party or confirming that there has been no change in such
information since the Closing Date or the date of the most recent certificate
delivered pursuant to this clause (d), as the case may be.

 

(e)                                  Notice of Default or Litigation.  Promptly
after an Authorized Officer of the Borrower or any of the Restricted
Subsidiaries obtains knowledge thereof, notice of (i) the occurrence of any
event that constitutes a Default or Event of Default, which notice shall specify
the nature thereof, the period of existence thereof and what action the Borrower
proposes to take with respect thereto and (ii) any litigation or governmental
proceeding pending against the Borrower or any of the Subsidiaries that would
reasonably be expected to be determined adversely and, if so determined, to
result in a Material Adverse Effect.

 

(f)                                   Environmental Matters.  Promptly after an
Authorized Officer of the Borrower or any of the Restricted Subsidiaries obtains
knowledge of any one or more of the following environmental matters, unless such
environmental matters would not reasonably be expected to result in a Material
Adverse Effect, notice of:

 

(i)                                any pending or threatened Environmental Claim
against any Credit Party or any Real Estate; and

 

(ii)                                the conduct of any investigation, or any
removal, remedial or other corrective action in response to the actual or
alleged presence, Release or threatened Release of any Hazardous Material on,
at, under or from any Real Estate.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation or removal, remedial or other corrective action in response
thereto.  The term “Real Estate” shall mean land, buildings, facilities and
improvements owned or leased by any Credit Party.

 

(g)                                  Other Information.  Promptly upon filing
thereof, copies of any filings (including on Form 10-K, 10-Q or 8-K) or
registration statements (other than drafts of pre-effective versions of
registration statements) with, and reports to, the SEC or any analogous
Governmental Authority in any relevant jurisdiction by the Borrower or any of
the Restricted Subsidiaries (other than amendments to any registration statement
(to the extent such registration statement, in the form it becomes effective, is
delivered to the Administrative Agent), exhibits to any registration statement
and, if applicable, any registration statements on Form S-8) and copies of all
financial statements, proxy statements, notices, and reports that the Borrower
or any of the Restricted Subsidiaries shall send to the holders of any publicly
issued debt of the Borrower and/or any of the Restricted Subsidiaries, in their
capacity as such holders, lenders or agents (in each case to the extent not
theretofore delivered to the Administrative Agent pursuant to this Agreement)
and, with reasonable promptness, such other information (financial or otherwise)
as the Administrative Agent on its own behalf or on behalf of any Lender (acting
through the Administrative Agent) may reasonably request in writing from time to
time; provided that none of the Borrower nor any Restricted Subsidiary will be
required to disclose or permit the inspection or discussion of any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective contractors) is
prohibited by law, or any binding

 

118

--------------------------------------------------------------------------------


 

agreement, (iii) that is subject to attorney client or similar privilege or
constitutes attorney work product or (iv) that is otherwise subject to
Section 13.16 or the limitations set forth in Section 9.2.

 

Documents required to be delivered pursuant to clauses (a), (b), and (g) of this
Section 9.1 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the earliest date on which
(i) the Borrower posts such documents, or provides a link thereto on the
Borrower’s website on the Internet; (ii) such documents are posted on the
Borrower’s behalf on IntraLinks/IntraAgency or another website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent), or
(iii) such financial statements and/or other documents are posted on the SEC’s
website on the internet at www.sec.gov; provided that (A) the Borrower shall, at
the request of the Administrative Agent, continue to deliver copies (which
delivery may be by electronic transmission) of such documents to the
Administrative Agent and (B) the Borrower shall notify (which notification may
be by facsimile or electronic transmission) the Administrative Agent of the
posting of any such documents on any website described in this paragraph. Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.

 

Each Credit Party hereby acknowledges and agrees that, unless the Borrower
notifies the Administrative Agent in advance, all financial statements and
certificates furnished pursuant to Sections 9.1(a), (b) and (d) above are hereby
deemed to be suitable for distribution, and to be made available, to all Lenders
and may be treated by the Administrative Agent and the Lenders as not containing
any material nonpublic information.

 

9.2                               Books, Records, Inspections and Discussions;
Lender Calls.

 

(a)                                 The Borrower will, and will cause each
Restricted Subsidiary to, permit officers and designated representatives of the
Administrative Agent or the Required Lenders to visit and inspect any of the
properties or assets of the Borrower and any such Subsidiary in whomsoever’s
possession to the extent that it is within such party’s control to permit such
inspection (and shall use commercially reasonable efforts to cause such
inspection to be permitted to the extent that it is not within such party’s
control to permit such inspection), and to examine the books and records of the
Borrower and any such Subsidiary and discuss the affairs, finances and accounts
of the Borrower and of any such Subsidiary with, and be advised as to the same
by, its and their officers and independent accountants, all at such reasonable
times and intervals and to such reasonable extent as the Administrative Agent or
the Required Lenders may desire (and subject, in the case of any such meetings
or advice from such independent accountants, to such accountants’ customary
policies and procedures); provided that, excluding any such visits and
inspections during the continuation of an Event of Default, (i) only the
Administrative Agent on behalf of the Required Lenders may exercise rights of
the Administrative Agent and the Lenders under this Section 9.2, (ii) the
Administrative Agent shall not exercise such rights more than one time in any
calendar year, which such visit will be at the Borrower’s expense, and
(iii) notwithstanding anything to the contrary in this Section 9.2, none of the
Borrower or any of the Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (A) constitutes
non-financial trade secrets or non-financial proprietary information, (B) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by law or any agreement
binding on a third-party or (C) is subject to attorney-client or similar
privilege or constitutes attorney work product; provided, further, that when an
Event of Default exists, the Administrative Agent (or any of its respective
representatives or independent contractors) or any representative of the
Required Lenders may do any of

 

119

--------------------------------------------------------------------------------


 

the foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice.  The Administrative Agent and the
Required Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants.

 

(b)                                 At the request of and upon reasonable prior
notice by the Administrative Agent (no more frequently than annually), the
Borrower shall make representatives available to attend a conference call with
the Lenders.

 

9.3                               Maintenance of Insurance.  (a) The Borrower
will, and will cause each Material Subsidiary to, at all times maintain in full
force and effect, pursuant to self-insurance arrangements or with insurance
companies that the Borrower believes (in the good faith judgment of the
management of the Borrower) are financially sound and responsible at the time
the relevant coverage is placed or renewed, insurance in at least such amounts
(after giving effect to any self-insurance which the Borrower believes (in the
good faith judgment of management of the Borrower) is reasonable and prudent in
light of the size and nature of its business and the availability of insurance
on a cost-effective basis) and against at least such risks (and with such risk
retentions) as the Borrower believes (in the good faith judgment of management
of the Borrower) is reasonable and prudent in light of the size and nature of
its business and the availability of insurance on a cost-effective basis; and
will furnish to the Administrative Agent, promptly following written request
from the Administrative Agent, information presented in reasonable detail as to
the insurance so carried and (b) with respect to each Mortgaged Property, the
Borrower will obtain flood insurance in such total amount as may reasonably be
required by the Collateral Agent and the Revolving Credit Lenders, if at any
time the area in which any improvements located on any Mortgaged Property is
designated a “special flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
and otherwise comply with the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act of 1973, as amended from time to time.  Each
such policy of insurance shall (i) name the Collateral Agent, on behalf of the
Secured Parties as an additional insured thereunder as its interests may appear
and (ii) in the case of each casualty insurance policy, contain a loss payable
clause or endorsement that names the Collateral Agent, on behalf of the Secured
Parties as the loss payee thereunder.

 

9.4                               Payment of Taxes.  The Borrower will pay and
discharge, and will cause each of its Subsidiaries to pay and discharge, all
material Taxes imposed upon it (including in its capacity as a withholding
agent) or upon its income or profits, or upon any properties belonging to it,
prior to the date on which material penalties attach thereto, and all lawful
material claims in respect of any Taxes imposed, assessed or levied that, if
unpaid, would reasonably be expected to become a material Lien upon any
properties of the Borrower or any of the Restricted Subsidiaries; provided that
neither the Borrower nor any of the Restricted Subsidiaries shall be required to
pay any such Tax that is being contested in good faith and by proper proceedings
if it has maintained adequate reserves (in the good faith judgment of management
of the Borrower) with respect thereto in accordance with GAAP and the failure to
pay would not reasonably be expected to result in a Material Adverse Effect.

 

9.5                               Preservation of Existence; Consolidated
Corporate Franchises.  The Borrower will, and will cause each Material
Subsidiary to, take all actions necessary (a) to preserve and keep in full force
and effect its existence, organizational rights and authority and (b) to
maintain its rights, privileges (including its good standing (if applicable)),
permits, licenses and franchises necessary in the normal conduct of its
business, in each case, except to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect; provided, however,
that the Borrower and its Subsidiaries may consummate any transaction permitted
under Permitted Investments and Sections 10.2, 10.3, 10.4, or 10.5.

 

120

--------------------------------------------------------------------------------


 

9.6                               Compliance with Statutes, Regulations, Etc. 
The Borrower will, and will cause each Restricted Subsidiary to, (a) comply with
all applicable laws, rules, regulations, and orders applicable to it or its
property, including, without limitation, OFAC, the FCPA and the Patriot Act, and
all governmental approvals or authorizations required to conduct its business,
and to maintain all such governmental approvals or authorizations in full force
and effect, (b) comply with, and use commercially reasonable efforts to ensure
compliance by all tenants and subtenants, if any, with, all Environmental Laws,
and obtain and comply with and maintain, and use commercially reasonable efforts
to ensure that all tenants and subtenants obtain and comply with and maintain,
any and all licenses, approvals, notifications, registrations or permits
required by Environmental Laws, and (c) conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal, and other actions
required under Environmental Laws and promptly comply with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws, other
than such orders and directives which are being timely contested in good faith
by proper proceedings, except in each case of (a), (b), and (c) of this
Section 9.6, where the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.

 

9.7                               ERISA.  (a) The Borrower will furnish to the
Administrative Agent promptly following receipt thereof, copies of any documents
described in Sections 101(k) or 101(l) of ERISA that any Credit Party or any of
its ERISA Affiliates may request with respect to any Multiemployer Plan to which
a Credit Party or any of its ERISA Affiliates is obligated to contribute;
provided that if the Credit Parties or any of their ERISA Affiliates have not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, then, upon reasonable request of the
Administrative Agent, the Credit Parties, or their ERISA Affiliates shall
promptly make a request for such documents or notices from such administrator or
sponsor and the Borrower shall provide copies of such documents and notices to
the Administrative Agent promptly after receipt thereof; provided, further, that
the rights granted to the Administrative Agent in this Section shall be
exercised not more than once during a 12-month period, and (b) the Borrower will
notify the Administrative Agent promptly following the occurrence of any ERISA
Event or Foreign Plan Event that, alone or together with any other ERISA Events
or Foreign Plan Events that have occurred, would reasonably be expected to
result in liability of any Credit Party that would reasonably be expected to
have a Material Adverse Effect.

 

9.8                               Maintenance of Properties.  The Borrower will,
and will cause each of the Restricted Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear, casualty, and condemnation excepted, and
(b) maintain, prosecute, renew, preserve and protect its Intellectual Property,
except, in each case, to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

9.9                               Transactions with Affiliates.  The Borrower
will conduct, and cause each of the Restricted Subsidiaries to conduct, all
transactions with any of its Affiliates (other than the Borrower and the
Restricted Subsidiaries) involving aggregate payments or consideration in excess
of $5.0 million for the most recently ended Test Period (calculated on a Pro
Forma Basis) at the time of such Affiliate transaction, for any individual
transaction or series of related transactions on terms that are at least
substantially as favorable to the Borrower or such Restricted Subsidiary as it
would obtain in a comparable arm’s-length transaction with a Person that is not
an Affiliate, as determined by the board of directors of the Borrower or such
Restricted Subsidiary in good faith; provided that the foregoing restrictions
shall not apply to:

 

(a)                                 transactions permitted by Section 10.5 and
Sections 10.6(a) and 10.6(c)(ii),

 

(b)                                 consummation of the Transactions and the
payment of the Transaction Expenses,

 

121

--------------------------------------------------------------------------------


 

(c)                                  the issuance of Capital Stock or Stock
Equivalents of the Borrower or any of its Subsidiaries not otherwise prohibited
by the Credit Documents,

 

(d)                                 loans, advances and other transactions
between or among the Borrower, any Restricted Subsidiary or any joint venture
(regardless of the form of legal entity) in which the Borrower or any Subsidiary
has invested (and which Subsidiary or joint venture would not be an Affiliate of
the Borrower but for the Borrower’s or a Subsidiary’s ownership of Capital Stock
or Stock Equivalents in such joint venture or Subsidiary) to the extent
permitted under Section 10,

 

(e)                                  employment and severance arrangements
between the Borrower and the Restricted Subsidiaries and their respective
officers, employees or consultants (including management and employee benefit
plans or agreements, stock option plans and other compensatory arrangements) in
the ordinary course of business (including loans and advances in connection
therewith),

 

(f)                                   the payment of customary fees and
reasonable out of pocket costs to, and indemnities provided on behalf of,
directors, managers, consultants, officers or employees of the Borrower and the
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of the Borrower and the Subsidiaries,

 

(g)                                  transactions undertaken pursuant to
membership in a purchasing consortium,

 

(h)                                 transactions pursuant to any agreement or
arrangement as in effect as of the Closing Date, or any amendment, modification,
supplement or replacement thereto (so long as any such amendment, modification,
supplement or replacement is not disadvantageous in any material respect to the
Lenders when taken as a whole as compared to the applicable agreement as in
effect on the Closing Date as determined by the Borrower in good faith),

 

(i)                                     the existence and performance of
agreements and transactions with any Unrestricted Subsidiary that were entered
into prior to the designation of a Restricted Subsidiary as such Unrestricted
Subsidiary to the extent that the transaction was permitted at the time that it
was entered into with such Restricted Subsidiary and transactions entered into
by an Unrestricted Subsidiary with an Affiliate prior to the redesignation of
any such Unrestricted Subsidiary as a Restricted Subsidiary; provided that such
transaction was not entered into in contemplation of such designation or
redesignation, as applicable,

 

(j)                                    Affiliate repurchases of the Loans or
Commitments to the extent permitted hereunder and the holding of such Loans or
Commitments and the payments and other transactions contemplated herein in
respect thereof and

 

(k)                                 any customary transactions with a
Receivables Subsidiary effected as part of a Receivables Facility.

 

9.10                        End of Fiscal Years.  The Borrower will, for
financial reporting purposes, cause each of its, and each of the Restricted
Subsidiaries’, fiscal years to end on dates consistent with past practice;
provided, however, that the Borrower may, upon written notice to the
Administrative Agent change the financial reporting convention specified above
to (x) align the dates of such fiscal year and for any Restricted Subsidiary
whose fiscal years end on dates different from those of the Borrower or (y) any
other financial reporting convention (including a change of fiscal year)
reasonably acceptable (such consent not to be unreasonably withheld or delayed)
to the Administrative Agent, in which case the Borrower and the Administrative
Agent will, and are hereby authorized by the Lenders to, make any adjustments to
this Agreement that are necessary in order to reflect such change in financial
reporting.

 

122

--------------------------------------------------------------------------------


 

9.11                        Additional Guarantors and Grantors.  Subject to any
applicable limitations set forth in the Security Documents, the Borrower will
cause each direct or indirect Subsidiary (other than any Excluded Subsidiary)
formed or otherwise purchased or acquired after the Closing Date (including
pursuant to a Permitted Acquisition), and each other Subsidiary that ceases to
constitute an Excluded Subsidiary, within 60 days from the date of such
formation, acquisition or cessation, as applicable (or such longer period as the
Administrative Agent may agree in its reasonable discretion), and the Borrower
may at its option cause any other Domestic Subsidiary, to execute a supplement
to each of the Guarantee and the Security Agreement in order to become a
Guarantor under the Guarantee and a grantor under such Security Documents or, to
the extent reasonably requested by the Collateral Agent, enter into a new
Security Document substantially consistent with the analogous existing Security
Documents and otherwise in form and substance reasonably satisfactory to the
Collateral Agent and take all other action reasonably requested by the
Collateral Agent to grant a perfected security interest in its assets to
substantially the same extent as created and perfected by the Credit Parties on
the Closing Date and pursuant to Section 9.14(d) in the case of such Credit
Parties.  For the avoidance of doubt, no Credit Party or any Restricted
Subsidiary that is a Domestic Subsidiary shall be required to take any action
outside the United States to perfect any security interest in the Collateral
(including the execution of any agreement, document or other instrument governed
by the law of any jurisdiction other than the United States, any State thereof
or the District of Columbia).

 

9.12                        Pledge of Additional Stock and Evidence of
Indebtedness.  Subject to any applicable limitations set forth in the Security
Documents and other than (x) when in the reasonable determination of the
Administrative Agent and the Borrower (as agreed to in writing), the cost or
other consequences of doing so would be excessive in view of the benefits to be
obtained by the Lenders therefrom or (y) to the extent doing so would result in
material adverse tax consequences to the Borrower or any of its Subsidiaries, as
reasonably determined by the Borrower in consultation with the Administrative
Agent, the Borrower will cause (i) all certificates representing Capital Stock
and Stock Equivalents of any Restricted Subsidiary (other than any Excluded
Stock and Stock Equivalents) held directly by the Borrower or any other Credit
Party, (ii) all evidences of Indebtedness in excess of $5.0 million received by
the Borrower or any of the Guarantors in connection with any disposition of
assets pursuant to Section 10.4(b), and (iii) any promissory notes executed
after the Closing Date evidencing Indebtedness in excess of $5.0 million at the
time such promissory note is executed; of the Borrower or any Subsidiary that is
owing to the Borrower or any other Credit Party, in each case, to be delivered
to the Collateral Agent as security for the Obligations accompanied by undated
instruments of transfer executed in blank pursuant to the terms of the Security
Documents.  Notwithstanding the foregoing any promissory note among the Borrower
and/or its Subsidiaries need not be delivered to the Collateral Agent so long as
(i) a global intercompany note superseding such promissory note has been
delivered to the Collateral Agent, (ii) such promissory note is not delivered to
any other party other than the Borrower or any other Credit Party, in each case,
owed money thereunder, and (iii) such promissory note indicates on its face that
it is subject to the security interest of the Collateral Agent.

 

9.13                        Use of Proceeds.

 

(a)                                 The Borrower will use the proceeds of the
Initial Term Loans and up to $10 million of the proceeds of borrowing by it
under the Revolving Credit Facility on the Closing Date and its cash on hand to
effect the Transactions.

 

(b)                                 The Borrower will use Letters of Credit,
Revolving Loans and Swingline Loans for working capital and for other general
corporate purposes (including any other transactions not prohibited by the
Credit Documents).

 

123

--------------------------------------------------------------------------------


 

(c)                                  The Borrower will not request any
Borrowing, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use the proceeds of any Borrowing (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

 

9.14                        Further Assurances.

 

(a)                                 Subject to the terms of Sections 9.11 and
9.12, this Section 9.14 and the Security Documents, the Borrower will, and will
cause each other Credit Party to, execute any and all further documents,
financing statements, agreements, and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust, intellectual property security agreements
and other documents) that may be required under any applicable law, or that the
Collateral Agent or the Required Lenders may reasonably request, in order to
grant, preserve, protect, and perfect the validity and priority of the security
interests created or intended to be created by the applicable Security
Documents, all at the expense of the Borrower and the Restricted Subsidiaries.

 

(b)                                 Subject to any applicable limitations set
forth in the Security Documents and other than (x) when in the reasonable
determination of the Administrative Agent and the Borrower (as agreed to in
writing), the cost or other consequences of doing so would be excessive in view
of the benefits to be obtained by the Lenders therefrom or (y) to the extent
doing so would result in material adverse tax consequences to the Borrower or
any of its Subsidiaries, as reasonably determined by the Borrower in
consultation with the Administrative Agent, if any assets (other than Excluded
Property) (including any real estate or improvements thereto or any interest
therein but excluding any real estate which the applicable Credit Party intends
to dispose of pursuant to a Permitted Sale Leaseback so long as actually
disposed of within 270 days of acquisition (or such longer period as the
Administrative Agent may reasonably agree)) are acquired by the Borrower or any
other Credit Party after the Closing Date (other than assets constituting
Collateral under a Security Document that become subject to the Lien of the
applicable Security Document upon acquisition thereof) that are of a nature
secured by a Security Document or that constitute a fee interest in real
property in the United States, the Borrower will notify the Collateral Agent,
and, if requested by the Collateral Agent, the Borrower will cause such assets
to be subjected to a Lien securing the Obligations (provided, however, that in
the event any Mortgage delivered pursuant to this clause (b) shall incur any
mortgage recording tax or similar charges in connection with the recording
thereof, such Mortgage shall not secure an amount in excess of the Fair Market
Value of the applicable Mortgaged Property) and will take, and cause the other
applicable Credit Parties to take, such actions as shall be necessary or
reasonably requested by the Collateral Agent, as soon as commercially reasonable
but in no event later than 90 days (but in no event prior to forty-five (45)
days after the Borrower has given notice of such acquisition to the
Administrative Agent and in no event prior to the Borrower receiving
confirmation from the applicable Lender(s) that flood insurance due diligence
and compliance in accordance with Section 9.3 hereof has been completed, or such
longer period as the applicable Lender(s) may agree in its sole reasonable
discretion), unless extended by the applicable Lender(s) in its sole discretion,
to grant and perfect such Liens consistent with the applicable requirements of
the Security Documents, including actions described in clause (a) of this
Section 9.14.

 

(c)                                  Any Mortgage delivered to the
Administrative Agent in accordance with the preceding clause (b) shall, if
requested by the Collateral Agent, be received as soon as commercially
reasonable but in no event later than 90 days (except as set forth in the
preceding clause (b)), unless extended by the

 

124

--------------------------------------------------------------------------------


 

Administrative Agent acting reasonably and accompanied by (x) a policy or
policies (or an unconditional binding commitment therefor to be replaced by a
final title policy) of title insurance issued by a nationally recognized title
insurance company (each such policy, a “Title Policy”), in such amounts as
reasonably acceptable to the Administrative Agent not to exceed the Fair Market
Value of the applicable Mortgaged Property, insuring the Lien of each Mortgage
as a valid first Lien on the Mortgaged Property described therein, free of any
other Liens except as expressly permitted by Section 10.2 or as otherwise
permitted by the Administrative Agent and otherwise in form and substance
reasonably acceptable to the Administrative Agent and the Borrower, together
with such endorsements, coinsurance and reinsurance as the Administrative Agent
may reasonably request but only to the extent such endorsements are
(i) available in the relevant jurisdiction (provided in no event shall the
Administrative Agent request a creditors’ rights endorsement) and (ii) available
at commercially reasonable rates, (y) an opinion of local counsel to the
applicable Credit Party in form and substance reasonably acceptable to the
Administrative Agent, (z) a completed “Life-of-Loan” Federal Emergency
Management Agency Standard Flood Hazard Determination, and if any improvements
on such Mortgaged Property are located in a special flood hazard area, (i) a
notice about special flood hazard area status and flood disaster assistance duly
executed by the applicable Credit Parties and (ii) certificates of insurance
evidencing the insurance required by Section 9.3 in form and substance
reasonably satisfactory to the Administrative Agent, and (aa) an ALTA survey in
a form and substance reasonably acceptable to the Collateral Agent or such
existing survey together with a no-change affidavit sufficient for the title
company to remove all standard survey exceptions from the Title Policy related
to such Mortgaged Property and issue the endorsements required in (x) above.

 

(d)                                 Post-Closing Covenant.  The Borrower agrees
that it will, or will cause its relevant Subsidiaries to, complete each of the
actions described on Schedule 9.14 as soon as commercially reasonable and by no
later than the date set forth in Schedule 9.14 with respect to such action or
such later date as the Administrative Agent may reasonably agree.

 

9.15                        Maintenance of Ratings.  The Borrower will use
commercially reasonable efforts to obtain and maintain (but not maintain any
specific rating) a corporate family and/or corporate credit rating in respect of
the Borrower, as applicable, and ratings in respect of the Term Loans provided
pursuant to this Agreement, in each case, from each of S&P and Moody’s.

 

9.16                        Lines of Business.  The Borrower and the Restricted
Subsidiaries, taken as a whole, will not fundamentally and substantively alter
the character of their business, taken as a whole, from the business conducted
by the Borrower and the Subsidiaries, taken as a whole, on the Closing Date and
other business activities which are extensions thereof or otherwise incidental,
synergistic, reasonably related, or ancillary to any of the foregoing (and
non-core incidental businesses acquired in connection with any Permitted
Acquisition or permitted Investment).

 

Section 10.                                    Negative Covenants.

 

The Borrower hereby covenants and agrees that on the Closing Date (immediately
after consummation of the Acquisition) and thereafter, until the Commitments,
the Swingline Commitment and each Letter of Credit have terminated or been
collateralized in accordance with the terms of this Agreement and the Loans and
Unpaid Drawings, together with interest, Fees, and all other Obligations
incurred hereunder (other than contingent indemnity obligations as to which no
valid demand has been made, Secured Hedge Obligations, Secured Cash Management
Obligations and Letters of Credit, collateralized in accordance with the terms
of this Agreement), are paid in full:

 

125

--------------------------------------------------------------------------------


 

10.1                        Limitation on Indebtedness.  The Borrower will not,
and will not permit any of its Restricted Subsidiaries to create, incur, issue,
assume, guarantee or otherwise become liable, contingently or otherwise
(collectively, “incur” and collectively, an “incurrence”) with respect to any
Indebtedness (including Acquired Indebtedness), except that the foregoing
limitations will not apply to:

 

(a)                                 Indebtedness arising under the Credit
Documents;

 

(b)                                 (i) Indebtedness (including any unused
commitment) outstanding on the Closing Date listed on Schedule 10.1 and
(ii) intercompany Indebtedness (including any unused commitment) outstanding on
the Closing Date listed on Schedule 10.1;

 

(c)                                  Indebtedness (including Capitalized Lease
Obligations) to finance the purchase, lease, construction, installation,
maintenance, replacement or improvement of property (real or personal) or
equipment that is used or useful in the business of the Borrower or any
Restricted Subsidiary or a Similar Business, whether through the direct purchase
of assets or the Capital Stock of any Person owning such assets and Indebtedness
arising from the conversion of the obligations of the Borrower or any Restricted
Subsidiary under or pursuant to any “synthetic lease” transactions to on-balance
sheet Indebtedness of the Borrower or such Restricted Subsidiary, in an
aggregate principal amount which, when aggregated with the principal amount of
all other Indebtedness then outstanding and incurred pursuant to this
clause (c) and all Refinancing Indebtedness incurred to refinance any other
Indebtedness incurred pursuant to this clause (d), does not exceed the greater
of (x) $20.0 million and (y) 1.0% of Consolidated Total Assets for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time of
incurrence; provided that Capitalized Lease Obligations incurred by the Borrower
or any Restricted Subsidiary pursuant to this clause (c) in connection with a
Permitted Sale Leaseback shall not be subject to the foregoing limitation so
long as the proceeds of such Permitted Sale Leaseback are used by the Borrower
or such Restricted Subsidiary to permanently repay outstanding Term Loans or
other Indebtedness secured by a Lien on the assets subject to such Permitted
Sale Leaseback (excluding any Lien ranking junior to the Lien securing the
Obligations);

 

(d)                                 Indebtedness (including letter of credit
obligations consistent with past practice constituting reimbursement obligations
with respect to letters of credit issued in the ordinary course of business), in
respect of workers’ compensation claims, deferred compensation, performance or
surety bonds, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement or indemnification type obligations regarding workers’
compensation claims, performance or surety bonds, health, disability or other
employee benefits or property, casualty or liability insurance or
self-insurance;

 

(e)                                  Indebtedness arising from agreements of the
Borrower or a Restricted Subsidiary providing for indemnification, adjustment of
purchase price, earnout or similar obligations, in each case, incurred or
assumed in connection with the acquisition or disposition of any business,
assets or a Subsidiary or other Person, other than guarantees of Indebtedness
incurred by any Person acquiring all or any portion of such business, assets or
a Subsidiary for the purpose of financing such acquisition;

 

(f)                                   [reserved];

 

126

--------------------------------------------------------------------------------


 

(g)                                  Indebtedness of the Borrower or a
Restricted Subsidiary owing to the Borrower or another Restricted Subsidiary;
provided that if the Borrower or a Guarantor incurs such Indebtedness owing to a
Restricted Subsidiary that is not a Guarantor, such Indebtedness is subordinated
in right of payment to the Guarantee of such Guarantor as the case may be (it
being understood that any such Indebtedness owing to a Restricted Subsidiary
that is not a Guarantor shall be permitted to the extent permitted as an
Investment pursuant to Section 10.6); provided, further, that any subsequent
issuance or transfer of any Capital Stock or any other event which results in
any such Restricted Subsidiary ceasing to be a Restricted Subsidiary or any
other subsequent transfer of any such Indebtedness (except to the Borrower or
another Restricted Subsidiary) shall be deemed, in each case to be an incurrence
of such Indebtedness not permitted by this clause;

 

(h)                                 shares of preferred stock of a Restricted
Subsidiary issued to the Borrower or another Restricted Subsidiary; provided
that any subsequent issuance or transfer of any Capital Stock or any other event
which results in any such Restricted Subsidiary ceasing to be a Restricted
Subsidiary or any other subsequent transfer of any such shares of preferred
stock (except to the Borrower or another Restricted Subsidiary) shall be deemed
in each case to be an issuance of such shares of preferred stock not permitted
by this clause;

 

(i)                                     Hedging Obligations (excluding Hedging
Obligations entered into for speculative purposes);

 

(j)                                    (i) obligations in respect of
self-insurance, performance, bid, appeal, and surety bonds and completion
guarantees and similar obligations provided by the Borrower or any Restricted
Subsidiary or (ii) obligations in respect of letters of credit, bank guarantees
or similar instruments related thereto, in each case, in the ordinary course of
business or consistent with past practice;

 

(k)                                 Indebtedness not otherwise permitted
hereunder in an aggregate principal amount not to exceed the greater of
(x) $100.0 million and (y) 5.0% of Consolidated Total Assets for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time of
incurrence;

 

(l)                                     Indebtedness incurred or issued to
refinance any Indebtedness incurred under clause (b) above, this clause (l), and
clauses (m) and (x) below or any Indebtedness incurred or issued to so
refinance, replace, refund, extend, renew, defease, restructure, amend, restate
or otherwise modify (collectively, “refinance”) such Indebtedness (the
“Refinancing Indebtedness”) prior to its respective maturity; provided that such
Refinancing Indebtedness (1) has a weighted average life to maturity at the time
such Refinancing Indebtedness is incurred which is not less than the remaining
weighted average life to maturity of the Indebtedness, Disqualified Stock or
preferred stock being refinanced, (2) to the extent such Refinancing
Indebtedness refinances (i) Indebtedness that is unsecured or secured by a Lien
ranking junior to the Liens securing the Obligations, such Refinancing
Indebtedness is unsecured or secured by a Lien ranking junior to the Liens
securing the Obligations and (ii) Indebtedness subordinated to the Obligations,
such Refinancing Indebtedness is subordinated to the Obligations at least to the
same extent as the Indebtedness being Refinanced and (3) shall not include
Indebtedness of a Subsidiary of the Borrower that is not a Guarantor that
refinances Indebtedness of the Borrower or a Guarantor;

 

(m)                             Indebtedness of (x) the Borrower or a Restricted
Subsidiary incurred or issued to finance an acquisition, merger, or
consolidation, or (y) Persons that are acquired by the Borrower

 

127

--------------------------------------------------------------------------------


 

or any Restricted Subsidiary or merged into or consolidated with the Borrower or
a Restricted Subsidiary in accordance with the terms hereof (including
designating an Unrestricted Subsidiary a Restricted Subsidiary); provided that
after giving effect to any such acquisition, merger, consolidation or
designation described in this clause (m), (i) in the case of such Indebtedness
that is unsecured or Junior Debt (A) either (1) the Fixed Charge Coverage Ratio
of the Borrower and Restricted Subsidiaries would be at least 2.00:1.00 or
(2) the Fixed Charge Coverage Ratio of the Borrower and the Restricted
Subsidiaries is equal to or greater than that immediately prior to such
acquisition, merger, consolidation or designation or (B) the Consolidated Total
Debt to Consolidated EBITDA Ratio (calculated on a Pro Forma Basis) shall be
either (1) less than or equal to the Consolidated Total Debt to Consolidated
EBITDA Ratio immediately prior to such acquisition, merger, consolidation or
designation or (2) less than or equal to 4.50:1.00 and (ii) in the case of such
Indebtedness secured on an equal priority basis (but without regard to the
control of remedies) with Liens on the Collateral securing the Obligations,
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio (calculated on
a Pro Forma Basis) shall be less than or equal to 3.00:1.00; provided, however,
that any Indebtedness in the form of a term loan B or similar form of
institutional term loan incurred pursuant to clause (ii) of the immediately
preceding proviso shall be subject to the MFN Protection; provided, further that
the amount of Indebtedness (other than Acquired Indebtedness) that may be
incurred pursuant to this clause (m) by Restricted Subsidiaries that are not
Guarantors shall not exceed (I) the greater of (x) $100.0 million and (y) 5.0%
of Consolidated Total Assets for the most recently ended Test Period (calculated
on a Pro Forma Basis) less (II) the aggregate amount of Indebtedness incurred by
Restricted Subsidiaries that are not Guarantors pursuant to clauses (q) and
(x) of this Section 10.1, at any one time outstanding;

 

(n)                                 Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business;

 

(o)                                 (i) Indebtedness supported by a letter of
credit, in a principal amount not in excess of the stated amount of such letter
of credit so long as such letter of credit is otherwise permitted to be incurred
pursuant to this Section 10.1 or (ii) obligations in respect of letters of
support, guarantees or similar obligations issued, made or incurred for the
benefit of any Subsidiary of the Borrower to the extent required by law or in
connection with any statutory filing or the delivery of audit opinions performed
in jurisdictions other than within the United States;

 

(p)                                 (1) any guarantee by the Borrower or a
Restricted Subsidiary of Indebtedness or other obligations of any Restricted
Subsidiary so long as in the case of a guarantee of Indebtedness by a Restricted
Subsidiary that is not a Guarantor, such Indebtedness could have been incurred
directly by the Restricted Subsidiary providing such guarantee or (2) any
guarantee by a Restricted Subsidiary of Indebtedness of the Borrower;

 

(q)                                 Indebtedness of Restricted Subsidiaries that
are not Guarantors in the aggregate at any one time outstanding not to exceed
(I) the greater of (x) $100.0 million and (y) 5.0% of Consolidated Total Assets
for the most recently ended Test Period (calculated on a Pro Forma Basis) less
(II) the aggregate amount of Indebtedness incurred by Restricted Subsidiaries
that are not Guarantors pursuant to clauses (m) and (x) of this Section 10.1, at
any one time outstanding;

 

(r)                                    Indebtedness of the Borrower or any of
the Restricted Subsidiaries consisting of (i) the financing of insurance
premiums or (ii) take or pay obligations contained in supply

 

128

--------------------------------------------------------------------------------


 

arrangements in each case, incurred in the ordinary course of business or
consistent with past practice;

 

(s)                                   (i) Indebtedness of the Borrower or any of
the Restricted Subsidiaries undertaken in connection with cash management and
related activities with respect to any Subsidiary or joint venture in the
ordinary course of business, including with respect to financial accommodations
of the type described in the definition of Cash Management Services and
(ii) Indebtedness owed on a short term basis of no longer than 30 days to banks
and other financial institutions incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries with such banks or financial
institutions that arises in connection with ordinary banking arrangements to
manage cash balances of the Borrower and its Restricted Subsidiaries;

 

(t)                                    Indebtedness consisting of Indebtedness
issued by the Borrower or any of the Restricted Subsidiaries to future, current
or former officers, directors, managers and employees thereof, their respective
estates, spouses or former spouses, in each case to finance the purchase or
redemption of Equity Interests of the Borrower to the extent permitted by
Section 10.5 and 10.6;

 

(u)                                 Indebtedness in respect of (i) Permitted
Other Indebtedness to the extent that the Net Cash Proceeds therefrom are
applied to the prepayment of Term Loans in the manner set forth in
Section 5.2(a)(i) and (ii) any refinancing, refunding, renewal or extension of
any Indebtedness specified in subclause (i) above; provided that (x) the
principal amount of any such Indebtedness is not increased above the principal
amount thereof outstanding immediately prior to such refinancing, refunding,
renewal or extension (except for any original issue discount thereon and the
amount of fees, expenses, and premium and accrued and unpaid interest in
connection with such refinancing) and (y) such Indebtedness otherwise complies
with the definition of Permitted Other Indebtedness;

 

(v)                                 Indebtedness in respect of (i) Permitted
Other Indebtedness; provided that the aggregate principal amount of all such
Permitted Other Indebtedness issued or incurred pursuant to this
subclause (i) shall not exceed the Maximum Incremental Facilities Amount,
(ii) any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above; provided that (x) the principal amount of any
such Indebtedness is not increased above the principal amount thereof
outstanding immediately prior to such refinancing, refunding, renewal or
extension (except for any original issue discount thereon and the amount of
fees, expenses and premium and accrued and unpaid interest in connection with
such refinancing) and (y) such Indebtedness otherwise complies with the
definition of Permitted Other Indebtedness and (iii) any such Indebtedness in
the form of a term loan B or similar form of institutional term loan incurred
pursuant to this clause (v) shall be subject to the MFN Protection;

 

(w)                               (i) Indebtedness in respect of Permitted Debt
Exchange Notes incurred pursuant to a Permitted Debt Exchange in accordance with
Section 2.15 (and which does not generate any additional proceeds) and (ii) any
refinancing, refunding, renewal or extension of any Indebtedness specified in
subclause (i) above; provided that (x) the principal amount of any such
Indebtedness is not increased above the principal amount thereof outstanding
immediately prior to such refinancing, refunding, renewal or extension (except
for any original issue discount thereon and the amount of fees, expenses, and
premium and accrued and unpaid interest in connection with such refinancing) and
(y) such Indebtedness otherwise complies with the definition of Permitted Other
Indebtedness; and

 

129

--------------------------------------------------------------------------------


 

(x)                                 unlimited Indebtedness, so long as (i) in
the case of such Indebtedness secured on an equal priority basis (but without
regard to the control of remedies) with Liens on the Collateral securing the
Obligations, Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio
(calculated on a Pro Forma Basis) shall be less than or equal to 3.00:1.00;
provided, however, that any Indebtedness in the form of a term loan B or similar
form of institutional term loan incurred pursuant to this clause (i) shall be
subject to the MFN Protection, or (ii) in the case of such Indebtedness that is
unsecured or Junior Debt, the Consolidated Total Debt to Consolidated EBITDA
Ratio (calculated on a Pro Forma Basis) shall be less than or equal to
4.50:1.00; provided that the amount of Indebtedness that may be incurred
pursuant to this clause (x) by Restricted Subsidiaries that are not Guarantors
shall not exceed (I) the greater of (x) $100.0 million and (y) 5.0% of
Consolidated Total Assets for the most recently ended Test Period (calculated on
a Pro Forma Basis) less (II) the aggregate amount of Indebtedness incurred by
Restricted Subsidiaries that are not Guarantors pursuant to clauses (m) and
(q) of this Section 10.1, at any one time outstanding.

 

For purposes of determining compliance with this Section 10.1:  (i) in the event
that an item of Indebtedness (or any portion thereof) meets the criteria of more
than one of the categories of permitted Indebtedness described above, the
Borrower, in its sole discretion, will classify and may reclassify (including
within the definition of Maximum Incremental Facilities Amount) such item of
Indebtedness (or any portion thereof) and will only be required to include the
amount and type of such Indebtedness in one of the above clauses or paragraphs;
and (ii) at the time of incurrence, the Borrower will be entitled to divide and
classify an item of Indebtedness in more than one of the types of Indebtedness
described in this Section 10.1.

 

Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest or
dividends in the form of additional Indebtedness will not be deemed to be an
incurrence of Indebtedness for purposes of this covenant.  Any Refinancing
Indebtedness shall be deemed to include additional Indebtedness incurred to pay
premiums (including reasonable tender premiums), defeasance costs, fees, and
expenses in connection with such refinancing.

 

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the principal amount of Indebtedness
denominated in another currency shall be calculated based on the relevant
currency exchange rate in effect on the date such Indebtedness was incurred, in
the case of term debt, or first committed, in the case of revolving credit debt;
provided that if such Indebtedness is incurred to refinance other Indebtedness
denominated in another currency, and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
principal amount of such Indebtedness being refinanced plus (ii) the aggregate
amount of fees, underwriting discounts, premiums, and other costs and expenses
and accrued and unpaid interest incurred in connection with such refinancing.

 

The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

 

This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior to secured Indebtedness merely because it is unsecured or (2) senior
Indebtedness as subordinated or junior to any other senior Indebtedness merely
because it has a junior priority with respect to the same collateral.

 

130

--------------------------------------------------------------------------------


 

10.2                        Limitation on Liens.

 

(a)                                 The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, create, incur, assume or suffer to exist
any Lien upon any property or assets of any kind (real or personal, tangible or
intangible) of the Borrower or any Restricted Subsidiary, whether now owned or
hereafter acquired (each, a “Subject Lien”) that secures obligations under any
Indebtedness on any asset or property of the Borrower or any Restricted
Subsidiary, except:

 

(i)                                     if such Subject Lien is a Permitted
Lien; and

 

(ii)                                  in the case of any Subject Lien on assets
or property not constituting Collateral, any Subject Lien if (i) the Obligations
are equally and ratably secured with (or on a senior basis to, in the case such
Subject Lien secures any Junior Debt) the obligations secured by such Subject
Lien or (ii) such Subject Lien is a Permitted Lien.

 

(b)                                 Any Lien created for the benefit of the
Secured Parties pursuant to the preceding paragraph shall provide by its terms
that such Lien shall be automatically and unconditionally be released and
discharged upon the release and discharge of the Subject Lien that gave rise to
the obligation to so secure the Obligations.

 

10.3                        Limitation on Fundamental Changes.  The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, enter into
any merger, consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution), or convey, sell, lease,
assign, transfer or otherwise dispose of, all or substantially all its business
units, assets or other properties, except that:

 

(a)                                 so long as no Event of Default has occurred
and is continuing or would result therefrom, any Subsidiary of the Borrower or
any other Person may be merged, amalgamated or consolidated with or into the
Borrower; provided that  the Borrower shall be the continuing or surviving
corporation;

 

(b)                                 so long as no Event of Default has occurred
and is continuing or would result therefrom, any Subsidiary of the Borrower or
any other Person (in each case, other than the Borrower) may be merged,
amalgamated or consolidated with or into any one or more Subsidiaries of the
Borrower; provided that (i) in the case of any merger, amalgamation or
consolidation involving one or more Restricted Subsidiaries, (A) a Restricted
Subsidiary shall be the continuing or surviving Person or (B) the Borrower shall
cause the Person formed by or surviving any such merger, amalgamation or
consolidation (if other than a Restricted Subsidiary) to become a Restricted
Subsidiary, (ii) in the case of any merger, amalgamation or consolidation
involving one or more Guarantors, a Guarantor shall be the continuing or
surviving Person or the Person formed by or surviving any such merger,
amalgamation or consolidation and if the surviving Person is not already a
Guarantor, such Person shall execute a supplement to the Guarantee and the
relevant Security Documents in form and substance reasonably satisfactory to the
Administrative Agent in order to become a Guarantor and pledgor, mortgagor and
grantor, as applicable, thereunder for the benefit of the Secured Parties, and
(iii) the Borrower shall have delivered to the Administrative Agent an officer’s
certificate stating that such merger, amalgamation or consolidation and any such
supplements to any Security Document preserve the enforceability of the
Guarantees and the perfection and priority of the Liens under the applicable
Security Documents;

 

(c)                                  the Transactions may be consummated;

 

131

--------------------------------------------------------------------------------


 

(d)                                 (i) any Restricted Subsidiary that is not a
Credit Party may convey, sell, lease, assign, transfer or otherwise dispose of
any or all of its assets (upon voluntary liquidation or dissolution or
otherwise) to the Borrower or any other Restricted Subsidiary or (ii) any Credit
Party (other than the Borrower) may convey, sell, lease, assign, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
dissolution or otherwise) to any other Credit Party;

 

(e)                                  any Subsidiary may convey, sell, lease,
assign, transfer or otherwise dispose of any or all of its assets (upon
voluntary liquidation or dissolution or otherwise) to a Credit Party; provided
that the consideration for any such disposition by any Person other than a
Guarantor shall not exceed the fair value of such assets;

 

(f)                                   any Restricted Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; and

 

(g)                                  the Borrower and the Restricted
Subsidiaries may consummate a merger, dissolution, liquidation, consolidation,
investment or conveyance, sale, lease, assignment or disposition, the purpose of
which is to effect an Asset Sale (which for purposes of this Section 10.3(g),
will include any disposition below the dollar threshold set forth in
clause (d) of the definition of “Asset Sale”) permitted by Section 10.4 or an
investment permitted pursuant to Section 10.6.

 

10.4                        Limitation on Sale of Assets.  The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, consummate an
Asset Sale, unless:

 

(a)                                 the Borrower or such Restricted Subsidiary,
as the case may be, receives consideration at the time of such Asset Sale at
least equal to the Fair Market Value (as determined at the time of contractually
agreeing to such Asset Sale) of the assets sold or otherwise disposed of;

 

(b)                                 at the time of entering into the definitive
documentation with respect to such Asset Sale, no Event of Default shall have
occurred and be continuing; and

 

(c)                                  except in the case of a Permitted Asset
Swap, if the property or assets sold or otherwise disposed of have a Fair Market
Value in excess of the greater of (a) $20.0 million and (b) 1.0% of Consolidated
Total Assets for the most recently ended Test Period (calculated on a Pro Forma
Basis) at the time of such disposition, at least 75% of the consideration
therefor received by the Borrower or such Restricted Subsidiary, as the case may
be, is in the form of cash or Cash Equivalents; provided that the amount of:

 

(i)                               any liabilities (as reflected on the
Borrower’s most recent consolidated balance sheet or in the footnotes thereto,
or if incurred or accrued subsequent to the date of such balance sheet, such
liabilities that would have been reflected on the Borrower’s consolidated
balance sheet or in the footnotes thereto if such incurrence or accrual had
taken place on or prior to the date of such consolidated balance sheet, as
determined in good faith by the Borrower) of the Borrower, other than
liabilities that are by their terms subordinated to the Loans, that are assumed
by the transferee of any such assets (or are otherwise extinguished in
connection with the transactions relating to such Asset Sale)

 

132

--------------------------------------------------------------------------------


 

and for which the Borrower and all such Restricted Subsidiaries have been
validly released by all applicable creditors in writing;

 

(ii)                                any securities, notes or other obligations
or assets received by the Borrower or such Restricted Subsidiary from such
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash or Cash Equivalents, or by their terms are required to be satisfied for
cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received), in each case, within 180 days following the closing of such Asset
Sale;

 

(iii)                                 Indebtedness, other than liabilities that
are by their terms subordinated to the Loans, that are of any Restricted
Subsidiary that is no longer a Restricted Subsidiary as a result of such Asset
Sale, to the extent that the Borrower and all Restricted Subsidiaries have been
validly released from any Guarantee of payment of such Indebtedness in
connection with such Asset Sale; and

 

(iv)                               any Designated Non-Cash Consideration
received by the Borrower or such Restricted Subsidiary in such Asset Sale having
an aggregate Fair Market Value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (iv) that is at that
time outstanding, not to exceed the greater of $50.0 million or 2.5% of
Consolidated Total Assets at the time of the receipt of such Designated Non-Cash
Consideration, with the Fair Market Value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value,

 

shall be deemed to be cash for purposes of this clause (b) of this provision and
for no other purpose.

 

Within the Reinvestment Period after the Borrower’s or any Restricted
Subsidiary’s receipt of the Net Cash Proceeds of any Asset Sale, the Borrower or
such Restricted Subsidiary shall apply the Net Cash Proceeds from such Asset
Sale:

 

(i)                                to prepay Loans or Permitted Other
Indebtedness in accordance with Section 5.2(a)(i); and/or

 

(ii)                                to make investments in the Borrower and its
Subsidiaries; provided that the Borrower and the Restricted Subsidiaries will be
deemed to have complied with this clause (ii) if and to the extent that, within
the Reinvestment Period after the Asset Sale that generated the Net Cash
Proceeds, the Borrower or such Restricted Subsidiary has entered into and not
abandoned or rejected a binding agreement or letter of intent to consummate any
such investment described in this clause (ii) with the good faith expectation
that such Net Cash Proceeds will be applied to satisfy such commitment within
180 days of such commitment and, in the event any such commitment is later
cancelled or terminated for any reason before the Net Cash Proceeds are applied
in connection therewith, the Borrower or such Restricted Subsidiary prepays the
Loans in accordance with Section 5.2(a)(i).

 

(d)                                 Pending the final application of any Net
Cash Proceeds pursuant to this covenant, the Borrower or the applicable
Restricted Subsidiary may apply such Net Cash Proceeds temporarily to reduce
Indebtedness outstanding under the Revolving Credit Facility or any other
revolving credit facility or otherwise invest such Net Cash Proceeds in any
manner not prohibited by this Agreement.

 

133

--------------------------------------------------------------------------------


 

10.5                        Limitation on Restricted Payments. The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, declare, pay or
make, directly or indirectly, any Restricted Payment, except:

 

(a)                                 the Borrower may declare and pay dividends
with respect to its Equity Interests payable solely in additional shares of its
common stock;

 

(b)                                 Restricted Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests;

 

(c)                                  the Borrower may make Restricted Payments
pursuant to and in accordance with stock option plans or other benefit plans for
management, employees or independent consultants of the Borrower and its
Restricted Subsidiaries;

 

(d)                                 the Borrower may make Restricted Payments to
pay for the repurchase, retirement or other acquisition or retirement for value
of Equity Interests of the Borrower held by any future, present or former
employee, director, manager or consultant of the Borrower or any of its
Subsidiaries, or their estates, descendants, family, spouse or former spouse
pursuant to any management equity plan or stock option or phantom equity plan or
any other management or employee benefit plan or agreement, or any stock
subscription or shareholder agreement; provided that, except with respect to
non-discretionary purchases, the aggregate Restricted Payments made under this
clause (d) subsequent to the Closing Date do not exceed in any calendar year the
greater of (a) $10.0 million and (b) 0.5% of Consolidated Total Assets for the
most recently ended Test Period (calculated on a Pro Forma Basis) (with unused
amounts in any calendar year being carried over to succeeding calendar years);

 

(e)                                  [reserved];

 

(f)                                   the Borrower may purchase, redeem or
otherwise acquire Equity Interests issued by it with the proceeds received from
the substantially concurrent issuance of its Equity Interests;

 

(g)                                  the Borrower may repurchase fractional
shares of its Equity Interests arising out of stock dividends, splits or
combinations, business combinations or conversions of convertible securities;

 

(h)                                 the Borrower or any Subsidiary may receive
or accept the return to the Borrower or any Restricted Subsidiary of Equity
Interests of the Borrower or any Subsidiary constituting a portion of the
purchase price consideration in settlement of indemnification claims;

 

(i)                                     the Borrower or any Subsidiary may make
payments or distributions to dissenting stockholders pursuant to applicable law;

 

(j)                                    the Borrower may repurchase its Equity
Interests pursuant to its existing share repurchase program announced on
February 4, 2016 or any other stock repurchase program or plan so long (1) no
Default or Event of Default has occurred and is continuing prior to making any
such repurchase or would arise after giving effect (including giving effect on a
pro forma basis) thereto and (2) the aggregate amount of such repurchases does
not exceed $70 million;

 

(k)                                 the Borrower may make other Restricted
Payments not otherwise permitted hereunder in an aggregate principal amount not
to exceed the sum of (I) the greater of (x) $100.0 million and (y) 5.0% of
Consolidated Total Assets for the most recently ended Test Period (calculated on
a Pro Forma Basis) at the time of making such Restricted Payments minus (II) any
Investments pursuant to Section 10.6(z);

 

134

--------------------------------------------------------------------------------


 

(l)                                     so long as (x) no Event of Default shall
have occurred and be continuing or would result therefrom at the time of
declaration thereof and (y) with respect to Restricted Payments made in reliance
on clause (b) of the definition of “Available Amount” only, after giving effect
thereto on a Pro Forma Basis, the Consolidated Total Debt to Consolidated EBITDA
Ratio is not greater than 3.50 to 1.00, the Borrower may make Restricted
Payments in an amount not to exceed the Available Amount;

 

(m)                             the distribution, by dividend or otherwise, of
shares of Capital Stock of, or Indebtedness owed to the Borrower or a Restricted
Subsidiary by, Unrestricted Subsidiaries (other than Unrestricted Subsidiaries,
the primary assets of which are cash and/or Cash Equivalents); and

 

(n)                                 so long as no Event of Default shall have
occurred and be continuing at the time of declaration thereof, the Borrower may
make additional Restricted Payments so long as, after giving effect thereto on a
Pro Forma Basis, the Consolidated Total Debt to Consolidated EBITDA Ratio is not
greater than 2.50:1.00.

 

The Borrower will not permit any Unrestricted Subsidiary to become a Restricted
Subsidiary except pursuant to the last sentence of the definition of
Unrestricted Subsidiary.  For purposes of designating any Restricted Subsidiary
as an Unrestricted Subsidiary, all outstanding Investments by the Borrower and
the Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated will be deemed to be Restricted Payments in an amount determined as
set forth in the last sentence of the definition of Investment.  Such
designation will be permitted only if a Restricted Payment in such amount would
be permitted at such time, and if such Subsidiary otherwise meets the definition
of an Unrestricted Subsidiary.  Unrestricted Subsidiaries will not be subject to
any of the restrictive covenants set forth in this Agreement.

 

10.6                        Limitation on Investments. The Borrower will not,
and will not permit any of its Restricted Subsidiaries to, make, purchase, or
acquire any Investments, except (each, a “Permitted Investment”):

 

(a)                                 any Investment in the Borrower or any
Restricted Subsidiary; provided that Investments by the Borrower or a Guarantor
in Restricted Subsidiaries that are not Guarantors pursuant to this clause
(a) shall not exceed (x) the greater of (i) $50.0 million and (ii) 2.5% of
Consolidated Total Assets for the most recently ended Test Period (calculated on
a Pro Forma Basis) less (y) the amount of any Investments in Restricted
Subsidiaries that are not Guarantors made pursuant to clause (h) below, at the
time of such Investment (with the Fair Market Value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value) in the aggregate;

 

(b)                                 any Investment in cash, Cash Equivalents, or
Investment Grade Securities at the time such Investment is made;

 

(c)                                  (i) any transactions or Investments
otherwise made in connection with the Transactions and in accordance with the
Acquisition Agreement and (ii) any Investment by the Borrower or any Restricted
Subsidiary in a Person that is engaged in a Similar Business if as a result of
such Investment (a “Permitted Acquisition”), (1) such Person becomes a
Restricted Subsidiary or (2) such Person, in one transaction or a series of
related transactions, is merged, consolidated, or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Borrower or a Restricted Subsidiary, and, in each case, any Investment held
by such Person; provided that such Investment was not acquired by such Person in
contemplation of such acquisition, merger, consolidation, or transfer;

 

(d)                                 any Investment in securities or other assets
not constituting cash, Cash Equivalents, or

 

135

--------------------------------------------------------------------------------


 

Investment Grade Securities and received in connection with an Asset Sale made
pursuant to Section 10.4 or any other disposition of assets not constituting an
Asset Sale;

 

(e)                                  (i) any Investment existing or contemplated
on the Closing Date and, in each case, listed on Schedule 10.6 and
(ii) Investments consisting of any modification, replacement, renewal,
reinvestment, or extension of any such Investment; provided that the amount of
any such Investment is not increased from the amount of such Investment on the
Closing Date except pursuant to the terms of such Investment (including in
respect of any unused commitment), plus any accrued but unpaid interest
(including any portion thereof which is payable in kind in accordance with the
terms of such modified, extended, renewed, or replaced Investment) and premium
payable by the terms of such Indebtedness thereon and fees and expenses
associated therewith as of the Closing Date;

 

(f)                                   any Investment acquired by the Borrower or
any Restricted Subsidiary (i) in exchange for any other Investment or accounts
receivable held by the Borrower or any such Restricted Subsidiary in connection
with or as a result of a bankruptcy, workout, reorganization, or
recapitalization of such other Investment or accounts receivable or (ii) as a
result of a foreclosure by the Borrower or any Restricted Subsidiary with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default;

 

(g)                                  Hedging Obligations permitted under
Section 10.1 and Cash Management Services;

 

(h)                                 any Investment in a Similar Business having
an aggregate Fair Market Value, taken together with all other Investments made
pursuant to this clause (h) that are at that time outstanding, not to exceed
(x) the greater of (i) $50.0 million and (ii) 2.5% of Consolidated Total Assets
for the most recently ended Test Period (calculated on a Pro Forma Basis) less
(y) the amount of any Investments in Restricted Subsidiaries that are not
Guarantors made pursuant to clause (a) above, at the time of such Investment
(with the Fair Market Value of each Investment being measured at the time made
and without giving effect to subsequent changes in value); provided, however,
that if any Investment pursuant to this clause (h) is made in any Person that is
not a Restricted Subsidiary at the date of the making of such Investment and
such Person becomes a Restricted Subsidiary after such date, such Investment
shall thereafter be deemed to have been made pursuant to clause (a) above and
shall cease to have been made pursuant to this clause (h) for so long as such
Person continues to be a Restricted Subsidiary;

 

(i)                                     Investments the payment for which
consists of Equity Interests of the Borrower (exclusive of Disqualified Stock);

 

(j)                                    guarantees of Indebtedness permitted
under Section 10.1;

 

(k)                                 any transaction to the extent it constitutes
an Investment that is permitted and made in accordance with the provisions of
Section 9.9 (except transactions described in clause (a) of such paragraph);

 

(l)                                     Investments consisting of purchases and
acquisitions of inventory, supplies, material, equipment, or other similar
assets in the ordinary course of business;

 

(m)                             additional Investments having an aggregate Fair
Market Value, taken together with all other Investments made pursuant to this
clause (m) that are at that time outstanding (without giving effect to the sale
of an Unrestricted Subsidiary to the extent the proceeds of such sale do not
consist of cash or marketable securities), not to exceed the greater of
(a) $100.0 million and (b) 5.0% of Consolidated Total Assets for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time of such

 

136

--------------------------------------------------------------------------------


 

Investment (with the Fair Market Value of each Investment being measured at the
time made and without giving effect to subsequent changes in value);

 

(n)                                 Investments relating to any Receivables
Subsidiary that, in the good faith determination of the board of directors of
the Borrower, are necessary or advisable to effect a Receivables Facility or any
repurchases in connection therewith;

 

(o)                                 advances to, or guarantees of Indebtedness
of, employees not in excess of $10.0 million;

 

(p)                                 (i) loans and advances to officers,
directors, managers, and employees for business related travel expenses, moving
expenses, and other similar expenses, in each case, incurred in the ordinary
course of business or consistent with past practices or to fund such Person’s
purchase of Equity Interests of the Borrower and (ii) promissory notes received
from stockholders of the Borrower or any Subsidiary in connection with the
exercise of stock options in respect of the Equity Interests of the Borrower and
the Subsidiaries;

 

(q)                                 Investments consisting of extensions of
trade credit in the ordinary course of business;

 

(r)                                    Investments in the ordinary course of
business consisting of Uniform Commercial Code Article 3 endorsements for
collection or deposit and Uniform Commercial Code Article 4 customary trade
arrangements with customers consistent with past practices;

 

(s)                                   Non-cash Investments in connection with
tax planning and reorganization activities; provided that after giving effect to
any such activities, the security interests of the Lenders in the Collateral,
taken as a whole, would not be materially impaired;

 

(t)                                    Investments made in the ordinary course
of business in connection with obtaining, maintaining or renewing client,
franchisee and customer contracts and loans or advances made to, and guarantees
with respect to obligations of, franchisees, distributors, suppliers, licensors
and licensees in the ordinary course of business;

 

(u)                                 the licensing and contribution of
Intellectual Property pursuant to joint development, venture or marketing
arrangements with other Persons, in the ordinary course of business;

 

(v)                                 contributions to a “rabbi” trust for the
benefit of employees, directors, consultants, independent contractors or other
service providers or other grantor trust subject to claims of creditors in the
case of a bankruptcy of the Borrower;

 

(w)                               Investments by an Unrestricted Subsidiary
entered into prior to the day such Unrestricted Subsidiary is redesignated as a
Restricted Subsidiary pursuant to the definition of “Unrestricted Subsidiary”;

 

(x)                                 so long as (x) no Event of Default shall
have occurred and be continuing and (y) with respect to Investments made in
reliance on clause (b) of the definition of “Available Amount” only, after
giving effect thereto on a Pro Forma Basis, the Consolidated Total Debt to
Consolidated EBITDA Ratio is not greater than 3.50 to 1.00, other Investments
made with any portion of the Available Amount;

 

(y)                                 so long as no Event of Default shall have
occurred and be continuing at the time of such Investment, the Borrower or any
Restricted Subsidiary may make additional Investments so long as, after giving
effect thereto on a Pro Forma Basis, the Consolidated Total Debt to Consolidated
EBITDA Ratio

 

137

--------------------------------------------------------------------------------


 

is not greater than 2.75:1.00; and

 

(z)                                  additional Investments having an aggregate
Fair Market Value, taken together with all other Investments made pursuant to
this clause (z) that are at that time outstanding (without giving effect to the
sale of an Unrestricted Subsidiary to the extent the proceeds of such sale do
not consist of cash or marketable securities), not to exceed available capacity
under Section 10.5(k).

 

10.7                        Limitation on Subsidiary Distributions.  The
Borrower will not permit any of its Restricted Subsidiaries that are not
Guarantors to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or consensual restriction
on the ability of any such Restricted Subsidiary to:

 

(a)                                 (i) pay dividends or make any other
distributions to the Borrower or any Restricted Subsidiary on its Capital Stock
or with respect to any other interest or participation in, or measured by, its
profits or (ii) pay any Indebtedness owed to the Borrower or any Restricted
Subsidiary;

 

(b)                                 make loans or advances to the Borrower or
any Restricted Subsidiary; or

 

(c)                                  sell, lease or transfer any of its
properties or assets to the Borrower or any Restricted Subsidiary;

 

except (in each case) for such encumbrances or restrictions (x) which the
Borrower has reasonably determined in good faith will not materially impair the
Borrower’s ability to make payments under this Agreement when due or
(y) existing under or by reason of:

 

(i)                                     contractual encumbrances or restrictions
in effect on the Closing Date, including pursuant to this Agreement and the
related documentation and related Hedging Obligations;

 

(ii)                                  purchase money obligations for property
acquired in the ordinary course of business or consistent with past practice and
Capitalized Lease Obligations that impose restrictions of the nature discussed
in clause (c) above on the property so acquired;

 

(iii)                               Requirements of Law or any applicable rule,
regulation or order;

 

(iv)                              any agreement or other instrument of a Person
acquired by or merged or consolidated with or into the Borrower or any
Restricted Subsidiary, or of an Unrestricted Subsidiary that is designated a
Restricted Subsidiary, or that is assumed in connection with the acquisition of
assets from such Person, in each case that is in existence at the time of such
transaction (but not created in contemplation thereof), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person and its Subsidiaries, or the property or assets of
the Person and its Subsidiaries, so acquired or designated;

 

(v)                                 contracts for the sale of assets, including
customary restrictions with respect to a Subsidiary of the Borrower pursuant to
an agreement that has been entered into for the sale or disposition of all or
substantially all of the Capital Stock or assets of such Subsidiary and
restrictions on transfer of assets subject to Permitted Liens;

 

138

--------------------------------------------------------------------------------


 

(vi)                              (x) secured Indebtedness otherwise permitted
to be incurred pursuant to Sections 10.1 and 10.2 that limit the right of the
debtor to dispose of the assets securing such Indebtedness and (y) restrictions
on transfers of assets subject to Permitted Liens (but, with respect to any such
Permitted Lien, only to the extent that such transfer restrictions apply solely
to the assets that are the subject of such Permitted Lien);

 

(vii)                           restrictions on cash or other deposits or net
worth imposed by customers under contracts entered into in the ordinary course
of business;

 

(viii)                        other Indebtedness, Disqualified Stock or
preferred stock of Restricted Subsidiaries permitted to be incurred subsequent
to the Closing Date pursuant to the provisions of Section 10.1;

 

(ix)                              customary provisions in joint venture
agreements or arrangements and other similar agreements or arrangements relating
solely to such joint venture and the Equity Interests issued thereby;

 

(x)                                 customary provisions contained in leases,
sub-leases, licenses, sub-licenses or similar agreements, in each case, entered
into in the ordinary course of business;

 

(xi)                              restrictions created in connection with any
Receivables Facility that, in the good faith determination of the board of
directors of the Borrower, are necessary or advisable to effect such Receivables
Facility; and

 

(xii)                           any encumbrances or restrictions of the type
referred to in clauses (a), (b), and (c) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (i) through (xii) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements, or refinancings (x) are, in the good faith judgment of the
Borrower’s board of directors, no more restrictive in any material respect with
respect to such encumbrance and other restrictions taken as a whole than those
prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing or (y) do not materially
impair the Borrower’s ability to pay its obligations under the Credit Documents
as and when due (as determined in good faith by the Borrower).

 

10.8                        Limitation on Prepayments of Subordinated
Indebtedness. The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of any
Subordinated Indebtedness of the Borrower or any Restricted Subsidiary that is
or any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination in
respect of any Subordinated Indebtedness except for:

 

(a)                                 Refinancing Indebtedness,

 

(b)                                 payments of regularly scheduled interest and
payment of principal on the scheduled maturity date of any Subordinated
Indebtedness (including for avoidance of doubt, the Convertible Notes),

 

139

--------------------------------------------------------------------------------


 

(c)                                  the conversion of any Subordinated
Indebtedness to Equity Interests (other than Disqualified Stock) of the Borrower
or any Restricted Subsidiary,

 

(d)                                 so long as no Event of Default shall have
occurred and be continuing at the time of declaration thereof, the Borrower may
make additional payments or distributions in respect of Subordinated
Indebtedness prior to its scheduled maturity so long as, after giving effect to
such payments or distribution on a Pro Forma Basis, the Consolidated Total Debt
to Consolidated EBITDA Ratio is not greater than 2.75:1.00,

 

(e)                                  so long as (x) no Event of Default shall
have occurred and be continuing or would result therefrom at the time of
declaration thereof and (y) with respect to payments or distributions in respect
of Subordinated Indebtedness made in reliance on clause (b) of the definition of
“Available Amount” only, after giving effect thereto on a Pro Forma Basis, the
Consolidated Total Debt to Consolidated EBITDA Ratio is not greater than 3.50 to
1.00, the Borrower may make payments or distributions in respect of Subordinated
Indebtedness with the Available Amount; and

 

(f)                                   payments or distributions in amounts that
would otherwise have been permitted to be made as Restricted Payments; provided
that any such prepayment shall constitute a utilization of the applicable
Restricted Payment capacity.

 

10.9                        Financial Covenants.

 

(a)                                 Total Gross Leverage Ratio. Solely with
respect to the Revolving Credit Facility, the Borrower will not permit the Total
Gross Leverage Ratio as of the last day of any Test Period (commencing with the
Test Period ending September 30, 2017) to be greater than the ratio set forth
below opposite such period:

 

Period

 

Ratio

 

Closing Date through September 30, 2017

 

5.25 to 1.00

 

December 31, 2017 through September 30, 2018

 

4.25 to 1.00

 

December 31, 2018 and thereafter

 

3.50 to 1.00

 

 

(b)                                 Minimum Interest Coverage Ratio. Solely with
respect to the Revolving Credit Facility, the Borrower will not permit the
Consolidated Interest Coverage Ratio as of the last day of any Test Period
(commencing with the Test Period ending September 30, 2017) to be less 3.50 to
1.00.

 

Section 11.                                    Events of Default.

 

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

 

11.1                        Payments.  The Borrower shall (a) default in the
payment when due of any principal of the Loans or (b) default, and such default
shall continue for five or more Business Days, in the payment when due of any
interest on the Loans or any Fees or any Unpaid Drawings or of any other amounts
owing hereunder or under any other Credit Document; or

 

11.2                        Representations, Etc.  Any representation, warranty
or statement made or deemed made by any Credit Party herein or in any other
Credit Document or any certificate delivered or required to be

 

140

--------------------------------------------------------------------------------


 

delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or

 

11.3                        Covenants.  Any Credit Party shall:

 

(a)                                 default in the due performance or observance
by it of any term, covenant or agreement contained in Section 9.1(e)(i),
Section 9.5 (solely with respect to the Borrower), Section 9.13 or Section 10;
provided that any default under Section 10.9 shall not constitute an Event of
Default with respect to the Term Loans and the Term Loans may not be accelerated
as a result thereof until the date on which the Revolving Credit Loans (if any)
have been accelerated or the Revolving Credit Commitments have been terminated,
in each case, by the Required Revolving Credit Lenders; provided that, if the
Lenders under any Incremental Revolving Credit Commitment have agreed not to
have the benefit of the covenant set forth in Section 10.9, such Incremental
Revolving Credit Commitments shall be disregarded for purposes of determining
the Required Revolving Credit Lenders and such Incremental Revolving Credit
Commitments shall be treated in the same way as the Term Loans are treated
pursuant to this proviso (such period commencing with a default under
Section 10.9 and ending on the date on which the Required Revolving Credit
Lenders with respect to the Revolving Credit Facility terminate and accelerate
the Revolving Loans, the “Term Loan Standstill Period”); or

 

(b)                                 default in the due performance or observance
by it of any term, covenant or agreement (other than those referred to in
Section 11.1 or 11.2 or clause (a) of this Section 11.3) contained in this
Agreement or any Security Document and such default shall continue unremedied
for a period of at least 30 days after receipt of written notice by the Borrower
from the Administrative Agent or the Required Lenders; or

 

11.4                        Default Under Other Agreements.  (a)  The Borrower
or any of the Restricted Subsidiaries shall (i) fail to make any payment with
respect to any Indebtedness (other than the Obligations) in excess of $50.0
million, beyond the period of grace and following all required notices, if any,
provided in the instrument or agreement under which such Indebtedness was
created or (ii) default in the observance or performance of any agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist (after giving effect to all applicable grace period and
delivery of all required notices) (other than, with respect to Indebtedness
consisting of any Hedge Agreements, termination events or equivalent events
pursuant to the terms of such Hedge Agreements (it being understood that
clause (i) shall apply to any failure to make any payment in excess of $50.0
million that is required as a result of any such termination or similar event
and that is not otherwise being contested in good faith)), the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, any such Indebtedness to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity; provided that this clause (a) shall not apply to secured
Indebtedness that becomes due as a result of the sale, transfer or other
disposition (including as a result of a casualty or condemnation event) of the
property or assets securing such Indebtedness (to the extent such sale, transfer
or other disposition is not prohibited under this Agreement), or (b) without
limiting the provisions of clause (a) above, any such Indebtedness shall be
declared to be due and payable, or required to be prepaid other than by a
regularly scheduled required prepayment or as a mandatory prepayment (and, with
respect to Indebtedness consisting of any Hedge Agreements, other than due to a
termination event or equivalent event pursuant to the terms of such Hedge
Agreements (it being understood that clause (a)(i) above shall apply to any
failure to make any payment in excess of $50.0 million that is required as a
result of any

 

141

--------------------------------------------------------------------------------


 

such termination or equivalent event and that is not otherwise being contested
in good faith)), prior to the stated maturity thereof; provided that this
clause (b) shall not apply to (x) secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness, (y) Indebtedness which is convertible
into Qualified Stock and converts to Qualified Stock in accordance with its
terms and such conversion is not prohibited hereunder, or (z) any breach or
default that is (I) remedied by the Borrower or the applicable Restricted
Subsidiary or (II) waived (including in the form of amendment) by the required
holders of the applicable item of Indebtedness, in either case, prior to the
acceleration of Loans pursuant to this Section 11; or

 

11.5                        Bankruptcy, Etc.  Except as otherwise permitted by
Section 10.3, the Borrower or any Significant Subsidiary shall commence a
voluntary case, proceeding or action concerning itself under Title 11 of the
United States Code entitled “Bankruptcy” as now or hereafter in effect, or any
successor thereto (collectively, the “Bankruptcy Code”); or an involuntary case,
proceeding or action is commenced against the Borrower or any Significant
Subsidiary and the petition is not controverted within 60 days after
commencement of the case, proceeding or action; or an involuntary case,
proceeding or action is commenced against the Borrower or any Significant
Subsidiary and the petition is not dismissed within 60 days after commencement
of the case, proceeding or action; or a custodian (as defined in the Bankruptcy
Code), judicial manager, compulsory manager, receiver, receiver manager,
trustee, liquidator, administrator, administrative receiver or similar Person is
appointed for, or takes charge of, all or substantially all of the property of
the Borrower or any Significant Subsidiary; or the Borrower or any Significant
Subsidiary commences any other voluntary proceeding or action under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency, winding-up, administration or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Borrower or any
Significant Subsidiary; or there is commenced against the Borrower or any
Significant Subsidiary any such proceeding or action that remains undismissed
for a period of 60 days; or the Borrower or any Significant Subsidiary is
adjudicated bankrupt; or any order of relief or other order approving any such
case or proceeding or action is entered; or the Borrower or any Significant
Subsidiary suffers any appointment of any custodian receiver, receiver manager,
trustee, administrator or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or the
Borrower or any Significant Subsidiary makes a general assignment for the
benefit of creditors; or

 

11.6                        ERISA.  (a) An ERISA Event or a Foreign Plan Event
shall have occurred, (b) a trustee shall be appointed by a United States
district court to administer any Pension Plan(s), (c) the PBGC shall institute
proceedings to terminate any Pension Plan(s), or (d) any Credit Party or any of
their respective ERISA Affiliates shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred or will be assessed Withdrawal Liability
to such Multiemployer Plan and such entity does not have reasonable grounds for
contesting such Withdrawal Liability or is not contesting such Withdrawal
Liability in a timely and appropriate manner, and in each case in
clauses (a) through (d) above, such event or condition, together with all other
such events or conditions, if any, would reasonably be expected to result in a
Material Adverse Effect; or

 

11.7                        Guarantee.  Other than as expressly permitted
hereunder, any Guarantee provided by any Credit Party or any material provision
thereof shall cease to be in full force or effect (other than pursuant to the
terms hereof and thereof) or any such Guarantor thereunder or any other Credit
Party shall deny or disaffirm in writing any such Guarantor’s obligations under
the Guarantee; or

 

11.8                        [Reserved].

 

142

--------------------------------------------------------------------------------


 

11.9                        Security Agreement.  The Security Agreement or any
other Security Document pursuant to which the assets of the Borrower or any
Material Subsidiary are pledged as Collateral or any material provision thereof
shall cease to be in full force or effect or any Lien created thereunder on any
material portion of Collateral shall cease to be a valid and perfected Lien
(other than pursuant to the terms hereof or thereof, solely as a result of acts
or omissions of the Collateral Agent in respect of certificates, promissory
notes or instruments actually delivered to it (including as a result of the
Collateral Agent’s failure to file a Uniform Commercial Code continuation
statement)) or any grantor thereunder or any Credit Party shall deny or
disaffirm in writing any grantor’s obligations under the Security Agreement or
any other Security Document; or

 

11.10                 Judgments.  One or more judgments or decrees shall be
entered against the Borrower or any of the Restricted Subsidiaries involving a
liability in excess of $50.0 million in the aggregate for all such judgments and
decrees for the Borrower and the Restricted Subsidiaries (to the extent not
covered by insurance or indemnities as to which the applicable insurance company
or third party has not denied coverage) and any such judgments or decrees shall
not have been satisfied, vacated, discharged or stayed or bonded pending appeal
within 60 days after the entry thereof; or

 

11.11                 Change of Control.  A Change of Control shall occur; or

 

11.12                 Remedies Upon Event of Default.  If an Event of Default
occurs and is continuing (other than in the case of an Event of Default under
Section 11.3(a) with respect to any default of performance or compliance with
the covenant under Section 10.9), the Administrative Agent shall, upon the
written request of the Required Lenders, by written notice to the Borrower,
without prejudice to the rights of the Administrative Agent or any Lender to
enforce its claims against the Borrower, except as otherwise specifically
provided for in this Agreement: (i) declare the Total Revolving Credit
Commitment and Swingline Commitment terminated, whereupon the Revolving Credit
Commitment and Swingline Commitment, if any, of each Lender or the Swingline
Lender, as the case may be, shall forthwith terminate immediately and any Fees
theretofore accrued shall forthwith become due and payable without any other
notice of any kind, (ii) declare the principal of and any accrued interest and
fees in respect of all Loans and all Obligations (excluding any Secured Cash
Management Obligations and Secured Hedge Obligations) to be, whereupon the same
shall become, forthwith due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower to the
extent permitted by applicable law; (iii) terminate any Letter of Credit that
may be terminated in accordance with its terms; and/or (iv) direct the Borrower
to pay (and the Borrower agrees that upon receipt of such notice, or upon the
occurrence of an Event of Default specified in Section 11.5 with respect to the
Borrower, it will pay) to the Administrative Agent at the Administrative Agent’s
Office such additional amounts of cash, to be held as security for the
Borrower’s respective reimbursement obligations for Unpaid Drawings that may
subsequently occur thereunder, equal to the aggregate Stated Amount of all
Letters of Credit issued and then outstanding; provided that, if an Event of
Default specified in Section 11.5 shall occur with respect to the Borrower, the
result that would occur upon the giving of written notice by the Administrative
Agent shall occur automatically without the giving of any such notice. In the
case of an Event of Default under Section 11.3(a) in respect of a failure to
observe or perform the covenant under Section 10.9, and at any time thereafter
during the continuance of such event, the Administrative Agent shall, upon the
written request of the Required Revolving Credit Lenders, by written notice to
the Borrower, take either or both of the following actions, at the same or
different times:  (i) declare the Total Revolving Credit Commitment terminated,
whereupon the Revolving Credit Commitment of each Lender, shall forthwith
terminate immediately and any Fees theretofore accrued shall forthwith become
due and payable without any other notice of any kind; and (ii) declare the
Revolving Loans (excluding any Secured Cash Management Obligations and Secured
Hedge Obligations)  then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to

 

143

--------------------------------------------------------------------------------


 

be due and payable may thereafter, during the continuance of such event, be
declared to be due and payable), and thereupon the principal of the Revolving
Loans so declared to be due and payable, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower (to the
extent permitted by applicable law). On or after the date on which the Required
Revolving Credit Lenders have, by written request to the Administrative Agent,
elected to take the action under clause (ii) above as a result of an Event of
Default under Section 11.3(a) in respect of a failure to observe or perform the
covenant under Section 10.9, the Required Term Loan Lenders may, upon the
written request of the Required Term Loan Lenders to the Administrative Agent,
elect to declare the Term Loans then outstanding to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter, during the continuance of such event, be declared to be due and
payable), and thereupon the principal of the Term Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower (to the extent permitted by
applicable law).

 

11.13                 Application of Proceeds.  Subject to the terms of, in each
case if executed, the First Lien Intercreditor Agreement and the Second Lien
Intercreditor Agreement, any amount received by the Administrative Agent or the
Collateral Agent from any Credit Party (or from proceeds of any Collateral)
following any acceleration of the Obligations under this Agreement or any Event
of Default with respect to the Borrower under Section 11.5 shall be applied:

 

(i)                                     first, to the payment of all reasonable
and documented costs and expenses incurred by the Administrative Agent or the
Collateral Agent in connection with any collection or sale of the Collateral or
otherwise in connection with any Credit Document, including all court costs and
the reasonable fees and expenses of its agents and legal counsel, the repayment
of all advances made by the Administrative Agent or the Collateral Agent
hereunder or under any other Credit Document on behalf of any Credit Party and
any other reasonable and documented costs or expenses incurred in connection
with the exercise of any right or remedy hereunder or under any other Credit
Document to the extent reimbursable hereunder or thereunder;

 

(ii)                                  second, to the Secured Parties, an amount
(x) equal to all Obligations owing to them on the date of any distribution and
(y) sufficient to Cash Collateralize all Letters of Credit Outstanding on the
date of any distribution, and, if such moneys shall be insufficient to pay such
amounts in full and Cash Collateralize all Letters of Credit Outstanding, then
ratably (without priority of any one over any other) to such Secured Parties in
proportion to the unpaid amounts thereof and to Cash Collateralize the Letters
of Credit Outstanding; and

 

(iii)                               third, any surplus then remaining shall be
paid to the applicable Credit Parties or their successors or assigns or to
whomsoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct;

 

provided that any amount applied to Cash Collateralize any Letters of Credit
Outstanding that has not been applied to reimburse the Borrower for Unpaid
Drawings under the applicable Letters of Credit at the time of expiration of all
such Letters of Credit shall be applied by the Administrative Agent in the order
specified in clauses (i) through (iii) above.  Notwithstanding the foregoing,
amounts received from any Guarantor that is not an “Eligible Contract
Participant” (as defined in the Commodity Exchange Act) shall not be applied to
its Obligations that are Excluded Swap Obligations.

 

144

--------------------------------------------------------------------------------


 

Section 12.                                    The Agents.

 

12.1                        Appointment.

 

(a)                                 Each Lender hereby irrevocably designates
and appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Credit Documents and irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Credit Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental
thereto.  The provisions of this Section 12 (other than Section 12.1(c) with
respect to the Joint Lead Arrangers and Joint Bookrunners and Sections 12.1,
12.9, 12.11 and 12.12 with respect to the Borrower) are solely for the benefit
of the Agents and the Lenders, none of the Borrower or any other Credit Party
shall have rights as third party beneficiary of any such provision. 
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Credit Document or
otherwise exist against the Administrative Agent.  In performing its functions
and duties hereunder, each Agent shall act solely as an agent of Lenders and
does not assume and shall not be deemed to have assumed any obligation towards
or relationship of agency or trust with or for the Borrower or any of its
Subsidiaries.

 

(b)                                 The Administrative Agent, each Lender, the
Swingline Lender and the Letter of Credit Issuers hereby irrevocably designate
and appoint the Collateral Agent as the agent with respect to the Collateral,
and each of the Administrative Agent, each Lender, the Swingline Lender and the
Letter of Credit Issuers irrevocably authorizes the Collateral Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Credit Documents and to exercise such powers and perform
such duties as are expressly delegated to the Collateral Agent by the terms of
this Agreement and the other Credit Documents, together with such other powers
as are reasonably incidental thereto.  Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Collateral Agent shall not have any
duties or responsibilities except those expressly set forth herein, or any
fiduciary relationship with any of the Administrative Agent, the Lenders, the
Swingline Lender or the Letter of Credit Issuers, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Credit Document or otherwise exist against the
Collateral Agent.

 

(c)                                  Each of the Joint Lead Arrangers and Joint
Bookrunners each in its capacity as such, shall not have any obligations, duties
or responsibilities under this Agreement but shall be entitled to all benefits
of this Section 12.

 

12.2                        Delegation of Duties.  The Administrative Agent and
the Collateral Agent may each execute any of its duties under this Agreement and
the other Credit Documents by or through agents, sub-agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Neither the Administrative Agent nor the
Collateral Agent shall be responsible for the negligence or misconduct of any
agents, subagents or attorneys-in-fact selected by it in the absence of its
gross negligence or willful misconduct (as determined in the final
non-appealable judgment of a court of competent jurisdiction).

 

12.3                        Exculpatory Provisions.  No Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Credit Document (except
for its or

 

145

--------------------------------------------------------------------------------


 

such Person’s own gross negligence or willful misconduct, as determined in the
final non-appealable judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein) or (b) responsible in any
manner to any of the Lenders or any participant for any recitals, statements,
representations or warranties made by any Credit Party or any officer thereof
contained in this Agreement or any other Credit Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by such Agent under or in connection with, this Agreement or any other Credit
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Credit Document, or the creation,
perfection or priority of any Lien or security interest created or purported to
be created under the Security Documents, or for any failure of any Credit Party
to perform its obligations hereunder or thereunder.  No Agent shall be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Credit Party or any Affiliate thereof.  The Collateral Agent
shall not be under any obligation to the Administrative Agent or any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of any Credit Party. 
Without limiting the generality of the foregoing, (a) no Agent shall have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby that such
Agent is instructed in writing to exercise by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 13.1), provided that no Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Agent to liability or that is contrary to any Credit Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any debtor relief law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any debtor relief law and (b) except as expressly set forth in the
Credit Documents, no Agent shall have any duty to disclose, nor shall it be
liable for the failure to disclose, any information relating to the Borrower or
any of the Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent and/or Collateral Agent or any of its Affiliates in any
capacity.

 

12.4                        Reliance by Agents.  The Administrative Agent and
the Collateral Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or instruction believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Administrative Agent or the Collateral Agent.  The
Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent.  The Administrative Agent and the
Collateral Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Credit Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent and
the Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans; provided that the Administrative
Agent and the Collateral Agent shall not be required to take any action that, in
its opinion or in the opinion of its counsel, may expose it to liability or that
is contrary to any Credit Document or applicable law.

 

146

--------------------------------------------------------------------------------


 

12.5                        Notice of Default.  Neither the Administrative Agent
nor the Collateral Agent shall be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent or the Collateral Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.”  In the
event that the Administrative Agent receives such a notice, it shall give notice
thereof to the Lenders and the Collateral Agent.  The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable.

 

12.6                        Non-Reliance on Administrative Agent, Collateral
Agent, and Other Lenders.  Each Lender expressly acknowledges that neither the
Administrative Agent nor the Collateral Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent or the Collateral Agent hereinafter taken, including any review of the
affairs of any Credit Party, shall be deemed to constitute any representation or
warranty by the Administrative Agent or the Collateral Agent to any Lender, the
Swingline Lender or the Letter of Credit Issuers.  Each Lender, the Swingline
Lender and each Letter of Credit Issuer represents to the Administrative Agent
and the Collateral Agent that it has, independently and without reliance upon
the Administrative Agent, the Collateral Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and each
other Credit Party and made its own decision to make its Loans hereunder and
enter into this Agreement.  Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent, the Collateral
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Credit Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of any of the Credit Parties.  Except for
notices, reports, and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, neither the Administrative Agent
nor the Collateral Agent shall have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
any Credit Party that may come into the possession of the Administrative Agent
or the Collateral Agent any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates.

 

12.7                        Indemnification.  The Lenders agree to severally
indemnify each Agent and the Revolving Credit Lenders agree to indemnify each
Letter of Credit Issuer, in each case in its capacity as such (to the extent not
reimbursed by the Credit Parties and without limiting the obligation of the
Credit Parties to do so), ratably according to their respective portions of the
Total Credit Exposure in effect on the date on which indemnification is sought
(or, if indemnification is sought after the date upon which the Commitments
shall have terminated and the Loans shall have been paid in full, ratably in
accordance with their respective portions of the Total Credit Exposure in effect
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, or disbursements of any kind whatsoever that may at any time
(including at any time following the payment of the Loans) be imposed on,
incurred by or asserted against an Agent or Letter of Credit Issuer in any way
relating to or arising out of the Commitments, this Agreement, any of the other
Credit Documents or any documents contemplated by or referred to herein or
therein or the transactions

 

147

--------------------------------------------------------------------------------


 

contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent or the Collateral Agent or such Letter of Credit Issuer
under or in connection with any of the foregoing; provided that no Lender shall
be liable to an Agent or Letter of Credit Issuer for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
or Letter of Credit Issuer’s (i) gross negligence, bad faith or willful
misconduct of such Agent or Letter of Credit Issuer as determined in a final and
non-appealable judgment of a court of competent jurisdiction, (ii) a material
breach of the obligations of the Agent or Letter of Credit Issuer under the
terms of this Agreement by the Agent or Letter of Credit Issuer as determined in
a final and non-appealable judgment of a court of competent jurisdiction, or
(iii) any proceeding between and among such Lenders that does not involve an act
or omission by the Agent or Letter of Credit Issuer; provided, further, that no
action taken by the Administrative Agent in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Credit Documents) shall be deemed to constitute gross
negligence, bad faith or willful misconduct for purposes of this Section 12.7. 
In the case of any investigation, litigation or proceeding giving rise to any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
occur (including at any time following the payment of the Loans), this
Section 12.7 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person.  Without limitation of the foregoing,
each Lender shall reimburse each Agent or Letter of Credit Issuer upon demand
for its ratable share of any costs or out-of-pocket expenses (including
attorneys’ fees) incurred by such Agent or Letter of Credit Issuer in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice rendered in respect of rights or responsibilities
under, this Agreement, any other Credit Document, or any document contemplated
by or referred to herein, to the extent that such Agent or Letter of Credit
Issuer is not reimbursed for such expenses by or on behalf of the Borrower;
provided that such reimbursement by the Lenders shall not affect the Borrower’s
continuing reimbursement obligations with respect thereto.  If any indemnity
furnished to any Agent or Letter of Credit Issuer for any purpose shall, in the
opinion of such Agent or Letter of Credit Issuer, be insufficient or become
impaired, such Agent or Letter of Credit Issuer may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished; provided, in no event shall this
sentence require any Lender to indemnify any Agent or Letter of Credit Issuer
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s pro rata portion
thereof; and provided, further, this sentence shall not be deemed to require any
Lender to indemnify any Agent or Letter of Credit Issuer against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement resulting from such Agent’s or Letter of Credit Issuer’s gross
negligence, bad faith or willful misconduct as determined by a final and
non-appealable judgment of a court of competent jurisdiction.  The agreements in
this Section 12.7 shall survive the payment of the Loans and all other amounts
payable hereunder.  The indemnity provided to each Agent and Letter of Credit
Issuer under this Section 12.7 shall also apply to such Agent’s and Letter of
Credit Issuer’s respective Affiliates, directors, officers, members, controlling
persons, employees, trustees, investment advisors and agents and successors.

 

12.8                        Agents in Their Individual Capacities.  The agency
hereby created shall in no way impair or affect any of the rights and powers of,
or impose any duties or obligations upon, any Agent in its individual capacity
as a Lender hereunder.  Each Agent and its Affiliates may make loans to, accept
deposits from and generally engage in any kind of business with any Credit Party
as though such Agent were not an Agent hereunder and under the other Credit
Documents.  With respect to the Loans made by it, each Agent shall have the same
rights and powers under this Agreement and the other Credit Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
Lender and Lenders shall include each Agent in its individual capacity.

 

148

--------------------------------------------------------------------------------


 

12.9                        Successor Agents.

 

(a)                                 Each of the Administrative Agent and the
Collateral Agent may at any time give notice of its resignation to the Lenders,
the Letter of Credit Issuers and the Borrower.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, subject to the
consent of the Borrower (not to be unreasonably withheld or delayed) so long as
no Event of Default under Sections 11.1 or 11.5 is continuing, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation (the “Resignation Effective Date”), then the retiring Agent
may on behalf of the Lenders, appoint a successor Agent meeting the
qualifications set forth above (including receipt of the Borrower’s consent);
provided that if the Administrative Agent or the Collateral Agent shall notify
the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice.

 

(b)                                 If the Person serving as the Administrative
Agent is a Defaulting Lender pursuant to clause (v) of the definition of Lender
Default, the Required Lenders may to the extent permitted by applicable law,
subject to the consent of the Borrower (not to be unreasonably withheld or
delayed), by notice in writing to the Borrower and such Person remove such
Person as the Administrative Agent and, in consultation with the Borrower,
appoint a successor.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable), (1) the retiring or removed
agent shall be discharged from its duties and obligations hereunder and under
the other Credit Documents (except that in the case of any collateral security
held by the Collateral Agent on behalf of the Lenders or the Letter of Credit
Issuers under any of the Credit Documents, the retiring or removed Collateral
Agent shall continue to hold such collateral security as nominee until such time
as a successor Collateral Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
retiring or removed Administrative Agent shall instead be made by or to each
Lender and the Letter of Credit Issuers directly, until such time as the
Required Lenders appoint a successor Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as the
Administrative Agent or the Collateral Agent, as the case may be, hereunder, and
upon the execution and filing or recording of such financing statements, or
amendments thereto, and such amendments or supplements to the Mortgages, and
such other instruments or notices, as may be necessary or desirable, or as the
Required Lenders may request, in order to continue the perfection of the Liens
granted or purported to be granted by the Security Documents, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) or removed Agent, and the retiring or
removed Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section 12.9). Except as provided above, any
resignation or removal of Goldman Sachs Bank USA as the Administrative Agent
pursuant to this Section 12.9 shall also constitute the resignation or removal
of Goldman Sachs Bank USA as the Collateral Agent.  The fees payable by the
Borrower (following the effectiveness of such appointment) to such Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Borrower and such successor.  After the retiring or removed Agent’s
resignation or removal hereunder and under the other Credit Documents, the
provisions of this Section 12 (including Section 12.7) and Section 13.5 shall
continue in effect for the benefit of such retiring or removed Agent, its
sub-agents and

 

149

--------------------------------------------------------------------------------


 

their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Agent was acting as an
Agent.

 

(a)                                 Any resignation by or removal of Goldman
Sachs Bank USA as the Administrative Agent pursuant to this Section 12.9 shall
also constitute its resignation or removal as Swingline Lender and Letter of
Credit Issuer; provided that, for the avoidance of doubt, (1) it shall retain
all the rights, powers, privileges and duties of the Letter of Credit Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Letter of Credit Issuer and all L/C Obligations with
respect thereto (including the right to require L/C Participants to make
Revolving Credit Loans pro rata based on their Revolving Credit Commitment
Percentages of the applicable Unpaid Drawing pursuant to Section 3.4(a)) and
(2) it shall retain all the rights of the Swingline Lender provided for
hereunder with respect to Swingline Loans made by it and outstanding as of the
effective date of such resignation, including the right to require Mandatory
Borrowings pursuant to Section 2.1(d).  Upon the acceptance of a successor’s
appointment as the Administrative Agent hereunder, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Swingline Lender and Letter of Credit Issuer, (b) the
retiring Swingline Lender and Letter of Credit Issuer shall be discharged from
all of their respective duties and obligations hereunder or under the other
Credit Documents, and (c) the successor Swingline Lender and Letter of Credit
Issuer shall issue letters of credit in substitution for the Letters of Credit
issued by such Affiliate of the Administrative Agent or the Administrative
Agent, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Letter of Credit Issuer to effectively
assume the obligations of the retiring Letter of Credit Issuer with respect to
such Letters of Credit.

 

12.10                 Withholding Tax.  To the extent required by any applicable
law, the Administrative Agent may withhold from any payment to any Lender under
any Credit Document an amount equivalent to any applicable withholding Tax.  If
the Internal Revenue Service or any authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstances that rendered the exemption from, or
reduction of, withholding Tax ineffective) or if the Administrative Agent
reasonably determines that a payment was made to a Lender pursuant to this
Agreement without deduction of applicable withholding Tax from such payment,
such Lender shall indemnify the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by any applicable Credit
Party and without limiting the obligation of any applicable Credit Party to do
so), fully for all amounts paid, directly or indirectly, by the Administrative
Agent as Tax or otherwise, including penalties, additions to Tax and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Credit Document against any
amount due to the Administrative Agent under this Section 12.10.  The agreements
in Section 12.10 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.  For the avoidance of doubt, for purposes of
this Section 12.10, the term Lender includes the Swingline Lender and the Letter
of Credit Issuers.

 

12.11                 Agents Under Security Documents and Guarantee.  Each
Secured Party hereby further authorizes the Administrative Agent or the
Collateral Agent, as applicable, on behalf of and for the benefit of the Secured
Parties, to be the agent for and representative of the Secured Parties with
respect to the Collateral and the Security Documents.  Subject to Section 13.1,
without further written consent or

 

150

--------------------------------------------------------------------------------


 

authorization from any Secured Party, the Administrative Agent or the Collateral
Agent, as applicable, may execute any documents or instruments necessary to
(a) release any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent (or any sub-agent thereof) under any Credit
Document (i) upon the final Maturity Date and the payment in full (or Cash
Collateralization) of all Obligations (except for contingent indemnification
obligations in respect of which a claim has not yet been made and Secured Hedge
Obligations and Secured Cash Management Obligations), (ii) that is sold or to be
sold or transferred as part of or in connection with any sale or other transfer
permitted hereunder or under any other Credit Document to a Person that is not a
Credit Party or in connection with the designation of any Restricted Subsidiary
as an Unrestricted Subsidiary, (iii) if the property subject to such Lien is
owned by a Guarantor, upon the release of such Guarantor from its Guarantee
otherwise in accordance with the Credit Documents, (iv) as to the extent
provided in the Security Documents, (v) that constitutes Excluded Property or
Excluded Stock and Stock Equivalents or (vi) if approved, authorized or ratified
in writing in accordance with Section 13.1; (b) release any Guarantor from its
obligations under the Guarantee if such Person ceases to be a Restricted
Subsidiary (or becomes an Excluded Subsidiary) as a result of a transaction or
designation permitted hereunder; (c) subordinate any Lien on any property
granted to or held by the Administrative Agent or the Collateral Agent under any
Credit Document to the holder of any Lien permitted under clause (vi) (solely
with respect to Section 10.1(d)), and (ix) of the definition of Permitted Lien;
and (d) enter into subordination or intercreditor agreements with respect to
Indebtedness to the extent the Administrative Agent or the Collateral Agent is
otherwise contemplated herein as being a party to such intercreditor or
subordination agreement, including the First Lien Intercreditor Agreement and
the Second Lien Intercreditor Agreement.

 

The Collateral Agent shall have its own independent right to demand payment of
the amounts payable by the Borrower under this Section 12.11, irrespective of
any discharge of the Borrower’s obligations to pay those amounts to the other
Lenders resulting from failure by them to take appropriate steps in insolvency
proceedings affecting the Borrower to preserve their entitlement to be paid
those amounts.

 

Any amount due and payable by the Borrower to the Collateral Agent under this
Section 12.11 shall be decreased to the extent that the other Lenders have
received (and are able to retain) payment in full of the corresponding amount
under the other provisions of the Credit Documents and any amount due and
payable by the Borrower to the Collateral Agent under those provisions shall be
decreased to the extent that the Collateral Agent has received (and is able to
retain) payment in full of the corresponding amount under this Section 12.11.

 

12.12                 Right to Realize on Collateral and Enforce Guarantee. 
Anything contained in any of the Credit Documents to the contrary
notwithstanding, the Borrower, the Agents, and each Secured Party hereby agree
that (i) no Secured Party shall have any right individually to realize upon any
of the Collateral or to enforce the Guarantee, it being understood and agreed
that all powers, rights, and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights, and remedies under the Security Documents
may be exercised solely by the Collateral Agent, and (ii) in the event of a
foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Collateral Agent or any Lender
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless Required Lenders shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other disposition. No holder of Secured Hedge
Obligations

 

151

--------------------------------------------------------------------------------


 

or Secured Cash Management Obligations shall have any rights in connection with
the management or release of any Collateral or of the obligations of any Credit
Party under this Agreement.  No holder of Secured Hedge Obligations or Secured
Cash Management Obligations that obtains the benefits of any Guarantee or any
Collateral by virtue of the provisions hereof or of any other Credit Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Credit Document or otherwise in
respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Lender or Agent and, in such case,
only to the extent expressly provided in the Credit Documents.  Notwithstanding
any other provision of this Agreement to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Hedge Agreements and Secured Cash Management Agreements, unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.

 

12.13                 Intercreditor Agreement Governs.  The Administrative
Agent, the Collateral Agent, and each Lender (a) hereby agrees that it will be
bound by and will take no actions contrary to the provisions of any
intercreditor agreement entered into pursuant to the terms hereof, (b) hereby
authorizes and instructs the Administrative Agent and the Collateral Agent to
enter into each intercreditor agreement entered into pursuant to the terms
hereof and to subject the Liens securing the Secured Obligations to the
provisions thereof, and (c) hereby authorizes and instructs the Administrative
Agent and the Collateral Agent to enter into any intercreditor agreement that
includes, or to amend any then existing intercreditor agreement to provide for,
the terms described in the definition of Permitted Other Indebtedness.

 

Section 13.                                    Miscellaneous.

 

13.1                        Amendments, Waivers, and Releases.  Neither this
Agreement nor any other Credit Document, nor any terms hereof or thereof, may be
amended, supplemented or modified except in accordance with the provisions of
this Section 13.1.  Except as provided to the contrary under Section 2.14 or
2.15 or the fifth and sixth paragraphs hereof in respect of Replacement Term
Loans, and other than with respect to any amendment, modification or waiver
contemplated in the proviso to clause (i) below, which shall only require the
consent of the Lenders expressly set forth therein and not the Required Lenders,
the Required Lenders may, or, with the written consent of the Required Lenders,
the Administrative Agent and/or the Collateral Agent may, from time to time,
(a) enter into with the relevant Credit Party or Credit Parties written
amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or of
the Credit Parties hereunder or thereunder or (b) waive in writing, on such
terms and conditions as the Required Lenders or the Administrative Agent and/or
the Collateral Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Credit Documents or any Default
or Event of Default and its consequences; provided, however, that each such
waiver and each such amendment, supplement or modification shall be effective
only in the specific instance and for the specific purpose for which given; and
provided, further, that no such waiver and no such amendment, supplement or
modification shall (x) (i) forgive or reduce any portion of any Loan or extend
the final scheduled maturity date of any Loan or reduce the stated rate (it
being understood that only the consent of the Required Lenders shall be
necessary to waive any obligation of the Borrower to pay interest at the Default
Rate or amend Section 2.8(c)), or forgive any portion thereof, or extend the
date for the payment, of any principal, interest or fee hereunder (other than as
a result of waiving the applicability of any post-default increase in interest
rates), or extend the final expiration date of any Letter of Credit beyond the
L/C Facility Maturity Date, or amend or modify any provisions of
Sections 5.3(a) (with respect to the ratable allocation of any payments only)
13.8(a) or 13.20, or make any Loan, interest, Fee or other amount payable in any
currency

 

152

--------------------------------------------------------------------------------


 

other than expressly provided herein, in each case without the written consent
of each Lender directly and adversely affected thereby; provided that a waiver
of any condition precedent in Section 6 or 7 of this Agreement, the waiver of
any Default, Event of Default, default interest, mandatory prepayment or
reductions, any modification, waiver or amendment to the financial covenant
definitions or financial ratios or any component thereof or the waiver of any
other covenant shall not constitute an increase of any Commitment of a Lender, a
reduction or forgiveness in the interest rates or the fees or premiums or a
postponement of any date scheduled for the payment of principal, premium or
interest or an extension of the final maturity of any Loan or the scheduled
termination date of any Commitment, in each case for purposes of this
clause (i), or (ii) consent to the assignment or transfer by the Borrower of its
rights and obligations under any Credit Document to which it is a party (except
as permitted pursuant to Section 10.3), in each case without the written consent
of each Lender directly and adversely affected thereby, or (iii) amend, modify
or waive any provision of Section 12 without the written consent of the
then-current Administrative Agent and Collateral Agent in a manner that directly
and adversely affects such Person, or (iv) amend, modify or waive any provision
of Section 3 with respect to any Letter of Credit without the written consent of
the Letter of Credit Issuer to the extent such amendment, modification or waiver
directly and adversely affects the Letters of Credit Issuer, or (v) amend,
modify or waive any provisions (including the waiver of any conditions set forth
in Section 6 or 7 of this Agreement) which directly affects Lenders under one or
more Facilities and does not directly affect Lenders under any other Facilities,
in each case, without the written consent of the Required Facility Lenders under
such applicable Facility or Facilities (and in the case of multiple Facilities
which are affected, such Required Facility Lenders shall consent together as one
Facility); provided however that the waivers described in this clause (v) shall
not require the consent of any Lenders other than the Required Facility Lenders
under such Facility or Facilities; (vi) amend, modify or waive any provisions
hereof relating to Swingline Loans without the written consent of the Swingline
Lender in a manner that directly and adversely affects such Person, or
(vii) change any Revolving Credit Commitment to a Term Loan Commitment, or
change any Term Loan Commitment to a Revolving Credit Commitment, in each case
without the prior written consent of each Lender directly and adversely affected
thereby, or (viii) release all or substantially all of the Guarantors under the
Guarantees (except as expressly permitted by the Guarantees, the First Lien
Intercreditor Agreement, the Second Lien Intercreditor Agreement or this
Agreement) or release all or substantially all of the Collateral under the
Security Documents (except as expressly permitted by the Security Documents, the
First Lien Intercreditor Agreement, the Second Lien Intercreditor Agreement or
this Agreement) without the prior written consent of each Lender, or
(ix) decrease the Initial Term Loan Repayment Amount applicable to Initial Term
Loans or extend any scheduled Initial Term Loan Repayment Date applicable to
Initial Term Loans, in each case without the written consent of each Lender
directly and adversely affected thereby, or (x) reduce the percentages specified
in the definitions of the term Required Lenders, Required Revolving Credit
Lenders or Required Initial Term Loan Lenders or amend, modify or waive any
provision of this Section 13.1 that has the effect of decreasing the number of
Lenders that must approve any amendment, modification or waiver, without the
written consent of each Lender, (y) notwithstanding anything to the contrary in
clause (x), (i) extend the final expiration date of any Lender’s Commitment or
(ii) increase the aggregate amount of the Commitments of any Lender, in each
case, without the written consent of such Lender, or (z) in connection with an
amendment that addresses solely a repricing transaction in which any Class of
Term Loans is refinanced with a replacement Class of Term Loans bearing (or is
modified in such a manner such that the resulting Term Loans bear) a lower
Effective Yield (a “Permitted Repricing Amendment”), only the consent of the
Lenders holding Term Loans subject to such permitted repricing transaction that
will continue as a Lender in respect of the repriced tranche of Term Loans or
modified Term Loans.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except (x) that the Commitment of

 

153

--------------------------------------------------------------------------------


 

such Lender may not be increased or extended without the consent of such Lender
and (y) for any such amendment, waiver or consent that treats such Defaulting
Lender disproportionately from the other Lender of the same Class (other than
because of its status as a Defaulting Lender).

 

Notwithstanding the foregoing, only the Required Revolving Credit Lenders shall
have the ability to waive, amend, supplement or modify the covenant set forth in
Section 10.9 (or the defined terms to the extent used therein but not as used in
any other Section of this Agreement) or Section 11 (solely as it relates to
Section 10.9).

 

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon the Borrower,
such Lenders, the Administrative Agent and all future holders of the affected
Loans.  In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Credit Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing, it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon.  In connection with
the foregoing provisions, the Administrative Agent may, but shall have no
obligations to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.

 

Notwithstanding the foregoing, in addition to any credit extensions and related
Joinder Agreement(s) effectuated without the consent of Lenders in accordance
with Section 2.14, this Agreement may be amended (or amended and restated) with
the written consent of the Required Lenders, the Administrative Agent and the
Borrower (a) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Credit Documents with the Term Loans
and the Revolving Credit Loans and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and other definitions
related to such new Term Loans and the Revolving Credit Loans.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans to permit the refinancing of all
outstanding Term Loans of any Class (“Refinanced Term Loans”) with a replacement
term loan tranche (“Replacement Term Loans”) hereunder; provided that (a) the
aggregate principal amount of such Replacement Term Loans shall not exceed the
aggregate principal amount of such Refinanced Term Loans (plus an amount equal
to all accrued but unpaid interest, fees, premiums, and expenses incurred in
connection therewith), (b) the Applicable Margin for such Replacement Term Loans
shall not be higher than the Applicable Margin for such Refinanced Term Loans,
unless any such Applicable Margin applies after the Initial Term Loan Maturity
Date, (c) the weighted average life to maturity of such Replacement Term Loans
shall not be shorter than the weighted average life to maturity of such
Refinanced Term Loans at the time of such refinancing (except to the extent of
nominal amortization for periods where amortization has been eliminated as a
result of prepayment of the applicable Term Loans), and (d) the covenants,
events of default and guarantees shall be not materially more restrictive (taken
as a whole) (as determined in good faith by the Borrower) to the Lenders
providing such Replacement Term Loans than the covenants, events of default and
guarantees applicable to such Refinanced Term Loans, except to the extent
necessary to provide for covenants, events of default and guarantees applicable
to any period after the maturity date in respect of the Refinanced Term Loans in
effect immediately prior to such refinancing.

 

154

--------------------------------------------------------------------------------


 

The Lenders hereby irrevocably agree that the Liens granted to the Collateral
Agent by the Credit Parties on any Collateral shall be automatically released
(i) in full, upon the termination of this Agreement and the payment of all
Obligations hereunder (except for (w) contingent indemnification obligations in
respect of which a claim has not yet been made, (x) Secured Hedge Obligations,
(y) Cash Collateralized Letters of Credit pursuant to arrangements reasonably
acceptable to the Letter of Credit Issuer and (z) Secured Cash Management
Obligations), (ii) upon the sale or other disposition of such Collateral
(including as part of or in connection with any other sale or other disposition
permitted hereunder) to any Person other than another Credit Party, to the
extent such sale or other disposition is made in compliance with the terms of
this Agreement (and the Collateral Agent may rely conclusively on a certificate
to that effect provided to it by any Credit Party upon its reasonable request
without further inquiry), (iii) to the extent such Collateral is comprised of
property leased to a Credit Party, upon termination or expiration of such lease,
(iv) if the release of such Lien is approved, authorized or ratified in writing
by the Required Lenders (or such other percentage of the Lenders whose consent
may be required in accordance with this Section 13.1), (v) to the extent the
property constituting such Collateral is owned by any Guarantor, upon the
release of such Guarantor from its obligations under the applicable Guarantee
(in accordance with the second following sentence), (vi) as required to effect
any sale or other disposition of Collateral in connection with any exercise of
remedies of the Collateral Agent pursuant to the Security Documents, and
(vii) if such assets constitute Excluded Property or Excluded Stock or Stock
Equivalents.  Any such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Credit Parties in respect
of) all interests retained by the Credit Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral except to
the extent otherwise released in accordance with the provisions of the Credit
Documents.  Additionally, the Lenders hereby irrevocably agree that any
Restricted Subsidiary that is a Guarantor shall be released from the Guarantees
upon consummation of any transaction not prohibited hereunder resulting in such
Subsidiary ceasing to constitute a Restricted Subsidiary.  The Lenders hereby
authorize the Administrative Agent and the Collateral Agent, as applicable, to
execute and deliver any instruments, documents, and agreements necessary or
desirable to evidence and confirm the release of any Guarantor or Collateral
pursuant to the foregoing provisions of this paragraph, all without the further
consent or joinder of any Lender.

 

Notwithstanding anything herein to the contrary, the Credit Documents may be
amended to add syndication or documentation agents and make customary changes
and references related thereto with the consent of only the Borrower and the
Administrative Agent.

 

Notwithstanding anything in this Agreement (including, without limitation, this
Section 13.1) or any other Credit Document to the contrary, (i) this Agreement
and the other Credit Documents may be amended to effect an incremental facility
or extension facility pursuant to Section 2.14 (and the Administrative Agent and
the Borrower may effect such amendments to this Agreement and the other Credit
Documents without the consent of any other party as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the terms of any such incremental facility or extension
facility); (ii) no Lender consent is required to effect any amendment or
supplement to the First Lien Intercreditor Agreement, Second Lien Intercreditor
Agreement or other intercreditor agreement or arrangement permitted under this
Agreement that is for the purpose of adding the holders of any Indebtedness as
expressly contemplated by the terms of the First Lien Intercreditor Agreement,
Second Lien Intercreditor Agreement or such other intercreditor agreement or
arrangement permitted under this Agreement, as applicable (it being understood
that any such amendment or supplement may make such other changes to the
applicable intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing; provided that
such other changes are not adverse, in any material respect, to the interests of
the Lenders taken as a whole); provided, further, that no such agreement shall
amend, modify or otherwise directly and adversely affect

 

155

--------------------------------------------------------------------------------


 

the rights or duties of the Administrative Agent hereunder or under any other
Credit Document without the prior written consent of the Administrative Agent;
(iii) any provision of this Agreement or any other Credit Document may be
amended by an agreement in writing entered into by the Borrower and the
Administrative Agent to (x) cure any ambiguity, omission, mistake, defect or
inconsistency (as reasonably determined by the Administrative Agent and the
Borrower) or (y) effect administrative changes of a technical or immaterial
nature (including to effect changes to the terms and conditions applicable
solely to the Letter of Credit Issuers in respect of issuances of Letters of
Credit); provided that, in each case, such amendment shall be deemed approved by
the Lenders if the Lenders shall have received at least five Business Days’
prior written notice of such change and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment; and (iv) guarantees, collateral documents and related
documents executed by Credit Parties in connection with this Agreement may be in
a form reasonably determined by the Administrative Agent and may be, together
with any other Credit Document, entered into, amended, supplemented or waived,
without the consent of any other Person, by the applicable Credit Party or
Credit Parties and the Administrative Agent or the Collateral Agent in its or
their respective sole discretion, to (A) effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, (B) as required by local law or advice of counsel to give effect to, or
protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable
requirements of law, or (C) to cure ambiguities, omissions, mistakes or defects
(as reasonably determined by the Administrative Agent and the Borrower) or to
cause such guarantee, collateral security document or other document to be
consistent with this Agreement and the other Credit Documents.

 

Notwithstanding anything in this Agreement or any Security Document to the
contrary, the Administrative Agent may, in its sole discretion, grant extensions
of time for the satisfaction of any of the requirements under Sections 9.12,
9.13 and 9.14 or any Security Documents in respect of any particular Collateral
or any particular Subsidiary if it determines that the satisfaction thereof with
respect to such Collateral or such Subsidiary cannot be accomplished without
undue expense or unreasonable effort or due to factors beyond the control of the
Borrower and the Restricted Subsidiaries by the time or times at which it would
otherwise be required to be satisfied under this Agreement or any Security
Document.

 

13.2                        Notices.  Unless otherwise expressly provided
herein, all notices and other communications provided for hereunder or under any
other Credit Document shall be in writing (including by facsimile
transmission).  All such written notices shall be mailed, faxed or delivered to
the applicable address, facsimile number or electronic mail address, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(a)                                 if to the Borrower, the Administrative
Agent, the Collateral Agent, a Letter of Credit Issuer or the Swingline Lender,
to the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 13.2 or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties; and

 

(b)                                 if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the Borrower, the Administrative Agent, the Collateral Agent, the
Letter of Credit Issuers and the Swingline Lender.

 

156

--------------------------------------------------------------------------------


 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail, when delivered; provided that notices and other communications to the
Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and
5.1 shall not be effective until received.

 

13.3                        No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent,
the Collateral Agent or any Lender, any right, remedy, power or privilege
hereunder or under the other Credit Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers, and privileges provided by law.

 

13.4                        Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Credit Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans hereunder.

 

13.5                        Payment of Expenses; Indemnification.

 

(a)                                 The Borrower agrees (i) to pay or reimburse
each of the Agents for all their reasonable and documented out-of-pocket costs
and expenses (without duplication) incurred in connection with the development,
preparation, execution and delivery of, and any amendment, supplement,
modification to, waiver and/or enforcement this Agreement and the other Credit
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees, disbursements and other charges of
Cahill Gordon & Reindel LLP (or such other counsel as may be agreed by the
Administrative Agent and the Borrower), one counsel in each relevant local
jurisdiction with the consent of the Borrower (such consent not to be
unreasonably withheld or delayed), (ii) to pay or reimburse each Agent for all
their reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Credit Documents and any such other documents, including
all such out-of-pocket costs and expenses incurred during any workout or
restructuring and including the reasonable fees, disbursements and other charges
of one firm or counsel to the Administrative Agent and the Collateral Agent,
and, to the extent required, one firm or local counsel in each relevant local
jurisdiction with the Borrower’s consent (such consent not to be unreasonably
withheld or delayed (which may include a single special counsel acting in
multiple jurisdictions), and (iii) to pay, indemnify and hold harmless each
Lender, each Agent, each Letter of Credit Issuer and their respective Related
Parties (without duplication) (the “Indemnified Persons”) from and against any
and all losses, claims, damages, liabilities, obligations, demands, actions,
judgments, suits, costs, expenses, disbursements or penalties of any kind or
nature whatsoever (and the reasonable and documented out-of-pocket fees,
expenses, disbursements and other charges of one firm of counsel for all
Indemnified Persons, taken as a whole (and, in the case of an actual or
perceived conflict of interest where the Indemnified Person affected by such
conflict notifies the Borrower of any existence of such conflict and in
connection with the investigating or defending any of the foregoing (including
the reasonable fees) has retained its own counsel, of another firm of counsel
for such affected Indemnified Person), and to the extent required, one firm or
local counsel in each relevant jurisdiction (which may include a single special
counsel acting in multiple jurisdictions)) of any such Indemnified Person
arising out of or relating to any

 

157

--------------------------------------------------------------------------------


 

action, claim, litigation, investigation or other proceeding (regardless of
whether such Indemnified Person is a party thereto or whether or not such
action, claim, litigation or proceeding was brought by the Borrower, any of its
Subsidiaries or any other Person), arising out of, or with respect to the
Transactions or to the execution, enforcement, delivery, performance and
administration of this Agreement, the other Credit Documents and any such other
documents, including any of the foregoing relating to the violation of,
noncompliance with or liability under, any Environmental Law or any actual or
alleged presence, Release or threatened Release of Hazardous Materials relating
in any way to the Borrower or any of its Subsidiaries (all the foregoing in this
clause (iii), collectively, the “Indemnified Liabilities”); provided that the
Borrower shall have no obligation hereunder to any Indemnified Person with
respect to indemnified liabilities to the extent arising from (i) the gross
negligence, bad faith or willful misconduct of such Indemnified Person or any of
its Related Parties as determined in a final and non-appealable judgment of a
court of competent jurisdiction, (ii) a material breach of the obligations of
such Indemnified Person or any of its Related Parties under the terms of this
Agreement by such Indemnified Person or any of its Related Parties as determined
in a final and non-appealable judgment of a court of competent jurisdiction, or
(iii) any proceeding between and among Indemnified Persons that does not involve
an act or omission by the Borrower or its Restricted Subsidiaries; provided the
Agents, to the extent acting in their capacity as such, shall remain indemnified
in respect of such proceeding, to the extent that neither of the exceptions set
forth in clause (i) or (ii) of the immediately preceding proviso applies to such
person at such time.  The agreements in this Section 13.5 shall survive
repayment of the Loans and all other amounts payable hereunder.  This
Section 13.5 shall not apply with respect to Taxes, other than any Taxes that
represent losses, claims, damages, liabilities, obligations, penalties, actions,
judgments, suits, costs, expenses or disbursements arising from any non-Tax
claim.

 

(b)                                 No Credit Party nor any Indemnified Person
shall have any liability for any special, punitive, indirect or consequential
damages resulting from this Agreement or any other Credit Document or arising
out of its activities in connection herewith or therewith (whether before or
after the Closing Date); provided that the foregoing shall not limit the
Borrower’s indemnification obligations to the Indemnified Persons pursuant to
Section 13.5(a) in respect of damages incurred or paid by an Indemnified Person
to a third party.  No Indemnified Person shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby, except to the
extent that such damages have resulted from the willful misconduct, bad faith or
gross negligence of any Indemnified Person or any of its Related Parties as
determined by a final and non-appealable judgment of a court of competent
jurisdiction.

 

13.6                        Successors and Assigns; Participations and
Assignments.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) except as expressly
permitted by Section 10.3, the Borrower may not assign or otherwise transfer any
of their rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 13.6.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in clause (c) of this
Section 13.6) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Collateral Agent, the Letter of
Credit Issuers and the Lenders and each other Person entitled to indemnification
under Section 13.5) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

158

--------------------------------------------------------------------------------


 

(b)                                 (i)  Subject to the conditions set forth in
clause (b)(ii) below and Section 13.7, any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans
(including participations in L/C Obligations or Swingline Loans) at the time
owing to it) with the prior written consent (such consent not to be unreasonably
withheld or delayed; it being understood that, without limitation, the Borrower
shall have the right to withhold its consent to any assignment if, in order for
such assignment to comply with applicable law, the Borrower would be required to
obtain the consent of, or make any filing or registration with, any Governmental
Authority) of:

 

(A)                               the Borrower; provided that the Borrower shall
be deemed to have consented to any such assignment of the Term Loans unless it
shall have objected thereto by written notice to the Administrative Agent within
ten Business Days after having received notice thereof; provided, further, that
no consent of the Borrower shall be required for (1) an assignment of Term Loans
to (X) a Lender, (Y) an Affiliate of a Lender, or (Z) an Approved Fund, (2) an
assignment of Loans or Commitments to any assignee if an Event of Default under
Section 11.1 or Section 11.5 (with respect to the Borrower) has occurred and is
continuing or (3) any assignments between Goldman Sachs Bank USA and Goldman
Sachs Lending Partners LLC; and

 

(B)                               the Administrative Agent (not to be
unreasonably withheld or delayed) and, in the case of Revolving Credit
Commitments or Revolving Credit Loans only, the Swingline Lender and the Letter
of Credit Issuers; provided that no consent of the Administrative Agent shall be
required for  an assignment of any Term Loan to a Lender, an Affiliate of a
Lender or an Approved Fund; provided, further that no consent of the
Administrative Agent, the Swingline Lender or any Letter of Credit Issuer shall
be required for any assignments between Goldman Sachs Bank USA and Goldman Sachs
Lending Partners LLC.

 

Notwithstanding the foregoing, no such assignment shall be made (i) to a natural
Person, Disqualified Lender or Defaulting Lender and (ii) with respect to the
Revolving Credit Commitments, the Borrower or any of its Subsidiaries.  For the
avoidance of doubt, the Administrative Agent shall bear no responsibility or
liability for monitoring and enforcing the list of Persons who are Disqualified
Lenders at any time.

 

(ii)                                   Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 in the case of Revolving Credit Commitments and
$1,000,000 in the case of Term Loans, unless each of the Borrower and the
Administrative Agent otherwise consents (which consents shall not be
unreasonably withheld or delayed); provided that no such consent of the Borrower
shall be required if an Event of Default under Section 11.1 or Section 11.5 has
occurred and is continuing; provided, further, that contemporaneous assignments
by a Lender and its Affiliates or Approved Funds shall be aggregated for
purposes of meeting the minimum assignment amount requirements stated above (and
simultaneous assignments to or by two or more Related Funds shall be treated as
one assignment), if any;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided that this

 

159

--------------------------------------------------------------------------------


 

clause shall not be construed to prohibit the assignment of a proportionate part
of all the assigning Lender’s rights and obligations in respect of one Class of
Commitments or Loans;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance via an
electronic settlement system or other method reasonably acceptable to the
Administrative Agent, together with a processing and recordation fee in the
amount of $3,500; provided that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment; provided, further, that such recordation fee shall not be
payable in the case of assignments by any Affiliate of the Joint Bookrunners;

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an administrative questionnaire in a
form approved by the Administrative Agent (the “Administrative Questionnaire”)
and applicable tax forms (as required under Section 5.4(e)); and

 

(E)                                any assignment to the Borrower or any
Subsidiary shall also be subject  to the requirements of Section 13.6(h).

 

For the avoidance of doubt, the Administrative Agent bears no responsibility for
tracking or monitoring assignments to or participations by any Disqualified
Lender.

 

(iii)                                Subject to acceptance and recording thereof
pursuant to clause (b)(v) of this Section 13.6, from and after the effective
date specified in each Assignment and Acceptance, the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.10, 2.11, 3.5, 5.4 and 13.5).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 13.6 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (c) of this Section 13.6.  For the
avoidance of doubt, in case of an assignment to a new Lender pursuant to this
Section 13.6, (i) the Administrative Agent, the new Lender and other Lenders
shall acquire the same rights and assume the same obligations between themselves
as they would have acquired and assumed had the new Lender been an original
Lender signatory to this Agreement with the rights and/or obligations acquired
or assumed by it as a result of the assignment and to the extent of the
assignment the assigning Lender shall each be released from further obligations
under the Credit Documents and (ii) the benefit of each Security Document shall
be maintained in favor of the new Lender.

 

(iv)                               The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Acceptance delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amount of the Loans (and stated
interest amounts) and any payment made by a Letter of Credit Issuer under any
Letter of Credit owing to each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive, absent
manifest error, and the Borrower, the Administrative Agent, the Collateral
Agent, the Letter of Credit Issuers and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the

 

160

--------------------------------------------------------------------------------


 

contrary.  The Register shall be available for inspection by the Borrower, the
Collateral Agent, the Letter of Credit Issuers, the Administrative Agent and its
Affiliates and, with respect to itself, any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

 

(v)                               Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire and applicable tax forms
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in clause (b) of this Section 13.6 and any written
consent to such assignment required by clause (b) of this Section 13.6, the
Administrative Agent shall promptly accept such Assignment and Acceptance and
record the information contained therein in the Register.  No assignment,
whether or not evidenced by a promissory note, shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this clause (b)(v).

 

(c)                                  (i)                                     Any
Lender may, without the consent of the Borrower or the Administrative Agent, the
Letter of Credit Issuers or the Swingline Lender, sell participations to one or
more banks or other entities (other than (x) a natural person, (y) the Borrower
and its Subsidiaries and (z) any Disqualified Lender provided, however, that,
notwithstanding clause (y) hereof, participations may be sold to Disqualified
Lenders unless a list of Disqualified Lenders has been made available to all
Lenders) (each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (C) the Borrower, the Administrative Agent, the Letter of Credit Issuers and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
the avoidance of doubt, the Administrative Agent shall bear no responsibility or
liability for monitoring and enforcing the list of Disqualified Lenders or the
sales of participations thereto at any time.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Credit Document; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in clauses (i) and (vii) of the
second proviso to Section 13.1 that affects such Participant.  Subject to
clause (c)(ii) of this Section 13.6, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.10, 2.11, 3.5 and 5.4 to the
same extent as if it were a Lender (subject to the limitations and requirements
of those Sections as though it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section 13.6, including the
requirements of clause (e) of Section 5.4) (it being agreed that any
documentation required under Section 5.4(e) shall be provided to the
participating Lender)).  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 13.8(b) as though it were a Lender;
provided such Participant shall be subject to Section 13.8(a) as though it were
a Lender.

 

(ii)                                A Participant shall not be entitled to
receive any greater payment under Section 2.10, 2.11, 3.5 or 5.4 than the
applicable Lender would have been entitled to receive absent the sale of such
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrower’s prior written consent (which
consent shall not be unreasonably withheld).  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest amounts) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”).  The entries in the Participant Register shall be
conclusive, absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice

 

161

--------------------------------------------------------------------------------


 

to the contrary.  No Lender shall have any obligation to disclose all or any
portion of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Credit
Document) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.

 

(d)                                 Any Lender may, without the consent of the
Borrower or the Administrative Agent, at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, or other central bank having jurisdiction
over such Lender and this Section 13.6 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

(e)                                  Subject to Section 13.16, the Borrower
authorizes each Lender to disclose to any Participant, secured creditor of such
Lender or assignee (each, a “Transferee”) and any prospective Transferee any and
all financial information in such Lender’s possession concerning the Borrower
and its Affiliates that has been delivered to such Lender by or on behalf of the
Borrower and its Affiliates pursuant to this Agreement or that has been
delivered to such Lender by or on behalf of the Borrower and its Affiliates in
connection with such Lender’s credit evaluation of the Borrower and its
Affiliates prior to becoming a party to this Agreement.

 

(f)                                   The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Acceptance shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(g)                                  SPV Lender.  Notwithstanding anything to
the contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle (an “SPV”), identified as such in writing from
time to time by the Granting Lender to the Administrative Agent and the
Borrower, the option to provide to the Borrower all or any part of any Loan that
such Granting Lender would otherwise be obligated to make the Borrower pursuant
to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPV to make any Loan and (ii) if an SPV elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof.  The making of a Loan by an SPV hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender.  Each party hereto hereby agrees that no SPV shall be
liable for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender).  In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, it shall not institute against, or join any
other Person in instituting against, such SPV any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 13.6, any SPV may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans

 

162

--------------------------------------------------------------------------------


 

to the Granting Lender or to any financial institutions (consented to by the
Borrower and the Administrative Agent) other than a Disqualified Lender
providing liquidity and/or credit support to or for the account of such SPV to
support the funding or maintenance of Loans and (ii) subject to Section 13.16,
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPV.  This
Section 13.6(g) may not be amended without the written consent of the SPV. 
Notwithstanding anything to the contrary in this Agreement but subject to the
following sentence, each SPV shall be entitled to the benefits of Sections 2.10,
2.11, 3.5 and 5.4 to the same extent as if it were a Lender (subject to the
limitations and requirements of those Sections as though it were a Lender and
had acquired its interest by assignment pursuant to clause (b) of this
Section 13.6, including the requirements of clause (e) of Section 5.4 (it being
agreed that any documentation required under Section 5.4(e) shall be provided to
the Granting Lender)). Notwithstanding the prior sentence, an SPV shall not be
entitled to receive any greater payment under Section 2.10, 2.11, 3.5 or 5.4
than its Granting Lender would have been entitled to receive absent the grant to
such SPV, unless such grant to such SPV is made with the Borrower’s prior
written consent (which consent shall not be unreasonably withheld).

 

(h)                                 Notwithstanding anything to the contrary
contained herein, (x) any Lender may, at any time, assign all or a portion of
its rights and obligations under this Agreement in respect of its Term Loans to
the Borrower or any Affiliate and (y) the Borrower and any Affiliate may, from
time to time, purchase or prepay Term Loans, in each case, on a non-pro rata
basis through (1) Dutch auction procedures open to all applicable Lenders on a
pro rata basis in accordance with customary procedures to be agreed between the
Borrower and the Auction Agent or (2) open market purchases; provided that
(I) at the time of such assignment, no Event of Default shall have occurred and
be continuing, (II) any Term Loans acquired by the Borrower or any of its
controlled Affiliates shall be retired and cancelled promptly upon the
acquisition thereof, and (III) no Term Loans shall be purchased by the Borrower
or any Affiliate with the proceeds of any Revolving Loans.

 

None of the Borrower or any Subsidiary of the Borrower shall be required to make
any representation that it is not in possession of information which is not
publicly available and/or material with respect to the Borrower and its
Subsidiaries or their respective securities for purposes of U.S. federal and
state securities laws.

 

13.7                        Replacements of Lenders Under Certain Circumstances.

 

(a)                                 The Borrower shall be permitted (x) to
replace any Lender or (y) terminate the Commitment of such Lender or Letter of
Credit Issuer, as the case may be, and (1) in the case of a Lender (other than a
Letter of Credit Issuer), repay all Obligations of the Borrower due and owing to
such Lender relating to the Loans and participations held by such Lender as of
such termination date and (2) in the case of a Letter of Credit Issuer, repay
all Obligations of the Borrower owing to such Letter of Credit Issuer relating
to the Loans and participations held by such Letter of Credit Issuer as of such
termination date and cancel or backstop on terms satisfactory to such Letter of
Credit Issuer any Letters of Credit issued by it that (a) requests reimbursement
for amounts owing pursuant to Sections 2.10, 3.5 or 5.4, (b) is affected in the
manner described in Section 2.10(a)(iii) and as a result thereof any of the
actions described in such Section is required to be taken, or (c) becomes a
Defaulting Lender, with a replacement bank or other financial institution;
provided that (i) such replacement does not conflict with any Requirements of
Law, (ii) no Event of Default under Sections 11.1 or 11.5 shall have occurred
and be continuing at the time of such replacement, (iii) the Borrower shall
repay (or the replacement bank or institution shall purchase, at par) all Loans
and other amounts pursuant to Sections 2.10, 2.11, 3.5 or 5.4, as the case may
be, owing to such replaced Lender prior to the date of replacement, (iv) the
replacement bank or institution, if not already a Lender, an Affiliate of the
Lender or Approved Fund, and the terms and

 

163

--------------------------------------------------------------------------------


 

conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent, (v) the replacement bank or institution, if not already a
Lender shall be subject to the provisions of Section 13.6(b), (vi) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 13.6 (provided that unless otherwise agreed the Borrower
shall be obligated to pay the registration and processing fee referred to
therein), and (vii) any such replacement shall not be deemed to be a waiver of
any rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

 

(b)                                 If any Lender (such Lender, a
“Non-Consenting Lender”) has failed to consent to a proposed amendment, waiver,
discharge or termination that pursuant to the terms of Section 13.1 requires the
consent of either (i) all of the Lenders directly and adversely affected or
(ii) all of the Lenders, and, in each case, with respect to which the Required
Lenders (or at least 50.1% of the directly and adversely affected Lenders) shall
have granted their consent, then, the Borrower shall have the right (unless such
Non-Consenting Lender grants such consent) to (x) replace such Non-Consenting
Lender by requiring such Non-Consenting Lender to assign its Loans, and its
Commitments hereunder to one or more assignees reasonably acceptable to the
Administrative Agent (to the extent such consent would be required under
Section 13.6) or to terminate the Commitment of such Lender or Letter of Credit
Issuer, as the case may be, and (1) in the case of a Lender (other than a Letter
of Credit Issuer), repay all Obligations of the Borrower due and owing to such
Lender relating to the Loans and participations held by such Lender as of such
termination date and (2) in the case of a Letter of Credit Issuer, repay all
Obligations of the Borrower owing to such Letter of Credit Issuer relating to
the Loans and participations held by such Letter of Credit Issuer as of such
termination date and cancel or backstop on terms satisfactory to such Letter of
Credit Issuer any Letters of Credit issued by it); provided that (a) all
Obligations hereunder of the Borrower owing to such Non-Consenting Lender being
replaced shall be paid in full to such Non-Consenting Lender concurrently with
such assignment including any amounts that such Lender may be owed pursuant to
Section 2.11, and (b) the replacement Lender shall purchase the foregoing by
paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest thereon, and (c) the Borrower shall pay
to such Non-Consenting Lender the amount, if any, owing to such Lender pursuant
to Section 5.1(b).  In connection with any such assignment, the Borrower, the
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 13.6.

 

13.8                        Adjustments; Set-off.

 

(a)                                 Except as contemplated in Section 13.6 or
elsewhere herein, if any Lender (a “Benefited Lender”) shall at any time receive
any payment of all or part of its Loans, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 11.5, or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s Loans,
or interest thereon, such Benefited Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Loan, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

 

(b)                                 After the occurrence and during the
continuance of an Event of Default, in addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right, without prior
notice to the Credit Parties but with the prior consent of the Administrative
Agent, any such notice being

 

164

--------------------------------------------------------------------------------


 

expressly waived by the Credit Parties to the extent permitted by applicable
law, upon any amount becoming due and payable by the Credit Parties hereunder
(whether at the stated maturity, by acceleration or otherwise) to set-off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final) (other than payroll, trust, tax,
fiduciary, and petty cash accounts), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Credit Parties.  Each Lender agrees promptly to notify the Credit
Parties and the Administrative Agent after any such set-off and application made
by such Lender; provided that the failure to give such notice shall not affect
the validity of such set-off and application.

 

13.9                        Counterparts.  This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.

 

13.10                 Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

13.11                 Integration.  This Agreement and the other Credit
Documents represent the agreement of the Borrower, the Collateral Agent, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Borrower, the Administrative Agent, the Collateral Agent nor any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents.

 

13.12                 GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.  EACH LETTER
OF CREDIT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

13.13                 Submission to Jurisdiction; Waivers.  Each party hereto
irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Credit
Documents to which it is a party to the exclusive general jurisdiction of the
courts of the State of New York or the courts of the United States for the
Southern District of New York, in each case sitting in New York City in the
Borough of Manhattan, and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
shall be brought in such courts and waives (to the extent permitted by
applicable law) any objection that it may now or hereafter have to the venue of
any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same or to commence or support any such action or proceeding in any other
courts;

 

165

--------------------------------------------------------------------------------


 

(c)                                  agrees that service of process in any such
action or proceeding shall be effected by mailing a copy thereof by registered
or certified mail (or any substantially similar form of mail), postage prepaid,
to such Person at its address set forth on Schedule 13.2 at such other address
of which the Administrative Agent shall have been notified pursuant to
Section 13.2;

 

(d)                                 agrees that nothing herein shall affect the
right of the Administrative Agent, any Lender or another Secured Party to effect
service of process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against the Borrower or any other Credit Party
in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 13.13 any special, exemplary, punitive
or consequential damages; provided that nothing in this clause (e) shall limit
the Credit Parties’ indemnification obligations set forth in Section 13.5.

 

13.14                 Acknowledgments.  The Borrower hereby acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution, and delivery of this Agreement and the other Credit
Documents;

 

(b)                                 (i)                                     the
credit facilities provided for hereunder and any related arranging or other
services in connection therewith (including in connection with any amendment,
waiver or other modification hereof or of any other Credit Document) are an
arm’s-length commercial transaction between the Borrower and the other Credit
Parties, on the one hand, and the Administrative Agent, the Lenders and the
other Agents on the other hand, and the Borrower and the other Credit Parties
are capable of evaluating and understanding and understand and accept the terms,
risks and conditions of the transactions contemplated hereby and by the other
Credit Documents (including any amendment, waiver or other modification hereof
or thereof);

 

(ii)                                in connection with the process leading to
such transaction, each of the Administrative Agent and the other Agents, is and
has been acting solely as a principal and is not the financial advisor, agent or
fiduciary for the Borrower, any other Credit Parties or any of their respective
Affiliates, stockholders, creditors or employees, or any other Person;

 

(iii)                             neither the Administrative Agent nor any other
Agent has assumed or will assume an advisory, agency or fiduciary responsibility
in favor of the Borrower or any other Credit Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Credit Document (irrespective of whether the Administrative Agent or other Agent
has advised or is currently advising the Borrower, the other Credit Parties or
their respective Affiliates on other matters) and neither the Administrative
Agent or other Agent has any obligation to the Borrower, the other Credit
Parties or their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents;

 

(iv)                            the Administrative Agent, each other Agent and
each Affiliate of the foregoing may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower and their
Affiliates, and neither the Administrative

 

166

--------------------------------------------------------------------------------


 

Agent nor any other Agent has any obligation to disclose any of such interests
by virtue of any advisory, agency or fiduciary relationship; and

 

(v)                               neither the Administrative Agent nor any other
Agent has provided and none will provide any legal, accounting, regulatory or
tax advice with respect to any of the transactions contemplated hereby
(including any amendment, waiver or other modification hereof or of any other
Credit Document) and the Borrower have consulted their own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate.  The
Borrower hereby agrees that it will not claim that any Agent owes a fiduciary or
similar duty to the Credit Parties in connection with the Transactions
contemplated hereby and waives and releases, to the fullest extent permitted by
law, any claims that it may have against the Administrative Agent or any other
Agent with respect to any breach or alleged breach of agency or fiduciary duty;
and

 

(c)                                  no joint venture is created hereby or by
the other Credit Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Borrower, on the one hand,
and any Lender, on the other hand.

 

13.15                 WAIVERS OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVE (TO THE EXTENT PERMITTED BY APPLICABLE LAW) TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

13.16                 Confidentiality.  The Administrative Agent, each other
Agent and each Lender (collectively, the “Restricted Persons” and, each a
“Restricted Person”) shall treat confidentially all non-public information
provided to any Restricted Person by or on behalf of any Credit Party hereunder
in connection with such Restricted Person’s evaluation of whether to become a
Lender hereunder or obtained by such Restricted Person pursuant to the
requirements of this Agreement (“Confidential Information”) and shall not
publish, disclose or otherwise divulge such Confidential Information; provided
that nothing herein shall prevent any Restricted Person from disclosing any such
Confidential Information (a) pursuant to the order of any court or
administrative agency or in any pending legal, judicial or administrative
proceeding, or otherwise as required by applicable law, rule or regulation or
compulsory legal process (in which case such Restricted Person agrees (except
with respect to any routine or ordinary course audit or examination conducted by
bank accountants or any governmental or bank regulatory authority exercising
examination or regulatory authority), to the extent practicable and not
prohibited by applicable law, rule or regulation, to inform the Borrower
promptly thereof prior to disclosure), (b) upon the request or demand of any
regulatory authority having jurisdiction over such Restricted Person or any of
its Affiliates (in which case such Restricted Person agrees (except with respect
to any routine or ordinary course audit or examination conducted by bank
accountants or any governmental or bank regulatory authority exercising
examination or regulatory authority) to the extent practicable and not
prohibited by applicable law, rule or regulation, to inform the Borrower
promptly thereof prior to disclosure), (c) to the extent that such Confidential
Information becomes publicly available other than by reason of improper
disclosure by such Restricted Person or any of its affiliates or any related
parties thereto in violation of any confidentiality obligations owing under this
Section 13.16, (d) to the extent that such Confidential Information is received
by such Restricted Person from a third party that is not, to such Restricted
Person’s knowledge, subject to confidentiality obligations owing to any Credit
Party or any of their respective subsidiaries or affiliates, (e) to the extent
that such Confidential Information was already in the possession of the
Restricted Persons prior to any duty or other undertaking of confidentiality or
is independently developed by the Restricted Persons without the use of such
Confidential Information, (f) to such Restricted Person’s affiliates and to its
and their respective officers,

 

167

--------------------------------------------------------------------------------


 

directors, partners, employees, legal counsel, independent auditors, and other
experts or agents who need to know such Confidential Information in connection
with providing the Loans or action as an Agent hereunder and who are informed of
the confidential nature of such Confidential Information and who are subject to
customary confidentiality obligations of professional practice or who agree to
be bound by the terms of this Section 13.16 (or confidentiality provisions at
least as restrictive as those set forth in this Section 13.16) (with each such
Restricted Person, to the extent within its control, responsible for such
person’s compliance with this paragraph), (g) to potential or prospective
Lenders, hedge providers (or other derivative transaction counterparties) (any
such person, a “Derivative Counterparty”), participants or assignees, in each
case who agree (pursuant to customary syndication practice) to be bound by the
terms of this Section 13.16 (or confidentiality provisions at least as
restrictive as those set forth in this Section 13.16); provided that (i) the
disclosure of any such Confidential Information to any Lenders, Derivative
Counterparties or prospective Lenders, Derivative Counterparties or participants
or prospective participants referred to above shall be made subject to the
acknowledgment and acceptance by such Lender, Derivative Counterparty or
prospective Lender or participant or prospective participant that such
Confidential Information is being disseminated on a confidential basis (on
substantially the terms set forth in this Section 13.16 or confidentiality
provisions at least as restrictive as those set forth in this Section 13.16) in
accordance with the standard syndication processes of such Restricted Person or
customary market standards for dissemination of such type of information, which
shall in any event require “click through” or other affirmative actions on the
part of recipient to access such Confidential Information and (ii) no such
disclosure shall be made by any Restricted Person to whom a list of Disqualified
Lenders has been made available to any person that is at such time a
Disqualified Lender, (h) for purposes of establishing a “due diligence” defense,
or (i) to rating agencies in connection with obtaining ratings for the Borrower
and the Facilities to the extent such rating agencies are subject to customary
confidentiality obligations of professional practice or agree to be bound by the
terms of this Section 13.16 (or confidentiality provisions at least as
restrictive as those set forth in this Section 13.16).  Notwithstanding the
foregoing, (i) Confidential Information shall not include, with respect to any
Person, information available to it or its Affiliates on a non-confidential
basis from a source other than the Borrower, its Subsidiaries or its Affiliates,
(ii) the Administrative Agent shall not be responsible for compliance with this
Section 13.16 by any other Restricted Person (other than its officers, directors
or employees), (iii) in no event shall any Lender, the Administrative Agent or
any other Agent be obligated or required to return any materials furnished by
the Borrower or any of its Subsidiaries, and (iv) each Agent and each Lender may
disclose the existence of this Agreement and the information about this
Agreement to market data collectors, similar services providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration, settlement and management of this Agreement and the other
Credit Documents.

 

13.17                 Direct Website Communications.  The Borrower may, at its
option, provide to the Administrative Agent any information, documents and other
materials that it is obligated to furnish to the Administrative Agent pursuant
to the Credit Documents, including, without limitation, all notices, requests,
financial statements, financial, and other reports, certificates, and other
information materials, but excluding any such communication that (A) relates to
a request for a new, or a conversion of an existing, borrowing or other
extension of credit (including any election of an interest rate or interest
period relating thereto, (B) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(C) provides notice of any default or event of default under this Agreement or
(D) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any borrowing or other extension of
credit thereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format reasonably acceptable to the Administrative
Agent to the Administrative Agent at an email address provided by the
Administrative Agent from time to time; provided that (i) upon written request
by the Administrative Agent, the

 

168

--------------------------------------------------------------------------------


 

Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii)  the
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from
the Administrative Agent and maintaining its copies of such documents.  Nothing
in this Section 13.17 shall prejudice the right of the Borrower, the
Administrative Agent, any other Agent or any Lender to give any notice or other
communication pursuant to any Credit Document in any other manner specified in
such Credit Document.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents.  Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Credit Documents.  Each Lender agrees (A) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such e-mail address.

 

(a)                                 The Borrower further agrees that any Agent
may make the Communications available to the Lenders by posting the
Communications on Intralinks or a substantially similar electronic transmission
system (the “Platform”), so long as the access to such Platform (i) is limited
to the Agents, the Lenders and Transferees or prospective Transferees and
(ii) remains subject to the confidentiality requirements set forth in
Section 13.16.

 

(b)                                 THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
ANY MATERIALS OR INFORMATION PROVIDED BY THE CREDIT PARTIES (THE “BORROWER
MATERIALS”) OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties” and each an “Agent Party”) have any liability to the Borrower, any
Lender, or any other Person for losses, claims, damages, liabilities, or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the internet, except to the extent the liability of any Agent Party
resulted from such Agent Party’s (or any of its Related Parties’ (other than any
trustee or advisor)) gross negligence, bad faith or willful misconduct or
material breach of the Credit Documents as determined in the final
non-appealable judgment of a court of competent jurisdiction.

 

(c)                                  The Borrower and each Lender acknowledge
that certain of the Lenders may be “public-side” Lenders (Lenders that do not
wish to receive material non-public information with respect to the Borrower,
the Subsidiaries or their securities) and, if documents or notices required to
be delivered pursuant to the Credit Documents or otherwise are being distributed
through the Platform, any document or notice that the Borrower has indicated
contains only publicly available information with respect to the

 

169

--------------------------------------------------------------------------------


 

Borrower may be posted on that portion of the Platform designated for such
public-side Lenders.  If the Borrower has not indicated whether a document or
notice delivered contains only publicly available information, the
Administrative Agent shall post such document or notice solely on that portion
of the Platform designated for Lenders who wish to receive material nonpublic
information with respect to the Borrower, the Subsidiaries and their
securities.  Notwithstanding the foregoing, the Borrower shall use commercially
reasonable efforts to indicate whether any document or notice contains only
publicly available information; provided, however, that the following documents
shall be deemed to be marked “PUBLIC,” unless the Borrower notifies the
Administrative Agent promptly that any such document contains material nonpublic
information:  (1) the Credit Documents, (2) any notification of changes in the
terms of the Credit Facility and (3) all financial statements and certificates
delivered pursuant to Sections 9.1(a),(b) and (d).

 

13.18                 USA PATRIOT Act.  Each Lender hereby notifies each Credit
Party that, pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub.  L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify, and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

 

13.19                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to any Agent or any Lender, or any Agent or
any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver, or any other party, in connection with any
proceeding or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.

 

13.20                 No Fiduciary Duty.  Each Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Credit Parties,
their stockholders and/or their affiliates.  Each Credit Party agrees that
nothing in the Credit Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and such Credit Party, its stockholders or
its affiliates, on the other.  The Credit Parties acknowledge and agree that
(i) the transactions contemplated by the Credit Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Credit
Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Credit Party, its stockholders or its affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise any
Credit Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Credit Party except the obligations expressly set forth in the
Credit Documents and (y) each Lender is acting solely as principal and not as
the agent or fiduciary of any Credit Party, its management, stockholders or
creditors.  Each Credit Party acknowledges and agrees that it has consulted its
own legal and financial advisors to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Each Credit Party agrees that it
will not claim that any Lender has rendered advisory

 

170

--------------------------------------------------------------------------------


 

services of any nature or respect, or owes a fiduciary or similar duty to such
Credit Party, in connection with such transaction or the process leading
thereto.

 

13.21                 Nature of Borrower Obligations.

 

(a)                                 Notwithstanding anything to the contrary
contained elsewhere in this Agreement, it is understood and agreed by the
various parties to this Agreement that all of the Borrower’s Obligations to
repay principal of, interest on, and all other amounts with respect to, all
Loans, L/C Obligations and all other Obligations of the Borrower pursuant to
this Agreement (including, without limitation, all fees, indemnities, taxes and
other Obligations in connection therewith or in connection with the related
Commitments) shall be guaranteed pursuant to, and in accordance with the terms
of, the Guarantee.

 

(b)                                 The obligations of the Borrower with respect
to the Borrower’s Obligations are independent of the obligations of any
Guarantor under its guaranty of the Borrower’s Obligations, and a separate
action or actions may be brought and prosecuted against the Borrower, whether or
not any such Guarantor is joined in any such action or actions.  The Borrower
waives, to the fullest extent permitted by law, the benefit of any statute of
limitations affecting its liability hereunder or the enforcement thereof.

 

(c)                                  The Borrower authorizes the Administrative
Agent and the Lenders without notice or demand (except as shall be required by
the Credit Documents and applicable statute that cannot be waived), and without
affecting or impairing its liability hereunder, from time to time to:

 

(i)                                     exercise or refrain from exercising any
rights against any Guarantor or others or otherwise act or refrain from acting;

 

(ii)                                  apply any sums paid by any other Person,
howsoever realized or otherwise received to or for the account of the Borrower
to any liability or liabilities of such other Person regardless of what
liability or liabilities of such other Person remain unpaid; and/or

 

(iii)                               consent to or waive any breach of, or act,
omission or default under, this Agreement or any of the instruments or
agreements referred to herein, or otherwise, by any other Person.

 

(d)                                 It is not necessary for the Administrative
Agent or any other Lender to inquire into the capacity or powers of the 
Borrower or any of its Subsidiaries or the officers, directors, members,
partners or agents acting or purporting to act on its behalf.

 

(e)                                  The Borrower waives any right to require
the Administrative Agent or the other Lenders to (i) proceed against any
Guarantor or any other party, (ii) proceed against or exhaust any security held
from any Guarantor or any other party or (iii) pursue any other remedy in the
Administrative Agent’s or the Lenders’ power whatsoever.  The Borrower waives
any defense based on or arising out of suretyship or any impairment of security
held from the Borrower, any Guarantor or any other party or on or arising out of
any defense of any Guarantor or any other party other than payment in full in
cash of the Obligations of the Credit Parties, including, without limitation,
any defense based on or arising out of the disability of any Guarantor or any
other party, or the unenforceability of the Obligations of the Borrower or any
part thereof from any cause, in each case other than as a result of the payment
in full in cash of the Obligations of the Borrower.

 

(f)                                   All provisions contained in any Credit
Document shall be interpreted consistently with this Section 13.21 to the extent
possible.

 

171

--------------------------------------------------------------------------------


 

13.22                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender that is an EEA Financial
Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

13.23                 Flood Matters.  Each of the parties hereto acknowledges
and agree that, if there are any Mortgaged Properties that are improved with a
building (as defined in the applicable flood regulations), any increase,
extension, or renewal of any of the Loans or Commitments shall be subject to
(and conditioned upon) the prior delivery to all Lenders, at least ten
(10) Business Days, if no such Mortgaged Property is in a “special flood hazard
area” and forty-five (45) days, if any such Mortgaged Property is in a “special
flood hazard area” of: (A) a completed flood hazard determination from a third
party vendor; (B) if such real property is located in a “special flood hazard
area”, (1) a notification to the applicable Lender(s) of that fact and (if
applicable) notification to the applicable Lender(s) that flood insurance
coverage is not available and (2) evidence of receipt by the applicable
Lender(s) of such notice; and (C) if required by applicable flood regulations,
evidence of required flood insurance as required by Section 9.3 hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

172

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

 

SYNCHRONOSS TECHNOLOGIES, INC.,

 

as the Borrower

 

 

 

 

 

By:

/s/ Karen L. Rosenberger

 

 

Name:

Karen L. Rosenberger

 

 

Title:

Authorized Officer

 

[Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as Administrative Agent, Collateral Agent, Swingline Lender,

 

Letter of Credit Issuer and a Lender

 

 

 

 

 

By:

/s/ Robert Ehudin

 

 

Name:

Robert Ehudin

 

 

Title:

Authorized Signatory

 

[Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as an Initial Term Lender and

 

a Revolving Credit Lender

 

 

 

 

 

By:

/s/ Robert Ehudin

 

 

Name:

Robert Ehudin

 

 

Title:

Authorized Signatory

 

[Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

as a Revolving Credit Lender

 

 

 

 

 

 

By:

/s/ Robert Hetu

 

 

Name:

Robert Hetu

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Whitney Gaston

 

 

Name:

Whitney Gaston

 

 

Title:

Authorized Signatory

 

 

 

 

[Synchronoss – Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Revolving Credit Lender

 

 

 

 

 

 

By:

/s/ Dilcia P. Hill

 

 

Name:

Dilcia P. Hill

 

 

Title:

Senior Vice President

 

[Synchronoss – Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION

 

as a Revolving Credit Lender

 

 

 

 

 

 

By:

/s/ David A. Wild

 

 

Name:

David A. Wild

 

 

Title:

Senior Vice President

 

[Synchronoss – Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.

 

as a Revolving Credit Lender

 

 

 

 

 

 

By:

/s/ Reginald M. Goldsmith III

 

 

Name:

Reginald M. Goldsmith III

 

 

Title:

Managing Director

 

[Synchronoss – Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Revolving Credit Lender

 

 

 

 

 

 

By:

/s/ Justin Kelley

 

 

Name:

Justin Kelley

 

 

Title:

Executive Director

 

[Synchronoss – Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------